Exhibit 10.1

EXECUTION VERSION

 

 

 

Up to U.S. $200,000,000

 

LOAN AND SERVICING AGREEMENT

 

Dated as of February 1, 2019

 

among

 

GOLUB CAPITAL BDC FUNDING II LLC,
as the Borrower

 

GOLUB CAPITAL BDC, INC.,
as the Originator and as the Servicer

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as the Administrative Agent

 

EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO,
as the Lenders

 

EACH OF THE SECURITIZATION SUBSIDIARIES FROM TIME TO TIME PARTY HERETO,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Collateral Agent, Account Bank and Collateral Custodian

 



 

 

   

 

 

Table of Contents

 

Page       ARTICLE I         DEFINITIONS         Section 1.01 Certain Defined
Terms 2 Section 1.02 Other Terms 52 Section 1.03 Computation of Time Periods 52
Section 1.04 Interpretation 52 Section 1.05 Currency Conversion 54 Section 1.06
Computation of Covenants 54       ARTICLE II         THE FACILITY        
Section 2.01 Advances 54 Section 2.02 Procedure for Advances 55 Section 2.03
Determination of Yield 57 Section 2.04 Remittance Procedures 57 Section 2.05
Instructions to the Collateral Agent and the Account Bank 61 Section 2.06
Borrowing Base Deficiency Payments 62 Section 2.07 Sale of Loan Assets;
Affiliate Transactions 63 Section 2.08 Payments and Computations, Etc. 66
Section 2.09 Unused Fee 67 Section 2.10 Increased Costs; Capital Adequacy 67
Section 2.11 Taxes 69 Section 2.12 Grant of a Security Interest; Collateral
Assignment of Agreements 73 Section 2.13 Evidence of Debt 74 Section 2.14
Release of Loan Assets 75 Section 2.15 Treatment of Amounts Received by any Loan
Party 76 Section 2.16 Prepayment; Termination; Reduction 77 Section 2.17
Collections and Allocations 78 Section 2.18 Reinvestment of Principal
Collections 80 Section 2.19 Defaulting Lenders 80 Section 2.20 Investment of
Amounts on Deposit in Contribution Account 82 Section 2.21 Incremental
Facilities 82       ARTICLE III         CONDITIONS PRECEDENT         Section
3.01 Conditions Precedent to Effectiveness 83 Section 3.02 Conditions Precedent
to All Advances 84 Section 3.03 Advances Do Not Constitute a Waiver 87

 

 -i- 

 

 

Table of Contents

(continued)

 

    Page       Section 3.04 Conditions to Acquisition of Loan Assets 87      
ARTICLE IV         REPRESENTATIONS AND WARRANTIES         Section 4.01
Representations and Warranties of the Loan Parties 88 Section 4.02
Representations and Warranties of each Loan Party Relating to the Agreement and
the Collateral 97 Section 4.03 Representations and Warranties of the Servicer 98
Section 4.04 Representations and Warranties of the Collateral Agent 102 Section
4.05 Representations and Warranties of the Collateral Custodian 103      
ARTICLE V         GENERAL COVENANTS         Section 5.01 Affirmative Covenants
of the Loan Parties 104 Section 5.02 Negative Covenants of the Loan Parties 111
Section 5.03 Affirmative Covenants of the Servicer 114 Section 5.04 Negative
Covenants of the Servicer 118 Section 5.05 Affirmative Covenants of the
Collateral Agent 119 Section 5.06 Negative Covenants of the Collateral Agent 120
Section 5.07 Affirmative Covenants of the Collateral Custodian 120 Section 5.08
Negative Covenants of the Collateral Custodian 120       ARTICLE VI        
ADMINISTRATION AND SERVICING OF CONTRACTS         Section 6.01 Appointment and
Designation of the Servicer 120 Section 6.02 Duties of the Servicer 122 Section
6.03 Authorization of the Servicer 124 Section 6.04 Collection of Payments;
Accounts 125 Section 6.05 [Reserved] 127 Section 6.06 Servicer Compensation 127
Section 6.07 Payment of Certain Expenses by Servicer 127 Section 6.08 Reports to
the Administrative Agent; Account Statements; Servicer Information 127 Section
6.09 Annual Statement as to Compliance 129 Section 6.10 Annual Independent
Public Accountant’s Servicing Reports 129 Section 6.11 Procedural Review of Loan
Assets; Access to Servicer and Servicer’s Records 130 Section 6.12 The Servicer
Not to Resign 130

 

 -ii- 

 

 

Table of Contents

(continued)

 

    Page       ARTICLE VII         EVENTS OF DEFAULT         Section 7.01 Events
of Default 131 Section 7.02 Additional Remedies of the Administrative Agent 134
Section 7.03 Option to Purchase Collateral 137       ARTICLE VIII        
INDEMNIFICATION         Section 8.01 Indemnities by the Borrower 137 Section
8.02 Indemnities by Servicer 139 Section 8.03 Waiver of Certain Claims 139
Section 8.04 Legal Proceedings 140 Section 8.05 After-Tax Basis 140      
ARTICLE IX         THE ADMINISTRATIVE AGENT         Section 9.01 The
Administrative Agent 141       ARTICLE X         COLLATERAL AGENT        
Section 10.01 Designation of Collateral Agent 144 Section 10.02 Duties of
Collateral Agent 145 Section 10.03 Merger or Consolidation 148 Section 10.04
Collateral Agent Compensation 148 Section 10.05 Collateral Agent Removal 148
Section 10.06 Limitation on Liability 148 Section 10.07 Collateral Agent
Resignation 150       ARTICLE XI         COLLATERAL CUSTODIAN         Section
11.01 Designation of Collateral Custodian 151 Section 11.02 Duties of Collateral
Custodian 151 Section 11.03 Merger or Consolidation 154 Section 11.04 Collateral
Custodian Compensation 154

 

 -iii- 

 

 

Table of Contents

(continued)

 

    Page       Section 11.05 Collateral Custodian Removal 154 Section 11.06
Limitation on Liability 155 Section 11.07 Collateral Custodian Resignation 156
Section 11.08 Release of Documents 157 Section 11.09 Return of Required Loan
Documents 157 Section 11.10 Access to Certain Documentation and Information
Regarding the Collateral 158 Section 11.11 Bailment 158       ARTICLE XII      
  MISCELLANEOUS         Section 12.01 Amendments and Waivers 158 Section 12.02
Notices, Etc. 159 Section 12.03 No Waiver; Remedies 161 Section 12.04 Binding
Effect; Assignability; Multiple Lenders 162 Section 12.05 Term of This Agreement
163 Section 12.06 GOVERNING LAW; JURY WAIVER 163 Section 12.07 Costs, Expenses
and Taxes 164 Section 12.08 Further Assurances 165 Section 12.09 Recourse
Against Certain Parties 165 Section 12.10 Execution in Counterparts;
Severability; Integration 166 Section 12.11 Characterization of Conveyances
Pursuant to each Purchase and Sale Agreement 166 Section 12.12 Confidentiality
167 Section 12.13 Waiver of Set Off 169 Section 12.14 Headings and Exhibits 169
Section 12.15 Ratable Payments 169 Section 12.16 Failure of any Loan Party or
Servicer to Perform Certain Obligations 169 Section 12.17 Power of Attorney 169
Section 12.18 Delivery of Termination Statements, Releases, etc. 169 Section
12.19 Non-Petition 170

 

 -iv- 

 

 



LIST OF SCHEDULES, EXHIBITS and Annexes

 

SCHEDULES

 

SCHEDULE I - Conditions Precedent Documents SCHEDULE II - Eligibility Criteria
SCHEDULE III - Agreed-Upon Procedures for Independent Public Accountants
SCHEDULE IV - Loan Asset Schedule SCHEDULE V - Industry Classification SCHEDULE
VI - Diversity Score SCHEDULE VII - Existing Golub BDC CLOs

 

ANNEXES

 

ANNEX A - Commitments

 

EXHIBITS

 

EXHIBIT A - Form of Approval Notice EXHIBIT B - Form of Borrowing Base
Certificate EXHIBIT C - Form of Disbursement Request EXHIBIT D - Form of Notice
of Borrowing EXHIBIT E - Form of Notice of Reduction (Reduction of Advances
Outstanding) EXHIBIT F - Form of Notice of Termination/Permanent Reduction
EXHIBIT G - [Reserved] EXHIBIT H - Form of Servicing Report EXHIBIT I - Form of
Servicer Certificate (Servicing Report) EXHIBIT J - Form of Release of Required
Loan Documents EXHIBIT K - Form of Assignment and Acceptance EXHIBIT L - Forms
of U.S. Tax Compliance Certificates EXHIBIT M   Form of Joinder Supplement
EXHIBIT N   Form of Securitization Subsidiary Joinder

 

 -v- 

 

 

This LOAN AND SERVICING AGREEMENT is made as of February 1, 2019, among:

 

(1)         GOLUB CAPITAL BDC FUNDING II LLC, a Delaware limited liability
company, as the Borrower (as defined below);

 

(2)         golub capital bdc, inc., a Delaware corporation, as the Originator
(as defined below) and as the Servicer (as defined below);

 

(3)         EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO, as the Lenders
(as defined below);

 

(4)         MORGAN STANLEY SENIOR FUNDING, INC., as the Administrative Agent (as
defined below);

 

(5)         EACH OF THE SECURITIZATION SUBSIDIARIES FROM TIME TO TIME PARTY
HERETO, as the Securitization Subsidiaries (as defined below); and

 

(6)         WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Collateral Agent (as
defined below), the Account Bank (as defined below) and the Collateral Custodian
(as defined below).

 

RECITALS

 

WHEREAS, the Borrower has requested that the Lenders make available to the
Borrower a revolving loan facility in the maximum principal amount of up to the
Facility Amount (as defined below), the proceeds of which shall be used by the
Borrower to fund the purchase of certain Eligible Loan Assets (as defined
below);

 

WHEREAS, the Borrower is willing to grant to the Collateral Agent, for the
benefit of the Secured Parties (as defined below), a lien on and security
interest in the Collateral (as defined below) to secure the payment in full of
the Obligations (as defined below);

 

WHEREAS, the Lenders are willing to extend financing to the Borrower on the
terms and conditions set forth herein;

 

WHEREAS, the Borrower also desires to retain the Servicer to perform certain
servicing functions related to the Collateral on the terms and conditions set
forth herein; and

 

WHEREAS, the Servicer desires to perform certain servicing functions related to
the Collateral on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

   

 

 

ARTICLE I

DEFINITIONS

 

Section 1.01         Certain Defined Terms.

 

(a)          Certain capitalized terms used throughout this Agreement are
defined above or in this Section 1.01.

 

(b)          As used in this Agreement and the exhibits and schedules hereto
(each of which is hereby incorporated herein and made a part hereof), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

“1940 Act” means the Investment Company Act of 1940, as amended, and the rules
and regulations promulgated thereunder.

 

“Account Bank” means Wells Fargo Bank, National Association, in its capacity as
the “Securities Intermediary” pursuant to the Control Agreement.

 

“Account Bank Expenses” means the expenses set forth in the Wells Fargo Fee
Letter that are payable to the Account Bank and any other accrued and unpaid
expenses (including reasonable and documented attorneys’ fees, costs and
expenses) and indemnity amounts payable by the Borrower to the Account Bank
under the Transaction Documents.

 

“Account Bank Fees” means the fees set forth in the Wells Fargo Fee Letter.

 

“Action” has the meaning assigned to that term in Section 8.04.

 

“Additional Amount” has the meaning assigned to that term in Section 2.11(a).

 

“Adjusted Borrowing Value” means, on any date of determination, (i) for any
Eligible Loan Asset, an amount equal to the Assigned Value of such Eligible Loan
Asset at such time, multiplied by the Outstanding Balance of such Eligible Loan
Asset at such time and (ii) for any Loan Asset that is not an Eligible Loan
Asset, zero.

 

“Administrative Agent” means Morgan Stanley Senior Funding, Inc., in its
capacity as administrative agent for the Lenders, together with its successors
and assigns, including any successor appointed pursuant to Article IX.

 

“Administrative Expense Cap” means, for any Payment Date, a per annum amount
equal to $100,000.

 

“Administrative Expenses” means the following fees and expenses due or accrued
with respect to any Payment Date, payable on a pro rata basis to: (a) the
Collateral Agent, for payment of accrued Collateral Agent Fees and Collateral
Agent Expenses, (b) the Collateral Custodian, for payment of accrued Collateral
Custodian Fees and Collateral Custodian Expenses and (c) the Account Bank, for
any Account Bank Fees and Account Bank Expenses.

 

 2 

 

 

“Advance” means each loan advanced in each applicable Eligible Currency by the
Lenders to the Borrower on an Advance Date pursuant to Article II.

 

“Advance Date” means, with respect to any Advance, the date on which funds are
made available to the Borrower in accordance with Section 2.02.

 

“Advance Rate” means, with respect to an Eligible Loan Asset, as set forth in
the Approval Notice for an Eligible Loan Asset, the percentage determined by the
Administrative Agent in its sole discretion and communicated in writing to the
Borrower, the Originator and the Servicer at the time such Eligible Loan Asset
is approved by the Administrative Agent, subject to a maximum advance rate as
set forth in the Advance Rate Matrix based on the applicable loan type of such
Eligible Loan Asset, as set forth in the Approval Notice for an Eligible Loan
Asset; provided that the Borrower may request that the assigned Advance Rate of
an Eligible Loan Asset be re-evaluated by the Administrative Agent at any time.

 

“Advance Rate Matrix” means the following matrix:

 

Loan Type  Maximum Advance Rate Broadly Syndicated Loans  77.5% First Lien
Loans  75% Recurring Revenue Loans  70% Unitranche Loans for which the Senior
Leverage Ratio as of the Cut-Off Date is less than 5.00 : 1.00  70% Unitranche
Loans for which the Senior Leverage Ratio as of the Cut-Off Date is greater than
or equal to 5.00 : 1.00 and less than 5.50 : 1.00  67.5% Unitranche Loans for
which the Senior Leverage Ratio as of the Cut-Off Date is greater than or equal
to 5.50 : 1.00  65% Second Lien Loans  50% FLLO Loans  (first pay debt *
applicable advance rate determined in accordance with this definition of
“Advance Rate Matrix” as though such first pay debt were a Loan Asset) – first
out debt / last out debt

 

“Advances Outstanding” means, on any date of determination, the sum of the
aggregate principal amount in Dollars or the Dollar Equivalent, as determined by
the Administrative Agent using the Spot Rate, of all Advances outstanding on
such date, after giving effect to all repayments of Advances and the making of
new Advances on such date; provided that the principal amounts of Advances
Outstanding shall not be reduced by any Available Collections or other amounts
if at any time such Available Collections or other amounts are rescinded or must
be returned for any reason; provided, further, that for purposes of the
determination of Yield and in connection with any reduction pursuant to Section
2.16 or any payments made in accordance with Section 2.04, “Advances
Outstanding” shall refer only to Advances outstanding in the applicable Eligible
Currency.

 

 3 

 

 

“Affected Party” has the meaning assigned to that term in Section 2.10(a).

 

“Affiliate” means, when used with respect to a Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Person. For the purposes of
this definition, “control,” when used with respect to any specified Person,
means the power to vote more than 50% of the voting securities of such Person or
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the term “controlled” has a correlative meaning to the foregoing; provided
that the term Affiliate shall not include any Affiliate relationship which may
exist solely as a result of direct or indirect ownership of, or control by, a
common Financial Sponsor.

 

“Aggregate Adjusted Borrowing Value” means, as of any date of determination, (a)
an amount equal to the sum of the Adjusted Borrowing Values of all Eligible Loan
Assets included as part of the Collateral on such date, after giving effect to
all Eligible Loan Assets added to and removed from the Collateral on such date
minus (b) the Excess Concentration Amount.

 

“Aggregate Unfunded Exposure Amount” means, as of any date of determination, the
sum of the Unfunded Exposure Amounts of all Delayed Draw Loan Assets included in
the Collateral on such date.

 

“Agreement” means this Loan and Servicing Agreement.

 

“Alternative Rate” has the meaning assigned to that term in the definition of
“LIBOR”.

 

“Amortization Period” means the period commencing on the Commitment Termination
Date and ending on the Collection Date.

 

“Anti-Money Laundering Laws” has the meaning assigned to that term in Section
4.01(hh)(iii).

 

“Applicable Law” means for any Person, all existing laws, rules, regulations, to
the extent applicable to such Person or its property or assets, all statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
published interpretations by any Governmental Authority applicable to such
Person and applicable judgments, decrees, injunctions, writs, awards or orders
of any court, arbitrator or other administrative, judicial, or quasi-judicial
tribunal or agency of competent jurisdiction.

 

“Applicable Margin” means (i) for each day during the Revolving Period, an
amount equal to 2.05% per annum and (ii) during the Amortization Period, 2.55%
per annum; provided that (x) after notice from the Administrative Agent to the
Borrower following the occurrence and continuation of an Event of Default or
after the automatic occurrence of the Facility Maturity Date pursuant to clause
(c) of the definition thereof or (y) after the automatic occurrence of the
Facility Maturity Date pursuant to clause (a) or clause (b) of the definition
thereof, the Applicable Margin shall be increased by an additional 2.00% per
annum.

 

 4 

 

 

“Approval Notice” means, with respect to any Eligible Loan Asset, the written
notice, in substantially the form attached hereto as Exhibit A.

 

“Approved Valuation Firm” means each of (a) Duff & Phelps, LLC, (b) Murray,
Devine & Co., Inc. and (c) any other nationally recognized accounting firm or
valuation firm, in each case, approved by the Borrower and the Administrative
Agent that, in each case, has agreed to confidentiality provisions acceptable to
the Servicer; provided that, prior to the Closing Date, the Borrower and the
Administrative Agent shall designate Murray, Devine & Co., Inc. as the initial
Valuation Firm; provided, further, that, after the Closing Date, the
Administrative Agent may remove Murray, Devine & Co., Inc. and designate a new
Valuation Firm from among the previously agreed upon Approved Valuation Firms.

 

“Assigned Documents” has the meaning assigned to that term in Section 2.12(b).

 

“Assigned Value” means, as of any date of determination and expressed as a
percentage of the Outstanding Balance of such Eligible Loan Asset, (i) with
respect to each Eligible Loan Asset funded and/or originated by the Borrower, or
funded and/or originated by the Originator or its Affiliates (other than the
Borrower) within three (3) months of its sale or contribution to the Borrower,
(a) if the funding or origination price was greater than or equal to 97% of par,
the par amount thereof and (b) otherwise, the funding or origination price, as
applicable, and (ii) for any other Eligible Loan Asset, the Assigned Value shall
be the lowest of (a) the Purchase Price of such Eligible Loan Asset, (b) the
Assigned Value assigned as of the applicable Cut-Off Date by the Administrative
Agent in its sole discretion, and (c) the par amount of such Eligible Loan
Asset. Following a Value Adjustment Event, the Assigned Value for any Eligible
Loan Asset may (or in the case of clause (i) shall) be reduced by the
Administrative Agent as set forth below:

 

(i)          if a Value Adjustment Event of the type described in clause (b),
clause (c), clause (d) or clause (f) (solely with respect to a Material
Modification described in clause (a) or clause (e) of the definition thereof) of
the definition thereof with respect to such Loan Asset occurs, the Assigned
Value of such Loan Asset will, automatically and without further action by the
Administrative Agent, be zero; and

 

(ii)         upon the occurrence of a Value Adjustment Event (other than the
type described in clause (b), clause (c), clause (d) or clause (f) (solely with
respect to a Material Modification described in clause (a) or clause (e) of the
definition thereof)), the then-current Assigned Value for such Eligible Loan
Asset may be amended by the Administrative Agent in its sole discretion (at any
time and from time to time); provided that, if the Value Adjustment Event
occurred pursuant to clauses (a), (e) or (g) of the definition thereof, then the
Assigned Value may no longer be adjusted by the Administrative Agent once the
condition that triggered such Value Adjustment Event no longer exists;

 

 5 

 

 

provided that the Administrative Agent may continue to amend the Assigned Value
for such Eligible Loan Asset only if the credit quality of such Eligible Loan
Asset has continued to deteriorate (regardless of whether such deterioration is
sufficient to trigger a Value Adjustment Event) in the reasonable determination
of the Administrative Agent; provided, further, that, for the avoidance of
doubt, the Administrative Agent may not amend any Assigned Value solely due to a
decline in the Index; provided, further, that, the Borrower may request that the
Assigned Value be re-evaluated by the Administrative Agent for any Eligible Loan
Asset at any time; provided, further, that such Assigned Value may not increase
above 100% of the Outstanding Balance of such Loan Asset; provided further that
following any reduction to the Assigned Value of an Eligible Loan Asset, if the
Borrower disagrees with the Administrative Agent’s determination of the Assigned
Value of such Eligible Loan Asset, the Borrower may (at its expense) request a
new valuation from an Valuation Firm chosen by the Administrative Agent to value
such Eligible Loan Asset. If the value determined by such Valuation Firm is
greater than the Administrative Agent’s determination of the Assigned Value,
such Valuation Firm’s valuation shall become the Assigned Value of such Loan
Asset until the occurrence (if any) of a subsequent Value Adjustment Event.

 

The Administrative Agent shall promptly notify the Servicer of any change
effected by the Administrative Agent of the Assigned Value of any Loan Asset and
neither the Borrower nor the Servicer shall have any obligation to make any
calculations hereunder giving effect to such lower Assigned Value until the
Servicer has received such notice.

 

“Assignment and Acceptance” has the meaning assigned to that term in Section
12.04(a).

 

“Availability” means, as of any date of determination, an amount equal to the
excess, if any, of (a) the Borrowing Base over (b) the Advances Outstanding on
such day.

 

“Available Collections” means the sum of all Interest Collections and all
Principal Collections received with respect to the Collateral; provided that,
for the avoidance of doubt, “Available Collections” shall not include amounts on
deposit in the Unfunded Exposure Account that do not represent proceeds of
Permitted Investments.

 

“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended from time to time.

 

“Bankruptcy Event” means an event that shall be deemed to have occurred with
respect to a Person if either:

 

(i)          a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of sixty (60)
consecutive days; or an order for relief in respect of such Person shall be
entered in an involuntary case under the federal bankruptcy laws or other
similar laws now or hereafter in effect; or

 

 6 

 

 

(ii)         such Person shall commence a voluntary case or other proceeding
under any Bankruptcy Laws now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
all or substantially all of its assets, or shall make any general assignment for
the benefit of creditors, or shall fail to, or admit in writing its inability
to, pay its debts generally as they become due, or, if a corporation or similar
entity, its board of directors or members shall vote to implement any of the
foregoing.

 

“Bankruptcy Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

 

“Bankruptcy Proceeding” means any case, action or proceeding before any court or
other Governmental Authority relating to any Bankruptcy Event.

 

“BDC Parent” means Golub Capital BDC, Inc., in its capacity as a holder of
membership interests in the Borrower.

 

“BDC Tax Distribution” means any distribution made by the Borrower (i) to allow
BDC Parent to pay any unpaid Taxes then due and owing resulting from the income
of the Borrower claimed on the tax reporting of BDC Parent or (ii) to the extent
necessary to allow BDC Parent to make sufficient distributions to qualify as a
regulated investment company under the Code and to otherwise minimize or
eliminate federal or state income or excise taxes payable by BDC Parent in or
with respect to any taxable year of BDC Parent (or any calendar year, as
relevant).

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230.

 

“Benefit Plan Investor” means a “benefit plan investor” as defined in Department
of Labor regulation 29 C.F.R. Section 2510.3-101, as modified by Section 3(42)
of ERISA, and includes an employee benefit plan that is subject to the fiduciary
responsibility provisions of Title I of ERISA, a plan that is subject to Section
4975 of the Code, and an entity the underlying assets of which are deemed to
include plan assets.

 

“Borrower” means Golub Capital BDC Funding II LLC, a Delaware limited liability
company, together with its permitted successors and assigns in such capacity.

 

“Borrower Certificate of Formation” means the Certificate of Formation of the
Borrower, dated November 20, 2018.

 

“Borrower Collection Account” means the Collection Account established for the
benefit of the Borrower (and not a Securitization Subsidiary thereof).

 

“Borrower Consent” means the resolutions of Golub Capital BDC, Inc., in its
capacity as designated manager of the Borrower, dated November 27, 2018.

 

“Borrower LLC Agreement” means the amended and restated limited liability
company agreement of the Borrower, dated February 1, 2019.

 

 7 

 

 

“Borrowing Base” means, as of any date of determination, an amount equal to the
lowest of:

 

(i)          (a) the sum of the products of (x) the lower of (1) the Weighted
Average Advance Rate for all Eligible Loan Assets as of such date and (2) the
Maximum Portfolio Advance Rate as of such date, multiplied by (y) the Aggregate
Adjusted Borrowing Value as of such date, plus (b) the amount on deposit in the
Principal Collection Subaccount as of such date plus (c) the amount on deposit
in the Unfunded Exposure Account (such amount not to exceed the Aggregate
Unfunded Exposure Amount) minus (d) the Unfunded Exposure Equity Amount;

 

(ii)         (a) the Aggregate Adjusted Borrowing Value as of such date, minus
(b) the Minimum Equity Amount, plus (c) the amount on deposit in the Principal
Collection Subaccount as of such date, plus (d) the amount on deposit in the
Unfunded Exposure Account (such amount not to exceed the Aggregate Unfunded
Exposure Amount) minus (e) the Unfunded Exposure Equity Amount; or

 

(iii)        the Facility Amount minus the Aggregate Unfunded Exposure Amount
plus the amount on deposit in the Unfunded Exposure Account (such amount not to
exceed the Aggregate Unfunded Exposure Amount).

 

provided that any Loan Asset which is owned by a Securitization Subsidiary which
has closed a Securitization and has been released from all Liens created under
the Transaction Documents shall not be included in the calculation of “Borrowing
Base”.

 

“Borrowing Base Certificate” means a certificate prepared by the Borrower
setting forth the calculation of the Borrowing Base as of the applicable date of
determination, substantially in the form of Exhibit B hereto.

 

“Borrowing Base Deficiency” means, as of any date of determination, an amount
equal to the positive difference, if any, of (i) the Advances Outstanding on
such date over (ii) the Borrowing Base.

 

“Breakage Fee” means, for Advances Outstanding which are repaid (in whole or in
part) on any date other than a Payment Date, the breakage costs, if any, related
to such repayment, based upon the assumption that the applicable Lender funded
its loan commitment in the applicable London interbank offered rate or the euro
interbank offered rate market and using any reasonable attribution or averaging
methods which the Lender deems appropriate and practical, it hereby being
understood that the amount of any loss, costs or expense payable by the Borrower
to any Lender as Breakage Fee shall be determined in the respective Lender’s
reasonable discretion and shall be conclusive absent manifest or demonstrable
error.

 

“Bridge Loan” means any loan that (a) is unsecured and incurred in connection
with a merger, acquisition, consolidation or sale of all or substantially all of
the assets of a person or similar transaction and (b) by its terms, is required
to be repaid within one (1) year of the incurrence thereof with proceeds from
additional borrowings or other refinancings.

 

 8 

 

 

“Broadly Syndicated Loan” means any First Lien Loan as of the related Cut-Off
Date with (a) EBITDA of $75,000,000 or greater and (b) an observable quote with
a bid depth of at least three (3) from LoanX Mark-It Partners or Loan Pricing
Corporation or as otherwise designated by the Lender on a name-by-name basis.

 

“Business Day” means a day of the year other than (a) Saturday or a Sunday or
(b) any other day on which commercial banks in New York, New York or the city in
which the offices of Collateral Agent are located are authorized or required by
applicable law, regulation or executive order to close or on which banks are not
open for dealings in deposits in the relevant currency in the London interbank
market.

 

“CAD” means the lawful currency of Canada.

 

“Capital Lease Obligations” means, with respect to any entity, the obligations
of such entity to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such entity under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Capital Stock” means any and all shares, interest, participations or other
equivalents (however designated) of share capital of a corporation, any and all
similar ownership interests in a Person (other than a corporation), and any and
all warrants, rights or options to purchase any of the foregoing.

 

“Cash Interest Coverage Ratio” means, with respect to any Loan Asset (other than
a Recurring Revenue Loan) for any period, the meaning of “Interest Coverage
Ratio” or any comparable definition in the Underlying Instruments for such Loan
Asset, and in the case that “Interest Coverage Ratio” or such comparable
definition is not defined in such Underlying Instruments, the ratio of (a)
EBITDA for the applicable test period, to (b) cash interest for the applicable
test period, as calculated by the Servicer in accordance with the Servicing
Standard using information from and calculations consistent with the relevant
compliance statements and financial reporting packages provided by the relevant
Obligor as per the requirements of the related Underlying Instruments.

 

“CDOR Advance” means an Advance denominated in CAD.

 

“CDOR” means, for any day during a Remittance Period, with respect to any CAD
Advance (or portion thereof), the rate per annum (carried out to the fifth
decimal place) equal to the rate determined by the Administrative Agent to be
the offered rate that appears on the Bloomberg Professional Service CDOR Page
(or any applicable successor page) at approximately 11:00 a.m., Toronto time on
such day for deposits in CADs with a term equivalent to one month; provided that
if such rate is not available at any such time for any reason, then “CDOR” with
respect to any Advance shall be the rate at which CAD deposits of CAD5,000,000
and for a one-month maturity are offered by the principal Toronto office of the
Administrative Agent or the principal Toronto office of any bank reasonably
selected by the Administrative Agent in immediately available funds on the basis
of the discount amount at which the Administrative Agent is then offering to
purchase CAD denominated bankers’ acceptances that have a comparable aggregate
face amount to the Advances Outstanding in CAD at approximately 11:00 a.m.,
Toronto time, on the applicable day (or, if such day is not a Business Day, on
the immediately preceding Business Day); provided further that, in the event
that the rate as so determined above shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. CDOR shall always be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

 9 

 

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority or (d) any change in any generally accepted accounting
principles or regulatory accounting principles and affecting the application of
any law, rule, regulation or treaty referred to in clause (a) or (b) above.

 

“Change of Control” means an event that shall be deemed to have occurred if any
of the following occur:

 

(a)          with respect to the Borrower, Golub Capital BDC, Inc. at any time
for any reason ceases to own, directly or indirectly, 100% of the issued and
outstanding membership interests of the Borrower (as the same may be adjusted
for any combination, recapitalization or reclassification into a greater or
smaller number of shares or units), free and clear of all Liens, rights,
options, warrants or other similar agreements or understandings;

 

(b)          the Management Agreement shall fail to be in full force and effect;
and

 

(c)          the dissolution, termination or liquidation, in whole or in part,
transfer or other disposition, in each case, of all or substantially all of the
assets of the Borrower, the Originator or the Servicer, as applicable.

 

“Closing Date” means February 1, 2019.

 

“Closing Date Asset” means a Loan Asset owned by the Borrower (or which the
Borrower has entered into a binding commitment to acquire) on the Closing Date.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means, collectively, the Collateral Portfolio and each
Securitization Subsidiary Collateral Portfolio.

 

“Collateral Agent” means Wells Fargo Bank, National Association, not in its
individual capacity, but solely as collateral agent pursuant to the terms of
this Agreement, together with its successor and assigns in such capacity.

 

“Collateral Agent Expenses” means the expenses set forth in the Wells Fargo Fee
Letter and any other accrued and unpaid expenses (including attorneys’ fees,
costs and expenses) and indemnity amounts payable by the Borrower or any
Securitization Subsidiary to the Collateral Agent under the Transaction
Documents.

 

 10 

 

 

“Collateral Agent Fees” means the fees due to the Collateral Agent pursuant to
the Wells Fargo Fee Letter.

 

“Collateral Agent Termination Notice” has the meaning assigned to that term in
Section 10.05.

 

“Collateral Custodian” means Wells Fargo Bank, National Association, not in its
individual capacity, but solely as collateral custodian pursuant to the terms of
this Agreement, together with its successors and assigns in such capacity.

 

“Collateral Custodian Expenses” means the expenses set forth in the Wells Fargo
Fee Letter and any other accrued and unpaid expenses (including attorneys’ fees,
costs and expenses) and indemnity amounts payable by the Borrower or any
Securitization Subsidiary to the Collateral Custodian under the Transaction
Documents.

 

“Collateral Custodian Fees” means the fees due to the Collateral Custodian
pursuant to the Wells Fargo Fee Letter.

 

“Collateral Custodian Termination Notice” has the meaning assigned to that term
in Section 11.05.

 

“Collateral Portfolio” means all right, title, and interest (whether now owned
or hereafter acquired or arising, and wherever located) of the Borrower in, to
and under all accounts, cash and currency, chattel paper, tangible chattel
paper, electronic chattel paper, copyrights, copyright licenses, equipment,
fixtures, contract rights, general intangibles, instruments, certificates of
deposit, certificated securities, uncertificated securities, financial assets,
securities entitlements, commercial tort claims, deposit accounts, inventory,
investment property, letter-of-credit rights, software, supporting obligations,
accessions, or other property of the Borrower, including, all right, title and
interest of the Borrower in the following (in each case excluding the Retained
Interest and the Excluded Amounts):

 

(i)          the Loan Assets, and all monies due or to become due in payment
under such Loan Assets on and after the related Cut-Off Date, including, but not
limited to, all Available Collections;

 

(ii)         the Related Assets with respect to the Loan Assets referred to in
clause (i) above;

 

(iii)        the Controlled Accounts and all Permitted Investments purchased
with funds on deposit in the Controlled Accounts;

 

(iv)        all of the Borrower’s ownership interests in each Securitization
Subsidiary;

 

(v)         the Assigned Documents;

 

 11 

 

 

(vi)        each Purchase and Sale Agreement; and

 

(vii)       all income and Proceeds of the foregoing.

 

The “Collateral Portfolio” shall not include any Non-Levered Loan Asset, the
Contribution Account or the funds on deposit therein.

 

“Collection Account” means, collectively, (i) a trust account (account number
82612100 at the Account Bank) entitled “Collection Account,” in the name of the
Borrower subject to the lien and control of the Collateral Agent for the benefit
of the Secured Parties, and each subaccount that may be established from time to
time, including the Interest Collection Subaccount and the Principal Collection
Subaccount and (ii) each trust account at the Account Bank in the name of the
Collateral Agent for the benefit of the applicable Securitization Subsidiary and
under the sole dominion and control of the Collateral Agent for the benefit of
the Secured Parties (it being understood, however, that the Servicer shall be
able to request distributions and releases therefrom in accordance herewith);
provided that the funds deposited therein (including any interest and earnings
thereon) from time to time shall constitute the property and assets of the
Borrower or the applicable Securitization Subsidiary, and the Borrower or the
applicable Securitization Subsidiary shall be solely liable for any Taxes
payable with respect to the Collection Account.

 

“Collection Date” means the date on which the aggregate outstanding principal
amount of the Advances Outstanding have been repaid in full and all Yield and
Fees and all other Obligations (other than unmatured contingent obligations, for
which no claim has been made) have been paid in full, and the Borrower shall
have no further right to request any additional Advances.

 

“Commitment” means, with respect to each Lender, (i) during the Revolving
Period, the amount set forth opposite such Lender’s name on Annex A hereto (as
such amount may be revised from time to time) or the amount set forth as such
Lender’s “Commitment” on the Assignment and Acceptance relating to such Lender,
as applicable, and (ii) during the Amortization Period, such Lender’s Pro Rata
Share of the aggregate Advances Outstanding, in each case, as such amount may be
increased or reduced pursuant to Section 2.16.

 

“Commitment Termination Date” means the earliest to occur of (a) February 1,
2021 and (b) the Facility Maturity Date.

 

“Concentration Denominator” means the higher of (a) the Target Portfolio Amount
and (b) an amount equal to the sum of the Adjusted Borrowing Values of all
Warehouse Assets included as part of the Collateral on such date.

 

“Concentration Limitations” means, as of any date of determination, for the
purposes of determining the Excess Concentration Amount and after giving effect
to all additions and removals of Eligible Loan Assets on such date:

 

(a)          not more than 4.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are issued by a single Obligor and its Affiliates,
except that:

 

 12 

 

 

(i)Eligible Loan Assets issued by each of the two (2) largest Obligors and their
respective Affiliates may constitute up to 7.5% of the Concentration Denominator
(provided that such Eligible Loan Asset is a First Lien Loan or Unitranche
Loan); and

 

(ii)Eligible Loan Assets issued by each of the next five (5) largest Obligors
and their respective Affiliates may constitute up to 5.0% of the Concentration
Denominator;

 

(b)          not more than 12.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are issued by Obligors that belong to any single
Industry Classification, except that:

 

(i)Eligible Loan Assets issued by Obligors that belong to the largest Industry
Classification may constitute up to 30.0% of the Concentration Denominator;

  

(ii)Eligible Loan Assets issued by Obligors that belong to the second largest
Industry Classification may constitute up to 25.0% of the Concentration
Denominator; and

  

(iii)Eligible Loan Assets issued by Obligors that belong to the third largest
Industry Classification may constitute up to 15.0% of the Concentration
Denominator;

 

(c)          not more than 5.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are Delayed Draw Loan Assets;

 

(d)          not more than 25.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are Cov-Lite Loan Assets that are (i) issued by an
Obligor that has a most recently reported EBITDA as of the Cut-Off Date of
greater than the lesser of $40,000,000 and an amount to be determined by the
Administrative Agent in its sole discretion and reflected in the related
Approval Notice on an asset-by-asset basis and (ii) not Broadly Syndicated
Loans;

 

(e)          not more than 45.0% of the Concentration Denominator may consist of
Eligible Loan Assets with a Total Leverage Ratio of greater than 6.50:1.00 as of
the Cut-Off Date;

 

(f)          not more than 20.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are Recurring Revenue Loans;

 

(g)          not more than 5.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are PIK Loan Assets, including Eligible Loan Assets
which become PIK Loan Assets as the result of a Material Modification;

 

(h)          not more than 25.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are denominated in an Eligible Currency other than
Dollars; and

 

 13 

 

 

(i)           not more than 25.0% of the Concentration Denominator may consist
of Eligible Loan Assets that are domiciled in an Eligible Country other than the
United States, except that:

 

(i)Eligible Loan Assets that are domiciled in Canada or the United Kingdom may
constitute up to 25.0% of the Concentration Denominator; and

 

(ii)Eligible Loan Assets that are domiciled in an Eligible Country other than
the United States, Canada or the United Kingdom may constitute up to 15.0% of
the Concentration Denominator; and

 

(j)           not more than 15.0% of the Concentration Denominator may consist
of Eligible Loan Assets that are FLLO Loans or Second Lien Loans;

 

(k)          not more than 5.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are fixed rate Loan Assets; and

 

(l)           not more than 15% of the Concentration Denominator may consist of
Eligible Loan Assets other than Recurring Revenue Loans that are issued by an
Obligor that has a most recently reported EBITDA as of the Cut-Off Date of less
than $10,000,000.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Constituent Documents” means in respect of any Person, the certificate or
articles of formation or organization, the limited liability company agreement,
operating agreement, partnership agreement, joint venture agreement or other
applicable agreement of formation or organization (or equivalent or comparable
constituent documents) and other organizational documents and by-laws and any
certificate of incorporation, certificate of formation, certificate of limited
partnership and other agreement, similar instrument filed or made in connection
with its formation or organization, in each case, as the same may be amended,
modified, supplemented, restated or replaced from time to time in accordance
with the terms thereof. For the avoidance of doubt, the “Constituent Documents”
of the Borrower include, the Borrower Consent, the Borrower Certificate of
Formation and the Borrower LLC Agreement.

 

"Contribution Account” means a trust account (account number 82612108 at the
Account Bank) in the name of the Borrower (which account may have subaccounts to
receive collections in currencies other than Dollars).

 

“Control Agreement” means (i) that certain Securities Account Control Agreement,
dated as of the Closing Date, among the Borrower, the Account Bank and the
Collateral Agent, which agreement relates to the Controlled Accounts and the
Contribution Account and (ii) each Securities Account Control Agreement among
the applicable Securitization Subsidiary, the Account Bank and the Collateral
Agent.

 

“Controlled Accounts” means the Collection Account, each Eligible Currency
Account and the Unfunded Exposure Account.

 

 14 

 

 

"Cov-Lite Loan Asset” means a Loan Asset that is not subject to any Maintenance
Covenants; provided that a Loan Asset shall not constitute a Cov-Lite Loan Asset
if the Underlying Instruments contain a cross-default or cross-acceleration
provision to, or such Loan Asset is pari passu with another loan of the Obligor
that requires the Obligor to comply with one or more Maintenance Covenants.

 

“Currency Disruption Event” means the occurrence of any of the following with
respect to any Eligible Currency: (a) any Lender shall have notified the
Administrative Agent, the Collateral Agent, the Servicer and the Borrower of a
determination by such Lender that it would be contrary to law or to the
directive of any central bank or other Governmental Authority (whether or not
having the force of law) to obtain such Eligible Currency in the applicable
market to fund any Advance, (b) any Lender shall have notified the
Administrative Agent, the Collateral Agent, the Servicer and the Borrower of a
determination by such Lender that the rate at which such Eligible Currency is
being offered to such Lender in the applicable market (i) does not accurately
reflect the cost to such Lender of making, funding or maintaining any Advance or
(ii) has been permanently discontinued or for which adequate and reasonable
means do not exist for ascertaining such rate or (c) any Lender shall have
notified the Administrative Agent, the Collateral Agent, the Servicer and the
Borrower of the inability of such Lender, as applicable, to obtain such Eligible
Currency or such other rate in the applicable market to make, fund or maintain
any Advance.

 

“Cut-Off Date” means, (a) (i) with respect to each Closing Date Asset, the
Closing Date and (ii) with respect to each Loan Asset that is not a Closing Date
Asset, the date such Loan Asset is committed to be acquired by the Borrower and
(b) solely for purposes of determining the new Assigned Value or Advance Rate,
Material Modification, First Lien Loan, Value Adjustment Event in respect of an
asset for which the Borrower (or the Servicer on its behalf) has requested that
the Administrative Agent reset the Advance Rate or a new Assigned Value in
connection with a Redetermination Request, the Reset Cut-Off Date.

 

“Debt-to-Recurring-Revenue Ratio” means, with respect to any Loan Asset that is
a Recurring Revenue Loan for any period, the meaning of “Debt-to-Recurring
Revenue Ratio” or any comparable definition in the Underlying Instruments for
each Loan Asset, and in any case that “Debt-to-Recurring Revenue Ratio” or such
comparable definition is not defined in such Underlying Instruments, the ratio
of (a) Indebtedness of the related Obligor less Unrestricted Cash, to (b)
Recurring Revenue, as calculated by the Servicer in accordance with the
Servicing Standard using information from and calculations consistent with the
relevant compliance statements and financial reporting packages provided by the
relevant Obligor as per the requirements of the related Underlying Instruments;
provided that, in the event of a lack of any such information necessary to
calculate the Debt-to-Recurring Revenue Ratio, the Debt-to-Recurring Revenue
Ratio shall be a ratio calculated by the Administrative Agent in its sole
discretion after consultation with the Servicer.

 

“Defaulted Loan” means any Loan Asset as to which any one of the following
events has occurred:

 

 15 

 

 

(a)          (i) an Obligor payment default, other than in respect of expenses,
occurs under such Loan Asset that continues and has not been cured after giving
effect to any grace period applicable thereto or (ii) a default has occurred
under the Underlying Instruments and any applicable grace period has expired and
the holders of such Loan Asset have accelerated the repayment of the Loan Asset
(but only until such acceleration has been rescinded) in the manner provided in
the Underlying Instruments, but in no event more than five (5) Business Days,
after the applicable due date under the related Underlying Instruments;

 

(b)          a Bankruptcy Event with respect to the related Obligor;

 

(c)          any payment default, other than in respect of expenses, occurs
under any other senior or pari passu obligation for borrowed money of the
related Obligor that continues and has not been cured after giving effect to any
grace period applicable thereto, but in no event more than five (5) Business
Days, after the applicable due date under the related agreement (including in
respect of the acceleration of the debt under the applicable agreement);

 

(d)          such Loan Asset has (x) a rating by S&P of “CC” or below or “SD” or
(y) a Moody’s probability of default rating (as published by Moody’s) of “D” or
“LD” or, in each case, had such ratings before they were withdrawn by S&P or
Moody’s, as applicable;

 

(e)          a Responsible Officer of the Servicer or any Loan Party has actual
knowledge that such Loan Asset is pari passu or junior in right of payment as to
the payment of principal and/or interest to another debt obligation of the same
Obligor which has (i) a rating by S&P of “CC” or below or “SD” or (ii) a Moody’s
probability of default rating (as published by Moody’s) of “D” or “LD,” and in
each case such other debt obligation remains outstanding (provided that both the
Loan Asset and such other debt obligation are full recourse obligations of the
applicable Obligor); or

 

(f)           the Servicer determines that all or a material portion of such
Loan Asset is uncollectible or otherwise places it on non-accrual status in
accordance with the policies and procedures of the Servicer and the Servicing
Standard.

 

“Defaulting Lender” means any Lender that: (i) has failed to fund any of its
obligations to made Advances within two (2) Business Days following the
applicable Advance Date, (ii) has notified the Administrative Agent or the
Borrower that it does not intend to comply with such funding obligations or has
made a public statement to that effect with respect to such funding obligations
hereunder or under other agreements in which it commits to extend credit, (iii)
has, for two (2) or more Business Days, failed, in good faith, to confirm in
writing to the Administrative Agent, in response to a written request of the
Administrative Agent, that it will comply with its funding obligations hereunder
or (iv) has, or has a direct or indirect parent company that has, become subject
to a Bankruptcy Event.

 

“Delayed Draw Loan Asset” means a Loan Asset that (a) requires the Borrower to
make one or more future advances to the Obligor pursuant to the related
Underlying Instruments, (b) specifies a maximum amount that can be borrowed on
one or more fixed borrowing dates and (c) does not permit the re-borrowing of
any amounts previously repaid by the Obligor; but any such Loan Asset will be a
Delayed Draw Loan Asset to the extent of such commitments and only until all
commitments by the Borrower to make advances to the Obligor expire or are
terminated or are reduced to zero.

 

 16 

 

 

“Designated Base Rate” means the reference rate (and, if applicable, the
methodology for calculating such base rate) determined by the Administrative
Agent in its commercially reasonable discretion and in consultation with the
Borrower based on (a) in the case of LIBOR, the Alternative Rate or (b) the
reference rate being used that is consistent with accepted market practice for
secured transactions involving middle market commercial loans, and as to which
the Administrative Agent may, in its reasonable discretion, make such
adjustments to such rate or the spread thereon, as well as the business day
convention, interest determination dates and related provisions and definitions,
in each case that are consistent with such accepted market practice for the use
of such rate; provided that the written consent of the Borrower shall be
required with respect to any LIBOR successor rate that is not a Designated Base
Rate.

 

“Determination Date” means, with respect to each Payment Date, the 10th Business
Day preceding such Payment Date.

 

“DIP Loan” means any Loan Asset (a) with respect to which the related Obligor is
a debtor-in-possession as defined under the Bankruptcy Code, (b) which has the
priority allowed pursuant to Section 364 of the Bankruptcy Code and (c) the
terms of which have been approved by a court of competent jurisdiction.

 

“Disbursement Request” means a disbursement request from the Borrower to the
Administrative Agent and the Collateral Agent in the form attached hereto as
Exhibit C in connection with a disbursement request from the Unfunded Exposure
Account in accordance with Section 2.04(d) or a disbursement request from the
Principal Collection Subaccount in accordance with Section 2.18, as applicable.

 

“Discretionary Sale” has the meaning assigned to that term in Section 2.07(b).

 

“Disqualified Institution” means any financial institution, fund or Person that,
in each case is primarily engaged in the business of originating or acquiring
middle market loans (including with respect to acting in an advisory or
management capacity with respect to any fund that originates or acquires middle
market loans).

 

“Diversity Score” means, as of any day, a single number that indicates
collateral concentration in terms of both issuer and industry concentration,
calculated as set forth in Schedule VI hereto, as such Schedule VI may be
updated at the option of the Administrative Agent in its sole discretion.

 

“Dollar Advance” means an Advance denominated in Dollars.

 

“Dollar Equivalent” means, (a) for any amount denominated in Dollars, such
amount and (b) for any amount denominated in any other currency, (i) with
respect to any amount relating to an Advance or other amounts due under this
Agreement, the equivalent amount thereof in Dollars as determined by the
Administrative Agent at such time on the basis of the current spot rate
determined by the Administrative Agent in a commercially reasonable manner using
the lower of (A) the current spot rate (B) the spot rate as of the date of the
applicable Advance and (ii) with respect to any amount relating to any Loan
Asset, the equivalent amount thereof in Dollars determined by the Servicer using
the Spot Rate.

 

 17 

 

 

“Dollars” means, and the conventional “$” signifies, the lawful currency of the
United States of America.

 

“EBITDA” means, with respect to any period and any Loan Asset other than a
Recurring Revenue Loan, the meaning of “EBITDA,” “Adjusted EBITDA” or any
comparable term in the Underlying Instruments for such Loan Asset (together will
all add-backs and exclusions as designated in such Underlying Instruments), and
in any case that “EBITDA,” “Adjusted EBITDA” or such comparable term is not
defined in such Underlying Instruments, an amount, for the principal Obligor on
such Loan Asset and any of its parents or Subsidiaries that are obligated
pursuant to the Underlying Instruments for such Loan Asset (determined on a
consolidated basis without duplication in accordance with GAAP) equal to net
income from continuing operations for such period plus (a) cash interest
expense, (b) income taxes, (c) depreciation and amortization for such period (to
the extent deducted in determining earnings from continuing operations for such
period), (d) amortization of intangibles (including, but not limited to,
goodwill, financing fees and other capitalized costs), to the extent not
otherwise included in clause (c) above, other non-cash charges and organization
costs, (e) extraordinary losses in accordance with GAAP, and (f) any other item
the Borrower and the Administrative Agent mutually deem to be appropriate.

 

“Eligibility Criteria” means the criteria set forth in Schedule II hereto.

 

“Eligible Country” is defined on Schedule II hereto.

 

“Eligible Currency” means GBPs, CADs, Euros and Dollars.

 

“Eligible Currency Accounts” means the segregated trust accounts designated as
“[CURRENCY] Eligible Currency Account” in the name of the Borrower subject to
the Lien of the Collateral Agent for the benefit of the Secured Parties,
including any sub account thereof; provided that the funds deposited therein
(including any interest and earnings thereon) from time to time shall constitute
the property and assets of the Borrower, and the Borrower shall be solely liable
for any Taxes payable with respect to each Eligible Currency Account. For the
avoidance of doubt, there shall be one Eligible Currency Account for each
Eligible Currency other than Dollars.

 

“Eligible Loan Asset” means, as of any date of determination, a Loan Asset in
respect of which each of the applicable criteria contained in Section 4.02 and
Schedule II hereto is true and correct as of such date. In no event shall a
Non-Levered Loan Asset be an Eligible Loan Asset hereunder.

 

“Environmental Laws” means any and all laws, rules, orders, regulations,
statutes, ordinances, guidelines, codes, decrees, or other legally binding
requirements (including, without limitation, principles of common law) of any
Governmental Authority, regulating, relating to or imposing liability or
standards of conduct concerning pollution, the preservation or protection of the
environment, natural resources or human health (including employee health and
safety), or the generation, manufacture, use, labeling, treatment, storage,
handling, transportation or release of, or exposure to, Materials of
Environmental Concern, as has been, is now, or may at any time hereafter be, in
effect.

 

 18 

 

 

“Equity Cure Notice” has the meaning assigned to such term in Section 2.06(c).

 

“Equity Interests” means, with respect to any Person, its equity ownership
interests, its common stock and any other capital stock or other equity
ownership units of such Person authorized from time to time, and any other
shares, options, interests, participations or other equivalents (however
designated) of or in such Person, whether voting or nonvoting, including common
stock, options, warrants, preferred stock, phantom stock, membership units
(common or preferred), stock appreciation rights, membership unit appreciation
rights, convertible notes or debentures, stock purchase rights, membership unit
purchase rights and all securities convertible, exercisable or exchangeable, in
whole or in part, into any one or more of the foregoing.

 

“Equity Security” means (a) any equity security or any other security that is
not eligible for purchase by a Loan Party as an Eligible Loan Asset and (b) any
security purchased as part of a “unit” with an Eligible Loan Asset and that
itself is not eligible for purchase by a Loan Party as an Eligible Loan Asset.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

 

“ERISA Affiliate” means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the relevant Person, (b) a trade or business (whether or not
incorporated) under common control (within the meaning of Section 414(c) of the
Code) with that Person, or (c) solely for purposes of Section 302 of ERISA and
Section 412 of the Code, a member of the same affiliated service group (within
the meaning of Section 414(m) of the Code) as, or that otherwise is aggregated
under Section 414(o) of the Code with, that Person, any corporation described in
clause (a) above or any trade or business described in clause (b) above.

 

“ERISA Event” means (a) with respect to a Pension Plan, any of the events set
forth in Section 4043(c) of ERISA or the regulations issued thereunder, other
than events for which the thirty (30) day notice period has been waived; (b) a
withdrawal by the Borrower or any of its ERISA Affiliates from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as a termination under Section 4062(e) of ERISA;
(c) the failure to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA), whether or not waived, with
respect to a Pension Plan; (d) the failure to make any required contribution to
a Multiemployer Plan; (e) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to a complete
or partial withdrawal by the Borrower or any of its ERISA Affiliates from a
Multiemployer Plan, written notification of the Borrower or any of its ERISA
Affiliates concerning the imposition of any withdrawal liability, as such term
is defined in Part I of Subtitle E of Title IV of ERISA, as a result of a
complete or partial withdrawal from a Multiemployer Plan or written notification
that a Multiemployer Plan is insolvent or is in reorganization within the
meaning of Title IV of ERISA or in "endangered" or "critical" status (within the
meaning of Section 432 of the Code or Section 305 of ERISA); (f) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (g) the filing under Section 4041(c) of ERISA of a notice
of intent to terminate a Pension Plan, the treatment of a Pension Plan or
Multiemployer Plan amendment as a termination under Section 4041 or Section
4041A of ERISA, or the receipt by the Borrower or any of its ERISA Affiliates
from the PBGC of any notice relating to the intention to terminate a Pension
Plan or Multiemployer Plan; (h) the imposition of any liability under Title IV
of ERISA with respect to the termination of any Pension Plan or Multiemployer
Plan, other than for the payment of plan contributions or PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Borrower or any of its
ERISA Affiliates; or (i) the occurrence of a non-exempt prohibited transaction
(within the meaning of Section 406 of ERISA or Section 4975 of the Code) which
could result in liability to the Borrower or any of its ERISA Affiliates.

 

 19 

 

 

“EURIBOR” means, for any day during a Remittance Period, with respect to any
Euro Advance (or portion thereof), the rate per annum (carried out to the fifth
decimal place) equal to the rate determined by the Administrative Agent to be
the offered rate that appears on the page of the Reuters Screen (or any
applicable successor page) at approximately 11:00 a.m., London time, on such day
that displays an average European Money Markets Institute Settlement Rate (such
page currently being EURIBOR01) for deposits in Euros with a term equivalent to
one month; provided that if such rate is not available at any such time for any
reason, then "EURIBOR" with respect to any Advance shall be the rate at which
Euro deposits of €5,000,000 and for a one-month maturity are offered by the
principal London office of the Administrative Agent or the principal London
office of any bank reasonably selected by the Administrative Agent in
immediately available funds in the Euro-zone interbank market at approximately
11:00 a.m., London time, on the applicable day (or, if such day is not a
Business Day, on the immediately preceding Business Day); provided further that,
in the event that the rate as so determined above shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. EURIBOR shall
always be determined by the Administrative Agent, and such determination shall
be conclusive absent manifest error.

 

“Euro Advance” means an Advance denominated in Euro.

 

“Euro” means the lawful currency of the Member States of the European Union that
have adopted and retain the single currency in accordance with the treaty
establishing the European Community, as amended from time to time; provided that
if any member state or states ceases to have such single currency as its lawful
currency (such member state(s) being the “Exiting State(s)”), such term shall
mean the single currency adopted and retained as the lawful currency of the
remaining member states and shall not include any successor currency introduced
by the Exiting State(s).

 

“Event of Default” has the meaning assigned to that term in Section 7.01.

 

“Excepted Persons” has the meaning assigned to that term in Section 12.12(a).

 

“Excess Concentration Amount” means, as of any date of determination, with
respect to all Loan Assets included in the Collateral, the amount by which the
sum of the Adjusted Borrowing Values of such Loan Assets exceeds any applicable
Concentration Limitations, to be calculated without duplication, after giving
effect to any sales, purchases or substitutions of Loan Assets as of such date;
provided that with respect to any Loan Asset or portion thereof, if more than
one Concentration Limitation would be exceeded, the Concentration Limitation
that would result in the highest Excess Concentration Amount shall be used to
determine the Excess Concentration Amount.

 

 20 

 

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

“Existing Golub BDC CLO” means (i) each of the CLOs approved by the
Administrative Agent and identified on Schedule VII (as such Schedule VII may be
updated from time to time by the Borrower), (ii) any existing and future special
purpose vehicle borrower under a credit facility or total return swap undertaken
by Golub Capital BDC, Inc. or an Affiliate thereof or (iii) any future special
purpose vehicle (which, for the avoidance of doubt, shall include any future
CLO) that is a wholly or partly owned subsidiary of Golub Capital BDC, Inc. or
an Affiliate thereof.

 

“Excluded Amounts” means (a) any amount received in the Collection Account with
respect to any Loan Asset included as part of the Collateral, which amount is
attributable to the payment of any Tax, fee or other charge imposed by any
Governmental Authority on such Loan Asset or on any Related Collateral and (b)
any amount received in the Collection Account or other Controlled Account
representing (i) a reimbursement of insurance premiums, (ii) any escrows
relating to Taxes, insurance and other amounts in connection with Loan Assets
which are held in an escrow account for the benefit of the Obligor and the
secured party pursuant to escrow arrangements under the Underlying Instruments,
(iii) amounts received in the Collection Account with respect to any Loan Asset
retransferred or substituted for upon the occurrence of a Warranty Breach Event
or that is otherwise replaced by a Substitute Eligible Loan Asset, or that is
otherwise sold or transferred by the Borrower pursuant to Section 2.07, to the
extent such amount is attributable to a time after the effective date of such
replacement or sale, (iv) any interest accruing on a Loan Asset prior to the
related Cut-Off Date that was not purchased by the Borrower and is for the
account of the Person from whom the Borrower purchased such Loan Asset, and (v)
amounts deposited into the Collection Account in error.

 

“Excluded Taxes” means (a) Taxes imposed on or measured by the Recipient's net
income (however denominated), franchise Taxes imposed on the Recipient, and
branch profits Taxes imposed on the Recipient, in each case, (i) by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or (ii)
that are Other Connection Taxes, (b) in the case of any Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender pursuant to a law in effect on the date on which (i) such Lender becomes
a party hereto or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.11, amounts with respect to such
Taxes were payable either to such Lende’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient's failure to comply
with Section 2.11(g), and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code (or any amended or
successor versions of Sections 1471 through 1474 of the Code that are
substantively comparable and not materially more onerous to comply with), as of
the date of this Agreement, and any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to Section
1471(b)(1) of the Code (or any amended or successor version described above).

 

 21 

 

 

“Facility Amount” means the aggregate Commitments as then in effect, which on
the Closing Date shall be $200,000,000, as such amount may be increased pursuant
to Section 2.21 or reduced pursuant to Section 2.17(b); provided that, at all
times (a) when an Event of Default exists and is continuing and (b) during the
Amortization Period, the Facility Amount shall mean the aggregate Advances
Outstanding at such time.

 

“Facility Maturity Date” means the earliest of (a) the Business Day designated
by the Borrower to the Lender pursuant to Section 2.16(b) to terminate this
Agreement, (b) the Stated Maturity or (c) the date on which the Facility
Maturity Date is declared (or is deemed to have occurred automatically) pursuant
to Section 7.01.

 

“Fees” means (a) the Unused Fee and (b) the fees payable to each Lender pursuant
to the terms of any Lender Fee Letter.

 

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.

 

“Financial Covenant Test” means a test that will not be satisfied if as of the
last day of any fiscal quarter, Golub Capital BDC, Inc. fails to maintain GAAP
net assets (as reflected in its 10Q or 10K without any deductions) in an amount
at least equal to $250,000,000, as increased by 50% of the net proceeds of any
equity offerings by Golub Capital BDC, Inc. consummated after the Closing Date
(excluding, for the avoidance of doubt, any net proceeds of any equity offerings
by Golub Capital BDC, Inc. in connection with any merger consummated in
accordance with Section 5.04(a)).

 

“Financial Sponsor” means any Person, including any subsidiary of such Person,
whose principal business activity is acquiring, holding and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated with one another and whose
financial condition and creditworthiness are independent of the other companies
so owned by such Person.

 

“First Lien Loan” means any Loan Asset (a) that is secured by a valid and
perfected first priority Lien on substantially all of the Obligo’s assets
constituting Related Collateral, subject to any expressly permitted Liens under
the Underlying Instrument for such Loan Asset or such comparable definition if
"permitted liens" is not defined therein, (b) that provides that the payment
obligation of the Obligor on such Loan Asset is either senior to, or pari passu
with, and is not (and cannot by its terms become) subordinate in right of
payment to all other Indebtedness of such Obligor (other than customary "super
priority" facilities), (c) for which Liens on the Related Collateral securing
any other outstanding Indebtedness of the Obligor (excluding expressly permitted
Liens described in clause (a) above but including Liens securing second lien
loans) is expressly subject to and contractually or structurally subordinate to
the priority Liens securing such First Lien Loan, (d) that the Servicer
determines in accordance with the Servicing Standard that the value of the
Related Collateral (or the enterprise value) and ability to generate cash flow
on or about the time of origination equals or exceeds the Outstanding Balance of
the Loan Asset plus the aggregate outstanding balances of all other Indebtedness
of equal seniority secured by the same Related Collateral, (e) for which the
Senior Leverage Ratio as of the Cut-Off Date is less than 4.50:1.00, and (f)
that is not a Second Lien Loan, Unitranche Loan (other than a Unitranche Loan
described in the proviso of the definition thereof) or FLLO Loan.

 

 22 

 

 

“FLLO Loan” means any Loan Asset that would constitute a First Lien Loan
(without regard to clause (f) of the definition thereof) except that, at any
time prior to and/or after an event of default under the Underlying Instrument,
such Loan Asset will be paid after one or more tranches of first lien loans
issued by the Obligor have been paid in full in accordance with a specified
waterfall or other priority of payments as specified in the Underlying
Instrument, an agreement among lenders or other applicable agreement.

 

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to or by, or entered into with, the Borrower
with respect to employees outside the United States.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

 

“GBP” means the lawful currency of the United Kingdom.

 

“GBP Advance” means an Advance denominated in GBP.

 

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any body or entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government and any court or
arbitrator having jurisdiction over such Person.

 

“Governmental Plan” has the meaning assigned to that term in Section 4.01(x).

 

“Grant” or “Granted” means to grant, bargain, sell, convey, assign, transfer,
mortgage, pledge, create and grant a security interest in and right of setoff
against, deposit, set over and confirm. A Grant of the Collateral, or of any
other instrument, shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including (solely after the
occurrence and continuance of an Event of Default), the immediate continuing
right to claim for, collect, receive and receipt for principal and interest
payments in respect of the Collateral, and all other monies payable thereunder,
to give and receive notices and other communications, to make waivers or other
agreements, to exercise all rights and options, to bring proceedings in the name
of the granting party or otherwise, and generally to do and receive anything
that the granting party is or may be entitled to do or receive thereunder or
with respect thereto.

 

“Increased Amount Date” has the meaning assigned to that term in Section 2.21.

 

“Increased Costs” means any amounts required to be paid by the Borrower to an
Affected Party pursuant to Section 2.10.

 

“Increasing Lender” has the meaning assigned to that term in Section 2.21.

 

 23 

 

 

“Indebtedness” means:

 

(a)          with respect to any Obligor under any Loan Asset, without
duplication, (i) all obligations of such entity for borrowed money or with
respect to deposits or advances of any kind, (ii) all obligations of such entity
evidenced by bonds, debentures, notes or similar instruments, (iii) all
obligations of such entity under conditional sale or other title retention
agreements relating to property acquired by such entity, (iv) all obligations of
such entity in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (v) all indebtedness of others secured by (or for which the holder of
such indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such entity, whether or not the
indebtedness secured thereby has been assumed, (vi) all guarantees by such
entity of indebtedness of others, (vii) all Capital Lease Obligations of such
entity, (viii) all obligations, contingent or otherwise, of such entity as an
account party in respect of letters of credit and letters of guaranty and (ix)
all obligations, contingent or otherwise, of such entity in respect of bankers'
acceptances, in each case, excluding (to the extent not included in the
definition of "Indebtedness" in the Underlying Instruments or included in the
calculation of Senior Leverage Ratio or Total Leverage Ratio) (a) letters of
credit, to the extent undrawn or otherwise cash collateralized, bankers'
acceptances and surety bonds, whether or not matured (unless such indebtedness
constitutes drawn and unreimbursed amounts), (b) the principal balance
(including capitalized interest if applicable) of holdco notes, seller notes and
convertible notes that constitute subordinated indebtedness, (c) earn-outs and
similar deferred purchase price, but only so long as such earn-outs and similar
deferred purchase price remain contingent in nature or, if no longer contingent
in nature, does not remain past due for more than ten (10) Business Days
following the due date therefor, (d) working capital and similar purchase price
adjustments in connection with acquisitions not prohibited hereunder, (e)
royalty payments made in the ordinary course of business in respect of licenses
(to the extent such licenses are otherwise permitted), (f) accruals for payroll
and other non-interest bearing liabilities incurred in the ordinary course of
business, (g) deferred rent obligations, (h) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (i) all obligations of such Person under
commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (j) all obligations of
such Person under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest rates, in each case whether contingent or
matured, and (k) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any disqualified stock in
such Person or any other Person, valued, in the case of redeemable preferred
interests, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and

 

(b)          for all other purposes, with respect to any Person at any date, (i)
all obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (ii) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (iii) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person, (iv) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (v) all indebtedness of
others secured by (or for which the holder of such indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the indebtedness secured thereby has
been assumed, (vi) all guarantees by such Person of indebtedness of others,
(vii) all Capital Lease Obligations of such Person, (viii) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (ix) all obligations, contingent
or otherwise, of such Person in respect of bankers' acceptances, but expressly
excluding any obligation of such Person to fund any Loan Asset constituting a
Delayed Draw Loan Asset.

 

 24 

 

 

“Indemnified Amounts” has the meaning assigned to that term in Section 8.01.

 

“Indemnified Party” has the meaning assigned to that term in Section 8.01.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Indemnifying Party” has the meaning assigned to that term in Section 8.04.

 

“Independent Manager” means a natural person who, (a) for the five (5)-year
period prior to his or her appointment as Independent Manager, has not been, and
during the continuation of his or her service as Independent Manager is not: (i)
an employee, director, stockholder, member, manager, partner or officer of a
Loan Party or any of its respective Affiliates (other than his or her service as
an Independent Manager of such Loan Party or other Affiliates that are
structured to be "bankruptcy remote"); (ii) a customer or supplier of a Loan
Party or any of its Affiliates (other than his or her service as an Independent
Manager of such Loan Party or other Affiliates that are structured to be
"bankruptcy remote"); or (iii) any member of the immediate family of a person
described in (i) or (ii), and (b) has prior experience as an Independent Manager
for a corporation or limited liability company whose charter documents required
the unanimous consent of all Independent Managers thereof before such
corporation or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy.

 

“Index” means the S&P/LSTA U.S. Leveraged Loan 100 Index, any successor index
thereto or any comparable nationally recognized U.S. leveraged loan index.

 

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

 

“Industry Classification” means any of the industry categories set forth in
Schedule V hereto, including any modifications that may be made thereto or
additional categories that may be subsequently established by reference to the
September 30, 2018 S&P Dow Jones Indices and MSCI Inc. Global Industry
Classification Standard; provided that the Administrative Agent has provided its
prior written consent to any such modification or additional category.

 

 25 

 

 

“Initial Advance” means the first Advance made pursuant to Article II.

 

“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.

 

“Insurance Policy” means, with respect to any Loan Asset, an insurance policy
covering liability and physical damage to, or loss of, the Related Collateral.

 

“Interest Collection Subaccount” means, collectively, (i) a sub-account (account
number 82612101 at the Account Bank) of the Collection Account entitled
"Interest Collection Subaccount," into which Interest Collections shall be
segregated and (ii) each sub-account of the Collection Account of each
Securitization Subsidiary into which Interest Collections shall be segregated.

 

“Interest Collections” means, with respect to any date of determination, without
duplication, the sum of:

 

(a)          all payments of interest and delayed compensation (representing
compensation for delayed settlement) received in cash by a Loan Party during the
related Remittance Period on the Loan Assets, including the accrued interest
received in connection with a sale thereof during the related Remittance Period;

 

(b)          all principal and interest payments received by a Loan Party during
the related Remittance Period on Permitted Investments purchased with Interest
Collections;

 

(c)          all fees received by a Loan Party during the related Remittance
Period; and

 

(d)          any equity contributions classified as Interest Collections by the
contributing equityholder.

 

“Investment Criteria” means with respect to each Loan Asset acquired by the
Borrower, compliance with each of the requirements set forth below:

 

(a)          no Event of Default or Unmatured Event of Default is continuing;

 

(b)          such Loan Asset is an Eligible Loan Asset;

 

(c)          there is no uncured Borrowing Base Deficiency (unless a Loan Asset
is being acquired in connection with the cure of any Borrowing Base Deficiency);
and

 

(d)          the Weighted Average Life Test is satisfied or, if not satisfied,
would be maintained or improved;

 

provided that the acquisition of Non-Levered Loan Assets will not be required to
comply with the Investment Criteria.

 

“Joinder Supplement” means an agreement among the Borrower, a Lender and the
Administrative Agent in the form of Exhibit M (appropriately completed)
delivered in connection with a Person becoming a Lender hereunder after the
Closing Date.

 

 26 

 

 

“Lender” means (a) Morgan Stanley and (b) any Lender, and/or any other Person to
whom a Lender assigns any part of its rights and obligations under this
Agreement and the other Transaction Documents in accordance with the terms of
Section 12.04.

 

“Lender Fee Letter” means each fee letter agreement that shall be entered into
by and among the Borrower, the Servicer, the applicable Lender and/or the
Administrative Agent in connection with the transactions contemplated by this
Agreement.

 

“LIBOR” means, for any day during a Remittance Period, with respect to any
Advance in Dollars or GBPs, as applicable (or portion thereof), the rate per
annum (carried out to the fifth decimal place) equal to the rate determined by
the Administrative Agent to be the offered rate that appears on the page of the
Reuters Screen (or any applicable successor page) at approximately 11:00 a.m.,
London time on such day that displays an average ICE Benchmark Administration
Interest Settlement Rate (such page currently being LIBOR01) for deposits in
Dollars or GBPs, as applicable, with a term equivalent to one (1) month;
provided that if such rate is not available at any such time for any reason
(other than in connection with an Alternative Rate), then "LIBOR" with respect
to any Advance in Dollars or GBPs, as applicable, the rate at which Dollar
deposits of $5,000,000 or GBP deposits of £2,500,000, as applicable, and for a
one (1)-month maturity are offered by the principal London office of the
Administrative Agent or the principal London office of any bank reasonably
selected by the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, on the
applicable day (or, if such day is not a Business Day, on the immediately
preceding Business Day); provided further that in the event that the rate as so
determined above shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement. Notwithstanding anything in the foregoing, if at
any time while any Advance is outstanding the Administrative Agent reasonably
determines that LIBOR is likely to cease to exist or be reported on the Reuters
Screen, the Administrative Agent may select (after consultation with the
Borrower) an alternative rate, including any applicable spread adjustments
thereto (the “Alternative Rate”) that in its commercially reasonable judgment is
consistent with the successor for LIBOR, which is (x) proposed or recommended by
the LSTA or ARRC as the successor for LIBOR with respect to loans or (y)
expected to be used in the loan assets originated by the Servicer or its
Affiliates and all references herein to "LIBOR" will mean such Alternative Rate
selected by the Servicer. LIBOR shall always be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest or
demonstrable error.

 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
claim, preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale, lease or other title retention
agreement, sale subject to a repurchase obligation, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing) or the filing of
or agreement to give any financing statement perfecting a security interest
under the UCC or comparable law of any jurisdiction.

 

“Loan Asset” means any leveraged or commercial loan acquired by a Loan Party,
but excluding, as applicable, the Retained Interest and Excluded Amounts.

 

 27 

 

 

“Loan Asset Checklist” means an electronic or hard copy, as applicable, of a
checklist delivered by or on behalf of the Borrower to the Collateral Custodian,
for each Loan Asset, of all applicable Required Loan Documents to be included
within the respective Loan File.

 

“Loan Asset Schedule” means the Loan Asset Schedule identifying the Loan Assets
delivered by the Borrower or Servicer to the Collateral Custodian and the
Administrative Agent. Each such schedule shall set forth the applicable
information specified on Schedule IV, which shall also be provided to the
Collateral Custodian in electronic format acceptable to the Collateral
Custodian.

 

“Loan Assignment” has the meaning set forth in the applicable Purchase and Sale
Agreement.

 

“Loan File” means, with respect to each Loan Asset, a file containing (a) each
of the documents and items as set forth on the Loan Asset Checklist with respect
to such Loan Asset and (b) copies of any other Records relating to such Loan
Assets and Related Asset pertaining thereto.

 

“Loan Party” means, collectively and individually as the context requires, the
Borrower and each Securitization Subsidiary party hereto.

 

“Maintenance Covenant” means, as of any date of determination, a covenant by the
Obligor of a Loan Asset to comply with one or more financial covenants during
each reporting period applicable to such Loan Asset, whether or not any action
by, or event relating to, the Obligor occurs after such date of determination;
provided that a covenant that otherwise satisfies the definition hereof and only
applies when amounts are outstanding under the related Loan Asset shall be a
Maintenance Covenant.

 

“Management Agreement” means the Second Amended and Restated Investment Advisory
Agreement, dated August 5, 2014, by and between Golub Capital BDC, Inc. and GC
Advisors LLC.

 

“Margin Stock” means "margin stock" as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on (a) the business, financial condition, operations,
performance or properties of the Originator, the Servicer or any Loan Party, (b)
the validity, enforceability or collectability of this Agreement or any other
Transaction Document or the validity, enforceability or collectability of the
Loan Assets generally or any material portion of the Loan Assets, (c) the rights
and remedies of the Collateral Agent, the Collateral Custodian, the Account
Bank, the Administrative Agent, any Lender and the Secured Parties with respect
to matters arising under this Agreement or any other Transaction Document, (d)
the ability of each of the Borrower, each Securitization Subsidiary, the
Originator and the Servicer to perform their respective obligations under this
Agreement or any other Transaction Document, or (e) the status, existence,
perfection, priority or enforceability of the Collateral Agent's lien on the
Collateral Portfolio or any Securitization Subsidiary Collateral Portfolio.

 

 28 

 

 

“Materials of Environmental Concern” means any material, substance or waste that
is listed, regulated, or otherwise defined as hazardous, toxic, radioactive, a
pollutant or a contaminant (or words of similar regulatory intent or meaning)
under applicable Environmental Law, or which could give rise to liability under
any Environmental Law.

 

“Material Modification” means any amendment or waiver of, or modification or
supplement with respect to, an Underlying Instrument governing an Eligible Loan
Asset executed or effected on or after the Cut-Off Date for such Eligible Loan
Asset (or, in the case of clause (d) below, a change to any other Indebtedness
of the Obligor, as applicable) that is not consented to by the Administrative
Agent in writing which:

 

(a)          reduces or forgives any or all of the principal amount due under
such Eligible Loan Asset;

 

(b)          extends or delays the stated maturity date for such Eligible Loan
Asset by more than three (3) calendar months;

 

(c)          waives one or more interest payments, permits any interest due in
cash to be deferred or capitalized and added to the principal amount of such
Eligible Loan Asset (other than any deferral or capitalization already allowed
by the terms of the Underlying Instruments of any Eligible Loan Asset as of the
Cut-Off Date) or reduces the amount of interest due (in each case, other than in
connection with any prepayment);

 

(d)          (i) contractually or structurally subordinates such Eligible Loan
Asset by operation of a priority of payments, turnover provisions, the transfer
of assets in order to limit recourse to the related Obligor or the granting of
Liens on any Related Collateral, (ii) increases the commitment amount of any
loan senior or pari passu with such Eligible Loan Asset other than in connection
with any increase permitted by the related Underlying Instruments as of the
related Cut-Off Date or (ii) the Obligor thereof incurs any additional
Indebtedness under a separate loan facility which was not in place as of the
Cut-Off Date which is senior to or pari passu with such Eligible Loan Asset;

 

(e)          substitutes, alters or releases any material portion of the Related
Collateral securing such Eligible Loan Asset (excluding a release in connection
with a payoff of all or a portion of such Eligible Loan Asset) and any such
substitution, alteration or release, as determined in the sole discretion of the
Administrative Agent, materially and adversely affects the value of such
Eligible Loan Asset; or

 

(f)          amends, waives, forbears, supplements or otherwise modifies (i) the
meaning of "Senior Leverage Ratio," "Cash Interest Coverage Ratio," "Total
Leverage Ratio," "EBITDA," "Permitted Liens", "Recurring Revenue",
"Debt-to-Recurring-Revenue Ratio" or any respective comparable terms in the
Underlying Instruments for such Eligible Loan Asset (to the extent such
financial covenants or terms are included in the Underlying Instruments) or (ii)
any term or provision of such Underlying Instruments referenced in or utilized
in the calculation of the "Senior Leverage Ratio," "Cash Interest Coverage
Ratio," "Total Leverage Ratio," "EBITDA," "Permitted Liens", "Recurring
Revenue", "Debt-to-Recurring-Revenue Ratio" or any respective comparable terms
for such Eligible Loan Asset, in the case of either clause (i) or (ii) above, in
a manner that, in the sole discretion of the Administrative Agent, is materially
adverse to the Administrative Agent, any Lender or the value of such Eligible
Loan Asset.

 

 29 

 

 

“Maximum Portfolio Advance Rate” means, as of any date of determination, (i)
during the Revolving Period, the advance rate corresponding to the Diversity
Score of the Loan Assets included in the Collateral as of such date, as set
forth below and (ii) thereafter, the Weighted Average Advance Rate as of such
date:

 

Diversity Score   Maximum Portfolio Advance Rate x ≤ 3.0   0% 3.0 < x ≤ 5.0  
25% 5.0 < x ≤ 10.0   50% x > 10.0   Weighted Average Advance Rate

 

“Measurement Date” means each of the following dates: (a) the Closing Date; (b)
each Reporting Date occurring in a calendar month in which a Payment Date does
not occur; (c) each Determination Date; (d) the last day of each Remittance
Period; (e) the date as of which an Advance or reduction of the Advances
Outstanding is requested; (f) the date as of which a release of Principal
Collections is requested pursuant to Section 2.18; (g) the date of any
Discretionary Sale described in Section 2.07(a); (h) the date as of which the
Servicer obtains actual knowledge of a decrease in the Assigned Value of any
Loan Asset if such knowledge is obtained prior to noon on such date or,
otherwise, prior to noon on the next succeeding Business Day; (i) the last day
of the Revolving Period; and (j) the date on which funds on deposit in the
Principal Collection Subaccount are converted into another Eligible Currency
pursuant to Section 2.17(f)(iii).

 

“Minimum Equity Amount” means, as of any date of determination, the greater of
(a) $30,000,000 and (b) the aggregate Adjusted Borrowing Value of all Eligible
Loan Assets issued by each of the three (3) largest Obligors, as of such date of
determination, and their respective Affiliates.

 

“Minimum Utilization” means (a) during the Ramp-Up Period, 0% (b) after the
Ramp-Up Period but prior to the end of the Revolving Period, 65% of the Facility
Amount, and (c) thereafter, 0%.

 

“Moody's” means Moody's Investors Service, Inc. (or its successors in interest).

 

“Morgan Stanley” means Morgan Stanley Bank, N.A., and its successors and
assigns.

 

“Multiemployer Plan” means a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA to which the applicable Person or any ERISA
Affiliate of that Person contributed or had any obligation to contribute, or
with respect to which such Person or ERISA Affiliate has any liability (whether
actual or contingent).

 

“Net Purchased Loan Balance” means, as of any date of determination, an amount
equal to (a) the aggregate Outstanding Balance of all Loan Assets acquired by
any Loan Party prior to such date minus (b) the aggregate Outstanding Balance of
all Loan Assets (other than Warranty Loan Assets and Non-Levered Loan Assets)
repurchased or substituted by the Originator prior to such date.

 

 30 

 

 

“New Commitments” has the meaning assigned to that term in Section 2.21.

 

“No-Action Relief” means the no-action letter issued on September 7, 2018 by the
staff of the Division of Investment Management by the Securities and Exchange
Commission to Golub Capital BDC, Inc., Golub Capital Investment Corporation and
GC Advisors LLC.

 

“No-Action Relief Assets” has the meaning assigned to that term in Section
2.14(a).

 

“Non-Approval Event” means, as of any date of determination, an event that (a)
will be deemed to have occurred if the quotient of (i) the aggregate Outstanding
Balance of the Loan Assets out of the last fifteen (15) Eligible Loan Assets
(other than with respect to clause 1 of the definition thereof) submitted by the
Borrower to the Administrative Agent which the Administrative Agent has rejected
divided by (ii) the aggregate Outstanding Balance of such fifteen (15) Loan
Assets, is greater than 50% and (b) will be continuing until the conditions set
forth in clause (a) of this definition are no longer satisfied; provided that,
until fifteen (15) Eligible Loan Assets have been submitted to the
Administrative Agent by the Borrower, the ratio of clause (a)(i) over clause
(a)(ii) shall be deemed to be zero.

 

“Non-Levered Loan Asset” has the meaning assigned to that term in Schedule II.

 

“Noteless Loan” means a Loan Asset with respect to which the Underlying
Instruments (a) do not require the Obligor to execute and deliver a promissory
note to evidence the Indebtedness created under such Loan Asset or (b) require
any holder of the Indebtedness created under such Loan Asset to affirmatively
request a promissory note from the related Obligor (and none has been requested
with respect to such Loan Asset held by a Loan Party).

 

“Notice of Borrowing” means an irrevocable written notice of borrowing from the
Borrower to the Administrative Agent substantially in the form attached hereto
as Exhibit D.

 

“Notice of Exclusive Control” has the meaning given to such term in the Control
Agreement.

 

“Notice of Reduction” means a notice of a reduction of the Advances Outstanding
pursuant to Section 2.16, substantially in the form attached hereto as Exhibit
E.

 

“Obligations” means all present and future indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower or
any Securitization Subsidiary to the Lenders, the Administrative Agent, the
Account Bank, the Secured Parties, the Collateral Agent or the Collateral
Custodian arising under this Agreement and/or any other Transaction Document and
shall include, all liability for Yield and principal of the Advances
Outstanding, Breakage Fees, Prepayment Premiums, indemnifications and other
amounts due or to become due by the Borrower to the Lenders, the Administrative
Agent, the Collateral Agent, the Collateral Custodian, the Secured Parties and
the Account Bank under this Agreement and/or any other Transaction Document,
including any Lender Fee Letter and costs and expenses payable by the Borrower
to the Lenders, the Administrative Agent, the Account Bank, the Collateral Agent
or the Collateral Custodian, including attorneys' fees, costs and expenses,
including interest, fees and other obligations that accrue after the
commencement of an insolvency proceeding (in each case whether or not allowed as
a claim in such insolvency proceeding).

 

 31 

 

 

“Obligor” means, with respect to a Loan Asset, the Person who is obligated to
repay such Loan Asset (including, if applicable, a guarantor thereof), and whose
assets are primarily relied upon by the Borrower at the time such Loan Asset was
originated or purchased by the Borrower as the source of repayment of such Loan
Asset.

 

“Obligor Information” means, with respect to any Obligor, (a) the legal name and
tax identification number of such Obligor, (b) the jurisdiction in which such
Obligor is domiciled, (c) the audited financial statements for such Obligor for
the three prior fiscal years (or such shorter period of time that the Obligor
has been in existence), (d) the Service’s internal credit memo with respect to
the Obligor and the related Loan Asset, including explanation of any EBITDA
adjustments and detailed projections of free cash flow through maturity, (e) any
lender presentations and confidential information memorandum received by the
Servicer, (f) the annual report for the most recent fiscal year of such Obligor,
(g) a company forecast for such Obligor including plans related to capital
expenditures, (h) the financials for the most recent fiscal quarter, (i) the
business model, company strategy and names of known peers of such Obligor, (j)
the shareholding pattern and details of the management team of such Obligor, (k)
details of any banking facilities and the debt maturity schedule of such Obligor
and (l) Underlying Instruments.

 

“OFAC” means the U.S. Department of Treasury's Office of Foreign Asset Control.

 

“Office’s Certificate” means a certificate signed by the president, the
secretary, an assistant secretary, the chief financial officer or any vice
president, as an authorized officer, of any Person.

 

“Opinion of Counsel” means a customary written opinion of counsel, which opinion
and counsel are acceptable to the Administrative Agent in its sole discretion.

 

“Originator” means Golub Capital BDC, Inc., a Delaware corporation, in its
capacity as the Originator hereunder and as the seller under the Originator
Purchase and Sale Agreement, together with its successors and assigns in such
capacity.

 

“Originator Purchase and Sale Agreement” means that certain Purchase and Sale
Agreement, dated as of the Closing Date, between the Originator, as the seller,
and the Borrower, as the purchaser.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in any Advance or
Transaction Document).

 

 32 

 

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document.

 

“Outstanding Balance” means, as of any date of determination, (a) if a Loan
Asset is denominated and payable in Dollars as of such date, the outstanding
principal balance of such Loan Asset, and (b) if a Loan Asset is denominated and
payable in an Eligible Currency other than Dollars, the equivalent in Dollars of
the outstanding principal balance of such Loan Asset as of such date, determined
by the Servicer using the Spot Rate (or, for purposes of daily reporting by the
Collateral Agent, the Spot Rate as determined by the Collateral Agent pursuant
to clause (y) of the definition thereof), in each case exclusive of any PIK
Interest or accrued interest on such Loan Asset as of such date; provided that,
for purposes of calculating the "Outstanding Balance" of any PIK Loan Asset,
principal payments received on such Loan Asset shall first be applied to
reducing or eliminating any outstanding PIK Interest or accrued interest.

 

“Pari Passu Provisions” means, in relation to any amount payable pursuant to
Section 2.04:

 

(i)          (w) in the case of any item (or items) ranking pari passu
denominated in Dollars, the Borrower shall use an amount of Dollars from the
Available Collections to make payments in Dollars to meet such item or items,
(x) in the case of any item (or items) ranking pari passu denominated in Euro,
the Borrower shall use an amount of Euro from the Available Collections to make
payments in Euro to meet such item or items, (y) in the case of any item (or
items) ranking pari passu denominated in GBP, the Borrower shall use an amount
of GBP from the Available Collections to make payments in GBP to meet such item
or items and (z) in the case of any item (or items) ranking pari passu
denominated in CAD, the Borrower shall use an amount of CAD from the Available
Collections to make payments in CAD to meet such item or items;

 

(ii)         (x) if there is an insufficient aggregate amount comprised in the
Available Collections to meet any such item (or items) ranking pari passu
denominated in Dollars, the Borrower shall exchange a sufficient amount
denominated in an Eligible Currency other than Dollars from the Available
Collections, if such is available after application of any amounts in such
Eligible Currency in respect of any items ranking pari passu subject to and in
accordance with Section 2.04, into Dollars at the Spot Rate to meet such item or
items, (y) if there is an insufficient aggregate amount comprised in the
Available Collections to meet any such item (or items) ranking pari passu
denominated in an Eligible Currency other than Dollars, the Borrower shall
exchange a sufficient amount denominated in Dollars from the Available
Collections, if such is available after application of any Dollar amounts in
respect of any items ranking pari passu subject to and in accordance with
Section 2.04, into such Eligible Currency at the Spot Rate to meet such item or
items, or (z) if there is an insufficient aggregate amount comprised in the
Available Collections to meet any such item (or items) ranking pari passu
denominated in an Eligible Currency other than Dollars, the Borrower shall
exchange a sufficient amount denominated in any other Eligible Currency other
than such Eligible Currency and Dollars from the Available Collections, if such
is available after application of any amounts in the other Eligible Currency in
respect of any items ranking pari passu subject to and in accordance with
Section 2.04, into such Eligible Currency at the Spot Rate to meet such item or
items, in the case of (x), (y) and (z), subject to such exchange being
sufficient to pay any remaining item (or items) ranking pari passu denominated
in (in the case of (x)) Dollars or (in the case of (y) or (z)) an Eligible
Currency other than Dollars, and provided that where such amounts are
insufficient, all payments for such item (or items) ranking pari passu shall be
made in accordance with clause (iii) below); and

 

 33 

 

 

(iii)        if there is an insufficient aggregate amount in the Available
Collections to meet all items ranking pari passu in full, then the relevant
shortfall shall be borne proportionately between such items, and in such
circumstances, the Available Collections (determined in Dollars, with amounts in
an Eligible Currency other than Dollars converted into Dollars by the Servicer
at the Spot Rate) to be applied in respect of such items ranking pari passu
shall be applied in respect of such items, pro rata (based on the percentage of
the aggregate amount payable in respect of all such items represented by each
such item, in each case, determined in Dollars, with amounts in an Eligible
Currency other than Dollars converted into Dollars by the Servicer at the Spot
Rate).

 

“Participant Register” has the meaning set forth in Section 12.04(a).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56 (signed into law October 26, 2001).

 

“Payment Date” means the 23rd calendar day of each January, April, July and
October, unless such day is not a Business Day, in which case the following
Business Day, commencing in April, 2019; provided that the final Payment Date
shall occur on the Collection Date.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Pension Plan” means an "employee pension benefit plan" as such term is defined
in Section 3(2) of ERISA, other than a Multiemployer Plan, that is subject to
Title IV or ERISA and is sponsored or maintained by the Borrower or any ERISA
Affiliate of the Borrower or to which the Borrower or any ERISA Affiliate of the
Borrower contributes or has an obligation to contribute, or has any liability
(whether actual or contingent).

 

“Permitted Investments” means, as of any date of determination:

 

(a)          direct interest bearing obligations of, and interest bearing
obligations guaranteed as to timely payment of principal and interest by, the
United States or any agency or instrumentality of the United States, the
obligations of which are backed by the full faith and credit of the United
States;

 

(b)          demand or time deposits in, certificates of deposit of, demand
notes of, or bankers' acceptances issued by any depository institution or trust
company organized under the laws of the United States or any State thereof
(including any federal or state branch or agency of a foreign depository
institution or trust company) and subject to supervision and examination by
federal and/or state banking authorities (including, if applicable, the
Collateral Agent, the Collateral Custodian or the Administrative Agent or any
agent thereof acting in its commercial capacity); provided that the short-term
unsecured debt obligations of such depository institution or trust company at
the time of such investment are rated at least "A-1" by S&P and "P-1" by
Moody's;

 

 34 

 

 

(c)          commercial paper that (i) is payable in an Eligible Currency and
(ii) is rated at least "A-1" by S&P and "P-1" by Moody's; and

 

(d)          units of money market funds rated in the highest credit rating
category by any nationally recognized statistical rating organization, including
S&P and Moody's.

 

No Permitted Investment shall have an "f," "r," "p," "pi," "q," "sf" or "t"
subscript affixed to its S&P rating. Any such investment may be made or acquired
from or through the Collateral Agent or the Administrative Agent or any of their
respective Affiliates, or any entity for whom the Collateral Agent, the
Administrative Agent, the Account Bank, the Collateral Custodian or any of their
respective Affiliates provides services and receives compensation (so long as
such investment otherwise meets the applicable requirements of the foregoing
definition of Permitted Investment at the time of acquisition). The Collateral
Agent and Collateral Custodian shall have no obligation to determine or oversee
compliance with the foregoing.

 

“Permitted Liens” means any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for state, municipal or other local Taxes if such Taxes shall not at
the time be due and payable or if a Person shall currently be contesting the
validity thereof in good faith by appropriate proceedings and with respect to
which reserves in accordance with GAAP have been provided on the books of such
Person, (b) Liens imposed by law, such as materialmen's, warehousemen's,
mechanics', carriers', workmen's and repairmen's Liens and other similar Liens,
arising by operation of law in the ordinary course of business for sums that are
not overdue or are being contested in good faith, (c) with respect to agented
Loan Assets, security interests, liens and other encumbrances in favor of the
lead agent, the collateral agent or the paying agent on behalf of all holders of
indebtedness of such Obligor under the related facility, (d) with respect to any
Loan Assets, restrictions on transfer set forth in the applicable Underlying
Instrument and (e) Liens granted pursuant to or by the Transaction Documents.

 

“Permitted Seller” means any subsidiary of Golub Capital BDC, Inc.

 

“Person” means an individual, partnership, corporation (including a statutory or
business trust), limited liability company, joint stock company, trust,
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.

 

“PIK Interest” means interest accrued on a Loan Asset that is added to the
principal amount of such Loan Asset instead of being paid as cash interest as it
accrues.

 

“PIK Loan Asset” means a Loan Asset which provides for a portion of the interest
that accrues thereon to be added to the principal amount of such Loan Asset for
some period of time prior to such Loan Asset requiring the current cash payment
of such previously capitalized interest, which cash payment shall be treated as
an Interest Collection at the time it is received and which does not have a
required all in current cash payment of at least 3.0% per annum.

 

 35 

 

 

“Pledge Agreement” means the Pledge Agreement, dated as of the Closing Date,
among the Borrower, each Securitization Subsidiary and the Collateral Agent
pursuant to which the Borrower pledges all of the Capital Stock owned by it in
each Securitization Subsidiary to the Collateral Agent for the benefit of the
Secured Parties.

 

“Politically Exposed Person” means a natural person currently or formerly
entrusted with a senior public role or function (e.g., a senior official in the
executive, legislative, military, administrative, or judicial branches of
government), an immediate family member of a prominent public figure, a known
close associate of a prominent public figure, or any corporation, business or
other entity that has been formed by, or for the benefit of, a prominent public
figure. Immediate family members include family within one-degree of separation
of the prominent public figure (e.g., spouse, parent, sibling, child,
step-child, or in-law). Known close associates include those widely- and
publicly-known close business colleagues and personal advisors to the prominent
public figure, in particular financial advisors or persons acting in a fiduciary
capacity.

 

“Prepayment Premium” means, in the event that this Agreement is terminated or
the Facility Amount is permanently reduced, in each case, pursuant to Section
2.16(b), prior to the one (1) year anniversary of the Closing Date, an amount
equal to 101.0% of either (x) the Facility Amount, in the case of such
termination, or (y) the amount of such reduction, in the case of such permanent
reduction of the Facility Amount and, in each case, such amounts shall be
payable pro rata to each Lender at the time of such termination or such
reduction, as applicable; provided that the Prepayment Premium shall be
calculated without giving effect to the proviso in the definition of "Facility
Amount."

 

“Principal Collection Subaccount” means, collectively, (i) a sub-account
(account number 82612102 at the Account Bank) of the Collection Account entitled
"Principal Collection Subaccount," into which Principal Collections shall be
segregated and (ii) each sub-account of the Collection Account of each
Securitization Subsidiary into which Principal Collections shall be segregated.

 

“Principal Collections” means with respect to any date of determination, all
amounts received by a Loan Party during the related Remittance Period that do
not constitute Interest Collections and any other amounts that have been
designated as Principal Collections pursuant to the terms of this Agreement (but
not including the proceeds of any liquidations, sales, dispositions or
securitizations of Non-Levered Loan Assets that the Servicer directs to be
deposited into the Contribution Account).

 

“Pro Rata Share” means, with respect to each Lender, the percentage obtained by
dividing the Commitment of such Lender (or, following the termination thereof,
the outstanding principal amount of all Advances of such Lender), by the
aggregate Commitments of all the Lenders (or, following the termination thereof,
the aggregate Advances Outstanding).

 

 36 

 

 

“Proceeds” means, with respect to any property included in the Collateral, all
property that is receivable or received when such property is collected, sold,
liquidated, foreclosed, exchanged, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes all rights to payment with
respect to such Collateral including any insurance relating thereto.

 

“Purchase and Sale Agreement” means, individually or collectively as the context
requires, (a) the Originator Purchase and Sale Agreement and (b) each
Securitization Subsidiary Purchase and Sale Agreement.

 

“Purchase Price” means, with respect to any Loan Asset, an amount (expressed as
a percentage of par) equal to the greater of (a) zero and (b) the actual price
paid by a Loan Party in the applicable Eligible Currency for such Loan Asset;
provided that if the actual price paid by such Loan Party for such Loan Asset
(i) is greater than or equal to 97% of par and such Loan Party purchased such
Loan Asset within three months of the origination of such Loan Asset or (ii)
exceeds 100% of par, in each case, the Purchase Price shall be deemed to be
100%.

 

“Ramp-Up Period” means the periods beginning on (a) the Closing Date and (b) the
closing date of each Existing Golub BDC CLO approved in writing by the
Administrative Agent in its sole discretion and, in each case, ending on the
earlier to occur of (x) the four-month anniversary thereof and (b) and the first
date thereafter on which the Borrowing Base on such date equals the Facility
Amount.

 

“Recipient” means the Administrative Agent and any Lender, as applicable.

 

“Records” means all documents relating to the Loan Assets, including books,
records and other information executed in connection with the origination or
acquisition of the Loan Assets or maintained with respect to the Loan Assets and
the related Obligors that a Loan Party, the Originator or the Servicer have
generated, in which such Loan Party has acquired an interest pursuant to a
Purchase and Sale Agreement or in which such Loan Party or the Originator have
otherwise obtained an interest (excluding, for the avoidance of doubt, any
investment committee memorandums or related material utilized by any of the
Originator, the Servicer or such Loan Party in connection with the origination
or acquisition of such Loan Asset).

 

“Recurring Revenue” means, with respect to any Eligible Loan Assets that are
Recurring Revenue Loans, the definition of annualized recurring revenue used in
the Underlying Instruments for each such Eligible Loan Asset, or any comparable
term for "Revenue", "Recurring Revenue" or "Adjusted Revenue" in the Underlying
Instruments for each such Eligible Loan Asset or if there is no such term in the
Underlying Instruments, all recurring maintenance, service, support, hosting,
subscription and other revenues identified by the Servicer (including, without
limitation, software as a service subscription revenue), of the related Obligor
and any of its parents or Subsidiaries that are obligated with respect to such
Eligible Loan Asset pursuant to its Underlying Instruments (determined on a
consolidated basis without duplication in accordance with GAAP).

 

“Recurring Revenue Loan” means an Eligible Loan Asset that is underwritten based
on the Recurring Revenue of the Obligor, as determined by the Administrative
Agent in its sole discretion after consultation with the Servicer and designated
as such in the related Approval Notice.

 

 37 

 

 

“Redetermination Request” means a request of the Borrower (or the Servicer on
its behalf) to the Administrative Agent for the Administrative Agent to
determinate a new Advance Rate or Assigned Value for a Loan Asset following a
Redetermination Event.

 

“Redetermination Event” means an event identified as such by the Borrower (or
the Servicer on its behalf on a Redetermination Request).

 

“Register” has the meaning assigned to that term in Section 2.13.

 

“Registered” means a debt obligation that is in registered form for U.S. federal
income tax purposes within the meaning of Section 881(c)(2)(B)(i) of the Code
and the Treasury regulations promulgated thereunder and that is issued after
July 18, 1984; provided that a certificate of interest in a grantor trust shall
not be treated as Registered unless each of the obligations or securities held
by the trust was issued after that date.

 

“Related Asset” means, with respect to each Loan Asset, all right, title and
interest of the Borrower in and to:

 

(a)          any amounts on deposit in any deposit accounts, cash reserve,
collection, custody or lockbox accounts securing the Loan Assets;

 

(b)          all rights with respect to the Loan Assets to which the Originator
and/or the Borrower, as applicable, is entitled as lender under the applicable
Underlying Instruments;

 

(c)          the Controlled Accounts, together with all cash and investments in
each of the foregoing other than amounts earned on investments therein;

 

(d)          any Related Collateral securing a Loan Asset, all payments paid in
respect thereof and all monies due or to become due and paid in respect thereof
after the applicable Cut-Off Date and all liquidation proceeds;

 

(e)          all Required Loan Documents, the Loan Files related to any Loan
Asset, any Records, and the documents, agreements, and instruments included in
the Loan Files or Records;

 

(f)           all Insurance Policies with respect to any Loan Asset;

 

(g)          all Liens, guaranties, indemnities, warranties, letters of credit,
accounts, bank accounts and property subject thereto from time to time
purporting to secure or support payment of any Loan Asset, together with all UCC
financing statements, mortgages or similar filings signed or authorized by an
Obligor relating thereto;

 

(h)          all records (including computer records) with respect to the
foregoing; and

 

(i)           all collections, income, payments, proceeds and other benefits of
each of the foregoing.

 

 38 

 

 

“Related Collateral” means, with respect to a Loan Asset, any property or other
assets designated and pledged or mortgaged as collateral to secure repayment of
such Loan Asset, as applicable, including, mortgaged property and/or a pledge of
the stock, membership or other ownership interests in the related Obligor and
all Proceeds from any sale or other disposition of such property or other
assets.

 

“Release Date” has the meaning set forth in Section 2.07(c).

 

“Remittance Period” means, (a) as to the initial Payment Date, the period
beginning on, and including, the Closing Date and ending on, and including, the
Determination Date immediately preceding such Payment Date and (b) as to any
subsequent Payment Date, the period beginning, and including, on the first day
after the most recently ended Remittance Period and ending on, and including,
the Determination Date immediately preceding such Payment Date, or, with respect
to the final Remittance Period, the Collection Date.

 

“Replacement Servicer” has the meaning assigned to that term in Section 6.01(c).

 

“Reporting Date” means with respect to any calendar month, the 23rd day of such
calendar month, commencing in February 2019; provided that, in each case, if
such day is not a Business Day then the Reporting Date shall occur on the
following Business Day.

 

“Required Lenders” means (a) Morgan Stanley (as a Lender hereunder) and its
successors and assigns and (b) the other Lenders, if any, representing, together
with Morgan Stanley, an aggregate of at least 51% of the aggregate Commitments
of the Lenders then in effect.

 

“Required Loan Documents” means, for each Loan Asset, the following documents or
instruments, all as specified on the related Loan Asset Checklist:

 

(a)          (i) the original executed promissory note or, in the case of a lost
note, a copy of the executed underlying promissory note accompanied by an
original executed affidavit and indemnity endorsed by the Borrower in blank (and
an unbroken chain of endorsements from each prior holder of such promissory note
to the Borrower), or (ii) if such promissory note is not issued in the name of
the Borrower or is a Noteless Loan, an executed copy of each assignment and
assumption agreement, transfer document or instrument relating to such Loan
Asset evidencing the assignment of such Loan Asset from any prior third party
owner thereof to the Borrower and from the Borrower in blank; and

 

(b)          copies of the executed (i) guaranty, (ii) Underlying Instrument,
(iii) if applicable, acquisition agreement (or similar agreement) and (iv)
security agreement or other agreement that secures the obligations represented
by such Loan Asset, in each case as set forth on the Loan Asset Checklist.

 

“Reset Cut-Off Date” means the date following the submission of a
Redetermination Request on which the Administrative Agent assigns a new Assigned
Value or Advance Rate in connection with an Eligible Loan Asset.

 

“Responsible Officer” means, with respect to any Person, any duly authorized
officer of such Person (or in the case of the Borrower, the Servicer, the
Originator or any Affiliate thereof, any duly authorized senior officer) with
direct responsibility for the administration of this Agreement and also, with
respect to a particular matter, any other duly authorized officer of such Person
to whom such matter is referred because of such office’s knowledge of and
familiarity with the particular subject.

 

 39 

 

 

“Restricted Junior Payment” means (a) any dividend or other distribution, direct
or indirect, on account of any class of membership interests of the Borrower now
or hereafter outstanding, except a dividend paid solely in interests of that
class of membership interests or in any junior class of membership interests of
the Borrower (other than dividends or distributions of amounts on deposit in the
Contribution Account that were not utilized to acquire Non-Levered Loan Assets
or the proceeds of the sale of a Non-Levered Loan Asset; (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any class of membership interests of the Borrower
now or hereafter outstanding, (c) any payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire membership interests of the Borrower now or
hereafter outstanding, and (d) any payment of management fees by the Borrower.
For the avoidance of doubt, (x) payments and reimbursements due to the Servicer
in accordance with this Agreement or any other Transaction Document do not
constitute Restricted Junior Payments, (y) (I) distributions by the Borrower to
holders of its membership interests of Loan Assets or of cash or other proceeds
relating thereto which have been substituted by the Borrower in accordance with
this Agreement, (II) distributions by the Borrower of amounts received in
accordance with Section 2.04 or with respect to any Advance, or (III)
distributions that constitute BDC Tax Distributions and (z) (I) returns of
amounts deposited into the Contribution Account to the Originator, which amounts
were not utilized to acquire Non-Levered Loan Assets or (II) distributions of
the proceeds of the sale of a Non-Levered Loan Asset, shall, in each case, not
constitute Restricted Junior Payments.

 

“Retained Interest” means, with respect to any Loan Asset that is transferred to
a Loan Party, (a) all of the obligations, if any, of the agent(s) under the
documentation evidencing such Loan Asset and (b) the applicable portion of the
interests, rights and obligations under the documentation evidencing such Loan
Asset that relate to such portion(s) of the indebtedness and interest in other
obligations that are owned by another lender.

 

“Revenue” means, with respect to any Eligible Loan Assets that are Recurring
Revenue Loans, the definition of annualized recurring revenue used in the
Underlying Instruments for each such Eligible Loan Asset, or any comparable term
for "Revenue" or "Adjusted Revenue" in the Underlying Instruments for each such
Eligible Loan Asset; provided that if there is no such term in the Underlying
Instruments, revenue for the related Obligor and any of its parents or
Subsidiaries that are obligated with respect to such Eligible Loan Asset
pursuant to its Underlying Instruments (determined on a consolidated basis
without duplication in accordance with GAAP) for the most recent four fiscal
quarter period for which financial statements have been delivered.

 

“Review Criteria” has the meaning assigned to that term in Section 11.02(b)(i).

 

“Revolving Loan” means a loan that is a line of credit or contains an unfunded
commitment arising from an extension of credit to an Obligor, pursuant to the
terms of which amounts borrowed may be repaid and subsequently reborrowed.

 

 40 

 

 

“Revolving Period” means the period commencing on the Closing Date and ending on
the earlier to occur of (a) the Commitment Termination Date and (b) the Facility
Maturity Date.

 

“S&P” means Standard & Poo’s Ratings Group, a Standard & Poo’s Financial
Services LLC business (or its successors in interest).

 

“Sanctions” means economic and trade sanctions administered or enforced by any
of the following authorities: OFAC, the U.S. Department of State, the European
Union, Her Majesty's Treasury (United Kingdom) or the United Nations Security
Council.

 

“Screen Rate” means with respect to (a) Dollar Advances and GBP Advances, LIBOR,
(b) with respect to Euro Advances, EURIBOR and (c) with respect to CAD Advances,
CDOR; provided that, upon and during the occurrence of a Currency Disruption
Event, with respect to the Advances affected by such Currency Disruption Event,
the applicable "Screen Rate" shall be the Designated Base Rate.

 

“Second Lien Loan” means any Loan Asset (a) that is secured by a valid and
perfected Lien on substantially all of the Obligo’s assets constituting Related
Collateral for such Loan Asset, subject only to the prior Lien provided to
secure the obligations under a "first lien" loan and any other expressly
permitted Liens under the Underlying Instrument for such Loan Asset, including
any "permitted liens" as defined in such Underlying Instrument, or such
comparable term if "permitted liens" is not defined therein, (b) that, except
for the express lien priority provisions under the documentation of the "first
lien" lenders (including super priority facilities permitted thereunder, if
any), is either senior to, or pari passu with, all other Indebtedness of such
Obligor, and (c) that the Servicer determines in accordance with the Servicing
Standard that the value of the Related Collateral (or the enterprise value and
ability to generate cash flow) on or about the time of origination equals or
exceeds the Outstanding Balance of the Loan Asset plus the aggregate outstanding
balances of all other Indebtedness of equal or greater seniority secured by the
same Related Collateral (including, without limitation, the outstanding
principal balance of the "first lien" loan).

 

“Secured Obligations” has the meaning assigned to that term in Section 2.12(a).

 

“Secured Party” means each of the Administrative Agent, each Lender, each
Affected Party, each Indemnified Party, the Collateral Custodian, the Collateral
Agent, the Account Bank and, with respect to any expenses incurred in connection
with its duties hereunder, the Servicer.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Securitization” means any private or public term or conduit securitization
transaction undertaken by any Loan Party that is secured, directly or
indirectly, primarily by Loan Assets currently or formerly owned by a Loan Party
or any portion thereof or any interest therein released from the Lien of this
Agreement, including, without limitation, any collateralized loan obligation or
collateralized debt obligation offering or other asset securitization or term
facility, for which Morgan Stanley Senior Funding, Inc. or an Affiliate thereof
acts as an underwriter or placement agent.

 

 41 

 

 

“Securitization Subsidiary” means an entity wholly-owned by the Borrower formed
for the sole purpose of owning Loan Assets in anticipation of a Securitization.
For the avoidance of doubt, no Person shall be a Securitization Subsidiary after
such Person completes a Securitization and the Lien on its Securitization
Subsidiary Collateral Portfolio is released in accordance with the terms hereof.

 

“Securitization Subsidiary Collateral Portfolio” means, with respect to any
Securitization Subsidiary party hereto, all right, title, and interest (whether
now owned or hereafter acquired or arising, and wherever located) of such
Securitization Subsidiary in, to and under all accounts, cash and currency,
chattel paper, tangible chattel paper, electronic chattel paper, copyrights,
copyright licenses, equipment, fixtures, contract rights, general intangibles,
instruments, certificates of deposit, certificated securities, uncertificated
securities, financial assets, securities entitlements, commercial tort claims,
deposit accounts, inventory, investment property, letter-of-credit rights,
software, supporting obligations, accessions, or other property of such
Securitization Subsidiary, including, all right, title and interest of such
Securitization Subsidiary in the following (in each case excluding the Retained
Interest and the Excluded Amounts):

 

(i)          the Loan Assets, and all monies due or to become due in payment
under such Loan Assets on and after the related Cut-Off Date, including, but not
limited to, all Available Collections;

 

(ii)         the Related Assets with respect to the Loan Assets referred to in
clause (i) above;

 

(iii)        the Controlled Accounts and all Permitted Investments purchased
with funds on deposit in the Controlled Accounts;

 

(iv)        the Assigned Documents;

 

(v)         each Purchase and Sale Agreement; and

 

(vi)        all income and Proceeds of the foregoing.

 

The "Securitization Subsidiary Collateral Portfolio" shall not include any
Non-Levered Loan Asset, the Contribution Account or the funds on deposit
therein.

 

“Securitization Subsidiary Joinder” means an agreement among the Borrower, a
Securitization Subsidiary and the Administrative Agent in the form of Exhibit N
(appropriately completed) delivered in connection with a Person becoming a
Securitization Subsidiary hereunder after the Closing Date.

 

“Securitization Subsidiary Purchase and Sale Agreement” means each Purchase and
Sale Agreement, in form and substance acceptable to the Administrative Agent in
its sole discretion, among the Borrower, as the Seller, and the applicable
Securitization Subsidiary, as the purchaser.

 

“Senior Leverage Ratio” means, with respect to any Loan Asset (other than a
Recurring Revenue Loan) for any period, the meaning of "Senior Leverage Ratio"
or any comparable term in the Underlying Instruments for each Loan Asset
(subject to the exclusions in the definition of Indebtedness), and in any case
that "Senior Leverage Ratio" or such comparable term is not defined in such
Underlying Instruments, the ratio of (a) first lien senior secured (or such
applicable lien or applicable level within the capital structure) Indebtedness
(including first lien last out loans) less Unrestricted Cash to (b) EBITDA, as
calculated by the Servicer in accordance with the Servicing Standard using
information from and calculations consistent with the relevant compliance
statements and financial reporting packages provided by the relevant Obligor as
per the requirements of the related Underlying Instruments.

 

 42 

 

 

“Servicer” means, as of any date of determination, the Person then authorized,
pursuant to Section 6.01 to service, administer, and collect on the Loan Assets
and exercise rights and remedies in respect of the same.

 

“Servicer Certificate” has the meaning assigned to that term in Section 6.08(c).

 

“Servicer Default” means the occurrence of any one or more of the following
events:

 

(a)          any failure by the Servicer to make any payment, transfer or
deposit into the Collection Account (including with respect to bifurcation and
remittance of Interest Collections and Principal Collections) or the Unfunded
Exposure Account (other than Indemnities being disputed in good faith), as
required by any Transaction Documents, which continues unremedied for a period
of two (2) Business Days;

 

(b)          any failure by the Servicer to deliver any required Servicing
Report on or before the date such report is required to be made or given under
the terms of this Agreement and such failure continues unremedied for a period
of two (2) Business Days;

 

(c)          any Change of Control with respect to the Servicer, any merger of
the Servicer into another Person (where the Servicer is not a surviving entity)
or any assignment of the Service’s role without the prior written consent of the
Administrative Agent in its sole discretion shall occur;

 

(d)          any assignment of the rights or obligations as "Servicer" hereunder
to any Person without the prior written consent of the Administrative Agent,
which consent may be withheld by the Administrative Agent in its sole and
absolute discretion;

 

(e)          any representation, warranty or certification made by the Servicer
(in each case, solely in its capacity as Servicer) in any Transaction Document
or in any certificate delivered pursuant to any Transaction Document, upon which
the Administrative Agent or the Lenders have relied to their detriment, shall
prove to have been incorrect when made, which has a Material Adverse Effect and
continues to be unremedied for a period of thirty (30) days; provided that the
delivery of a certificate or other report which corrects any inaccuracy
contained in a previous report or certification shall be deemed to cure such
inaccuracy as of the date of delivery of such updated report or certificate and
any and all inaccuracies arising from continuation of such initial inaccurate
report or certificate shall cure any breach or failure arising therefrom as of
the date of such failure;

 

 43 

 

 

(f)          except as otherwise provided in this definition of "Servicer
Default," any failure on the part of the Servicer (in each case, solely in its
capacity as Servicer) duly to (i) observe or perform any other covenants or
agreements of the Servicer set forth in this Agreement or the other Transaction
Documents to which the Servicer is a party (including any delegation of the
Service’s duties that is not permitted by Section 6.01 of this Agreement) or
(ii) comply with the Servicing Standard regarding the servicing of the
Collateral Portfolio or any Securitization Subsidiary Collateral Portfolio, and,
in each case, the same continues unremedied for a period of five (5) Business
Days (if such failure can be remedied) after the earlier to occur of (x) the
date on which written notice of such failure is given or (y) the date on which
the Servicer acquires knowledge thereof;

 

(g)          a Bankruptcy Event shall occur with respect to the Servicer;

 

(h)          (i) the rendering of one or more judgments, decrees or orders by a
court or arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of $1,000,000 against the Servicer, and the
Servicer shall not have either (a) discharged or provided for the discharge of
any such judgment, decree or order in accordance with its terms or (b) perfected
a timely appeal of such judgment, decree or order and caused the execution of
same to be stayed during the pendency of the appeal; (ii) any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Servicer to enforce any such judgment; or (iii) the Servicer shall have made
payments of amounts in excess of $1,000,000 in the settlement of any litigation,
claim or dispute (excluding payments actually made from insurance proceeds);

 

(i)          an Event of Default shall occur and be continuing; or

 

(j)          any other event which has caused a Material Adverse Effect on the
assets, liabilities, financial condition, prospects (whether financial or
otherwise), business or operations of the Servicer or the ability of the
Servicer to meet its obligations under the Transaction Documents to which it is
a party.

 

“Servicer ERISA Event” means (a) with respect to a Pension Plan, any of the
events set forth in Section 4043(c) of ERISA or the regulations issued
thereunder, other than events for which the thirty (30) day notice period has
been waived; (b) a withdrawal by the Servicer or any of its ERISA Affiliates
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as a termination under Section 4062(e)
of ERISA; (c) the failure to satisfy the minimum funding standards (within the
meaning of Section 412 of the Code or Section 302 of ERISA), whether or not
waived, with respect to a Pension Plan; (d) the failure to make any required
contribution to a Multiemployer Plan; (e) the incurrence by the Servicer or any
of its ERISA Affiliates of any liability under Title IV of ERISA with respect to
a complete or partial withdrawal by the Servicer or any of its ERISA Affiliates
from a Multiemployer Plan, written notification of the Servicer or any of its
ERISA Affiliates concerning the imposition of any withdrawal liability, as such
term is defined in Part I of Subtitle E of Title IV of ERISA, as a result of a
complete or partial withdrawal from a Multiemployer Plan or written notification
that a Multiemployer Plan is insolvent or is in reorganization within the
meaning of Title IV of ERISA or in "endangered" or "critical" status (within the
meaning of Section 432 of the Code or Section 305 of ERISA); (f) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (g) the filing under Section 4041(c) of ERISA of a notice
of intent to terminate a Pension Plan, the treatment of a Pension Plan or
Multiemployer Plan amendment as a termination under Section 4041 or Section
4041A of ERISA, or the receipt by the Servicer or any of its ERISA Affiliates
from the PBGC of any notice relating to the intention to terminate a Pension
Plan or Multiemployer Plan; (h) the imposition of any liability under Title IV
of ERISA with respect to the termination of any Pension Plan or Multiemployer
Plan, other than for the payment of plan contributions or PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Servicer or any of its
ERISA Affiliates; or (i) the occurrence of a non-exempt prohibited transaction
(within the meaning of Section 406 of ERISA or Section 4975 of the Code) which
could result in liability to the Servicer or any of its ERISA Affiliates.

 

 44 

 

 

“Servicer Pension Plan” means an "employee pension benefit plan" as such term is
defined in Section 3(2) of ERISA, other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Servicer or
any ERISA Affiliate of the Servicer or to which the Servicer or any ERISA
Affiliate of the Servicer contributes or has an obligation to contribute, or has
any liability (whether actual or contingent).

 

“Servicer Removal Notice” has the meaning assigned to that term in
Section 6.01(b).

 

“Servicing Fee” means the fee payable to the Servicer on each Payment Date in
arrears in respect of each Remittance Period, which fee shall be equal to the
product of (a) 0.50% per annum, (b) the arithmetic mean of the aggregate
Outstanding Balance of all Eligible Loan Assets on the first day and on the last
day of the related Remittance Period and (c) the actual number of days in such
Remittance Period, divided by 360; provided that, in the sole discretion of the
Servicer, the Servicer may, from time to time, waive all or any portion of the
Servicing Fee payable on any Payment Date.

 

“Servicing Report” has the meaning assigned to that term in Section 6.08(b).

 

“Servicing Standard” means, with respect to any Loan Assets included in the
Collateral, to service and administer such Loan Assets in accordance with
Applicable Law, the terms of this Agreement, the Underlying Instruments and, to
the extent consistent with the foregoing, with the same care, skill, prudence
and diligence with which the Servicer services and administers loans for its own
account or for the account of others.

 

“Similar Law” has the meaning assigned to that term in Section 4.01(x).

 

“Solvent” means, as to any Person as of any date of determination, having a
state of affairs such that all of the following conditions are met: (a) the fair
value of the property of such Person is greater than the amount of such Person's
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of Section
101(32) of the Bankruptcy Code; (b) the present fair saleable value of the
property of such Person in an orderly liquidation of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts and other liabilities as they become absolute and matured;
(c) such Person is able to realize upon its property and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business; (d) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person's ability to pay as such debts and liabilities mature; and (e) such
Person is not engaged in a business or a transaction, and does not propose to
engage in a business or a transaction, for which such Person's property assets
would constitute unreasonably small capital.

 

 45 

 

 

“Spot Rate” means, as of any date of determination, with respect to the
conversion of any Eligible Currency (other than Dollars), (x) for an actual
currency exchange, the applicable currency Dollar spot rate obtained by the
Servicer through customary banking channels including the Collateral Custodian's
own banking facilities or (y) for all other purposes, the applicable currency
Dollar spot rate that appeared on the Bloomberg screen for such currency (A) if
such date is a Determination Date, at the end of such date or (B) otherwise, at
the end of the immediately preceding Business Day; provided that, solely with
respect to the calculation of the Unused Fee on each day for the related
Remittance Period and for the calculation in clause (b) of the definition of
"Yield", the Advances Outstanding in any Eligible Currency other than Dollars
shall be converted at the foreign currency-dollar spot rate that appeared on the
Bloomberg screen for such Eligible Currency as of the Determination Date
immediately preceding such day.

 

“Standby Investment” means the Wells Fargo Institutional Money Market Account
(Cusip 992925917).

 

“State” means one of the fifty states of the United States or the District of
Columbia.

 

“Stated Maturity” means February 1, 2024.

 

“Structured Finance Obligation” means any obligation of a special purpose
vehicle secured directly by, referenced to, or representing ownership of, a pool
of receivables or other assets, including collateralized debt obligations and
single asset repackages.

 

“Subsidiary” means with respect to a Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.

 

“Substitute Eligible Loan Asset” means each Eligible Loan Asset Granted by a
Loan Party to the Collateral Agent, on behalf of the Secured Parties, pursuant
to Section 2.07(c)(ii).

 

“Synthetic Security” means a security or swap transaction that has payments
associated with either payments of interest and/or principal on a reference
obligation or the credit performance of a reference obligation.

 

“Target Portfolio Amount” means, $295,000,000.

 

“Tax Expense Cap” means, for any Payment Date, a per annum amount equal to
$50,000.

 

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), charges, assessments or fees of any
nature (including interest, penalties, and additions thereto) that are imposed
by any Governmental Authority.

 

 46 

 

 

“Termination/Reduction Notice” means each notice required to be delivered by the
Borrower in respect of any termination of this Agreement or any permanent
reduction of the Facility Amount, in the form of Exhibit F.

 

“Total Leverage Ratio” means, with respect to any Loan Asset (other than a
Recurring Revenue Loan) for any period, the meaning of "Total Leverage Ratio" or
any comparable term in the Underlying Instruments for each Loan Asset (subject
to the exclusions in the definition of Indebtedness), and in any case that
"Total Leverage Ratio" or such comparable term is not defined in such Underlying
Instruments, the ratio of (a) Indebtedness less Unrestricted Cash, to (b)
EBITDA, as calculated by the Servicer in accordance with the Servicing Standard
using information from and calculations consistent with the relevant compliance
statements and financial reporting packages provided by the relevant Obligor as
per the requirements of the related Underlying Instruments.

 

“Transaction Documents” means this Agreement, any Assignment and Acceptance,
each Purchase and Sale Agreement, each Control Agreement, each Securitization
Subsidiary Joinder, the Pledge Agreement, the Wells Fargo Fee Letter, each
Lender Fee Letter and each document, instrument or agreement related to any of
the foregoing.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to that term in
Section 2.11(g)(i)c.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

“Underlying Instruments” means the loan agreement, credit agreement or other
agreement pursuant to which a Loan Asset has been issued or created and each
other agreement that governs the terms of or secures the obligations represented
by such Loan Asset or of which the holders of such Loan Asset are the
beneficiaries.

 

“Unfunded Exposure Account” means, collectively, (i) a trust account (account
number 82612107 at the Account Bank) entitled "Unfunded Exposure Account," in
the name of the Borrower subject to the lien and control of the Collateral Agent
for the benefit of the Secured Parties and (ii) each trust account established
for a Securitization Subsidiary in the name of the Collateral Agent and under
the sole dominion and control of the Collateral Agent for the benefit of the
Secured Parties (it being understood, however, that the Servicer shall be able
to request distributions and releases therefrom in accordance herewith);
provided that the funds deposited therein (including any interest and earnings
thereon) from time to time shall constitute the property and assets of the
applicable Loan Party and such Loan Party shall be solely liable for any Taxes
payable with respect to the Unfunded Exposure Account.

 

“Unfunded Exposure Amount” means, as of any date of determination, with respect
to a Delayed Draw Loan Asset, an amount equal to the aggregate amount of all
unfunded commitments associated with such Loan Asset as of such date.

 

 47 

 

 

“Unfunded Exposure Amount Shortfall” has the meaning assigned to that term in
Section 2.02(f).

 

“Unfunded Exposure Equity Amount” means, on any date of determination, an amount
equal to:

 

(i)          for all Eligible Loan Assets which have any unfunded commitments,
the aggregate sum of the products of (a) the Unfunded Exposure Amount for each
such Eligible Loan Asset multiplied by (b) the difference of (x) 100% minus (y)
the Advance Rate for each such Eligible Loan Asset;

 

plus

 

(ii)          for all Eligible Loan Assets which have any unfunded commitments,
the aggregate sum of the products of (a) (x) 100% minus the Assigned Value for
each such Loan Asset multiplied by (y) the Unfunded Exposure Amount of each such
Loan Asset multiplied by (b) the Advance Rate for each such Eligible Loan Asset.

 

“United States” means the United States of America.

 

“United States Tax Person” means a "United States Person" as defined in Section
7701(a)(30) of the Code.

 

“Unitranche Loan” means any Loan Asset (a) that is secured by a valid and
perfected first priority Lien on substantially all of the Obligo’s assets
constituting Related Collateral for such Loan Asset, subject to expressly
permitted Liens, including any "permitted liens" as defined in the Underlying
Instrument for such Loan Asset or such comparable definition if "permitted
liens" is not defined therein and (b) that provides that the payment obligation
of the Obligor on such Loan Asset is either senior to, or pari passu with, all
other indebtedness of such Obligor; provided that any Loan Asset that would
otherwise constitute a First Lien Loan but for clause (e) of the definition
thereof shall constitute a First Lien Loan and any Loan Asset that would satisfy
the definition of both "Unitranche Loan" and "First Lien Loan" shall constitute
a First Lien Loan.

 

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time, notice or lapse of time and notice, constitute an
Event of Default.

 

“Unrestricted Cash” means, (a) with respect to any Loan Asset, the meaning of
"Unrestricted Cash" or any comparable term in the Underlying Instruments for the
applicable Loan Asset and (b) in any case that "Unrestricted Cash" or such
comparable term is not defined in such Underlying Instruments or otherwise as
applicable in this Agreement, cash and cash equivalents of the applicable Person
available for use for general corporate purposes and not held in any reserve
account or legally or contractually restricted for any particular purposes or
uses.

 

“Unused Fee” has the meaning assigned to that term in Section 2.09.

 

“Unused Fee Rate” means (a) during the Ramp-Up Period, a rate equal to 0.25% per
annum and (b) thereafter, a rate equal to 0.50% per annum.

 

 48 

 

 

“Valuation Firm” means the nationally recognized accounting firm or valuation
firm chosen in accordance with the definition of Approved Valuation Firm.

 

“Valuation Standard” means a standard that will be satisfied if an Approved
Valuation Firm uses one or a combination of credit-based methodologies that are
generally acceptable in the market as commercially reasonable practices to
derive a fair assessment of the current market value of an Eligible Loan Asset;
provided that such assessment shall take into consideration, but not be limited
to, the following:

 

(a)          the financial performance and outlook of the Obligor of such
Eligible Loan Asset;

 

(b)          a fundamental analysis to value the Obligor of such Eligible Loan
Asset which may be based on discounted cash flow and a multiples-based approach
based on comparable companies in the relevant sector or another generally
accepted methodology for valuing companies in the relevant sector; and

 

(c)          any other facts or circumstances deemed relevant by the Approved
Valuation Firm, including such facts and circumstances that constitute the basis
for a Value Adjustment Event with respect to such Eligible Loan Asset, if
applicable.

 

“Value Adjustment Event” means, with respect to any Loan Asset, the occurrence
of any one or more of the following events after the related Cut-Off Date:

 

(a)          (i) the Cash Interest Coverage Ratio with respect to such Loan
Asset on any date reported under the Underlying Instrument decreases by more
than 20.0% from the Cash Interest Coverage Ratio as calculated on the applicable
Cut-Off Date, (ii) the Total Leverage Ratio with respect to such Loan Asset
(other than in the case of a Recurring Revenue Loan) on any date reported under
the Underlying Instrument increases by more than 20.0% from the same Total
Leverage Ratio as calculated on the applicable Cut-Off Date, or (iii) in the
case of any Recurring Revenue Loan, the Debt-to-Recurring-Revenue Ratio with
respect to such Loan Asset on any date reported under the Underlying Instrument
increases by more than 20.0% from the Debt-to-Recurring-Revenue Ratio calculated
on the applicable Cut-Off Date;

 

(b)          an Obligor payment default, other than in respect of expenses,
occurs under such Loan Asset that continues and has not been cured after giving
effect to any grace period applicable thereto;

 

(c)          any payment default, other than in respect of expenses, occurs
under any other senior or pari passu obligation for borrowed money of the
related Obligor;

 

(d)          a Bankruptcy Event with respect to the related Obligor (after
giving effect to any applicable grace or cure period thereunder);

 

(e)          the related Obligor fails to deliver to the Borrower or the
Servicer any financial reporting information (i) as required by the Underlying
Instruments of such Loan Asset (after giving effect to any applicable grace or
cure period thereunder) and (ii) with a frequency of at least quarterly, but
which shall in no case exceed sixty (60) days after the end of each quarter and
one hundred and twenty (120) days after the end of each fiscal year (unless
waived or otherwise agreed to by the Administrative Agent in its sole discretion
in writing);

 

 49 

 

 

(f)          the occurrence of a Material Modification not previously approved
in writing by the Administrative Agent in its sole discretion with respect to
such Loan Asset;

 

(g)          with respect to any Recurring Revenue Loan, the related Obligo’s
last quarter annualized Revenue is less than the minimum covenant, if any,
specified in the Underlying Instrument; or

 

(h)          the Servicer determines that all or a material portion of such Loan
Asset is uncollectible or otherwise places it on non-accrual status in
accordance with the policies and procedures of the Servicer and the Servicing
Standard.

 

“Warranty Breach Event” means, as to any Loan Asset, (a) the discovery that, as
of the related Cut-Off Date, such Loan Asset did not satisfy the definition of
"Eligible Loan Asset" or there otherwise existed a breach of any representation
or warranty relating to such Loan Asset or (b) the applicable Loan Party fails
to satisfy Section 3.02(a)(ii) or Section 3.04(b), as applicable, with respect
to such Loan Asset.

 

“Warranty Breach Loan Asset” means any Loan Asset with respect to which a
Warranty Breach Event has occurred.

 

“Weighted Average Advance Rate” means, as of any date of determination with
respect to all Eligible Loan Assets included in the Aggregate Adjusted Borrowing
Value, the number obtained by (a) summing the products obtained by multiplying
(i) the Advance Rate of each Eligible Loan Asset by (ii) such Eligible Loan
Asset's contribution to the Aggregate Adjusted Borrowing Value and dividing (b)
such sum by the Aggregate Adjusted Borrowing Value.

 

“Weighted Average Life” means, as of any date of determination, the number
obtained by (a) for each Eligible Loan Asset, multiplying the amount of each
scheduled distribution of principal to be paid after such determination date by
the number of years (rounded to the nearest hundredth) from such determination
date until such scheduled distribution of principal is due; (b) summing all of
the products calculated pursuant to clause (a) above; and (c) dividing the sum
calculated pursuant to clause (b) above by the sum of all scheduled
distributions of principal due on all the Eligible Loan Assets as of such
determination date.

 

“Weighted Average Life Test” means a test that will be satisfied on any date of
determination if the Weighted Average Life of all Eligible Loan Assets as of
such date is less than or equal to nine (9) years minus the number of years
(rounded to the nearest quarter year) that have elapsed since the later of (a)
the Closing Date and (b) the most recent facility renewal date, if applicable.

 

“Wells Fargo Fee Letter” means the Wells Fargo Fee Schedule, dated as of
November 29, 2018, agreed to by the Borrower.

 

“Yield” means the sum of the following, payable on each Payment Date:

 

 50 

 

 

(a)          with respect to any previously ended Remittance Period and each
Eligible Currency, the sum for each day in such Remittance Period of amounts
determined in accordance with the following formula (but only to the extent that
such amounts were not previously paid to the Lenders):

 

YR x L
D

 

where: YR = the Yield Rate applicable to such Advance on such day during such
Remittance Period;           L = the outstanding principal amount of such
Advance on such day; and           D = 360 or, to the extent that the Yield Rate
is the Alternative Rate, the number of days in the accounting year applicable to
such Alternative Rate;

 

plus

 

(b)          with respect to any previously ended Remittance Period and each
Eligible Currency, the sum for each day in such Remittance Period of amounts
determined in accordance with the following formula (but only to the extent that
such amounts were not previously paid to the Lenders):

 

YR x L
D

 

where: YR = the Yield Rate applicable on such day;           L = the greater of
(a) the Minimum Utilization minus the Advances Outstanding on such day, and (b)
0; and           D = 360 or, to the extent that the Yield Rate is the
Alternative Rate, the number of days in the accounting year applicable to such
Alternative Rate;

 

provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Yield in excess of the maximum permitted by Applicable
Law and (ii) Yield shall not be considered paid by any distribution if at any
time such distribution is later required to be rescinded by the Lender to the
Borrower or any other Person for any reason including, such distribution
becoming void or otherwise avoidable under any statutory provision or common law
or equitable action, including, any provision of the Bankruptcy Code.

 

“Yield Rate” means, for any Advance in any Eligible Currency, as of any date of
determination during any Remittance Period applicable to such Advance, an
interest rate per annum equal to the Screen Rate on such date plus the
Applicable Margin.

 

 51 

 

 

“Zero-Coupon Obligation” means any loan that, at the time of purchase, does not
by its terms provide for the payment of cash interest.

 

Section 1.02         Other Terms.

 

(a)          All capitalized terms used which are not specifically defined shall
have the meanings provided in Article 9 of the UCC in effect on the date hereof
to the extent the same are used or defined therein.

 

(b)          Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

 

Section 1.03         Computation of Time Periods. Unless otherwise stated in
this Agreement, in the computation of a period of time from a specified date to
a later specified date, the word "from" means "from and including" and the words
"to" and "until" each mean "to but excluding."

 

Section 1.04         Interpretation.

 

In each Transaction Document, unless a contrary intention appears:

 

(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.

 

(b)          Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

 

(c)          The words "include," "includes" and "including" shall be deemed to
be followed by the phrase "without limitation."

 

(d)          The word "will" shall be construed to have the same meaning and
effect as the word "shall."

 

(e)          The word "law" shall be construed as referring to all statutes,
rules, regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.

 

 52 

 

 

(f)          Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as
amended, modified, supplemented, restated or replaced from time to time in
accordance with the terms thereof (subject to any restrictions on such
amendments, modifications, supplements, restatements or replacements set forth
herein), (ii) any definition of or reference to any statute, rule or regulation
shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (iii) any reference herein to any Person shall be construed to
include such Person's successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (iv) the words "herein," "hereof" and "hereunder," and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (v) all references herein to Articles,
Sections, Exhibits, Annexes and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits, Annexes and Schedules to, this Agreement
and (vi) the words "asset" and "property" shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

(g)         Unless expressly stated otherwise, any decision, consent, approval,
waiver or other determination to be made at the discretion of the Administrative
Agent (or any Lender) shall be in its sole discretion.

 

(h)         All calculations required to be made hereunder with respect to the
Loan Assets and the Borrowing Base shall be made on a trade date basis.

 

(i)          Reference to any time means New York, New York time (unless
expressly specified otherwise).

 

(j)          Any reference to "close of business" means 6:00 p.m., New York, New
York time.

 

(k)         Other than as set forth herein, any use of the term "knowledge" or
"actual knowledge" in this Agreement shall mean actual knowledge of a
Responsible Officer after reasonable inquiry.

 

(l)          For purposes of this Agreement, an Event of Default or Servicer
Default shall be deemed to be continuing until it is waived in accordance with
Section 12.01(a) or cured in accordance with the terms hereof.

 

(m)        Any and all calculations herein with respect to the Loan Assets and
all determinations as to whether an Loan Asset is an Eligible Loan Asset shall
be made on the basis of information (as to the terms of the Underlying
Instruments with respect to each such Loan Asset) and upon reports of payments,
if any, received on such Loan Asset that are furnished by or on behalf of the
Obligor of such Loan Asset and, to the extent they are not manifestly in error,
such information or reports may be conclusively relied upon by the Borrower, the
Servicer and the Originator in making such calculations and determinations.

 

 53 

 

 

(n)         For all purposes of this Agreement with respect to the calculation
of EBITDA, Cash Interest Coverage Ratio, Debt-to-Recurring-Revenue Ratio,
Revenue, Senior Leverage Ratio or Total Leverage Ratio at any time, each such
calculation shall be made utilizing the most recent financial information and
calculations for the testing period required to be reported pursuant to the
Underlying Instruments of the Obligors received by the Borrower (or the Servicer
on its behalf) and such calculation of EBITDA, Cash Interest Coverage Ratio,
Debt-to-Recurring-Revenue Ratio, Senior Leverage Ratio or Total Leverage Ratio
shall be deemed to remain the same for each day of such testing period (unless
otherwise specified, in each case, by the Borrower (or the Servicer on its
behalf)).

 

(o)          The Obligations shall be joint and several obligations of each Loan
Party in all respects.

 

Section 1.05         Currency Conversion. For purposes of (i) complying with any
requirement of this Agreement stated in Dollars and (ii) calculating any ratio
or other test set forth in this Agreement, the amount of any Loan Asset
denominated in an Eligible Currency other than Dollars shall be deemed to be the
Dollar Equivalent of such amount of such Eligible Currency.

 

Section 1.06         Computation of Covenants. Unless otherwise expressly stated
in this Agreement, if at any time any change in generally accepted accounting
principles (including the adoption of IFRS) would affect the computation of a
Value Adjustment Event or Material Modification, Borrower and Administrative
Agent shall negotiate in good faith to amend such covenant to preserve the
original intent in light of such change; provided, that, until so amended, such
term shall continue to be computed in accordance with the application of
generally accepted accounting principles prior to such change.

 

ARTICLE II

THE FACILITY

 

Section 2.01         Advances.

 

(a)          Advances. From time to time from the Closing Date until the end of
the Revolving Period, the Borrower may request that the Lenders make Advances
secured by the Collateral, in an aggregate amount up to the Availability as of
such date, to the Borrower (or to a Securitization Subsidiary as directed by the
Borrower) for the purpose of (x) purchasing Eligible Loan Assets, (y) depositing
funds in the Unfunded Exposure Account in an amount up to the Unfunded Exposure
Amount of the related Delayed Draw Loan Asset or (z) making a distribution of
such amounts to the holders of the membership interests of the Borrower. Under
no circumstances shall any Lender be required to make any Advance if after
giving effect to such Advance and the addition to the Collateral of the Eligible
Loan Assets being acquired by the Borrower using the proceeds of such Advance,
(i) an Event of Default exists or would result therefrom or (ii) a Borrowing
Base Deficiency exists or would result therefrom. Notwithstanding anything to
the contrary herein, no Lender shall be obligated to provide the Borrower with
aggregate funds in connection with an Advance that would exceed such Lende’s
unused Commitment then in effect.

 

 54 

 

 

(b)          Promissory Note. Upon the request of any Lender, the Borrower shall
promptly execute and deliver to such Lender a promissory note of the Borrower
(in form and substance satisfactory to the Administrative Agent in its sole
discretion) evidencing the Advances of such Lender with appropriate insertions
as to the date and principal amount.

 

(c)          Borrowing Base Certificate. On each Reporting Date, the Borrower
(or the Servicer on its behalf) will provide a Borrowing Base Certificate,
updated as of such date, to the Administrative Agent and each Lender (with a
copy to the Collateral Agent). On the Business Day immediately following receipt
of notice by the Administrative Agent that the Assigned Value of an Eligible
Loan Asset is changed, the Borrower (or the Servicer on its behalf) will deliver
an adjusted Borrowing Base Certificate to the Administrative Agent and each
Lender.

 

Section 2.02         Procedure for Advances.

 

(a)          During the Revolving Period, the Lenders will make Advances on any
Business Day at the request of the Borrower, subject to and in accordance with
the terms and conditions of Sections 2.01 and 2.02 and subject to the provisions
of Article III hereof.

 

(b)          For each Advance, the Borrower shall deliver an irrevocable written
notice in the form of a Notice of Borrowing to the Administrative Agent and each
Lender, with a copy to the Collateral Agent and the Collateral Custodian, no
later than noon on (i) the proposed Advance Date for Dollar Advances and (ii)
the Business Day prior to the proposed Advance Date for Advances in an Eligible
Currency other than Dollars (or such shorter period as agreed to from time to
time by the Administrative Agent and each of the Lenders); provided that, if
such Notice of Borrowing is delivered later than noon, in the case of an Advance
made in Dollars, such Notice of Borrowing shall be deemed to have been received
on the following Business Day. Each Notice of Borrowing shall include a duly
completed Borrowing Base Certificate (updated to the date such Advance is
requested and giving pro forma effect to the Advance requested and the use of
the proceeds thereof) and an updated Loan Asset Schedule, and shall specify:

 

(i)          the proposed aggregate amount of such Advance; provided that the
amount of such Advance must be at least equal to the Dollar Equivalent of
$500,000 in such Eligible Currency;

 

(ii)         the proposed date of such Advance;

 

(iii)        a representation that all conditions precedent for an Advance
described in Article III hereof have been satisfied; provided that, in
connection with any Notice of Borrowing in respect of the acquisition by the
Borrower of a loan asset constituting a newly originated loan, where the related
Advance is to be remitted to the Principal Collection Subaccount, the conditions
set forth in Section 3.02(a)(ii) shall not apply, excepting that,
notwithstanding the foregoing, the requirements set forth in the proviso of
Section 3.02(a)(ii) shall apply;

 

(iv)        the amount of cash that will be funded by the Originator into the
Unfunded Exposure Account in connection with any Delayed Draw Loan Asset funded
by such Advance, if applicable;

 

 55 

 

 

(v)         whether such Advance should be remitted to the Principal Collection
Subaccount, the Unfunded Exposure Account, or (subject to completion of
customary "know your customer" and anti-money laundering and sanctions
diligence), the account of the Originator or a Securitization Subsidiary; and

 

(vi)        the proposed Eligible Currency of such Advance.

 

On the date of each Advance, upon satisfaction of the applicable conditions set
forth in Article III, each Lender shall, in accordance with the Notice of
Borrowing, either make available to the Borrower, by (A) if the related Notice
of Borrowing was delivered at least one Business Day prior to such date,
2:00 p.m., New York City time, and (B) if the related Notice of Borrowing was
delivered on such date, no later than the close of business on such date, (x) an
amount equal to such Lende’s Pro Rata Share of such Advance, for deposit by the
Collateral Agent into the Principal Collection Subaccount or (y) an amount equal
to such Lende’s Pro Rata Share of such Advance, for deposit by the Collateral
Agent into the Unfunded Exposure Account, as applicable. For the avoidance of
doubt, each Advance and related increase in the Advances Outstanding shall be
allocated ratably to each Lender in accordance with their respective Lende’s Pro
Rata Share as in effect before such increase. Any Lender which fails to remit
its Pro Rata Share in connection with any Advance in accordance with this
Section 2.02 shall constitute a Defaulting Lender, and the Borrower shall have
all rights available to the Borrower pursuant to Section 2.19.

 

(c)          Each Advance shall bear interest at the applicable Yield Rate.

 

(d)         Subject to Section 2.16 and the other terms, conditions, provisions
and limitations set forth herein (including, the payment of the Prepayment
Premium, as applicable), the Borrower may borrow, repay or prepay and reborrow
Advances without any penalty, fee or premium on and after the Closing Date and
prior to the end of the Revolving Period.

 

(e)          The obligation of each Lender to remit its Pro Rata Share of any
Advance shall be several from that of each other Lender and the failure of any
Lender to so make such amount available to the Borrower shall not relieve any
other Lender of its obligation hereunder.

 

(f)          Notwithstanding anything to the contrary herein (including, without
limitation, the existence of an Unmatured Event of Default or a Borrowing Base
Deficiency), if, on the last day of the Revolving Period, the amount on deposit
in the Unfunded Exposure Account is less than the Aggregate Unfunded Exposure
Amount, the Borrower shall request an Advance in the amount of such shortfall
(the “Unfunded Exposure Amount Shortfall”). Following receipt of a Notice of
Borrowing (which shall specify the account details of the Unfunded Exposure
Account where the funds will be made available), each Lender shall fund its Pro
Rata Share of such Unfunded Exposure Amount Shortfall in accordance with Section
2.02(b), notwithstanding anything to the contrary herein (including, without
limitation, the Borrowe’s failure to satisfy any of the conditions precedent set
forth in Section 3.02) other than an Event of Default.

 

 56 

 

 

Section 2.03         Determination of Yield. The Administrative Agent shall
determine the Yield in respect of all Advances (including unpaid Yield related
thereto, if any, due and payable on a prior Payment Date) to be paid by the
Borrower on each Payment Date for the related Remittance Period and shall advise
the Servicer thereof on or prior to the fifth (5th) Business Day prior to such
Payment Date.

 

Section 2.04         Remittance Procedures. The Servicer shall instruct the
Collateral Agent by delivery of the Servicing Report and, if the Servicer fails
to do so, the Administrative Agent may instruct the Collateral Agent, to apply
funds on deposit in the Controlled Accounts, subject to Pari Passu Provisions,
as described in this Section 2.04; provided that, at any time after delivery of
a Notice of Exclusive Control, the Administrative Agent shall instruct the
Collateral Agent to apply funds on deposit in the Controlled Accounts as
described in this Section 2.04.

 

(a)          Interest Payments prior to an Event of Default. Prior to the
Borrower or the Administrative Agent becoming aware of the occurrence of an
Event of Default or prior to the occurrence of the Facility Maturity Date, on
each Payment Date, the Collateral Agent shall (as directed pursuant to the first
paragraph of this Section 2.04) (x) transfer all Interest Collections in all
Interest Collection Accounts to the Interest Collection Account of the Borrower
(such transfer constituting a deemed dividend of all such amounts by each such
Securitization Subsidiary to the Borrower in proportion with its percentage
ownership of the outstanding shares of such Securitization Subsidiary) and (y)
transfer Interest Collections held by the Account Bank in the Collection
Account, in accordance with the Servicer Report, to the following Persons in the
following amounts, calculated as of the most recent Determination Date, and
priority:

 

(i)          to the payment of Taxes, registration and filing fees then due and
owing by the Borrower that are attributable solely to the operations of the
Borrower; provided that the aggregate amounts payable under this clause (i)
shall not exceed the Tax Expense Cap;

 

(ii)         to the payment of accrued and unpaid Administrative Expenses;
provided that the aggregate amounts payable under this clause (ii) shall not
exceed the Administrative Expense Cap;

 

(iii)        to the Servicer, in payment in full of all accrued and unpaid
Servicing Fees;

 

(iv)        pro rata, in accordance with the amounts due under this clause (iv),
to each Lender, all Yield, the Unused Fee, and any Breakage Fees that are
accrued and unpaid as of the last day of the related Remittance Period;

 

(v)         to pay the Advances Outstanding to the extent necessary to eliminate
any outstanding Borrowing Base Deficiency on a pro forma basis after giving
effect to all payments through this clause (v);

 

(vi)        pro rata, to each Lender and the Administrative Agent, as
applicable, all accrued and unpaid fees, expenses (including attorneys' fees,
costs and expenses), Increased Costs and indemnity amounts payable by the
Borrower to the Administrative Agent or any Lender under the Transaction
Documents;

 

 57 

 

 

(vii)       to pay the Advances Outstanding, together with any applicable
Prepayment Premium not paid pursuant to Section 2.04(b)(iii), in connection with
any complete refinancing or termination of this Agreement in accordance with
Section 2.16(b), until paid in full;

 

(viii)      to the payment of any Administrative Expenses, to the extent not
paid pursuant to clause (ii) above due to the limitation contained therein;

 

(ix)         to pay to the Servicer, all reasonable expenses incurred in
connection with the performance of its duties under the Transaction Documents;

 

(x)          to pay to the Valuation Firm all accrued and unpaid fees and
expenses;

 

(xi)         to pay any BDC Tax Distribution; and

 

(xii)        so long as, to the Administrative Agent's, Service’s and Borrowe’s
knowledge, no Unmatured Event of Default has occurred and is continuing, to the
Borrower, any remaining amounts as Interest Collections.

 

(b)          Principal Payments prior to an Event of Default. Prior to the
Borrower or the Administrative Agent becoming aware of the occurrence of an
Event of Default or prior to the occurrence of the Facility Maturity Date, on
each Payment Date the Collateral Agent shall (as directed pursuant to the first
paragraph of this Section 2.04) (x) transfer all Principal Collections in all
Principal Collections Accounts to the Principal Collections Account of the
Borrower (such transfer constituting a deemed dividend of all such amounts by
each such Securitization Subsidiary to the Borrower in proportion with its
percentage ownership of the outstanding shares of such Securitization
Subsidiary) and (y) transfer Principal Collections held by the Account Bank in
the Collection Account, in accordance with the Servicer Report, to the following
Persons in the following amounts, calculated as of the most recent Determination
Date, and priority:

 

(i)          to pay amounts due under Section 2.04(a)(i) through Section
2.04(a)(v), to the extent not paid thereunder;

 

(ii)         (x) prior to the end of the Revolving Period (at the discretion of
the Servicer), to the Unfunded Exposure Account in an amount necessary to cause
the amount on deposit in the Unfunded Exposure Account to equal the Aggregate
Unfunded Exposure Amount; or (y) after the end of the Revolving Period, to the
Unfunded Exposure Account in an amount necessary to cause the amount on deposit
in the Unfunded Exposure Account to equal the Aggregate Unfunded Exposure
Amount;

 

(iii)        (A) during the Revolving Period, to pay amounts due under Section
2.04(a)(v) but only to the extent not paid in full thereunder and to the extent
necessary to eliminate any outstanding Borrowing Base Deficiency, on a pro forma
basis after giving effect to all payments through this clause (iii); or (B)
during the Amortization Period, to repay the Advances Outstanding and any
accrued and unpaid Prepayment Premium until paid in full;

 

 58 

 

 

(iv)        to the payment of any Administrative Expenses, to the extent not
paid pursuant to clause (i);

 

(v)         to pay amounts due under Section 2.04(a)(ix) to the extent not paid
thereunder;

 

(vi)        to pay amounts due under Section 2.04(a)(x) to the extent not paid
thereunder;

 

(vii)       to pay any BDC Tax Distribution: and

 

(viii)      so long as, to the Administrative Agent's, Service’s and Borrowe’s
knowledge, no Unmatured Event of Default has occurred and is continuing, to the
Borrower any remaining amounts.

 

(c)          Payment on and after the occurrence of an Event of Default. If the
Borrower or the Administrative Agent have become aware that an Event of Default
exists and, in any case, after the declaration, or automatic occurrence, of the
Facility Maturity Date, on each Business Day thereafter the Collateral Agent
shall (as directed pursuant to the first paragraph of this Section 2.04) (x)
transfer all collected funds held in all Collection Accounts to the Borrower
Collection Account (such transfer constituting (provided such Securitization
Subsidiary is able to pay its debts as they fall due immediately after such
transfer) a deemed dividend of all such amounts by each such Securitization
Subsidiary to the Borrower in proportion with its percentage ownership of the
outstanding shares of such Securitization Subsidiary) and (y) transfer collected
funds held by the Account Bank in the Collection Account to the following
Persons in the following amounts, calculated as of the prior Business Day, and
priority:

 

(i)          to the payment of Taxes, registration and filing fees then due and
owing by the Borrower that are attributable solely to the operations of the
Borrower; provided that the aggregate amounts payable under this clause (i)
shall not exceed the Tax Expense Cap;

 

(ii)         to the payment of accrued and unpaid Administrative Expenses
(excluding indemnities);

 

(iii)        to the Servicer, in payment in full of all accrued and unpaid
Servicing Fees but only to the extent that the Servicer is not an Affiliate of
the Borrower, the Originator or GC Advisors LLC;

 

(iv)        pro rata, in accordance with the amounts due under this clause (iv),
to each Lender, all Yield, the Unused Fee, and any Breakage Fees that are
accrued and unpaid as of the last day of the related Remittance Period;

 

(v)         pro rata, to each Lender and the Administrative Agent, as
applicable, all accrued and unpaid fees, expenses (including attorneys' fees,
costs and expenses), Increased Costs and indemnity amounts payable by the
Borrower to the Administrative Agent or any Lender under the Transaction
Documents;

 

 59 

 

 

(vi)        to pay the Advances Outstanding and any applicable Prepayment
Premium until paid in full;

 

(vii)       to the payment of any Administrative Expenses, to the extent not
paid pursuant to clause (ii) above due to the limitation contained therein;

 

(viii)      to the Servicer, in payment in full of all accrued and unpaid
Servicing Fees to the extent not paid pursuant to clause (iii) above due to the
limitation contained therein;

 

(ix)         to the Servicer, all reasonable expenses incurred in connection
with the performance of its duties under the Transaction Documents;

 

(x)          to pay to the Approved Valuation Firm all accrued and unpaid fees
and expenses; and

 

(xi)         to the Borrower, any remaining amounts.

 

(d)          Unfunded Exposure Account; Delayed Draw Loan Assets. Funds on
deposit in the Unfunded Exposure Account as of any date of determination may be
withdrawn to fund draw requests of the relevant Obligors under any Delayed Draw
Loan Asset. Any such draw request made by an Obligor, along with wiring
instructions for the applicable Obligor, shall be forwarded by the Borrower or
the Servicer to the Collateral Agent (with a copy to the Administrative Agent)
in the form of a Disbursement Request, and the Collateral Agent shall instruct
the Account Bank to fund such draw request in accordance with the Disbursement
Request. As of any date of determination, the Servicer (or, after delivery of a
Notice of Exclusive Control, the Administrative Agent) may cause any amounts on
deposit in the Unfunded Exposure Account that exceed (i) the aggregate of all
Unfunded Exposure Equity Amounts prior to the end of the Revolving Period and
(ii) the Aggregate Unfunded Exposure Amount, in each case, to be deposited into
the Principal Collection Subaccount as Principal Collections.

 

(e)          Insufficiency of Funds. The parties hereby agree that if the funds
on deposit in the Collection Account are insufficient to pay any amounts due and
payable on a Payment Date or otherwise, the Borrower shall nevertheless remain
responsible for, and shall pay when due, all amounts payable under this
Agreement and the other Transaction Documents in accordance with the terms of
this Agreement and the other Transaction Documents. The parties further agree
that amounts that may be distributed to the Borrower or the holders of any
Equity Interest in the Borrower are fully subordinated and junior to the
Obligations of the Borrower to the Secured Parties. In the event the Borrower is
subject to a Bankruptcy Event, any claim that the Borrower or the holders of any
Equity Interest in the Borrower may have with respect to such distributions
shall, notwithstanding anything to the contrary herein and notwithstanding any
objection to, or rescission of, such filing, be fully subordinate in right of
payment to the Obligations of the Borrower to the Secured Parties. The foregoing
sentence and the provisions of Section 2.04 shall constitute a "subordination
agreement" within the meaning of Section 510(a) of the Bankruptcy Code. The
Borrower and the Originator hereby agree that they may only receive
distributions from amounts available pursuant to Sections 2.04(a)(xi),
2.04(b)(vii) and 2.04(c)(xi) or with respect to any Advance pursuant to Section
2.01 or the release of any Eligible Currency (other than Dollars) pursuant to
this Agreement.

 

 60 

 

 

(f)          Repayment of Obligations. Notwithstanding anything to the contrary
contained herein, the Borrower shall repay the Advances Outstanding, all accrued
and unpaid Yield, any Breakage Fees, Increased Costs, all accrued and unpaid
costs and expenses of the Administrative Agent and Lenders and all other
Obligations (other than unmatured contingent obligations for which no claim has
been made) in full on the Facility Maturity Date.

 

(g)          Conversion. The Servicer shall, pursuant to Section 2.17(f)
instruct the Collateral Agent, no later than the date immediately preceding each
Payment Date and subject to the Pari Passu Provisions, to convert amounts on
deposit in the applicable Collection Account into each Eligible Currency (pro
rata based on available amounts from each other Eligible Currency, unless
otherwise directed in writing by the Servicer) using the Spot Rate to the extent
necessary to make payments required in each Eligible Currency pursuant to
Section 2.04(a), Section 2.04(b) and Section 2.04(c). All risk and expense
incident to such conversion is the responsibility of the Borrower, and the
Collateral Agent shall have (x) no responsibility for fluctuations in exchange
rates affecting any Collections or conversion thereof and (y) to the extent it
complies with the instructions provided by the Servicer pursuant to the
Servicing Standard, no liability for any losses incurred or resulting from the
rates obtained in such foreign exchange transactions.

 

Section 2.05         Instructions to the Collateral Agent and the Account Bank.
All instructions and directions given to the Collateral Agent or the Account
Bank by the Servicer, the Borrower or the Administrative Agent pursuant to
Section 2.04 shall be in writing. The Servicer and the Borrower shall promptly
transmit to the Administrative Agent a copy of all instructions and directions
given to the Collateral Agent or the Account Bank by such party pursuant to
Section 2.04. The Administrative Agent shall promptly transmit to the Servicer
and the Borrower a copy of all instructions and directions given to the
Collateral Agent or the Account Bank by the Administrative Agent pursuant to
Section 2.04. If either the Administrative Agent or the Collateral Agent
disagrees with the computation of any amounts to be paid or deposited by the
Borrower or the Servicer under Section 2.04 or otherwise pursuant to this
Agreement, or upon their respective instructions, it shall so notify the
Borrower, the Servicer and the Collateral Agent or the Administrative Agent, as
applicable, in writing and in reasonable detail to identify the specific
disagreement. If such disagreement cannot be resolved within five (5) Business
Days, the determination of the Administrative Agent as to such amounts shall be
conclusive and binding on the parties hereto absent manifest or demonstrable
error. In the event the Collateral Agent or the Account Bank receives
instructions from the Servicer or the Borrower which conflict with any
instructions received from the Administrative Agent, the Collateral Agent or the
Account Bank, as applicable, shall rely on and follow the instructions given by
the Administrative Agent.

  

 61 

 

 

Section 2.06         Borrowing Base Deficiency Payments.

 

(a)          If, on any day prior to the Collection Date, any Borrowing Base
Deficiency exists, then the Borrower shall eliminate such Borrowing Base
Deficiency in its entirety within three (3) Business Days (or such longer period
as set forth herein) of the Borrower receiving written notice from the
Administrative Agent of such Borrowing Base Deficiency by effecting one or more
(or any combination thereof) of the following actions in order to eliminate such
Borrowing Base Deficiency as of such date of determination: (i) deposit cash in
Dollars into the Principal Collection Subaccount, (ii) repay Advances
Outstanding (together with any Breakage Fees in respect of the amount so
prepaid), (iii) to the extent such sales, in conjunction with other actions,
eliminated such Borrowing Base Deficiency, sell Loan Assets in accordance with
Section 2.07, (iv) Grant (or arrange for one or more Securitization Subsidiaries
to Grant) additional Eligible Loan Assets and/or (v) delivery of an Equity Cure
Notice (subject to the requirements set forth in Section 2.06(c)); provided
that, if the Borrower requests to Grant (or arrange for one or more
Securitization Subsidiaries to Grant) another Eligible Loan Asset within three
Business Days of such Borrowing Base Deficiency and the Administrative Agent, in
its sole and absolute discretion, does not either reject such Loan Asset or
approve such Loan Asset within three Business Days of the Borrowe’s request to
Grant (or arrange for one or more Securitization Subsidiaries to Grant) such
Loan Asset, then the Administrative Agent may, in its sole and absolute
discretion, elect in writing to extend the three Business Day grace period set
forth in this Section 2.06.

 

(b)          No later than 4:00 p.m. on the Business Day of the repayment of
Advances Outstanding or Grant of additional Eligible Loan Assets pursuant to
Section 2.06(a), the Borrower (or the Servicer on its behalf) shall deliver (i)
to the Administrative Agent (with a copy to the Collateral Agent and the
Collateral Custodian) notice of such repayment or Grant and a duly completed
Borrowing Base Certificate, updated to the date such repayment or Grant is being
made and giving pro forma effect to such repayment or Grant, and (ii) to the
Administrative Agent, if applicable, a description of any Eligible Loan Asset
and each Obligor of such Eligible Loan Asset to be Granted and an updated Loan
Asset Schedule. Failure to deliver any such notice shall not affect the cure of
the Borrowing Base Deficiency made pursuant to Section 2.06(a).

 

(c)          The Borrower may cure a Borrowing Base Deficiency pursuant to
Section 2.06(a)(iv) by delivering a notice to the Administrative Agent within
three (3) Business Days after such Borrowing Base Deficiency (such notice, an
“Equity Cure Notice”), subject to the following requirements:

 

(i)      Such Equity Cure Notice sets forth evidence reasonably satisfactory to
the Administrative Agent that the Originator has arranged for funds to be made
available to the Borrower in an aggregate amount sufficient to cure such
Borrowing Base Deficiency (which funds may be raised in connection with such
means as is available to the applicable Affiliates of the Originator); and

 

(ii)     The amount necessary to cure such Borrowing Base Deficiency is
contributed to the Borrower in immediately available funds, and such amount
shall be applied by the Borrower to eliminate such Borrowing Base Deficiency, in
each case, within ten (10) Business Days of the date such Equity Cure Notice is
delivered to the Administrative Agent.

  

 62 

 

 

Section 2.07         Sale of Loan Assets; Affiliate Transactions.

 

(a)          Substitutions. The Borrower may, with the consent of the
Administrative Agent in its sole discretion, replace (or direct any
Securitization Subsidiary to replace) any Loan Asset with an Eligible Loan Asset
so long as (i) no event has occurred, or would result from such substitution,
which constitutes an Event of Default and no event has occurred and is
continuing, or would result from such substitution, which constitutes an
Unmatured Event of Default or a Borrowing Base Deficiency and (ii)
simultaneously therewith, the Borrower (or a Securitization Subsidiary) Grants
(in accordance with all of the terms and provisions contained herein) a
Substitute Eligible Loan Asset.

 

(b)          Discretionary Sales. (i) The Borrower shall be permitted to sell
(or direct any Securitization Subsidiary to sell) Loan Assets to Persons other
than the Originator or its Affiliates from time to time (such sale, a
“Discretionary Sale”); provided that (i) the proceeds of such sale shall be
deposited into the Collection Account to be disbursed in accordance with Section
2.04 hereof, (ii) any sale to an Affiliate of the Originator meets the
requirements set forth in Section 2.07(d) below, (iii) after giving effect to
any such sale, no Borrowing Base Deficiency shall exist, (iv) no event has
occurred, or would result from such sale, which constitutes an Unmatured Event
of Default and (v) after giving effect to such sale, the Weighted Average Life
Test is satisfied or, if not satisfied, would be maintained or improved.

 

(ii) The Borrower shall be permitted to sell (or direct any Securitization
Subsidiary to sell) Non-Levered Loan Assets to any Person at any time without
restriction. The proceeds of such sale may (i) be deposited into the Collection
Account to be disbursed in accordance with Section 2.04 here or (ii) prior to
the occurrence and continuation of an Event of Default, deposited into the
Contribution Account for distribution to the Originator.

 

(iii) The Borrower shall be permitted to sell (or direct any Securitization
Subsidiary to sell) ineligible Loan Assets (including any Equity Security or
Margin Stock) at any time without restriction. In addition, the Borrower may
sell (or direct any Securitization Subsidiary to sell) any Loan Asset without
restriction in connection with a termination of this facility.

 

(c)          Repurchase or Substitution of Warranty Breach Loan Assets. No later
than ten (10) Business Days following the earlier of knowledge by a Loan Party
of a Loan Asset becoming a Warranty Breach Loan Asset or receipt by such Loan
Party from the Administrative Agent or the Servicer of written notice thereof,
the Borrower shall (or shall cause a Securitization Subsidiary to) either:

 

(i)          make a deposit in the applicable Eligible Currency to the
Collection Account (for allocation pursuant to Section 2.04) in immediately
available funds in an amount equal to the sum of (x) (i) the then-applicable
Advance Rate of such Loan Asset, multiplied by (ii) the Outstanding Balance of
such Loan Asset, plus (y) any expenses or fees with respect to such Loan Asset
and costs and damages incurred by the Administrative Agent or by any Lender in
connection with any violation by such Loan Asset of any Applicable Law (a
notification regarding the amount of such expenses or fees to be provided by the
Administrative Agent to the Borrower); provided that (A) the Administrative
Agent shall have the right to determine whether the amount so deposited is
sufficient to satisfy the foregoing requirements and (B) the deposit of such
funds into the Collection Account may result from the sale of such Warranty
Breach Loan Asset pursuant to Section 2.07(a); or

 

 63 

 

 

(ii)         with the prior written consent of the Administrative Agent, in its
sole discretion, substitute for such Warranty Breach Loan Asset a Substitute
Eligible Loan Asset.

 

Upon confirmation of the deposit of the amounts set forth in Section 2.07(c)(i)
into the Collection Account or the delivery by the Borrower of a Substitute
Eligible Loan Asset for each Warranty Breach Loan Asset pursuant to Section
2.07(c)(ii) (the date of such confirmation or delivery, the “Release Date”),
such Warranty Breach Loan Asset and Related Asset shall be removed from the
Collateral and, as applicable, the Substitute Eligible Loan Asset and Related
Asset shall be included in the Collateral. On the Release Date of each Warranty
Breach Loan Asset, the Collateral Agent, for the benefit of the Secured Parties,
shall automatically and without further action be deemed to release to the
Borrower, without recourse, representation or warranty, all the right, title and
interest and any Lien of the Collateral Agent, for the benefit of the Secured
Parties in, to and under the Warranty Breach Loan Asset and any Related Asset
and all future monies due or to become due with respect thereto.

 

(d)          Conditions to Sales, Substitutions and Repurchases. Any sales,
substitutions or repurchases effected pursuant to Sections 2.07(a), (b), or (c)
shall be subject to the satisfaction of the following conditions (it being
understood that a Borrowing Base Deficiency may be continuing in connection with
any sale effected pursuant to Section 2.06(a)(iii) so long as such sales,
collectively with other actions, are sufficient to eliminate such Borrowing Base
Deficiency) (as certified in writing to the Administrative Agent and Collateral
Agent by the Borrower):

 

(i)          the Borrower shall deliver a Borrowing Base Certificate and an
updated Loan Asset Schedule to the Administrative Agent in connection with such
sale, substitution or repurchase;

 

(ii)         the Borrower shall deliver a list of all Loan Assets to be sold,
substituted, repurchased;

 

(iii)        the Borrower shall (A) with respect to sales and repurchases, give
one (1) Business Day's notice of such sale or repurchase to the Administrative
Agent and Collateral Agent and (B) with respect to substitutions, have received
an Approval Notice (for each Loan Asset added to the Collateral on the related
Cut-Off Date);

 

(iv)        the Borrower shall notify the Administrative Agent of any amount to
be deposited into the Collection Account in connection with any sale,
substitution or repurchase;

 

(v)         the representations and warranties contained in Sections 4.01, 4.02
and 4.03 hereof shall continue to be correct in all respects, except to the
extent relating to an earlier date; and

 

 64 

 

 

(vi)        any repayment of Advances Outstanding in connection with any sale,
substitution or repurchase of Loan Assets hereunder shall comply with the
requirements set forth in Section 2.16.

 

So long as the conditions set forth in this clause (d), Section 2.07(b) and
Section 2.07(e), as applicable, are satisfied, in no event shall the sale price
of any Loan Asset sold pursuant to Section 2.07(b) be required to exceed the
Adjusted Borrowing Value of such Loan Asset multiplied by the Advance Rate of
such Loan Asset.

 

(e)          Affiliate Transactions.

 

(i)          A Loan Party may sell Loan Assets to Affiliates if such transaction
is at arm's length and for fair market value if such Loan Party is selling (A) a
Non-Levered Loan Asset to any Affiliate at any price, (B) a Loan Asset other
than a Non-Levered Loan Asset to an Existing Golub BDC CLO (directly or
indirectly) or to GC Advisors LLC (or an Affiliate) for a substantially
concurrent transfer to a special purpose vehicle in accordance with the
No-Action Relief in connection with an Existing Golub BDC CLO.

 

(ii)         Other than as set forth in Section 2.07(e)(i), the Originator (or
an Affiliate thereof) shall not reacquire from any Loan Party, and neither the
Originator nor any Affiliates thereof will have a right or ability to purchase,
the Loan Assets of such Loan Party without the prior written consent of the
Administrative Agent (other than with respect to sales pursuant to Section
2.06(a)(iii)), and any such transactions shall be at arm's-length and for fair
market value, except in the case of removals or substitutions of Loan Assets by
the Borrower pursuant to Section 2.07(c).

 

(f)          Limitations on Sales and Substitutions. The Outstanding Balance of
all Loan Assets (other than Warranty Loan Assets) (i) sold pursuant to Section
2.07(b) to Persons other than the Originator or its Affiliates, (ii) sold
pursuant to Section 2.07(e) to the Originator or an Affiliate thereof and (iii)
substituted pursuant to Section 2.07(a) shall not exceed 20% of the Net
Purchased Loan Balance; provided that any Loan Asset sold to any collateralized
loan obligation (or, in the case of clause (z)(II) below, any credit facility)
undertaken by the Servicer or an Affiliate thereof (directly or indirectly) or
to GC Advisors LLC (or an Affiliate) for a substantially concurrent transfer to
a special purpose vehicle in accordance with the No-Action Relief shall be
excluded from the numerator in the foregoing threshold so long as such Loan
Asset is sold on arm's-length terms for fair market value (determined as
required by, and in accordance with, the U.S. Investment Advisers Act of 1940,
as amended) (x) (1) for which the closing date was within the two months prior
to the proposed date of sale and (2) for which Morgan Stanley Senior Funding,
Inc. or an Affiliate thereof acts as an underwriter or placement agent, (y)
consented to in writing by the Administrative Agent or (z) (I) with respect to a
collateralized loan obligation, that had its effective date and was declared
fully ramped up (whether by meeting its target initial par amount requirement or
otherwise) by the Servicer prior to the sale of Loan Assets to such
collateralized loan obligation and (II) with respect to any sale of Loan Assets
to such collateralized loan obligation or credit facility, such sale is being
performed by the Servicer for the purpose of "rebalancing" and not ramping the
transaction, shall be excluded from the foregoing threshold so long as such Loan
Asset is sold on arm's-length terms for fair market value (determined as
required by, and in accordance with, the U.S. Investment Advisers Act of 1940,
as amended); provided, further, that the aggregate Loan Assets sold pursuant to
Section 2.07(e) to any collateralized loan obligation undertaken by the Servicer
or an Affiliate thereof (directly or indirectly) and for which the closing date
was within the two months prior to the proposed date of sale that otherwise does
not meet the requirements of the immediately preceding proviso, shall not exceed
10% of the Net Purchased Loan Balance in any twelve-month period unless
otherwise consented to by the Administrative Agent. The Outstanding Balance of
all defaulted Loan Assets (other than Warranty Loan Assets) (i) sold pursuant to
Section 2.07(b) to Persons other than the Originator or its Affiliates, (ii)
sold pursuant to Section 2.07(e) to the Originator or an Affiliate thereof and
(iii) substituted pursuant to Section 2.07(a) shall not exceed 10% of the Net
Purchased Loan Balance; provided that any Loan Asset sold to any credit facility
undertaken by the Servicer or an Affiliate thereof (directly or indirectly) (x)
that had its effective date and was declared fully ramped up (whether by meeting
its target initial par amount requirement or otherwise) by the Servicer prior to
the sale of Eligible Loan Assets to such collateralized loan obligation and (y)
with respect to any sale of Eligible Loan Assets to such collateralized loan
obligation, such sale is being performed by the Servicer for the purpose of
"rebalancing" and not ramping the transaction, shall be excluded from the
foregoing threshold so long as such Loan Asset is sold on arm's-length terms for
fair market value (determined as required by, and in accordance with, the U.S.
Investment Advisers Act of 1940, as amended). For the avoidance of doubt, the
10% threshold set forth in the second sentence of this clause (f) shall be a
sub-limit of the 20% threshold set forth in the first sentence of this clause
(f).

 

 65 

 

 

(g)          Sales to Affiliates of Replacement Servicer. To the extent that
Golub Capital BDC, Inc. (or an Affiliate thereof) is no longer the Servicer, the
Replacement Servicer may only sell assets owned by the Borrower to such
Replacement Service’s Affiliates to the extent that it receives the consent of
the "member" of the Borrower identified in the Borrower LLC Agreement.

 

Section 2.08         Payments and Computations, Etc.

 

(a)          All amounts to be paid or deposited by a Loan Party or the Servicer
hereunder shall be paid or deposited in accordance with the terms hereof no
later than 1:00 p.m. on the day when due in Dollars or in such other Eligible
Currency in immediately available funds to the Collection Account or such other
account as is designated by the Administrative Agent. Any Obligation hereunder
shall not be reduced by any distribution of any portion of Available Collections
if at any time such distribution is rescinded or required to be returned by any
Lender to the Borrower or any other Person for any reason. Each Advance shall
accrue interest at the applicable Yield Rate for its Eligible Currency for each
day during each applicable Remittance Period. All computations of interest and
all computations with respect to the Yield and the Yield Rate shall be computed
on the basis of a year of three hundred and sixty (360) days and the actual
number of days elapsed; provided that with respect to GBP Advances, such
computations shall be computed on the basis of a year of three hundred and
sixty-five (365) days and the actual number of days elapsed. Each Advance shall
accrue interest at the Yield Rate for each day beginning on, and including, the
Advance Date with respect to such Advance and ending on, but excluding, the date
such Advance is repaid in full.

 

 66 

 

 

(b)          Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of Yield or any fee payable hereunder, as the case may
be. To the extent that Available Collections are insufficient on any Payment
Date to satisfy the full amount of any Increased Costs pursuant to Section
2.04(a)(v) and Section 2.04(b)(i), such unpaid amounts shall remain due and
owing and shall be payable on the next succeeding Payment Date until repaid in
full.

 

(c)          If any Advance requested by the Borrower pursuant to Section 2.02
is not for any reason whatsoever, except as a result of the gross negligence or
willful misconduct of, or failure to fund such Advance on the part of, the
Lenders, made or effectuated, as the case may be, on the date specified
therefor, the Borrower shall indemnify such Lender against any loss, cost or
expense incurred by such Lender related thereto, including, any loss (including
cost of funds and out-of-pocket expenses), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund Advances or maintain the Advances. Any such Lender shall provide
to the Borrower documentation setting forth the amounts of any loss, cost or
expense referred to in the previous sentence, such documentation to be
conclusive absent manifest error.

 

Section 2.09         Unused Fee. The Borrower shall pay, in accordance with
Section 2.04, pro rata to each Lender, an unused fee (the “Unused Fee”) payable
in arrears for each Remittance Period, equal to the sum of the products for each
day during such Remittance Period of (a) one divided by three hundred and sixty
(360), (b) the applicable Unused Fee Rate and (c) the Facility Amount minus the
greater of (i) the Advances Outstanding on such date and (ii) the Minimum
Utilization.

 

Section 2.10         Increased Costs; Capital Adequacy.

 

(a)          If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
assessment, fee, tax, insurance charge, liquidity or similar requirement
(including any compulsory loan requirement, insurance charge or other
assessment) against assets of, deposits with or for the account of, or credit
extended by, any the Administrative Agent, any Lender or any Affiliate,
participant, successor or assign thereof (each of which shall be an “Affected
Party”);

 

(ii)         impose on any Affected Party or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Advances or participation therein or the obligation or right of any Lender to
make Advances hereunder; or

 

(iii)        change the amount of capital maintained or required or requested or
directed to be maintained by any Affected Party;

 

 67 

 

 

and the result of any of the foregoing shall be to increase the cost to or
impose a cost upon such Affected Party of funding or making or maintaining any
Advance or of maintaining its obligation to make any such Advance or otherwise
performing its obligations under the Transaction Documents or to increase the
cost to such Affected Party or to reduce the amount of any sum received or
receivable by such Affected Party, whether of principal, interest or otherwise
or to require any payment calculated by reference to the amount of interest or
loans received or held by such Affected Party, then the Borrower will pay to
such Affected Party such additional amount or amounts as will compensate such
Affected Party for such additional costs incurred or reduction suffered.

 

(b)          If any Affected Party determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Affected Party's capital or on the capital of Affected
Party's holding company, if any, as a consequence of this Agreement or the
Advances made by such Affected Party to a level below that which such Affected
Party or Affected Party's holding company could have achieved but for such
Change in Law (taking into consideration such Affected Party's policies and the
policies of such Affected Party's holding company with respect to capital
adequacy and liquidity), the Borrower will pay to such Affected Party such
additional amount or amounts as will compensate such Affected Party or Affected
Party's holding company for any such reduction suffered on the immediately
following Payment Date pursuant to Section 2.04 to the extent of available
funds.

 

(c)          A certificate of an Affected Party providing an explanation of the
applicable Change in Law and setting forth the amount or amounts necessary to
compensate such Affected Party or its holding company, as the case may be, as
specified in clause (a) or (b) of this Section 2.10 shall be delivered to the
Borrower and shall be conclusive absent manifest or demonstrable error. In
determining any amount provided for in this Section 2.10, the Affected Party may
use any reasonable averaging and attribution methods. The Borrower shall pay
such Affected Party the amount shown as due on any such certificate on the
Payment Date following receipt thereof to the extent of available funds.

 

(d)          If a Currency Disruption Event as described in clause (a) of the
definition of "Currency Disruption Event" with respect to any Lender occurred,
such Lender shall in turn so notify the Borrower, whereupon the Yield Rate with
respect to all Advances Outstanding of the affected Lender denominated in the
affected Eligible Currency shall accrue Yield at the Designated Base Rate plus
the Applicable Margin.

 

(e)          Failure or delay on the part of any Affected Party to demand
compensation pursuant to this Section 2.10 shall not constitute a waiver of any
Affected Party's right to demand such compensation; provided that the Borrower
shall not be required to compensate any Affected Party pursuant to this Section
2.10 for any increased costs or reductions incurred more than one hundred and
eighty (180) days prior to the date that such Affected Party notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Affected Party's intention to claim compensation therefor; provided,
further, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the one hundred and eighty (180)-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

(f)          In the event that any Affected Party shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Affected Party to make
any purchase or loan or maintain any purchase or loan) as a result of any
Advance not being made in accordance with a request therefor under Section 2.02,
then, on the immediately following Payment Date following written notice from
such Affected Party to the Borrower, the Borrower shall pay to such Affected
Party, the amount of such loss or expense, pursuant to Section 2.04 (to the
extent of available funds). Such written notice (which shall include
calculations in reasonable detail) shall, in the absence of manifest or
demonstrable error, be conclusive and binding upon the Borrower.

 

 68 

 

 

(g)          This Section 2.10 shall not apply to any (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes.

 

Section 2.11         Taxes.

 

(a)          Any and all payments made by the Borrower or made by the Servicer
on behalf of the Borrower under this Agreement will be made free and clear of
and without deduction or withholding for or on account of any Taxes. If any
Taxes are required by Applicable Law to be withheld from any amounts payable to
any Recipient, then the applicable withholding agent shall be entitled to make
such deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the amount payable by the
Borrower to such Person will be increased as necessary (the amount of such
increase, the “Additional Amount”) such that every net payment made under this
Agreement after withholding or deduction for or on account of any Taxes
(including, any Taxes on such increase) is not less than the amount that would
have been paid had no such deduction or withholding been made.

 

(b)          The Borrower or Servicer shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent or a Lender timely reimburse it for the payment of, any
Other Taxes.

 

(c)          The Borrower, the Servicer and the Originator shall pay (i) with
respect to the Borrower, on the Payment Date pertaining to the Remittance Period
in which such cost is incurred and (ii) with respect to the Servicer and the
Originator, on demand, in each case, any and all stamp, sales, excise and other
Taxes and fees payable or determined to be payable to any Governmental Authority
in connection with the execution, delivery, filing and recording of this
Agreement, the other Transaction Documents or any other document providing
liquidity support, credit enhancement or other similar support to the Lenders in
connection with this Agreement or the funding or maintenance of Advances
hereunder.

 

(d)          The Borrower will indemnify, from funds available to it pursuant to
Section 2.04 (and to the extent the funds available for indemnification provided
by the Borrower is insufficient the Servicer, on behalf of the Borrower, will
indemnify) each Recipient for the full amount of Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.11) payable or paid by such Person or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. All payments in respect of this indemnification shall be
made within ten (10) days from the date a written demand therefor is delivered
to the Borrower. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

 69 

 

 

(e)          Each Lender shall severally indemnify the Administrative Agent,
within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), and (ii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Transaction Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Transaction Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.11(e).

 

(f)          Within thirty (30) days after the date of any payment by the
Borrower or by the Servicer on behalf of the Borrower of any Taxes, the Borrower
or the Servicer, as applicable, will furnish to the Administrative Agent at the
applicable address set forth on this Agreement, appropriate evidence of payment
thereof.

 

(g)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Transaction Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.11(g)(i), (ii) and (iii)) shall not be required if in the
Lende’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(i)          If any Lender is not a United States Tax Person, such Lender shall
deliver to the Borrower, to the extent legally entitled to do so, with a copy to
the Administrative Agent, on or prior to the date such Lender becomes a party to
the Agreement (and from time to time thereafter upon reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

 

 70 

 

 

a.           in the case of a Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Transaction Document, executed copies of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the "interest" article of such tax treaty and (y)
with respect to any other applicable payments under any Transaction Document,
IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the "business profits" or "other
income" article of such tax treaty;

 

b.           executed copies of IRS Form W-8ECI;

 

c.           in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Lender is not a
"bank" within the meaning of Section 881(c)(3)(A) of the Code, a "10 percent
shareholder" of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a "controlled foreign corporation" described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS
Form W-8BEN or W-8BEN-E; or

 

d.           to the extent a Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit L-2 or
Exhibit L-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Lender is a partnership
and one or more direct or indirect partners of such Lender are claiming the
portfolio interest exemption, such Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit L-4 on behalf of each such
direct and indirect partner;

 

(ii)         If a Lender is a United States Tax Person, such Lender shall
deliver to the Borrower, with a copy to the Administrative Agent, on or prior to
the date such Lender becomes a party to this Agreement (and from time to time
thereafter upon reasonable request of the Borrower or the Administrative Agent),
two (or such other number as may from time to time by prescribed by Applicable
Law) duly completed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax.

 

(iii)        If a payment made to a Lender under any Transaction Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Applicable Law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lende’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (iii), "FATCA" shall include
any amendments made to FATCA after the date of this Agreement.

 

 71 

 

 

(iv)        If any Lender is not a United States Tax Person, such Lender shall,
to the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent), executed copies of any other form
prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made.

 

(v)         Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.11(g) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

(h)          Unless required by Applicable Law, at no time shall the
Administrative Agent have any obligation to file for or otherwise pursue on
behalf of a Lender, or have any obligation to pay to any Lender, any refund of
Taxes withheld or deducted from funds paid for the account of such Lender, as
the case may be. If any party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Indemnified Taxes as to which
it has been indemnified or paid Additional Amounts pursuant to this Section
2.11, it shall pay to the indemnifying party an amount equal to such refund (but
only to the extent of indemnity payments made or Additional Amounts paid under
this Section 2.11 with respect to the Indemnified Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this Section 2.11(h) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this Section
2.11(h), in no event will the indemnified party by required to pay any amount to
any indemnifying party pursuant to this Section 2.11(h) the payment of which
would place the indemnified party in a less favorable net after-Tax position
that the indemnified party would have been in if the indemnification payments or
Additional Amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

 72 

 

 

(i)          Each party's obligations under this Section 2.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any
Transaction Document.

 

(j)          If at any time the Borrower shall be liable for the payment of any
Additional Amounts in accordance with this Section 2.11, then the Borrower shall
have the option to terminate this Agreement (in accordance with the provisions
of Section 2.16(b)); provided that such option to terminate shall in no event
relieve the Borrower of paying any amounts owing pursuant to this Section 2.11
in accordance with the terms hereof.

 

Section 2.12         Grant of a Security Interest; Collateral Assignment of
Agreements.

 

(a)          (i) To secure the prompt, complete and indefeasible payment in full
when due, whether by lapse of time, acceleration or otherwise, of the
Obligations and the performance by the Borrower of all of the covenants and
obligations to be performed by it pursuant to this Agreement and each other
Transaction Document, whether now or hereafter existing, due or to become due,
direct or indirect, or absolute or contingent (collectively, the “Secured
Obligations”), the Borrower hereby (A) collaterally assigns and pledges to the
Collateral Agent, on behalf of the Secured Parties and (B) Grants a security
interest to the Collateral Agent, on behalf of the Secured Parties, in all of
the Borrowe’s right, title and interest in, to and under (but none of the
obligations under) all of the Collateral, whether now existing or hereafter
arising or acquired by the Borrower, and wherever the same may be located. For
the avoidance of doubt, the Collateral shall not include any Excluded Amounts,
and the Borrower does not hereby assign, pledge or Grant a security interest in
any such amounts. Anything herein to the contrary notwithstanding, (x) the
Borrower shall remain liable under the Collateral to the extent set forth
therein to perform all of its duties and obligations thereunder to the same
extent as if this Agreement had not been executed, (y) the exercise by the
Collateral Agent, for the benefit of the Secured Parties, of any of its rights
in the Collateral shall not release the Borrower from any of its duties or
obligations under the Collateral, and (z) none of the Administrative Agent, the
Collateral Agent, any Lender nor any Secured Party shall have any obligations or
liability under the Collateral by reason of this Agreement, nor shall the
Administrative Agent, the Collateral Agent, any Lender nor any Secured Party be
obligated to perform any of the obligations or duties of the Borrower thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

 

(ii) To secure the prompt, complete and indefeasible payment in full when due,
whether by lapse of time, acceleration or otherwise, of the Obligations and the
performance by the Borrower of all of the covenants and obligations to be
performed by it pursuant to this Agreement and each other Transaction Document,
whether now or hereafter existing, due or to become due, direct or indirect, or
absolute or contingent, each Securitization Subsidiary hereby (A) collaterally
assigns and pledges to the Collateral Agent, on behalf of the Secured Parties
and (B) Grants a security interest to the Collateral Agent, on behalf of the
Secured Parties, in all of such Securitization Subsidiary's right, title and
interest in, to and under (but none of the obligations under) all of the
Collateral, whether now existing or hereafter arising or acquired by such
Securitization Subsidiary, and wherever the same may be located. For the
avoidance of doubt, the Collateral shall not include any Excluded Amounts, and
such Securitization Subsidiary does not hereby assign, pledge or Grant a
security interest in any such amounts. Anything herein to the contrary
notwithstanding, (x) such Securitization Subsidiary shall remain liable under
the Collateral to the extent set forth therein to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (y) the exercise by the Collateral Agent, for the benefit of the
Secured Parties, of any of its rights in the Collateral shall not release such
Securitization Subsidiary from any of its duties or obligations under the
Collateral, and (z) none of the Administrative Agent, the Collateral Agent, any
Lender nor any Secured Party shall have any obligations or liability under the
Collateral by reason of this Agreement, nor shall the Administrative Agent, the
Collateral Agent, any Lender nor any Secured Party be obligated to perform any
of the obligations or duties of the Borrower thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.

 

 73 

 

 

The foregoing Grants shall, for the purpose of determining the property subject
to the Lien of this Agreement, be deemed to include any securities and any
investments Granted to the Collateral Agent by or on behalf of the Borrower,
whether or not such securities or investments satisfy the criteria set forth in
the definitions of "Eligible Loan Asset" or "Permitted Investments," as the case
may be.

 

(b)          As Security for the Secured Obligations, each Loan Party hereby
collaterally assigns to the Collateral Agent, for the benefit of the Secured
Parties, all of the such Loan Party's right and title to and interest in, to and
under (but not any obligations under) each Purchase and Sale Agreement (and any
UCC financing statements filed under or in connection therewith), the Underlying
Instruments related to each Loan Asset, all other agreements, documents and
instruments evidencing, securing or guarantying any Loan Asset and all other
agreements, documents and instruments related to any of the foregoing but
excluding any Excluded Amounts or Retained Interest (the “Assigned Documents”).
In furtherance and not in limitation of the foregoing, each Loan Party hereby
collaterally assigns to the Collateral Agent, for the benefit of the Secured
Parties, its right to indemnification under each Purchase and Sale Agreement.
Each Loan Party confirms that following notice from the Administrative Agent to
such Loan Party of the occurrence of an Event of Default until the Collection
Date the Collateral Agent (at the direction of the Administrative Agent) on
behalf of the Secured Parties shall have the sole right to enforce such Loan
Party's rights and remedies under each Purchase and Sale Agreement and any UCC
financing statements filed under or in connection therewith for the benefit of
the Secured Parties.

 

The parties hereto agree that such collateral assignment to the Collateral
Agent, for the benefit of the Secured Parties, shall terminate upon the
Collection Date.

 

Section 2.13         Evidence of Debt. The Administrative Agent shall maintain,
solely for this purpose as a non-fiduciary agent of the Borrower, at its address
referred to in Section 12.02 a copy of each Assignment and Acceptance and
participation agreement delivered to and accepted by it and a register for the
recordation of the names and addresses and interests of the Lenders (including
principal amounts and stated interest on the Advances) (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Administrative Agent and each Lender shall
treat each person whose name is recorded in the Register as a Lender under this
Agreement for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or any Lender at any reasonable time during
business hours and from time to time upon reasonable prior notice. No Advance
hereunder shall be assigned or sold, in whole or in part without registering
such assignment or sale on the Register.

 

 74 

 

 

Section 2.14         Release of Loan Assets.

 

(a)          The Lien of the Collateral Agent shall be automatically released
with respect to: (i) any Loan Asset (and the Related Asset) sold or substituted
in accordance with the applicable provisions of Section 2.07, (ii) any Loan
Asset (and the Related Asset) with respect to which all amounts have been paid
in full by the related Obligor and deposited in the Collection Account, (iii)
amounts distributed to the Borrower pursuant to Section 2.04, and (iv) the
entire Collateral following the Collection Date. Any Non-Levered Loan Asset sold
by the Borrower shall be automatically released from the Lien of the Collateral
Agent. The Collateral Agent, for the benefit of the Secured Parties, shall, at
the sole expense of the Servicer and the Borrower and at the direction of the
Administrative Agent, execute such documents and instruments of release as may
be prepared by the Servicer on behalf of the Borrower, give notice of such
release to the Collateral Custodian (in the form of Exhibit J) (unless the
Collateral Custodian and Collateral Agent are the same Person) and take other
such actions as shall reasonably be requested by the Borrower to effect such
release of the Lien created pursuant to this Agreement. Upon receiving such
notification by the Collateral Agent as described in the immediately preceding
sentence, if applicable, the Collateral Custodian shall deliver the Required
Loan Documents to the Borrower. Notwithstanding anything to the contrary herein,
each of the Administrative Agent, Collateral Agent, Collateral Custodian and
Lender agree that the release of the Lien on any Loan Assets (and Related
Assets) designated to be sold to GC Advisors LLC (or an Affiliate) for a
substantially concurrent transfer to a special purpose vehicle in accordance
with the No-Action Relief in connection with an Existing Golub BDC CLO (the
“No-Action Relief Assets”) shall be deemed to occur prior to the payment by the
Borrowers of its Obligations with respect to such No-Action Relief Assets on the
applicable date of transfer and the release of the Lien (other than with respect
to the No-Action Relief Assets) with respect to any other Loan Assets being sold
to such Existing Golub BDC CLO shall be deemed to occur simultaneously with the
payment by the Borrower of its Obligations with respect to such Loan Assets on
the applicable date of transfer, in each case, so as to allow the Borrower to
sell, assign and otherwise transfer the Collateral to certain parties in
accordance with the terms of the No-Action Relief and the related transaction
documentation of the Existing Golub BDC CLO (it being understood no such release
shall occur until the Administrative Agent has received evidence reasonably
satisfactory to it that the conditions precedent to closing of the Existing
Golub BDC CLO have been satisfied).

 

(b)          A Securitization Subsidiary may obtain the release of its entire
Securitization Subsidiary Collateral Portfolio (including such Securitization
Subsidiary's Collection Accounts) and shall no longer be party to this Agreement
upon (i) the closing of a Securitization by such Securitization Subsidiary and
transfer by the Borrower of the equity in such Securitization Subsidiary to an
Affiliate, third party or charitable trust or any combination of the foregoing
and (ii) satisfaction of the following conditions precedent:

 

(i)          the Borrower shall have delivered a pro forma Borrowing Base
Certificate and Loan Asset Schedule to the Administrative Agent reflecting such
release;

 

 75 

 

 

(ii)         the Borrower shall deliver a list of all Loan Assets to be
released;

 

(iii)        the Borrower shall have provided ten Business Days' prior notice of
such release to the Administrative Agent and the Collateral Agent and the
Administrative Agent shall have provided its prior written consent to such
release in its sole discretion;

 

(iv)        the Borrower shall have notified the Administrative Agent of any
amount to be deposited into the Borrowe’s Collection Account in connection with
such release;

 

(v)         the representations and warranties contained in Sections 4.01, 4.02
and 4.03 hereof shall be correct in all respects, except to the extent relating
to an earlier date, after giving effect to such release;

 

(vi)        after giving effect to such release of the applicable Securitization
Subsidiary Collateral Portfolio and the deposit into the Borrower Collection
Account in connection therewith and any payments of Advances Outstanding
expected to be made in connection with the closing of the Securitization, no
Event of Default, Unmatured Event of Default or Borrowing Base Deficiency shall
exist; and

 

(vii)       the Borrower and the Servicer (on behalf of the Borrower) shall
agree to pay the legal fees and expenses of the Administrative Agent, each
Lender, the Collateral Agent and the Collateral Custodian in connection with any
such release.

 

The Collateral Agent, for the benefit of the Secured Parties, shall, at the sole
expense of the Servicer and at the direction of the Administrative Agent,
execute such documents and instruments of release as may be prepared by the
Servicer on behalf of applicable Securitization Subsidiary, give notice of such
release to the Collateral Custodian (in the form of Exhibit J) (unless the
Collateral Custodian and Collateral Agent are the same Person) and take other
such actions (including consenting to a UCC-3 termination for the relevant
Securitization Subsidiary, as applicable) as shall reasonably be requested by
the applicable Securitization Subsidiary to effect such release of the Lien in
such Securitization Subsidiary Collateral Portfolio created pursuant to this
Agreement (which release shall be effective simultaneously with the closing of
the relevant Securitization) and to evidence that such Securitization Subsidiary
is no longer party to this Agreement. Upon receiving such notification by the
Collateral Agent as described in the immediately preceding sentence, if
applicable, the Collateral Custodian shall deliver the Required Loan Documents
to the applicable Securitization Subsidiary or any trustee or collateral
administrator of such Securitization Subsidiary, as applicable, as directed by
the Servicer.

 

Section 2.15         Treatment of Amounts Received by any Loan Party. Amounts
received by any Loan Party pursuant to Section 2.07 on account of Loan Assets
(other than Non-Levered Loan Assets) shall be treated as payments of Principal
Collections or Interest Collections, as applicable, on Loan Assets hereunder.

 

 76 

 

 

Section 2.16         Prepayment; Termination; Reduction.

 

(a)          Except as expressly permitted or required herein, including any
repayment necessary to cure a Borrowing Base Deficiency, Advances Outstanding in
any Eligible Currency may only be prepaid in whole or in part at the option of
the Borrower at any time by delivering a Notice of Reduction (which notice shall
include a Borrowing Base Certificate) to the Administrative Agent and the
Collateral Agent at least one (1) Business Day prior to such prepayment;
provided that any prepayment of Advances in an Eligible Currency other than
Dollars shall be made by converting such prepayment into the applicable Eligible
Currency at the Spot Rate to the extent sufficient funds have not been remitted
in such Eligible Currency. In the event that an Advance is remitted to the
Principal Collection Subaccount in connection with a Notice of Borrowing in
respect of the acquisition by the Borrower of a loan asset constituting a newly
originated loan and such loan asset is not acquired by the Borrower within two
(2) Business Days of the date of such Advance, the Servicer shall cause the
Borrower to effect a prepayment in an amount equal to such Advance within two
(2) Business Days of such Advance. The Borrower may use amounts on deposit in
the Contribution Account at any time for purposes of making a prepayment of
Advances Outstanding. Upon any prepayment in full, the Borrower shall also pay
in full all accrued and unpaid Yield. Upon any prepayment, the Borrower shall
also pay any Breakage Fees, Increased Costs and all accrued and unpaid costs and
expenses of the Administrative Agent and Lenders related to such prepayment;
provided that no reduction in Advances Outstanding shall be given effect unless
(i) sufficient funds have been remitted to pay all such amounts in full, as
determined by the Administrative Agent, in its sole discretion and (ii) no event
has occurred or would result from such prepayment which would constitute an
Event of Default or an Unmatured Event of Default. The Administrative Agent
shall apply amounts received from the Borrower pursuant to this Section 2.16(a)
to the payment of any Breakage Fees and to the pro rata reduction of the
Advances Outstanding. Any notice relating to any repayment pursuant to this
Section 2.16(a) shall be irrevocable.

 

(b)          The Borrower may, at its option and upon three (3) Business Days'
prior written notice of such termination or permanent reduction in the form of
Exhibit F to the Administrative Agent and the Collateral Agent, either (i)
terminate this Agreement and the other Transaction Documents upon payment in
full of all Advances Outstanding, all accrued and unpaid Yield and Fees, any
Breakage Fees, Increased Costs, all accrued and unpaid costs and expenses of the
Administrative Agent and Lenders, payment of the Prepayment Premium pro rata to
each Lender and payment of all other Obligations (other than unmatured
contingent obligations for which no claim has been made), or (ii) permanently
reduce in part the Facility Amount upon payment in full, all accrued and unpaid
Yield and Unused Fees (pro rata with respect to the portion of the Facility
Amount so reduced), any Breakage Fees, Increased Costs, all accrued and unpaid
costs and expenses of the Administrative Agent and Lenders and the Prepayment
Premium pro rata to each Lender. Notwithstanding anything to the contrary
herein, no Prepayment Premium shall be due (i) to any Lender that is a
Defaulting Lender pursuant to Section 2.19, (ii) to the Administrative Agent as
a lender if the Administrative Agent has previously resigned as Administrative
Agent pursuant to the terms of this Agreement, (iii) during the continuation of
a Non-Approval Event, (iv) following the occurrence of a Currency Disruption
Event and (v) if at any time the Servicer does not consent to the Alternative
Rate and, upon payment in full of all Obligations hereunder, terminates the
Transaction Documents. The Commitment of each Lender shall be reduced by an
amount equal to its Pro Rata Share (prior to giving effect to any reduction of
Commitments hereunder) of the aggregate amount of any reduction under this
Section 2.16(b).

 

 77 

 

 

(c)          The Borrower hereby acknowledges and agrees that the Prepayment
Premium constitutes additional consideration for the Lenders to enter into this
Agreement.

 

Section 2.17         Collections and Allocations.

 

(a)          The Collateral Agent shall promptly identify all Available
Collections received in the Collection Account as being on account of Interest
Collections or Principal Collections and shall segregate all Interest
Collections and Principal Collections and transfer the same to the Interest
Collection Subaccount and the Principal Collection Subaccount, respectively. If,
notwithstanding such compliance, the Servicer receives any collections directly,
the Servicer (upon obtaining knowledge thereof) shall transfer, or cause to be
transferred, any such collections received directly by it (if any) to the
Collection Account by the close of business within two (2) Business Days after
obtaining knowledge of the receipt of such Collections; provided that the
Servicer shall identify to the Collateral Agent any collections received
directly by the Servicer as being on account of Interest Collections or
Principal Collections. The Collateral Agent shall further provide to the
Servicer a statement as to the amount of Interest Collections and Principal
Collections on deposit in the Interest Collection Subaccount and the Principal
Collection Subaccount no later than three (3) Business Days prior to each
Reporting Date for inclusion in the Servicing Report delivered pursuant to
Section 6.08(b).

 

(b)          On the Cut-Off Date with respect to any Loan Asset, the Servicer
will
(i) deposit or will cause the Borrower to deposit into the Collection Account
all Available Collections denominated in Dollars received in respect of Eligible
Loan Assets being transferred to and included as part of the Collateral on such
date and (ii) deposit or will cause the Borrower to deposit into the applicable
Eligible Currency Account all Available Collections not denominated in Dollars
received in respect of Eligible Loan Assets being transferred to and included as
part of the Collateral on such date. The Servicer may, on any date, instruct the
Account Bank to convert funds on deposit in any or all Eligible Currency
Accounts into Dollars using the Spot Rate. Such converted funds shall then be
transferred into the Collection Account.

 

(c)          With the prior written consent of the Administrative Agent (a copy
of which will be provided by the Servicer to the Collateral Agent), the Servicer
may withdraw from the Collection Account any deposits thereto constituting
Excluded Amounts if the Servicer has, prior to such withdrawal and consent,
delivered to the Administrative Agent a report setting forth the calculation of
such Excluded Amounts in form and substance satisfactory to the Administrative
Agent and the Collateral Agent.

 

(d)          Prior to the delivery of a Notice of Exclusive Control, the
Servicer shall, pursuant to written instruction (which may be in the form of
standing instructions), direct the Collateral Agent to invest, or cause the
investment of, funds on deposit in the Controlled Accounts in Permitted
Investments, from the date of this Agreement until the Collection Date. Absent
any such written instruction, such funds shall be invested in the Standby
Investment. A Permitted Investment acquired with funds deposited in any
Controlled Account shall mature not later than the Business Day immediately
preceding any Payment Date, and shall not be sold or disposed of prior to its
maturity. All such Permitted Investments shall be registered in the name of the
Account Bank or its nominee for the benefit of the Collateral Agent. All income
and gain realized from any such investment, as well as any interest earned on
deposits in any Controlled Account shall be distributed in accordance with the
provisions of Article II hereof. The Borrower shall deposit in the Collection
Account or the Unfunded Exposure Account, as the case may be (with respect to
investments made hereunder of funds held therein), an amount equal to the amount
of any actual loss incurred, in respect of any such investment, immediately upon
realization of such loss. None of the Account Bank, the Collateral Agent, the
Administrative Agent or any Lender shall be liable for the amount of any loss
incurred, in respect of any investment, or lack of investment, of funds held in
any Controlled Account. The parties hereto acknowledge that the Collateral
Agent, the Administrative Agent, a Lender or any of their respective Affiliates
may receive compensation with respect to the Permitted Investments. The Servicer
shall, pursuant to written instruction (which may be in the form of standing
instructions), direct the Collateral Agent to invest, or cause the investment
of, funds on deposit in the Contribution Account in Permitted Investments, from
the Closing Date until the Collection Date. Absent any such written instruction,
such funds shall not be invested.

 

 78 

 

 

(e)          Until the Collection Date, neither the Borrower nor the Servicer
shall have any rights of direction or withdrawal, with respect to amounts held
in any Controlled Account, except to the extent explicitly set forth in Section
2.04, Section 2.17(c) or Section 2.18.

 

(f)          Eligible Currency.

 

(i)          Subject to the Pari Passu Provisions, any and all payments made by
the Borrower under the Transaction Documents shall be made in the applicable
Eligible Currency, as follows: (A) repayment of Advances in an Eligible Currency
other than Dollars shall be made in the corresponding Eligible Currency, and (B)
payment of interest on the Advances in an Eligible Currency other than Dollars
shall be made in the corresponding Eligible Currency. Each party hereto agrees
that the Available Collections and all such other amounts described in Section
2.04(a), Section 2.04(b) and Section 2.04(c) shall be applied in accordance with
the priority of payments set forth in Section 2.04(a), Section 2.04(b) and
Section 2.04(c). The Lenders and the Administrative Agent hereby instruct the
Collateral Agent to apply the Available Collections and all such other amounts
described in Section 2.04(a), Section 2.04(b) and Section 2.04(c) in accordance
with Section 2.04(a), Section 2.04(b) and Section 2.04(c); provided that such
payments shall be subject to availability of such funds pursuant to Section
2.04(a), Section 2.04(b) and Section 2.04(c).

 

(ii)         The Servicer shall instruct the Collateral Agent, on the
Determination Date immediately preceding each Payment Date, to convert amounts
on deposit in the Collection Account into each Eligible Currency to the extent
necessary to make payments pursuant to Section 2.04(a), Section 2.04(b) and
Section 2.04(c), as applicable (as determined by the Servicer using the Spot
Rate). The Borrower may receive collections on Non-Levered Loan Assets in
currencies other than Eligible Currencies and deposit such funds into the
Contribution Account and distribute funds in such other currencies, in each
case, to the extent such amounts are not required to be deposited into the
Collection Account in accordance herewith.

 

(iii)        Any Available Collections on deposit in the Principal Collection
Subaccount denominated in an Eligible Currency may be converted by the Servicer
into another Eligible Currency on any Business Day (other than a Payment Date)
using the Spot Rate so long as (A) no Borrowing Base Deficiency exists after
giving effect to such conversion, and (B) the converted amounts are used solely
for purposes of acquiring a Loan denominated in such other Eligible Currency
pursuant to Section 2.18. The Servicer shall provide no less than one (1)
Business Day's prior written notice to the Administrative Agent and the
Collateral Agent of any such conversion.

 

 79 

 

 

Section 2.18         Reinvestment of Principal Collections.

 

On the terms and conditions hereinafter set forth as certified in writing to the
Collateral Agent and the Administrative Agent, prior to the end of the Revolving
Period, the Servicer may, to the extent of any Principal Collections on deposit
in the Principal Collection Subaccount:

 

(a)          direct the Collateral Agent to withdraw such funds for the purpose
of reinvesting in additional Eligible Loan Assets to be Granted hereunder;
provided that the following conditions are satisfied:

 

(i)          all conditions precedent set forth in Section 3.02 and Section 3.04
have been satisfied;

 

(ii)         no Event of Default has occurred, or would result from such
withdrawal and reinvestment, and no Unmatured Event of Default exists or would
result from such withdrawal and reinvestment;

 

(iii)        delivery of a Disbursement Request executed by the Borrower and a
Responsible Officer of the Servicer; or

 

(b)          direct the Collateral Agent to withdraw such funds for the purpose
of making payments in respect of the Advances Outstanding in the applicable
Eligible Currency at such time in accordance with and subject to the terms of
Section 2.16.

 

Upon the satisfaction of the applicable conditions set forth in this Section
2.18 (as certified by the Borrower to the Collateral Agent and the
Administrative Agent), the Collateral Agent shall release funds from the
Principal Collection Subaccount as directed by the Servicer in an amount not to
exceed the lesser of (x) the amount requested by the Servicer for reinvestment
or repayment and (y) the amount on deposit in the Principal Collection
Subaccount on such day.

 

Section 2.19         Defaulting Lenders.

 

(a)          Notwithstanding any provision of this Agreement to the contrary, if
any Lender becomes a Defaulting Lender, then the portion of the Loan funded by
such Defaulting Lender shall not be included in determining whether Required
Lenders have taken or may take any action hereunder and the Defaulting Lender
shall not be included in determining whether all Lenders have taken or may have
taken any action hereunder; provided that any waiver, amendment or modification
requiring the consent of all Lenders which affects such Defaulting Lender
differently than other affected Lenders or Lenders shall require the consent of
such Defaulting Lender, as applicable.

 

 80 

 

 

(b)          In the event that the Administrative Agent, and, so long as no
Event of Default exists, the Borrower determines (such determination not to be
unreasonably withheld) that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, such Lender will
cease to be a Defaulting Lender and the provisions of clause (a) above shall,
from and after such determination, cease to be of further force or effect with
respect to such Lender; provided that no change hereunder from Defaulting Lender
to a non-Defaulting Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender having been a Defaulting Lender.

 

(c)          Replacement of a Lender.

 

(i)          If any Lender other than Morgan Stanley becomes a Defaulting Lender
or a Lender other than Morgan Stanley or any Affiliate thereof imposes or
attempts to impose costs pursuant to Section 2.10, then the Borrower may, at its
sole expense and effort, upon not less than five (5) Business Days advance
notice to the Administrative Agent and (if different) the related Lender, (x)
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 12.04), all of its
respective interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender if a
Lender accepts such assignment); provided that (A) the Borrower shall have
received the prior written consent of the Administrative Agent with respect to
any assignee that is not already a Lender hereunder, which consent shall not be
unreasonably withheld, (B) the assignee shall not be an Affiliate of any of the
Borrower, the Servicer or the Originator and (C) such assigning Lender shall
have received payment of an amount equal to all outstanding Advances funded or
maintained by such Lender, together with all accrued interest thereon and all
accrued Fees or (y) terminate the Commitment of such Lender and repay all
Obligations of the Borrower owing to such Lender relating to the portion of the
Advance held by such Lender as of such termination date, without the payment of
any penalty, fee or premium. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to exist.

 

(ii)         Any Lender being replaced pursuant to Section 2.19(c)(i) above
shall execute and deliver an Assignment and Acceptance with respect to such
Lende’s applicable Commitment and outstanding portion of the Advance funded by
such Lender. Pursuant to such Assignment and Acceptance, (A) the assignee Lender
shall acquire all or a portion, as the case may be, of the assigning Lende’s
Commitment and outstanding portion of the Advance and (B) all obligations of the
Borrower owing to the assigning Lender relating to the Advance and Commitments
so assigned shall be paid in full by the assignee Lender to such assigning
Lender concurrently with such Assignment and Acceptance, the assignee Lender
shall become a Lender hereunder and under each of the Transaction Documents and
the assigning Lender shall cease to constitute a Lender hereunder with respect
to such assigned portion of the Advance and Commitments, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assignment Lender. In connection with any such replacement, if any such
Defaulting Lender does not execute and deliver to the Administrative Agent a
duly executed Assignment and Acceptance reflecting such replacement within three
(3) Business Days of the date on which the assignee Lender executes and delivers
such Assignment and Acceptance to such Defaulting Lender, then such Defaulting
Lender shall be deemed to have executed and delivered such Assignment and
Acceptance without any action on the part of the Defaulting Lender.

 

 81 

 

 

Section 2.20         Investment of Amounts on Deposit in Contribution Account.
The Collateral Custodian shall cause the Account Bank, prior to the Closing
Date, to establish a single, segregated non-interest bearing account, which
shall be designated as the Contribution Account, in the name of and for the
benefit of the Borrower. The Servicer may, to the extent of any amounts on
deposit in the Contribution Account, withdraw such funds for the purpose of
investing in Non-Levered Loan Assets. For the avoidance of doubt, the Borrower,
or the Servicer on behalf of the Borrower, shall have sole rights of withdrawal
with respect to the Contribution Account, and the Account Bank shall only
withdraw funds from the Contribution Account pursuant to the instructions of the
Borrower or the Servicer.

 

Section 2.21         Incremental Facilities.

 

(a)          The Borrower may, by written notice to the Administrative Agent and
each Lender, elect to request, prior to the last day of the Revolving Period, an
increase to the existing Commitments (any such increase, the “New Commitments”)
by an amount with the consent of the Administrative Agent and each Lender whose
Commitment is being increased thereby in their respective sole discretion and
subject to any internal approvals, which would increase the Facility Amount to
an amount greater than $200,000,000. Each such notice shall specify (i) the date
(each, an “Increased Amount Date”) on which the Borrower proposes that the New
Commitments shall be effective and approved in writing by the Administrative
Agent and (ii) the identity of each Lender or other Person (each, an “Increasing
Lender”) to whom the Borrower proposes any portion of such New Commitments be
allocated and the amounts of such allocations (if then known). Such New
Commitments shall become effective as of such Increased Amount Date; provided
that (A) no Event of Default shall exist on such Increased Amount Date before or
after giving effect to such New Commitments; (B) the New Commitments shall be
effected pursuant to an Assignment and Acceptance for each existing Lender or
one or more Joinder Supplements for any new Lender executed and delivered by the
Borrower, such new Lender and the Administrative Agent, and each of which shall
be recorded in the Register; (C) the Borrower shall pay any applicable Breakage
Fees in connection with the New Commitments and shall pay any other required
fees in connection with the New Commitments; (D) the Borrower shall deliver or
cause to be delivered any legal opinions or other customary closing documents
(substantially consistent with the documents set forth in Section 3.01)
reasonably requested by Administrative Agent or an Increasing Lender in
connection with any such transaction; and (E) the effectiveness of any
allocation of New Commitments to a non-Lender shall be subject to the prior
written consent of the Administrative Agent.

 

 82 

 

 

(b)          On any Increased Amount Date on which New Commitments are effected,
subject to the satisfaction of the foregoing terms and conditions, (i) each of
the existing Lenders shall assign to each of the Increasing Lenders, and each of
the Increasing Lenders shall purchase from each of the existing Lenders, at the
principal amount thereof (together with accrued interest), such interests in the
Advances Outstanding on such Increased Amount Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, such
Advances will be held by existing Lenders and Increasing Lenders ratably in
accordance with their Commitments after giving effect to the addition of such
New Commitments to the Commitments, (ii) each New Commitment shall be deemed,
for all purposes, a Commitment and each Advance made thereunder (a “New
Advance”) shall be deemed, for all purposes, an Advance and (iii) each new
Lender shall become a Lender with respect to the Commitments and all matters
relating thereto.

 

(c)          The Administrative Agent shall notify the Lenders promptly upon
receipt of the Borrowe’s notice of each Increased Amount Date and in respect
thereof (i) the New Commitments and the Increasing Lenders and (ii) in the case
of each notice to any Lender, the respective interests in such Lende’s Advances,
in each case subject to the assignments contemplated by this Section 2.21.

 

The terms and provisions of the New Advances shall be identical to the Advances.
Each Assignment and Acceptance or each Joinder Supplement, as applicable, may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Transaction Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, and consented to by the
Borrower (such consent not to be unreasonably withheld), to effect the
provisions of this Section 2.21.

 

ARTICLE III

CONDITIONS PRECEDENT

 

Section 3.01         Conditions Precedent to Effectiveness.

 

(a)          This Agreement shall be effective upon satisfaction of the
conditions precedent that:

 

(i)          all acts and conditions (including, the obtaining of any necessary
consents and regulatory approvals and the making of any required filings,
recordings or registrations) required to be done and performed and to have
happened prior to the execution, delivery and performance of this Agreement and
all related Transaction Documents and to constitute the same legal, valid and
binding obligations, enforceable in accordance with their respective terms,
shall have been done and performed and shall have happened in due and strict
compliance with all Applicable Law;

 

(ii)         in the reasonable judgment of the Administrative Agent, there has
not been (x) any change in Applicable Law which adversely affects any Lende’s or
the Administrative Agent's ability to enter into the transactions contemplated
by the Transaction Documents or (y) any Material Adverse Effect or material
disruption in the financial, banking or commercial loan or capital markets
generally;

 

 83 

 

 

(iii)        any and all information submitted to each Lender and the
Administrative Agent by any Loan Party, the Originator or the Servicer or any of
their Affiliates is true and accurate;

 

(iv)        each Lender shall have received all documentation and other
information requested by such Lender and/or required by regulatory authorities
with respect to any Loan Party, the Originator and the Servicer under applicable
"know your customer" and Anti-Money Laundering Laws, including, the Patriot Act,
all in form and substance satisfactory to each Lender;

 

(v)         the Administrative Agent shall have received on or before the date
of such effectiveness the items listed in Schedule I hereto, each in form and
substance satisfactory to the Administrative Agent and each Lender;

 

(vi)        in the judgment of the Administrative Agent and each Lender, there
shall have been no material adverse change in any Loan Party's (or the
Service’s) underwriting, servicing, collection, operating and reporting
procedures and systems since the completion of due diligence by the
Administrative Agent and each Lender;

 

(vii)       the results of the Administrative Agent's financial, legal, tax and
accounting due diligence relating to the Originator, each Loan Party, the
Servicer, the Eligible Loan Assets and the transactions contemplated hereunder
are satisfactory to the Administrative Agent; and

 

(viii)      the Borrower shall have paid in full all fees then required to be
paid, including all fees required hereunder and under the applicable Lender Fee
Letters and the Wells Fargo Fee Letter and shall have reimbursed the Lenders,
the Administrative Agent, the Collateral Custodian, the Account Bank and the
Collateral Agent for all fees, costs and expenses of closing the transactions
contemplated hereunder and under the other Transaction Documents, including the
attorney fees and any other legal and document preparation costs incurred by the
Lenders and the Administrative Agent.

 

(b)          By its execution and delivery of this Agreement, each of the
Borrower and the Servicer hereby certifies that each of the conditions precedent
to the effectiveness of this Agreement set forth in this Section 3.01 (other
than such conditions precedent subject to the judgment, consent or satisfaction
of the Administrative Agent or any Lender) have been satisfied.

 

Section 3.02         Conditions Precedent to All Advances. Each Advance to the
Borrower from the Lenders shall be subject to the further conditions precedent
that:

 

(a)          On the Advance Date of such Advance, the following statements shall
be true and correct, and the Borrower by accepting any amount of such Advance
shall be deemed to have certified that:

 

 84 

 

 

(i)          the Servicer (on behalf of the Borrower) shall have delivered to
the Administrative Agent and each Lender (with a copy to the Collateral
Custodian and the Collateral Agent), no later than noon on (i) the proposed
Advance Date for Dollar Advances and (ii) the Business Day prior to the proposed
Advance Date for Advances in an Eligible Currency other than Dollars (or such
shorter period as agreed to from time to time by the Administrative Agent and
each Lender): (A) a Notice of Borrowing and an Office’s Certificate (which may
be included as part of the Notice of Borrowing) computed as of the proposed
Advance Date and after giving effect thereto and to the purchase by the Borrower
of the Eligible Loan Assets to be purchased by it on such Advance Date,
demonstrating that the Investment Criteria are satisfied on the date on which
the Borrower (or the Servicer on its behalf) commits to purchase such Eligible
Loan Asset (and after giving effect to such commitment), (B) a Borrowing Base
Certificate, (C) a Loan Asset Schedule and (D) such additional information,
approvals, documents, certificates and reports as may be reasonably requested by
the Administrative Agent and an executed copy of each assignment and assumption
agreement, transfer document or instrument (including any Loan Assignment)
relating to each Loan Asset to be Granted evidencing the assignment of such Loan
Asset from any prior third party owner thereof directly to the applicable Loan
Party (other than in the case of any Loan Asset acquired by the applicable Loan
Party at origination);

 

(ii)         the Borrower shall have delivered to the Collateral Custodian (with
a copy to the Administrative Agent), no later than 4:00 p.m. on the related
Advance Date, a copy of the duly executed original promissory notes of the Loan
Assets (or, in the case of any Noteless Loan, a fully executed assignment
agreement or credit agreement (as applicable)); provided that, notwithstanding
the foregoing, the Borrower shall cause the Loan Asset Checklist and the other
Required Loan Documents with respect to such Loan Assets to be in the possession
of the Collateral Custodian not later than (A) five (5) Business Days if the
Servicer or its Affiliate is the agent with respect to such Loan Asset and (B)
otherwise, thirty (30) days in each case after the related Cut-Off Date as to
any Loan Assets;

 

(iii)        the representations and warranties contained in Sections 4.01, 4.02
and 4.03 are true and correct in all respects, and there exists no material
breach of any covenant contained in Sections 5.01, 5.02, 5.03 and 5.04 before
and after giving effect to the Advance to take place on such Advance Date and to
the application of proceeds therefrom, on and as of such day as though made on
and as of such date (other than any representation and warranty that is made as
of a specific date);

 

(iv)        no Event of Default has occurred, or would result from such Advance,
no Unmatured Event of Default or Borrowing Base Deficiency exists or would
result from such Advance;

 

(v)         no event has occurred and is continuing, or would result from such
Advance, which constitutes a Servicer Default or any event which, if it
continues uncured, will, with notice or lapse of time, constitute a Servicer
Default;

 

 85 

 

 

(vi)        since the Closing Date, there has been no Material Adverse Effect;

 

(vii)       no Liens exist in respect of Taxes (other than Permitted Liens)
which are prior to the lien of the Collateral Agent on the Eligible Loan Assets
to be Granted on such Advance Date;

 

(viii)      all terms and conditions of each Purchase and Sale Agreement
required to be satisfied in connection with the assignment of each Eligible Loan
Asset being Granted hereunder on such Advance Date (and the Related Asset
related thereto), including, the perfection of the applicable Loan Party's
interests therein, shall have been satisfied in full, and all filings
(including, UCC filings) required to be made by any Person and all actions
required to be taken or performed by any Person in any jurisdiction to give the
Collateral Agent, for the benefit of the Secured Parties, a first priority
perfected security interest (subject only to Permitted Liens) in the Collateral,
including such Eligible Loan Assets and the Related Asset and the proceeds
thereof shall have been made, taken or performed;

 

(ix)         the Loan Asset to be acquired with the proceeds of such Advance is
an Eligible Loan Asset as of the date of funding; and

 

(x)          (A) with respect to Eligible Loan Assets purchased with Advances,
such Advance shall be denominated in the same Eligible Currency as such Loan
Asset, (B) with respect to Eligible Loan Assets purchased with available
Principal Collections, such Principal Collections shall be denominated in the
same Eligible Currency (or converted to such Eligible Currency pursuant to
Section 2.17(f)(iii)) as the Loan Asset acquired in connection with such
reinvestment and (C) with respect to any substitution pursuant to Section
2.07(a), the Loan sold in connection with such substitution shall be denominated
in the same Eligible Currency as the Loan Asset acquired in connection with such
substitution;.

 

(b)          The Borrower shall have provided a request for an Approval Notice
for each Loan Asset intended to be included in the Collateral in connection with
the applicable Advance Date (and such information in respect of each such Loan
Asset that is requested by the Administrative Agent). The Administrative Agent
shall have provided an Approval Notice to the Borrower for each of the Eligible
Loan Assets identified in the applicable Loan Asset Schedule for inclusion in
the Collateral on the applicable Advance Date.

 

(c)          No Applicable Law shall prohibit, and no order, judgment or decree
of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of such Advances by any
Lender or the proposed Grant of Eligible Loan Assets in accordance with the
provisions hereof.

 

(d)          The proposed Advance Date shall take place during the Revolving
Period.

 

(e)          The Borrower shall have paid in full all fees then required to be
paid, including all fees required hereunder and under the applicable Lender Fee
Letters and the Wells Fargo Fee Letter.

 

 86 

 

 

The failure to satisfy any of the foregoing conditions precedent in respect of
any Advance shall give rise to a right of the Administrative Agent and the
Lenders to rescind the related Advance, to the extent of funds on deposit in the
Collection Account, and direct the Borrower to pay to the Administrative Agent
for the benefit of the Lenders an amount equal to the Advances made during any
such time that any of the foregoing conditions precedent were not satisfied.

 

Section 3.03         Advances Do Not Constitute a Waiver. No Advance made
hereunder shall constitute a waiver of any condition to any Lende’s obligation
to make such an Advance unless such waiver is in writing and executed by such
Lender.

 

Section 3.04         Conditions to Acquisition of Loan Assets. Each Grant of an
additional Eligible Loan Asset pursuant to Section 2.06, a Substitute Eligible
Loan Asset pursuant to Section 2.07(c), an additional Eligible Loan Asset
pursuant to Section 2.18 or any other Grant of a Loan Asset hereunder shall be
subject to the further conditions precedent that (as certified to the Collateral
Agent by the Borrower):

 

(a)          the Servicer (on behalf of the Borrower) shall have delivered to
the Administrative Agent and each Lender (with a copy to the Collateral
Custodian and the Collateral Agent) no later than 5:00 p.m. on the date that is
one (1) Business Day prior to the related Cut-Off Date: (i) a Borrowing Base
Certificate, (ii) a Loan Asset Schedule, (iii) and Approval Notice (for each
Loan Asset added to the Collateral on the related Cut-Off Date) and (iv) such
additional information, approvals, documents, certificates and reports as may be
requested by the Administrative Agent and an executed copy of each assignment
and assumption agreement, transfer document or instrument (including any Loan
Assignment) relating to each Loan Asset to be pledged evidencing the assignment
of such Loan Asset from any prior third party owner thereof directly to the
applicable Loan Party (other than in the case of any Loan Asset acquired by the
applicable Loan Party at origination);

 

(b)          the Borrower shall have delivered to the Collateral Custodian (with
a copy to the Administrative Agent), no later than noon on the related Cut-Off
Date, a copy of the duly executed original promissory notes of the Loan Assets
(and, in the case of any Noteless Loan, a fully executed assignment agreement);
provided that, notwithstanding the foregoing, the Borrower shall cause the Loan
Asset Checklist and the Required Loan Documents to be in the possession of the
Collateral Custodian not later than (A) five (5) Business Days if the Servicer
or its Affiliate is the agent with respect to such Loan Asset and (B) otherwise,
thirty (30) days, in each case after the related Cut-Off Date as to any Loan
Assets;

 

(c)          with respect to Eligible Loan Assets purchased with Advances and
available Principal Collections, the Investment Criteria are satisfied on the
date on which the Borrower (or the Servicer on its behalf) commits to purchase
such Eligible Loan Asset (and after giving effect to such commitment);

 

(d)          no Liens exist in respect of Taxes (other than Permitted Liens)
which are prior to the lien of the Collateral Agent on the Eligible Loan Assets
to be Granted on such Cut-Off Date;

 

 87 

 

 

(e)          all terms and conditions of each Purchase and Sale Agreement
required to be satisfied in connection with the assignment of each Eligible Loan
Asset being Granted hereunder on such Cut-Off Date (and the Related Asset),
including, the perfection of the applicable Loan Party's interests therein,
shall have been satisfied in full, and all filings (including, UCC filings)
required to be made by any Person and all actions required to be taken or
performed by any Person in any jurisdiction to give the Collateral Agent, for
the benefit of the Secured Parties, a first priority perfected security interest
(subject only to Permitted Liens) in such Eligible Loan Assets and the Related
Asset and the proceeds thereof shall have been made, taken or performed;

 

(f)          the Administrative Agent shall have provided an Approval Notice to
the Borrower for each of the Eligible Loan Assets identified in the applicable
Loan Asset Schedule for inclusion in the Collateral on the applicable Cut-Off
Date;

 

(g)          no Event of Default has occurred, or would result from such Grant,
and no Unmatured Event of Default exists, or would result from such Grant (other
than, with respect to any Grant of an Eligible Loan Asset necessary to cure a
Borrowing Base Deficiency in accordance with Section 2.06, an Unmatured Event of
Default arising solely pursuant to such Borrowing Base Deficiency); and

 

(h)          the representations and warranties contained in Sections 4.01, 4.02
and 4.03 are true and correct in all material respects, and there exists no
breach of any covenant contained in Sections 5.01, 5.02, 5.03 and 5.04 before
and after giving effect to the Grant to take place on such Cut-Off Date, on and
as of such day as though made on and as of such date (other than any
representation and warranty that is made as of a specific date).

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

Section 4.01         Representations and Warranties of the Loan Parties. Each
Loan Party hereby represents and warrants, as of each Measurement Date and as of
each other date provided under this Agreement or the other Transaction Documents
on which such representations and warranties are required to be (or deemed to
be) made (unless a specific date is specified below):

 

(a)          Organization, Good Standing and Due Qualification. Such Loan Party
is a limited liability company, duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the power and all
licenses necessary to own its assets and to transact the business in which it is
engaged and is duly qualified and in good standing under the laws of each
jurisdiction where the transaction of such business or its ownership of the Loan
Assets and the Collateral requires such qualification.

 

(b)          Power and Authority; Due Authorization; Execution and Delivery.
Such Loan Party has the power, authority and legal right to make, deliver and
perform this Agreement and each of the Transaction Documents to which it is a
party and all of the transactions contemplated hereby and thereby, and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement and each of the Transaction Documents to which it is a party, and
to Grant to the Collateral Agent, for the benefit of the Secured Parties, a
first priority perfected security interest in the Collateral on the terms and
conditions of this Agreement, subject only to Permitted Liens.

 

 88 

 

 

(c)          Binding Obligation. This Agreement and each of the Transaction
Documents to which such Loan Party is a party constitutes the legal, valid and
binding obligation of such Loan Party, enforceable against it in accordance with
their respective terms, except as the enforceability hereof and thereof may be
limited by Bankruptcy Laws and by general principles of equity (whether such
enforceability is considered in a proceeding in equity or at law).

 

(d)          All Consents Required. No consent of any other party and no
consent, license, approval or authorization of, or registration or declaration
with, any Governmental Authority, bureau or agency is required in connection
with the execution, delivery or performance by such Loan Party of this Agreement
or any Transaction Document to which it is a party or the validity or
enforceability of this Agreement or any such Transaction Document or the Loan
Assets or the transfer of an ownership interest or security interest in such
Loan Assets, other than such as have been met or obtained and are in full force
and effect.

 

(e)          No Violation. The execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party and all
other agreements and instruments executed and delivered or to be executed and
delivered pursuant hereto or thereto in connection with the Grant of the
Collateral will not (i) create any Lien on the Collateral other than Permitted
Liens or (ii) violate any Applicable Law or the Constituent Documents of such
Loan Party or (iii) violate any contract or other agreement to which such Loan
Party is a party or by which such Loan Party or any property or assets of such
Loan Party may be bound.

 

(f)          No Proceedings. There is no litigation or administrative proceeding
or investigation pending or threatened against such Loan Party or any properties
of such Loan Party, before any Governmental Authority (i) asserting the
invalidity of this Agreement or any other Transaction Document to which such
Loan Party is a party, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any other Transaction Document to
which such Loan Party is a party or (iii) seeking any determination or ruling
that could reasonably be expected to have a Material Adverse Effect.

 

(g)          Selection Procedures. In selecting the Loan Assets to be Granted
pursuant to this Agreement, no selection procedures were employed which are
intended to be adverse to the interests of the Lenders.

 

(h)          Bulk Sales. The Grant of the security interest in the Collateral by
such Loan Party to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to this Agreement, is in the ordinary course of business for such Loan
Party and is not subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.

 

(i)          Grant of Collateral. The Loan Parties have good and marketable
title to all of the Collateral. Such Loan Party has taken all actions necessary
to perfect its interest in the Collateral transferred by the Originator. Except
as otherwise expressly permitted by the terms of this Agreement, no item of
Collateral has been sold, transferred, assigned or pledged by such Loan Party to
any Person, other than as contemplated by Article II and the Grant of such
Collateral to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the terms of this Agreement.

 

 89 

 

 

(j)          Indebtedness. Such Loan Party has no Indebtedness, secured or
unsecured, direct or contingent (including guaranteeing any obligation), other
than (i) Indebtedness incurred under the terms of the Transaction Documents and
(ii) Indebtedness incurred pursuant to certain ordinary business expenses
arising pursuant to the transactions contemplated by this Agreement and the
other Transaction Documents.

 

(k)          Sole Purpose. Such Loan Party has been formed solely for the
purpose of engaging in transactions of the types contemplated by this Agreement,
and has not engaged in any business activity other than the negotiation,
execution and to the extent applicable, performance of this Agreement and the
transactions contemplated by the Transaction Documents; provided that, any
Securitization Subsidiary may enter into any agreements or letters (including,
but not limited to, engagement letters, term sheets and agreements with rating
agencies), so long as any Lien created thereunder is expressly subordinated to
the Liens created hereunder, as is customary for an issuer prior to and in
contemplation of a Securitization.

 

(l)          No Injunctions. No injunction, writ, restraining order or other
order of any nature adversely affects such Loan Party's performance of its
obligations under this Agreement or any Transaction Document to which such Loan
Party is a party.

 

(m)          Taxes. Such Loan Party has filed or caused to be filed (on a
consolidated basis or otherwise) on a timely basis all tax returns (including,
all foreign, federal, state, local and other tax returns) required to be filed
by it, is not liable for Taxes payable by any other Person and has paid or made
adequate provisions for the payment of all Taxes, assessments and other
governmental charges due and payable from such Loan Party except for those Taxes
being contested in good faith by appropriate proceedings and in respect of which
it has established reserves in accordance with GAAP on its books or to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect. No Tax lien (other than a Permitted Lien) or similar
adverse claim has been filed, and no claim is being asserted, with respect to
any such Tax, assessment or other governmental charge. Any Taxes, fees and other
governmental charges due and payable by such Loan Party in connection with the
execution and delivery of this Agreement and the other Transaction Documents and
the transactions contemplated hereby or thereby have been paid or shall have
been paid if and when due.

 

(n)          Location. Such Loan Party's location (within the meaning of Article
9 of the UCC) is Delaware. The chief executive office of such Loan Party (and
the location of such Loan Party's records regarding the Collateral (other than
those delivered to the Collateral Custodian)) is located at the address set
forth in Section 12.02 (or at such other address as shall be designated by such
party in a written notice to the other parties hereto).

 

(o)          Tradenames. Such Loan Party has not changed its name since its
formation and does not have tradenames, fictitious names, assumed names or
"doing business as" names under which it has done or is doing business.

 

 90 

 

 

(p)          Solvency. Such Loan Party is not the subject of any Bankruptcy
Proceedings or Bankruptcy Event. Such Loan Party is Solvent, and the
transactions under this Agreement and any other Transaction Document to which
such Loan Party is a party do not and will not render such Loan Party not
Solvent. Such Loan Party is paying its debts as they become due (subject to any
applicable grace period); and such Loan Party, after giving effect to the
transactions contemplated hereby, will have adequate capital to conduct its
business.

 

(q)          No Subsidiaries. Such Loan Party has no Subsidiaries other than, in
the case of the Borrower, the Securitization Subsidiaries party hereto.

 

(r)          Value Given. Such Loan Party has given fair consideration and
reasonably equivalent value to the Originator (or such other Permitted Seller)
in exchange for the purchase of the Loan Assets (or any number of them) from the
Originator (or such other Permitted Seller) pursuant to the applicable Purchase
and Sale Agreement. No such transfer has been made for or on account of an
antecedent debt owed by such Loan Party to the Originator and no such transfer
is or may be voidable or subject to avoidance under any section of the
Bankruptcy Code.

 

(s)          Reports Accurate. All Servicer Certificates, Servicing Reports,
Notices of Borrowing, Borrowing Base Certificates and other written or
electronic information, exhibits, financial statements, documents, books,
records or reports furnished by such Loan Party (or the Servicer on its behalf)
to the Administrative Agent, the Collateral Agent, the Lenders or the Collateral
Custodian in connection with the Transaction Documents are, as of their date,
accurate, true and correct in all material respects and no such document or
certificate omits to state a material fact or any fact necessary to make the
statements contained therein not misleading in all material respects; provided
that, solely with respect to written or electronic factual information furnished
by the Servicer which was provided to the Servicer from an Obligor with respect
to a Loan Asset, such information need only be accurate, true and correct to the
knowledge of such Loan Party. Any projections or forward-looking information
(including such statements with respect to the collectability of, or risks or
benefits associated with a Loan Asset) provided by or on behalf of the Servicer
were prepared in good faith based on assumptions believed by the Servicer to be
reasonable at the time so prepared.

 

(t)          Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein or in the other Transaction Documents
(including, the use of proceeds from the sale of the Collateral) will violate or
result in a violation of Section 7 of the Exchange Act, or any regulations
issued pursuant thereto, including, Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R., Chapter II. Such Loan Party
does not own or intend to carry or purchase, and no proceeds from the Advances
will be used to carry or purchase, any Margin Stock or to extend "purpose
credit" within the meaning of Regulation U.

 

(u)          No Adverse Agreements. There are no agreements in effect adversely
affecting the rights of such Loan Party to make, or cause to be made, the grant
of the security interest in the Collateral contemplated by the Grant.

 

 91 

 

 

(v)         Event of Default/Unmatured Event of Default. No event has occurred
and is continuing which constitutes an Event of Default or an Unmatured Event of
Default (other than any Event of Default or Unmatured Event of Default which has
previously been disclosed to the Administrative Agent as such).

 

(w)         Servicing Standard. Each of the Loan Assets was underwritten or
acquired and is being serviced in conformance with the Servicing Standard and
the standard underwriting, credit, collection, operating and reporting
procedures and systems of the Servicer or the Originator.

 

(x)          ERISA.

 

(i)          The present value of all benefits vested under each Pension Plan
does not exceed the value of the assets of the Pension Plan allocable to such
vested benefits (based on the value of such assets as of the last annual
valuation date) determined in accordance with the assumptions used for funding
such Pension Plan pursuant to Sections 412 and 430 of the Code. No ERISA Event
has occurred or is reasonably expected to occur, that, in the aggregate, could
subject such Loan Party to any material tax, penalty or other liability.

 

(ii)         Each Foreign Plan is in compliance in all material respects with
its terms and with the requirements of any and all Applicable Laws, statutes,
rules, regulations and orders and has been maintained, where required, in good
standing with applicable regulatory authorities. Except as could not, in the
aggregate, subject such Loan Party to any material tax, penalty or other
liability: (i) all contributions required to be made with respect to a Foreign
Plan have been timely made; (ii) such Loan Party has not incurred any
obligations in connection with the termination of, or withdrawal from, any
Foreign Plan; and (iii) the present value of the accrued benefit liabilities
(whether or not vested) under each Foreign Plan, determined as of the end of
such Loan Party's most recently ended fiscal year on the basis of reasonable
actuarial assumptions, did not exceed the current value of the assets of such
Foreign Plan allocable to such benefit liabilities.

 

(iii)        Such Loan Party (a) is not a Benefit Plan Investor and (b) is not a
"governmental plan" within the meaning of Section 3(32) of ERISA (“Governmental
Plan”), and neither such Loan Party nor any transactions by or with such Loan
Party are subject to state statutes regulating investments of and fiduciary
obligations with respect to Governmental Plans or to state statutes that impose
prohibitions similar to those contained in Section 406 of ERISA or Section 4975
of the Code (“Similar Law”).

 

(y)          Allocation of Charges. There is not any agreement or understanding
between the Servicer and such Loan Party (other than as expressly set forth
herein or as consented to by the Administrative Agent), providing for the
allocation or sharing of obligations to make payments or otherwise in respect of
any taxes, fees, assessments or other governmental charges.

 

 92 

 

 

(z)          Broker/Dealer. Such Loan Party is not a broker/dealer or subject to
the Securities Investor Protection Act of 1970, as amended.

 

(aa)        Instructions to Obligors. The Collection Account is the only account
to which Obligors (solely with respect to non-agented Loan Assets), agent banks
or administrative agents on the Loan Assets have been instructed by such Loan
Party, or the Servicer on the Loan Party's behalf, to send Principal Collections
and Interest Collections on the Collateral. Notwithstanding the foregoing, any
Securitization Subsidiary may notify administrative or payment agents of any
change in payment instructions necessary to close a Securitization. Such Loan
Party has not granted any Person other than the Collateral Agent, on behalf of
the Secured Parties, a Lien on the Collection Account.

 

(bb)        Investment Company Act. Such Loan Party is not required to register
as an "investment company" under the provisions of the 1940 Act.

 

(cc)        Compliance with Law. Such Loan Party (i) has complied in all
material respects with all Applicable Law to which it may be subject and (ii) is
not in violation of any order of any Governmental Authority or other board or
tribunal. Such Loan Party has not received any notice that it is not in
compliance in any respect with any of the requirements of the foregoing.

 

(dd)        Collections. Such Loan Party acknowledges that all Available
Collections received by it or its Affiliates with respect to the Collateral
Granted hereunder are held and shall be held in trust for the benefit of the
Collateral Agent, on behalf of the Secured Parties until deposited into the
Collection Account within two (2) Business Days after receipt as required
herein.

 

(ee)        Set-Off, etc. No Loan Asset in the Collateral has been compromised,
satisfied, rescinded or set-off by such Loan Party, the Originator or the
Obligor thereof, and no Loan Asset in the Collateral is subject to compromise,
satisfaction, rescission, set-off, counterclaim, defense, abatement, suspension,
deferment, deduction, reduction or termination or whether arising out of
transactions concerning the Collateral or otherwise, by such Loan Party, the
Originator or the Obligor with respect thereto, except, in each case, for
amendments, adjustments, extensions, subordination and modifications, if any, to
such Collateral otherwise permitted pursuant to Section 6.04(a) of this
Agreement and in accordance with the Servicing Standard.

 

(ff)         Securitization Subsidiaries. In the case of the Borrower only, each
Securitization Subsidiary is in compliance with the representations and
warranties set forth in this Section 4.01.

 

(gg)        Environmental. With respect to each item of Related Collateral as of
the applicable Cut-Off Date for the Loan Asset related to such Related
Collateral, to the actual knowledge of a Responsible Officer of such Loan Party:
(i) the related Obligo’s operations comply in all material respects with all
applicable Environmental Laws; (ii) none of the related Obligo’s operations is
the subject of a federal or state investigation evaluating whether any remedial
action, involving expenditures, is needed to respond to a release of any
Materials of Environmental Concern into the environment; and (iii) the related
Obligor does not have any material contingent liability in connection with any
release of any Materials of Environmental Concern into the environment, in each
case, except as otherwise specified in the Underlying Instruments pertaining to
such Loan Asset. As of the applicable Cut-Off Date for the Loan Asset related to
such Related Collateral, none of such Loan Party, the Originator nor the
Servicer has received any written or verbal notice of, or inquiry from any
Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Related
Collateral, nor does any such Person have knowledge or reason to believe that
any such notice will be received or is being threatened.

 

 93 

 

 

(hh)        Anti-Terrorism; OFAC; Anti-Corruption.

 

(i)          None of such Loan Party nor any of its Affiliates nor, to the
knowledge of such Loan Party, any Obligor (i) is a Person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such Person in any manner violative of Section 2 of such executive order, or
(iii) is a Person (1) designated on OFAC's list of Specially Designated
Nationals and Blocked Persons or otherwise the subject of any Sanctions or (2)
in violation of the limitations or prohibitions under any other Sanctions.

 

(ii)         None of such Loan Party nor any of its Affiliates (i) is a
Politically Exposed Person, immediate family member of a Politically Exposed
Person or close associate of a Politically Exposed Person; or (ii) a foreign
shell bank. For purposes of the forgoing, "foreign shell bank" means a bank that
does not maintain a physical presence in any country and is not subject to
inspection by a banking authority.

 

(iii)        No part of the proceeds of any Advance will be used by such Loan
Party or any of its Affiliates, or permitted to be used by any other Person (in
each case, directly or indirectly including by an Obligor), (i) for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of applicable anti-corruption and anti-bribery
laws, including the United States Foreign Corrupt Practices Act of 1977, as
amended; (ii) to fund or facilitate any money laundering or terrorist financing
activities or business, or in any other manner that would cause or result in
violation of applicable anti-money laundering laws, rules or regulations,
including the Patriot Act, as amended (collectively, “Anti-Money Laundering
Laws”); or (iii) to fund any activities or business of or with any Person, or in
any country or territory, that, at the time of such funding, is, or whose
government is, the subject of Sanctions, or in any other manner that would
result in a violation by any Person of any Sanctions.

 

 94 

 

 



(iv)       No Collateral or any portion thereof is or will consist of funds,
assets or other property or interests in property that is blocked or frozen
pursuant to any Sanctions.

 

(v)        Such Loan Party acknowledges by executing this Agreement that each
Lender and the Administrative Agent (for itself and not on behalf of any other
Lender) hereby notifies such Loan Party that United States law requires each
United States Lender and the Administrative Agent to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party (and certain Persons having a beneficial interest
in such Loan Party) and other information that will allow such Lender and the
Administrative Agent, as applicable, to identify such Loan Party.

 

(ii)       Security Interest.

 

(i)          This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Collateral in favor of the Collateral
Agent, on behalf of the Secured Parties, which security interest is prior to all
other Liens (except for Permitted Liens), and is enforceable as such against
creditors of and purchasers from such Loan Party;

 

(ii)         the Collateral is comprised of "instruments," "security
entitlements," "general intangibles," "accounts," "certificated securities,"
"uncertificated securities," "securities accounts," "deposit accounts,"
"supporting obligations" or "insurance" (each as defined in the applicable UCC)
and/or such other category of collateral under the applicable UCC as to which
such Loan Party has complied with its obligations under this Section 4.01(ii);

 

(iii)        with respect to Collateral that constitute "security entitlements":

 

a.       all of such security entitlements have been credited to one of the
Controlled Accounts and the securities intermediary for each Controlled Account
has agreed to treat all assets credited to such Controlled Account as "financial
assets" within the meaning of the applicable UCC;

 

b.       such Loan Party has taken all steps necessary to cause the securities
intermediary to identify in its records such Loan Party, subject to the Lien of
the Collateral Agent, for the benefit of the Secured Parties, as the Person
having a security entitlement against the securities intermediary in each of the
Controlled Accounts; and

 

c.       the Controlled Accounts are not in the name of any Person other than
such Loan Party, as applicable, subject to the lien of the Collateral Agent, for
the benefit of the Secured Parties. The securities intermediary of any
Controlled Account which is a "securities account" under the UCC has agreed to
comply with the entitlement orders and instructions of such Loan Party, as
applicable, the Servicer and the Collateral Agent (acting at the direction of
the Administrative Agent) in accordance with the Transaction Documents,
including causing cash to be invested in Permitted Investments; provided that,
upon the delivery of a Notice of Exclusive Control by the Collateral Agent
(acting at the direction of the Administrative Agent), the securities
intermediary has agreed to only follow the entitlement orders and instructions
of the Collateral Agent, on behalf of the Secured Parties, including with
respect to the investment of cash in Permitted Investments;

 



 95 

 

 

(iv)      all Controlled Accounts constitute "securities accounts" or "deposit
accounts" as defined in the applicable UCC;

 

(v)       with respect to any Controlled Account which constitutes a "deposit
account" as defined in the applicable UCC, such Loan Party, the Account Bank and
the Collateral Agent, on behalf of the Secured Parties, have entered into an
account control agreement which permits the Collateral Agent on behalf of the
Secured Parties to direct disposition of the funds in such deposit account
without further consent of such Loan Party;

 

(vi)      such Loan Party owns and has good and marketable title to (or, with
respect to its interests in assets securing any Loan Assets, a valid security
interest in) the Collateral (other than with respect to the Controlled Accounts)
free and clear of any Lien (other than Permitted Liens) of any Person;

 

(vii)     such Loan Party has received all consents and approvals required by
the terms of any Loan Asset to the granting of a security interest in the Loan
Assets hereunder to the Collateral Agent, on behalf of the Secured Parties
(after giving effect to any provisions of the UCC that render such requirement
void);

 

(viii)    such Loan Party has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Collateral and
that portion of the Loan Assets in which a security interest may be perfected by
filing granted to the Collateral Agent, on behalf of the Secured Parties, under
this Agreement;

 

(ix)      other than as expressly permitted by the terms of this Agreement and
the security interest Granted to the Collateral Agent, on behalf of the Secured
Parties, pursuant to this Agreement, such Loan Party has not pledged, assigned,
sold, granted a security interest in or otherwise conveyed any of the
Collateral. Such Loan Party has not authorized the filing of and is not aware of
any financing statements against such Loan Party that include a description of
collateral covering the Collateral other than any financing statement (A)
relating to the security interests granted to such Loan Party under the
applicable Purchase and Sale Agreement, or (B) that has been terminated and/or
fully and validly assigned to the Collateral Agent on or prior to the Closing
Date. Such Loan Party is not aware of the filing of any judgment or Tax lien
filings against such Loan Party;

 



 96 

 

 

(x)        all original executed underlying promissory notes that constitute or
evidence each Loan Asset has been, or subject to the delivery requirements
contained herein, will be delivered to the Collateral Custodian;

 

(xi)       [reserved];

 

(xii)      none of the underlying promissory notes (if any) that constitute or
evidence the Loan Assets has any marks or notations indicating that they have
been pledged, assigned or otherwise conveyed to any Person other than the
Collateral Agent, on behalf of the Secured Parties;

 

(xiii)     with respect to any Collateral that constitutes a "certificated
security," such certificated security has been delivered to the Collateral
Custodian, on behalf of the Secured Parties and, if in registered form, has been
specially Indorsed to the Collateral Agent, for the benefit of the Secured
Parties, or in blank by an effective Indorsement or has been registered in the
name of the Collateral Agent, for the benefit of the Secured Parties, upon
original issue or registration of transfer by such Loan Party of such
certificated security; and

 

(xiv)     with respect to any Collateral that constitutes an "uncertificated
security," that such Loan Party shall cause the issuer of such uncertificated
security to register the Collateral Agent, on behalf of the Secured Parties, as
the registered owner of such uncertificated security.

 

(jj)       [Reserved].

 

(kk)     Constituent Documents in Effect. The Borrower LLC Agreement and the
Constituent Documents of each Loan Party remain in full force and effect and
there exists no breach of, default under, or threatened breach of, the Borrower
LLC Agreement or any Constituent Document of such Loan Party by the Borrower,
such Loan Party or the Originator that could reasonably be expected to cause a
Material Adverse Effect.

 

Section 4.02      Representations and Warranties of each Loan Party Relating to
the Agreement and the Collateral. Each Loan Party hereby represents and
warrants, as of the Closing Date, as of each applicable Cut-Off Date (solely
with respect to the relevant Loan Assets being pledged as of such Cut-Off Date),
as of each Measurement Date and as of each other date provided under this
Agreement or the other Transaction Documents on which such representations and
warranties are required to be (or deemed to be) made:

 

(a)       Valid Transfer and Security Interest. This Agreement constitutes a
Grant of a security interest in all of the Collateral to the Collateral Agent,
for the benefit of the Secured Parties, which is a valid and first priority
perfected security interest in the Collateral and in that portion of the
Collateral in which a security interest may be perfected by filing subject only
to Permitted Liens. No Person claiming through or under such Loan Party shall
have any claim to or interest in the Controlled Accounts.

 



 97 

 

 

(b)       Eligibility of Collateral. (i) The Loan Asset Schedule (other than
with respect to Non-Levered Loan Assets), and the information contained in each
Notice of Borrowing, is an accurate and complete listing of all the Loan Assets
contained in the Collateral as of the related Cut-Off Date and the information
contained therein with respect to the identity of such item of Collateral and
the amounts owing thereunder is true and correct as of the related Cut-Off Date
in all material respects, (ii) to the knowledge of such Loan Party, each Loan
Asset designated on any Borrowing Base Certificate as an Eligible Loan Asset and
each Loan Asset included as an Eligible Loan Asset in any calculation of
Borrowing Base or Borrowing Base Deficiency is an Eligible Loan Asset and (iii)
with respect to each item of Collateral (other than with respect to Non-Levered
Loan Assets), all consents, licenses, approvals or authorizations of or
registrations or declarations of any Governmental Authority or any Person
required to be obtained, effected or given by such Loan Party in connection with
the transfer of a security interest in each item of Collateral to the Collateral
Agent, for the benefit of the Secured Parties, have been duly obtained, effected
or given and are in full force and effect.

 

(c)       No Fraud. Each Loan Asset was originated without any fraud or
misrepresentation by the Originator or, to the best of such Loan Party's
knowledge, on the part of the Obligor.

 

Section 4.03      Representations and Warranties of the Servicer. The Servicer
hereby represents and warrants, as of each Measurement Date and as of each other
date provided under this Agreement or the other Transaction Documents on which
such representations and warranties are required to be (or deemed to be) made:

 

(a)       Organization and Good Standing. The Servicer has been duly organized
and is validly existing as a limited liability company in good standing under
the laws of the State of Delaware, with all requisite limited liability company
power and authority to own or lease its properties and to conduct its business
as such business is presently conducted and to enter into and perform its
obligations pursuant to this Agreement.

 

(b)       Due Qualification. The Servicer is duly qualified to do business as a
limited liability company and is in good standing as a limited liability
company, and has obtained all necessary licenses and approvals in all
jurisdictions in which the ownership or lease of its property and or the conduct
of its business requires such qualification, licenses or approvals.

 

(c)       Power and Authority; Due Authorization; Execution and Delivery. The
Servicer (i) has all necessary power, authority and legal right to (a) execute
and deliver this Agreement and the other Transaction Documents to which it is a
party, (b) carry out the terms of the Transaction Documents to which it is a
party, and (ii) has duly authorized by all necessary limited liability company
action the execution, delivery and performance of this Agreement and the other
Transaction Documents to which it is a party. This Agreement and each other
Transaction Document to which the Servicer is a party have been duly executed
and delivered by the Servicer.

 

(d)       Binding Obligation. This Agreement and each other Transaction Document
to which the Servicer is a party constitutes a legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its respective terms, except as such enforceability may be limited by Bankruptcy
Laws and general principles of equity (whether considered in a suit at law or in
equity).

 



 98 

 

 

(e)       No Violation. The consummation of the transactions contemplated by
this Agreement and the other Transaction Documents to which it is a party and
the fulfillment of the terms hereof and thereof will not (i) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under, the Service’s
Constituent Documents or any contractual obligation of the Servicer, (ii) result
in the creation or imposition of any Lien upon any of the Service’s properties
pursuant to the terms of any contractual obligation, other than this Agreement
and Permitted Liens, or (iii) violate any Applicable Law.

 

(f)       No Proceedings. There is no litigation, proceeding or investigation
pending or threatened against the Servicer, before any Governmental Authority
(i) asserting the invalidity of this Agreement or any other Transaction Document
to which the Servicer is a party, (ii) seeking to prevent the consummation of
any of the transactions contemplated by this Agreement or any other Transaction
Document to which the Servicer is a party or (iii) seeking any determination or
ruling that could reasonably be expected to have a Material Adverse Effect.

 

(g)       All Consents Required. All approvals, authorizations, consents,
orders, licenses or other actions of any Person or of any Governmental Authority
(if any) required for the due execution, delivery and performance by the
Servicer of this Agreement and any other Transaction Document to which the
Servicer is a party have been obtained.

 

(h)       Reports Accurate. All Servicer Certificate, Servicing Report, Notices
of Borrowing, Borrowing Base Certificates and other written or electronic
information, exhibits, financial statements, documents, books, records or
reports furnished by the Servicer to the Administrative Agent, the Collateral
Agent, the Lenders or the Collateral Custodian in connection with the
Transaction Documents are, as of their date, accurate, true and correct in all
material respects and no such document or certificate omits to state a material
fact or any fact necessary to make the statements contained therein not
misleading in all material respects; provided that, solely with respect to
written or electronic factual information furnished by the Servicer which was
provided to the Servicer from an Obligor with respect to a Loan Asset, such
information need only be accurate, true and correct to the knowledge of the
Servicer. Any projections or forward-looking information (including such
statements with respect to the collectability of, or risks or benefits
associated with a Loan Asset) provided by or on behalf of the Servicer were
prepared in good faith based on assumptions believed by the Servicer to be
reasonable at the time so prepared.

 

(i)        Servicing Standard. The Servicer has complied in all material
respects with the Servicing Standard with regard to the servicing of the Loan
Assets.

 

(j)        Collections. The Servicer acknowledges that all Available Collections
received by it or its Affiliates with respect to the Collateral transferred or
Granted hereunder are held and shall be held in trust for the benefit of the
Secured Parties until deposited into the Collection Account within two (2)
Business Days from receipt as required herein.

 

(k)       Solvency. The Servicer is not the subject of any Bankruptcy
Proceedings or Bankruptcy Event. The transactions under this Agreement and any
other Transaction Document to which the Servicer is a party do not and will not
render the Servicer not Solvent.

 



 99 

 

 

(l)        Taxes. The Servicer has filed or caused to be filed on a timely basis
all tax returns that are required to be filed by it (subject to any extensions
to file properly obtained by the same) and is not liable for Taxes payable by
any other Person. The Servicer has paid or made adequate provisions for the
payment of all Taxes and all assessments made against it or any of its property
(other than any amount of Tax the validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which reserves in
accordance with GAAP have been provided on the books of the Servicer or to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect), and no Tax lien (other than a Permitted Lien) has been
filed and no claim is being asserted, with respect to any such Tax, assessment
or other charge.

 

(m)      Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein or the other Transaction Documents (including,
the use of the Proceeds from the sale of the Collateral) will violate or result
in a violation of Section 7 of the Exchange Act, or any regulations issued
pursuant thereto, including, Regulations T, U and X of the Board of Governors of
the Federal Reserve System, 12 C.F.R., Chapter II.

 

(n)       Security Interest. The Servicer will take all steps necessary to
ensure that such Loan Party has granted a security interest (as defined in the
UCC) to the Collateral Agent, for the benefit of the Secured Parties, in the
Collateral, which is enforceable in accordance with Applicable Law upon
execution and delivery of this Agreement and such security interest is a valid
and first priority perfected security interest in the Loan Assets and that
portion of the Collateral in which a security interest may be perfected by
filing (except for any Permitted Liens). All filings (including, such UCC
filings) as are necessary for the perfection of the Secured Parties' security
interest in the Loan Assets and that portion of the Collateral in which a
security interest may be perfected by filing have been (or prior to the
applicable Advance will be) made.

 

(o)       ERISA. The present value of all benefits vested under each Servicer
Pension Plan does not exceed the value of the assets of the Servicer Pension
Plan allocable to such vested benefits (based on the value of such assets as of
the last annual valuation date) determined in accordance with the assumptions
used for funding such Servicer Pension Plan pursuant to Sections 412 and 430 of
the Code. No Servicer ERISA Event has occurred or is reasonably expected to
occur that, in the aggregate, could subject the Servicer to any material tax,
penalty or other liability.

 

(p)       Anti-Terrorism; OFAC; Anti-Corruption.

 

(i)       None of the Servicer nor any of its Affiliates nor, to the knowledge
of the Servicer, any Obligor (i) is a Person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
Person in any manner violative of Section 2 of such executive order, or (iii) is
a Person (1) designated on OFAC's list of Specially Designated Nationals and
Blocked Persons or otherwise the subject of any Sanctions or (2) in violation of
the limitations or prohibitions under any other Sanctions.

 



 100 

 

 

(ii)        None of the Servicer nor any of its Affiliates (i) is a Politically
Exposed Person, immediate family member of a Politically Exposed Person or close
associate of a Politically Exposed Person; or (ii) a foreign shell bank. For
purposes of the forgoing, "foreign shell bank" means a bank that does not
maintain a physical presence in any country and is not subject to inspection by
a banking authority.

 

(iii)       No part of the proceeds of any Advance will be used by the Servicer
or any of its Affiliates, or permitted to be used by any other Person (in each
case, directly or indirectly including by an Obligor), (i) for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of applicable anti-corruption and anti-bribery laws,
including the United States Foreign Corrupt Practices Act of 1977, as amended;
(ii) to fund or facilitate any money laundering or terrorist financing
activities or business, or in any other manner that would cause or result in
violation of applicable Anti-Money Laundering Laws; or (iii) to fund any
activities or business of or with any Person, or in any country or territory,
that, at the time of such funding, is, or whose government is, the subject of
Sanctions, or in any other manner that would result in a violation by any Person
of any Sanctions.

 

(iv)       No Collateral or any portion thereof is or will consist of funds,
assets or other property or interests in property that is blocked or frozen
pursuant to any Sanctions.

 

(v)        The Servicer acknowledges by executing this Agreement that each
Lender and the Administrative Agent (for itself and not on behalf of any other
Lender) hereby notifies such Loan Party that United States law requires each
United States Lender and the Administrative Agent to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party (and certain Persons having a beneficial interest
in such Loan Party) and other information that will allow such Lender and the
Administrative Agent, as applicable, to identify such Loan Party.

 

(q)       Environmental. With respect to each item of Related Collateral, to the
actual knowledge of a Responsible Officer of the Servicer: (i) the related
Obligo’s operations comply in all material respects with all applicable
Environmental Laws; (ii) none of the related Obligo’s operations is the subject
of a federal or state investigation evaluating whether any remedial action,
involving expenditures, is needed to respond to a release of any Materials of
Environmental Concern into the environment; and (iii) the related Obligor does
not have any material contingent liability in connection with any release of any
Materials of Environmental Concern into the environment, in each case, except as
otherwise specified in the Underlying Instruments pertaining to such Loan Asset.
The Servicer has not received any written or verbal notice of, or inquiry from
any Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Related
Collateral, nor does the Servicer have knowledge or reason to believe that any
such notice will be received or is being threatened.

 



 101 

 

 

(r)       No Injunctions. No injunction, writ, restraining order or other order
of any nature adversely affects the Service’s performance of its obligations
under this Agreement or any Transaction Document to which the Servicer is a
party.

 

(s)       Instructions to Obligors. The Collection Account is the only account
to which Obligors (solely with respect to non-agented Loan Assets), agent banks
or administrative agents on the Loan Assets have been instructed by the Servicer
on such Loan Party's behalf to send Principal Collections and Interest
Collections on the Collateral.

 

(t)       Allocation of Charges. There is not any agreement or understanding
between the Servicer and such Loan Party (other than as expressly set forth
herein or as consented to by the Administrative Agent), providing for the
allocation or sharing of obligations to make payments or otherwise in respect of
any taxes, fees, assessments or other governmental charges.

 

(u)       Servicer Default. No event has occurred which constitutes a Servicer
Default (other than any Servicer Default which has previously been disclosed to
the Administrative Agent as such).

 

(v)       Broker/Dealer. The Servicer is not a broker/dealer or subject to the
Securities Investor Protection Act of 1970, as amended.

 

(w)      Compliance with Applicable Law. The Servicer has complied in all
material respects with all Applicable Law to which it may be subject.

 

Section 4.04     Representations and Warranties of the Collateral Agent. The
Collateral Agent in its individual capacity and as Collateral Agent represents
and warrants as follows:

 



(a)       Organization; Power and Authority. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Agent under this
Agreement.

 

(b)       Due Authorization. The execution and delivery of this Agreement and
the consummation of the transactions provided for herein have been duly
authorized by all necessary association action on its part, either in its
individual capacity or as Collateral Agent, as the case may be.

 

(c)       No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of its articles of
incorporation or bylaws or any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under any indenture,
contract, agreement, mortgage, deed of trust, or other instrument to which the
Collateral Agent is a party or by which it or any of its property is bound.

 



 102 

 

 

(d)       No Violation. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any respect, any Applicable
Law.

 

(e)       All Consents Required. All approvals, authorizations, consents, orders
or other actions of any Person or Governmental Authority applicable to the
Collateral Agent, required in connection with the execution and delivery of this
Agreement, the performance by the Collateral Agent of the transactions
contemplated hereby and the fulfillment by the Collateral Agent of the terms
hereof have been obtained.

 

(f)       Validity, Etc. The Agreement constitutes the legal, valid and binding
obligation of the Collateral Agent, enforceable against the Collateral Agent in
accordance with its terms, except as such enforceability may be limited by
applicable Bankruptcy Laws and general principles of equity (whether considered
in a suit at law or in equity).

 

Section 4.05      Representations and Warranties of the Collateral Custodian.
The Collateral Custodian in its individual capacity and as Collateral Custodian
represents and warrants as follows:

 

(a)       Organization; Power and Authority. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Custodian under this
Agreement.

 

(b)       Due Authorization. The execution and delivery of this Agreement and
the consummation of the transactions provided for herein have been duly
authorized by all necessary association action on its part, either in its
individual capacity or as Collateral Custodian, as the case may be.

 

(c)       No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of its articles of
incorporation or bylaws or any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under any indenture,
contract, agreement, mortgage, deed of trust, or other instrument to which the
Collateral Custodian is a party or by which it or any of its property is bound.

 

(d)       No Violation. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any respect, any Applicable
Law.

 

(e)       All Consents Required. All approvals, authorizations, consents, orders
or other actions of any Person or Governmental Authority applicable to the
Collateral Custodian, required in connection with the execution and delivery of
this Agreement, the performance by the Collateral Custodian of the transactions
contemplated hereby and the fulfillment by the Collateral Custodian of the terms
hereof have been obtained.

 



 103 

 

 

(f)       Validity, Etc. The Agreement constitutes the legal, valid and binding
obligation of the Collateral Custodian, enforceable against the Collateral
Custodian in accordance with its terms, except as such enforceability may be
limited by applicable Bankruptcy Laws and general principles of equity (whether
considered in a suit at law or in equity).

 

ARTICLE V

GENERAL COVENANTS

 

Section 5.01      Affirmative Covenants of the Loan Parties.

 

From the Closing Date until the Collection Date:

 

(a)       Organizational Procedures and Scope of Business. Each Loan Party will
observe all organizational procedures required by its Constituent Documents and
the laws of its jurisdiction of formation in all material respects. Without
limiting the foregoing, each Loan Party will limit the scope of its business to:
(i) the acquisition of Loan Assets or Non-Levered Loan Assets and the ownership
and management of the Related Asset and the related assets in the Collateral;
(ii) the sale, transfer or other disposition of Loan Assets as and when
permitted under the Transaction Documents; (iii) entering into and performing
under the Transaction Documents; (iv) consenting or withholding consent as to
proposed amendments, waivers and other modifications of the Underlying
Instruments to the extent not in conflict with the terms of this Agreement or
any other Transaction Document; (v) exercising any rights (including but not
limited to voting rights and rights arising in connection with a Bankruptcy
Event with respect to an Obligor or the consensual or non-judicial restructuring
of the debt or equity of an Obligor) or remedies in connection with the Loan
Assets and participating in the committees (official or otherwise) or other
groups formed by creditors of an Obligor to the extent not in conflict with the
terms of this Agreement or any other Transaction Document; and (vi) engaging in
any activity and to exercise any powers permitted to limited liability companies
under the laws of the State of Delaware that are related to the foregoing and
necessary, convenient or advisable to accomplish the foregoing; provided that,
any Securitization Subsidiary may enter into any agreements or letters
(including, but not limited to, engagement letters, term sheets and agreements
with rating agencies), so long as any Lien created thereunder is expressly
subordinated to the Liens created hereunder, as is customary for an issuer prior
to and in contemplation of a Securitization.

 



 104 

 

 

(b)       Special Purpose Entity Requirements. Each Loan Party will at all
times: (i) maintain at least one (1) Independent Manager; (ii) maintain its own
separate books and records and bank accounts; (iii) hold itself out to the
public and all other Persons as a legal entity separate from the Originator and
any other Person; (iv) file its own tax returns, if any, as may be required
under Applicable Law, to the extent it is (A) not part of a consolidated group
filing a consolidated return or returns or (B) not treated as a division for tax
purposes of another taxpayer, and pay any Taxes so required to be paid under
Applicable Law in accordance with the terms of this Agreement; (v) not commingle
its assets with assets of any other Person (other than any Securitization
Subsidiary); (vi) conduct its business in its own name and strictly comply with
all organizational formalities to maintain its separate existence; (vii)
maintain separate financial statements, except to the extent that such Loan
Party's financial and operating results are consolidated with those of the
Originator in consolidated financial statements or to the extent any
Securitization Subsidiary's financial and operating results are consolidated
with those of such Loan Party; provided that appropriate notation shall be made
on such consolidated financial statements to indicate the separateness of such
Loan Party from such Affiliate and to indicate that such Loan Party's assets and
credit are not available to satisfy the debts and other obligations of such
Affiliate or any other Person; (viii) pay its own liabilities only out of its
own funds; (ix) maintain an arm's-length relationship with its Affiliates and
not enter into any transaction with an Affiliate except on commercially
reasonable terms similar to those available to unaffiliated parties in an arm's
length transaction (except for (A) capital contributions or capital
distributions permitted under the terms and conditions of such Loan Party's
organizational document and properly reflected on the books and records of such
Loan Party and (B) in connection with the transfer of assets or funds amongst
the Borrower and the Securitization Subsidiaries); (x) pay the salaries of its
own employees, if any; (xi) not hold out its credit or assets as being available
to satisfy the obligations of others (it being understood that the assets of the
Securitization Subsidiaries shall be pledged to secure the obligations of the
Borrower); (xii) allocate fairly and reasonably any overhead for shared office
space; (xiii) to the extent used, use separate stationery, invoices and checks;
(xiv) except as expressly permitted by this Agreement, not pledge its assets as
security for the obligations of any other Person (it being understood that the
assets of the Securitization Subsidiaries shall be pledged to secure the
obligations of the Borrower); (xv) correct any known misunderstanding regarding
its separate identity; (xvi) maintain adequate capital in light of its
contemplated business purpose transactions and liabilities and pay its operating
expenses and liabilities from its own assets (it being understood that this
covenant shall apply to the Borrower and the Securitization Subsidiaries on a
combined basis); (xvii) cause the managers, officers, agents and other
representatives of such Loan Party to act at all times with respect to such Loan
Party consistently and in furtherance of the foregoing and in the best interests
of such Loan Party; and (xviii) not acquire the obligations or any securities of
its Affiliates (other than the Securitization Subsidiaries). Where necessary, a
Loan Party will obtain proper authorization from its members for limited
liability company action.

 

(c)       Preservation of Company Existence. Each Loan Party will preserve and
maintain its limited liability company existence in good standing under the laws
of its jurisdiction of formation and will promptly obtain and thereafter
maintain qualifications to do business as a foreign limited liability company in
any other state in which it does business and in which it is required to so
qualify under Applicable Law.

 

(d)       Compliance with Legal Opinions. The Borrower shall take all other
actions necessary to maintain the accuracy of the factual assumptions in all
material respects set forth in the legal opinions of Dechert LLP, as special
counsel to the Borrower, issued in connection with the Originator Purchase and
Sale Agreement and relating to the issues of substantive consolidation and true
sale of the Loan Assets.

 

(e)       Deposit of Collections. Each Loan Party shall promptly (but in no
event later than two (2) Business Days after receipt) deposit or cause to be
deposited into the Collection Account (or, with respect to assets denominated in
an Eligible Currency other than Dollars, the applicable Eligible Currency
Account) any and all Available Collections received by such Loan Party, the
Servicer or any of their Affiliates.

 



 105 

 

 

(f)        Disclosure of Purchase Price. Each Loan Party shall disclose to the
Administrative Agent and the Lenders the purchase price for each Loan Asset
proposed to be acquired by such Loan Party.

 

(g)       Obligor Defaults and Bankruptcy Events. To the extent that the
Administrative Agent has not received such notice from a Loan Party or the
Servicer in writing, such Loan Party shall give, or shall cause the Servicer to
give, notice to the Administrative Agent and the Lenders within two (2) Business
Days of the occurrence of any payment default, other than expenses, by an
Obligor under any Loan Asset or any Bankruptcy Event with respect to any Obligor
under any Loan Asset.

 

(h)       Required Loan Documents. Each Loan Party shall deliver to the
Collateral Custodian a hard copy or electronic copy of the Required Loan
Documents (other than with respect to any original executed promissory note and,
with respect to Non-Levered Loan Assets, only Required Loan Documents described
in clause (a) of the definition of "Required Loan Documents") and the Loan Asset
Checklist pertaining to each Loan Asset not later than (i) the Cut-Off Date
pertaining to such Loan Asset if the Servicer or its Affiliate is the agent with
respect to such Loan Assets and (ii) otherwise, thirty (30) days after the
Cut-Off Date.

 

(i)        Taxes. Each Loan Party will file or cause to be filed its tax
returns, if any, and pay any and all Taxes imposed on it or its property as
required by the Transaction Documents (except as contemplated in Section
4.01(m)).

 

(j)        Notice of Event of Default. Each Loan Party shall notify the
Administrative Agent and each Lender of the occurrence of any Event of Default
under this Agreement promptly, and in any event within two (2) Business Days,
upon obtaining knowledge of such event. In addition, no later than two (2)
Business Days following such Loan Party's knowledge or notice of the occurrence
of any Event of Default or Unmatured Event of Default, such Loan Party will
provide to the Administrative Agent and each Lender a written statement of a
Responsible Officer of such Loan Party setting forth the details of such event
and the action that such Loan Party proposes to take with respect thereto.

 

(k)       Notice of Material Events. Each Loan Party shall promptly notify the
Administrative Agent and each Lender of any event or other circumstance that is
reasonably likely to have a Material Adverse Effect.

 

(l)        Notice of Income Tax Liability. Each Loan Party shall furnish to the
Administrative Agent and each Lender notice within ten (10) Business Days
(confirmed in writing within five (5) Business Days thereafter) of the receipt
of revenue agent reports or other written proposals, determinations or
assessments of the Internal Revenue Service or any other taxing authority which
propose, determine or otherwise set forth positive adjustments (i) to the Tax
liability of the Originator or any "affiliated group" (of which the Originator
is a member) in an amount equal to or greater than $2,500,000 in the aggregate,
or (ii) to the Tax liability of such Loan Party itself in an amount equal to or
greater than $500,000 in the aggregate. Any such notice shall specify the nature
of the items giving rise to such adjustments and the amounts thereof.

 



 106 

 

 

(m)      Beneficial Ownership Certification. Each Loan Party shall deliver
promptly following the request of the Administrative Agent, a Beneficial
Ownership Certification.

 

(n)       Notice of Breaches of Representations and Warranties under this
Agreement. Each Loan Party shall promptly notify the Administrative Agent and
each Lender if it obtains knowledge that any representation or warranty set
forth in Section 4.01 or Section 4.02 was incorrect at the time it was given or
deemed to have been given and at the same time deliver to the Collateral Agent,
the Administrative Agent and the Lenders a written notice setting forth in
reasonable detail the nature of such facts and circumstances.

 

(o)       Notice of Breaches of Representations and Warranties under each
Purchase and Sale Agreement. Each Loan Party confirms and agrees that such Loan
Party will, upon receipt of notice or discovery thereof, promptly send to the
Administrative Agent, each Lender and the Collateral Agent a notice of (i) any
breach of any representation, warranty, agreement or covenant under a Purchase
and Sale Agreement or (ii) any event or occurrence that, upon notice, or upon
the passage of time or both, would constitute such a breach.

 

(p)       Notice of Proceedings. Each Loan Party shall notify the Administrative
Agent and each Lender, as soon as possible and in any event within five (5)
Business Days, after such Loan Party receives notice or obtains knowledge
thereof, of any settlement of, judgment (including a judgment with respect to
the liability phase of a bifurcated trial) in or commencement of any labor
controversy, litigation, action, suit or proceeding before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting the Collateral, the Transaction Documents, the
Collateral Agent's security interest in the Collateral.

 

(q)       Notice of ERISA Events. Each Loan Party shall promptly notify the
Administrative Agent and each Lender (i) in the event that a Lien is imposed on
any asset of such Loan Party with respect to any Pension Plan or Multiemployer
Plan or (ii) in the event any ERISA Event occurs.

 

(r)       Notice of Benefit Plan Investor Status or Prohibited Transaction. Each
Loan Party shall promptly notify the Administrative Agent and each Lender in the
event such Loan Party becomes a Benefit Plan Investor, in the event such Loan
Party becomes subject to state statutes regulating investments of or fiduciary
obligations with respect to such governmental plans or to state statutes that
impose prohibitions similar to those contained in Section 406 of ERISA or
Section 4975 of the Code or in the event such Loan Party has knowledge that this
Agreement or any other action or transaction in connection with this Agreement
or any other Transaction Document will constitute or result in a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code or
a non-exempt violation of Similar Law.

 

(s)       [Reserved].

 



 107 

 

 

(t)       Additional Documents. Each Loan Party shall, to the extent reasonably
obtainable by such Loan Party, provide the Administrative Agent and each Lender
with (i) copies of such documents as the Administrative Agent or any Lender may
reasonably request evidencing the truthfulness of the representations set forth
in this Agreement or (ii) information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with the
applicable "know your customer" requirements under the Patriot Act or other
applicable Anti-Money Laundering Laws.

 

(u)       Protection of Security Interest. With respect to the Collateral
acquired by each Loan Party, such Loan Party will (i) if acquired from the
Originator, acquire such Collateral pursuant to and in accordance with the terms
of the applicable Purchase and Sale Agreement or such other similar agreement,
as applicable, (ii) (at the expense of the applicable Loan Party) take all
action necessary to perfect, protect and more fully evidence such Loan Party's
ownership of such Collateral free and clear of any Lien other than the Lien
created hereunder and Permitted Liens, including, (A) with respect to the Loan
Assets and that portion of the Collateral in which a security interest may be
perfected by filing, filing and maintaining (at the expense of the applicable
Loan Party), effective financing statements against the Originator in all
necessary or appropriate filing offices, (including any amendments thereto or
assignments thereof) and filing continuation statements, amendments or
assignments with respect thereto in such filing offices, (including any
amendments thereto or assignments thereof) and (B) executing or causing to be
executed such other instruments or notices as may be necessary or appropriate,
(iii) (at the expense of the applicable Loan Party) take all action necessary to
cause a valid, subsisting and enforceable first priority perfected security
interest, subject only to Permitted Liens, to exist in favor of the Collateral
Agent (for the benefit of the Secured Parties) in such Loan Party's interests in
all of the Collateral being Granted hereunder including the filing of UCC
financing statements in the applicable jurisdiction adequately describing the
Collateral (which may include an "all asset" filing), and naming each Loan Party
as debtor and the Collateral Agent as the secured party, and filing continuation
statements, amendments or assignments with respect thereto in such filing
offices, (including any amendments thereto or assignments thereof), (iv) permit
the Administrative Agent or any Lender or their respective agents or
representatives to visit the offices of such Loan Party during normal office
hours and upon reasonable advance notice examine and make copies of all
documents, books, records and other information concerning the Collateral and
discuss matters related thereto with any of the officers or employees of such
Loan Party having knowledge of such matters (provided that such Loan Party shall
not be liable for the costs and expenses of more than one such visit in any
calendar year unless an Event of Default has occurred), and (v) take all
additional action that the Administrative Agent, any Lender or the Collateral
Agent may reasonably request to perfect, protect and more fully evidence the
respective first priority perfected security interests of the parties to this
Agreement in the Collateral, or to enable the Administrative Agent or the
Collateral Agent to exercise or enforce any of their respective rights
hereunder.

 

(v)       Liens. Each Loan Party will promptly notify the Administrative Agent
and the Lenders of the existence of any Lien on the Collateral (other than
Permitted Liens) and such Loan Party shall defend the right, title and interest
of the Collateral Agent, for the benefit of the Secured Parties, in, to and
under the Collateral against all claims of third parties.

 



 108 

 

 

(w)       Other Documents. At any time from time to time upon prior written
request of the Administrative Agent or any Lender, at the sole expense of such
Loan Party, each Loan Party will promptly and duly execute and deliver such
further instruments and documents (to the extent provided to such Loan Party or
reasonably obtainable by such Loan Party) and take such further actions as the
Administrative Agent or any Lender may reasonably request for the purposes of
obtaining or preserving the full benefits of this Agreement including the first
priority security interest in the Collateral (subject only to Permitted Liens)
granted hereunder and of the rights and powers herein granted (including, among
other things, authorizing the filing of such UCC financing statements as the
Administrative Agent may request).

 

(x)       Compliance with Law. Each Loan Party shall at all times comply in all
material respects with all Applicable Law applicable to such Loan Party or any
of its assets (including, Environmental Laws, and all federal securities laws),
and such Loan Party shall do or cause to be done all things necessary to
preserve and maintain in full force and effect its legal existence, and all
licenses material to its business.

 

(y)       Proper Records. Each Loan Party shall at all times keep proper books
of records and accounts in which full, true and correct entries shall be made of
its transactions in accordance with GAAP and set aside on its books from its
earning for each fiscal year all such proper reserves in accordance with GAAP.

 

(z)       Satisfaction of Obligations. Each Loan Party shall pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its obligations of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves with respect thereto have been provided on the books of
such Loan Party.

 

(aa)     Performance of Covenants. Each Loan Party shall observe, perform and
satisfy all the terms, provisions, covenants and conditions required to be
observed, performed or satisfied by it, and shall pay when due all costs, fees
and expenses required to be paid by it, under the other Transaction Documents.
Each Loan Party shall pay and discharge all Taxes, levies, liens and other
charges on it or its assets and on the Collateral that, in each case, in any
manner would create any lien or charge upon the Collateral, except for any such
Taxes as are being appropriately contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves
have been provided in accordance with GAAP.

 

(bb)     Tax Treatment. Each Loan Party, the Originator and the Lenders shall
treat the Advances advanced hereunder as indebtedness of such Loan Party for
U.S. federal income tax purposes and to file any and all tax forms in a manner
consistent therewith.

 

(cc)     Maintenance of Records. Each Loan Party will maintain records with
respect to the Collateral and the conduct and operation of its business with no
less a degree of prudence than if the Collateral were held by such Loan Party
for its own account and will furnish the Administrative Agent and each Lender,
upon the reasonable request by the Administrative Agent, information with
respect to the Collateral and the conduct and operation of its business.

 

(dd)     [Reserved].

 

(ee)     [Reserved].

 



 109 

 

 

(ff)      Continuation Statements. Each Loan Party shall, not earlier than six
months and not later than three months prior to the fifth anniversary of the
date of filing of the financing statement referred to in Schedule I hereto or
any other financing statement filed pursuant to this Agreement or in connection
with any Advance hereunder, unless the Collection Date shall have occurred:

 

(i)        authorize and deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statement; and

 

(ii)       deliver or cause to be delivered to the Collateral Agent, the
Administrative Agent and the Lenders an opinion of the counsel for such Loan
Party, in form and substance reasonably satisfactory to the Administrative
Agent, confirming and updating the opinion delivered pursuant to Schedule I with
respect to perfection and otherwise to the effect that the security interest
hereunder continues to be an enforceable and perfected security interest,
subject to no other Liens of record except as provided herein or otherwise
permitted hereunder, which opinion may contain usual and customary assumptions,
limitations and exceptions.

 

(gg)    Disregarded Entity. Each Loan Party will be either (i) disregarded as an
entity separate from its owner pursuant to Treasury Regulation Section
301.7701-3(b)(ii) or (ii) a partnership (other than a publicly traded
partnership) all of whose beneficial owners are United States persons for U.S.
federal income tax purposes, and neither such Loan Party nor any other Person on
its behalf shall make an election to be treated as a corporation for U.S.
federal income tax purposes under Treasury Regulation Section 301.7701-3(c).

 

(hh)    Notices; Material Information, etc. Each Loan Party shall, within five
(5) Business Days after filing, provide to the Administrative Agent written
notification of the filing of any litigation against such Loan Party or the
Originator which, if a judgment were to be obtained by the plaintiff, would
result in the occurrence of an Event of Default or otherwise cause a Material
Adverse Effect.

 

(ii)       [Reserved].

 

(jj)       Other Information. Each Loan Party shall, to the extent reasonably
obtainable by such Loan Party, deliver, (i) promptly following the
Administrative Agent's request, in any event within five (5) days of such
request, such other information, financial or otherwise, with respect to such
Loan Party and the Collateral, as the Administrative Agent may reasonably
request from time to time and (ii) to the extent a Beneficial Ownership
Certificate has previously been provided by such Loan Party to the
Administrative Agent, promptly following any change in the information provided
in such Beneficial Ownership Certification that would result in a change to the
list of beneficial owners identified in parts (c) or (d) of such certification.

 

(kk)     Securitization Subsidiaries. Each Loan Party shall cause each
Securitization Subsidiary to comply with the covenants set forth in Sections
5.01(a) through (jj) and the negative covenants set forth in Section 5.02, as if
such covenants were applicable directly to such Securitization Subsidiary and
each reference to such Loan Party therein were a reference to such
Securitization Subsidiary.

 



 110 

 

 

Section 5.02      Negative Covenants of the Loan Parties.

 

From the Closing Date until the Collection Date:

 

(a)       Special Purpose Entity Requirements. Except as otherwise permitted by
this Agreement, no Loan Party shall (i) guarantee any obligation of any Person,
including any Affiliate (it being understood that the assets of the
Securitization Subsidiaries shall be pledged to secure the obligations of the
Borrower); (ii) engage, directly or indirectly, in any business, other than the
actions required or permitted to be performed under the Transaction Documents;
(iii) incur, create or assume any Indebtedness, other than Indebtedness incurred
under the Transaction Documents; (iv) make or permit to remain outstanding any
loan or advance to, or own or acquire any stock or securities of, any Person,
except that such Loan Party may invest in those Loan Assets and other
investments permitted under the Transaction Documents and may make any advance
required or expressly permitted to be made pursuant to any provisions of the
Transaction Documents and permit the same to remain outstanding in accordance
with such provisions; (v) fail to pay its debts and liabilities from its assets
when due; (vi) to the fullest extent permitted by law, engage in any
dissolution, liquidation, consolidation, merger, sale or other transfer of any
of its assets outside the ordinary course of such Loan Party's business other
than such activities as are expressly permitted pursuant to this Agreement;
(vii) create, form or otherwise acquire any Subsidiaries (other than
Securitization Subsidiaries, solely in the case of the Borrower); or (viii)
release, sell, transfer, convey or assign any Loan Asset unless in accordance
with the Transaction Documents.

 

(b)       Requirements for Material Actions. No Loan Party shall fail to provide
(and at all times such Loan Party's organizational documents shall reflect) that
the unanimous consent of all managers (including the consent of the Independent
Manager(s)) is required for such Loan Party to (i) file any insolvency, or
reorganization case or proceeding, (ii) institute proceedings to have such Loan
Party be adjudicated bankrupt or insolvent, (iii) institute proceedings under
any applicable insolvency law, (iv) seek any relief under any law relating to
relief from debts or the protection of debtors, (v) consent to the filing or
institution of bankruptcy or insolvency proceedings against such Loan Party,
(vi) file a petition seeking, or consent to, reorganization or relief with
respect to such Loan Party under any applicable federal or state law relating to
bankruptcy or insolvency, (vii) seek or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator, custodian, or any similar
official of or for such Loan Party, or a substantial part of its property,
(viii) make any assignment for the benefit of its creditors, (ix) admit in
writing its inability to pay its debts generally as they become due, or (x) take
any action in furtherance of any of the foregoing.

 

(c)       Protection of Title. No Loan Party shall take any action which would
directly or indirectly impair or adversely affect any Loan Party's title to the
applicable Collateral.

 

(d)       Transfer Limitations. No Loan Party shall transfer, assign, convey,
grant, bargain, sell, set over, deliver or otherwise dispose of, or pledge or
hypothecate, directly or indirectly, any interest in the Collateral to any
person other than the Collateral Agent for the benefit of the Secured Parties,
or engage in financing transactions or similar transactions with respect to the
Collateral with any person other than the Administrative Agent and the Lenders,
in each case, except as otherwise expressly permitted by the terms of this
Agreement.

 



 111 

 

 

(e)       Liens. No Loan Party shall not create, incur or permit to exist any
Lien in or on any of the Collateral subject to the security interest granted by
such Loan Party pursuant to this Agreement, other than Permitted Liens.

 

(f)       Organizational Documents. No Loan Party shall amend, modify or
terminate any of the Constituent Documents of such Loan Party without the prior
written consent of the Administrative Agent. Notwithstanding the foregoing, any
Securitization Subsidiary may amend or restate any of its Constituent Documents
in connection with a Securitization without the consent of any other Person so
long as such amendment or restatement is effective on or after the closing of
such Securitization.

 

(g)       Merger, Acquisitions, Sales, etc. No Loan Party shall change its
organizational structure, enter into any transaction of merger or consolidation
or amalgamation, or asset sale (other than pursuant to Section 2.07), or
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) without the prior written consent of the Administrative Agent.

 

(h)       Use of Proceeds. No Loan Party shall use the proceeds of any Advance
other than (i) to finance the purchase on a "true sale" basis (or the
origination), by such Loan Party of Collateral, (ii) to pay fees and expenses in
connection with the transactions contemplated under this Agreement, (iii) to
fund the Unfunded Exposure Account in order to establish reserves for unfunded
commitments of Delayed Draw Loan Assets included in the Collateral or (iv) to
distribute such proceeds to the Originator.

 

(i)        Limited Assets. No Loan Party shall hold or own any assets that are
not part of the Collateral (other than with respect to Non-Levered Loan Assets).

 

(j)        Tax Treatment. No Loan Party shall elect to be treated as a
corporation for U.S. federal income tax purposes and shall take all reasonable
steps necessary to avoid being treated as a corporation for U.S. federal income
tax purposes.

 

(k)       [Reserved].

 

(l)        Purchase and Sale Agreement. No Loan Party will amend, modify, waive
or terminate any provision of a Purchase and Sale Agreement without the prior
written consent of the Administrative Agent.

 

(m)       Restricted Junior Payments. No Loan Party shall make any Restricted
Junior Payment, except that, so long as the Facility Maturity Date has not been
declared or automatically occurred and, to the Administrative Agent's, Service’s
and such Loan Party's knowledge, no Event of Default or Unmatured Event of
Default has occurred and is continuing or would result therefrom, such Loan
Party may declare and make Restricted Junior Payments to the holders of its
membership interests from amounts available pursuant to Sections 2.04(a)(xi) and
2.04(c)(xi). Nothing herein shall restrict any Securitizaton Subsidiary from
effecting any dividend of Loan Assets or cash from such Securitization
Subsidiary to such Loan Party, which such dividend shall not require the consent
of the Administrative Agent or any other Person.

 



 112 

 

 

(n)       ERISA Matters. No Loan Party will (i) take, and will exercise its best
efforts not to permit any ERISA Affiliate to take, any action that could
reasonably be expected to result in an ERISA Event that, in the aggregate, could
subject such Loan Party to any material tax, penalty or other liability, or (ii)
take, and will exercise its best efforts not to permit any ERISA Affiliate to
take, any action that could result in the imposition of a Lien on any asset of
such Loan Party with respect to any Pension Plan or Multiemployer Plan.

 

(o)       Instructions to Obligors. No Loan Party will make any change, or
permit the Servicer to make any change, in its instructions to Obligors (solely
with respect to non-agented Loan Assets), agent banks or administrative agents
on the Loan Assets regarding payments to be made with respect to the Collateral
to the Collection Account (or, with respect to assets denominated in an Eligible
Currency other than Dollars, the applicable Eligible Currency Account), unless
the Administrative Agent has consented to such change. Notwithstanding the
foregoing, any Securitization Subsidiary may notify administrative or payment
agents of any change in payment instructions necessary to close a
Securitization.

 

(p)       Change of Jurisdiction, Location, Names or Location of Loan Files. No
Loan Party shall change the jurisdiction of its formation, make any change to
its corporate name or use any tradenames, fictitious names, assumed names,
"doing business as" names or other names unless, prior to the effective date of
any such change in the jurisdiction of its formation, name change or use, such
Loan Party receives prior written consent from the Administrative Agent of such
change and delivers to the Administrative Agent such financing statements as the
Administrative Agent may request to reflect such name change or use, together
with such Opinions of Counsel and other documents and instruments as the
Administrative Agent may request in connection therewith. No Loan Party will
change the location of its chief executive office unless prior to the effective
date of any such change of location, such Loan Party notifies the Administrative
Agent of such change of location in writing. No Loan Party will move, or consent
to the Collateral Custodian or the Servicer moving, the Loan Files from the
location thereof on the Closing Date, unless the Administrative Agent shall
consent to such move in writing and the Servicer shall provide the
Administrative Agent with such Opinions of Counsel and other documents and
instruments as the Administrative Agent may request in connection therewith.

 

(q)       Allocation of Charges. There will not be any agreement or
understanding between the Servicer and any Loan Party (other than as expressly
set forth herein or as consented to by the Administrative Agent), providing for
the allocation or sharing of obligations to make payments or otherwise in
respect of any Taxes, fees, assessments or other governmental charges; provided
that it is understood and acknowledged that such Loan Party will be disregarded
as an entity separate from the Originator for U.S. federal income tax purposes.

 

(r)        Anti-Terrorism; OFAC; Anti-Corruption. Each of the representations
and warranties set out in sub clauses (i) through (v) (inclusive) of Section
4.01(hh) shall be deemed here restated and, mutatis mutandis, construed as
covenants made and given under this Section 5.02.

 



 113 

 

 

(s)       Securitization Subsidiary. The Borrower shall not form any new
Securitization Subsidiary without the prior written consent of the
Administrative Agent and delivery to the Administrative Agent of a complete set
of all agreements, documents, certificates and opinions for such Securitization
Subsidiary acceptable to the Administrative Agent in its sole discretion. The
Borrower shall cause the Constituent Documents of each Securitization Subsidiary
to prohibit any transfer of the equity in such Securitization Subsidiary without
the prior written consent of each of the Administrative Agent and the board of
directors of such Securitization Subsidiary, unless such transfer is in
connection with a Securitization.

 

Section 5.03      Affirmative Covenants of the Servicer.

 

From the Closing Date until the Collection Date:

 

(a)       Compliance with Law. The Servicer will comply in all material respects
with all Applicable Law, including those with respect to servicing the
Collateral or any part thereof.

 

(b)       Preservation of Company Existence. The Servicer will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation, and qualify and remain qualified in good standing in each
jurisdiction where the failure to preserve and maintain such existence, rights,
franchises, privileges and qualification could reasonably be expected to have a
Material Adverse Effect.

 

(c)       Obligations and Compliance with Collateral. The Servicer will duly
fulfill and comply with all obligations on the part of each Loan Party to be
fulfilled or complied with under or in connection with the administration of
each item of Collateral and will do nothing to impair the rights of the
Collateral Agent, for the benefit of the Secured Parties, or of the Secured
Parties in, to and under the Collateral. It is understood and agreed that the
Servicer does not hereby assume any obligations of the Borrower in respect of
any Advances or assume any responsibility for the performance by the Borrower of
any of its obligations hereunder or under any other agreement executed in
connection herewith that would be inconsistent with its undertaking as the
Servicer.

 

(d)       Keeping of Records and Books of Account.

 

(i)        The Servicer will maintain and implement administrative and operating
procedures (including, an ability to recreate records evidencing Collateral in
the event of the destruction of the originals thereof), and keep and maintain
all documents, books, records and other information necessary or advisable for
the collection of all Collateral and the identification of the Collateral.

 

(ii)       Subject to Section 6.11, the Servicer shall permit the Administrative
Agent, each Lender or their respective agents or representatives, to visit the
offices of the Servicer during normal office hours and upon reasonable advance
notice and examine and make copies of all documents, books, records and other
information concerning the Collateral and the Service’s servicing thereof and
discuss matters related thereto with any of the officers or employees of the
Servicer having knowledge of such matters (provided that the Servicer shall not
be liable for the costs and expenses of more than one such visit in any calendar
year unless an Event of Default has occurred hereunder).

 



 114 

 

 

(iii)       The Servicer will on or prior to the Closing Date, mark its internal
records to relating to the Collateral with a legend describing the sale of the
Collateral to any Loan Party and the Grant from such Loan Party to the
Collateral Agent, for the benefit of the Secured Parties.

 

(e)       Preservation of Security Interest. The Servicer (at the Borrowe’s
expense) will file such financing and continuation statements and any other
documents that it reasonably should know may be required by any law or
regulation of any Governmental Authority to preserve and protect fully the first
priority perfected security interest of the Collateral Agent, for the benefit of
the Secured Parties, in, to and under the Loan Assets and that portion of the
Collateral in which a security interest may be perfected by filing.

 

(f)        Events of Default. The Servicer will provide the Administrative Agent
and each Lender (with a copy to the Collateral Agent) with immediate written
notice of the occurrence of each Event of Default and each Unmatured Event of
Default of which the Servicer has knowledge or has received notice. In addition,
no later than two (2) Business Days following the Service’s knowledge or notice
of the occurrence of any Event of Default or Unmatured Event of Default, the
Servicer will provide to the Collateral Agent, the Administrative Agent and each
Lender a written statement of a Responsible Officer of the Servicer setting
forth the details of such event and the action that the Servicer proposes to
take with respect thereto.

 

(g)       Taxes. The Servicer will file its tax returns, if any, and pay any and
all Taxes imposed on it or its property as required under the Transaction
Documents (except as contemplated by Section 4.03(l)).

 

(h)       Other. The Servicer will promptly furnish to the Collateral Agent, the
Administrative Agent and each Lender, to the extent reasonably obtainable by the
Servicer, such other information, documents, records or reports respecting the
Collateral or the condition or operations, financial or otherwise, of each Loan
Party or the Servicer as the Collateral Agent, any Lender or the Administrative
Agent may from time to time reasonably request in order to protect the interests
of the Administrative Agent, the Lenders, the Collateral Agent or Secured
Parties under or as contemplated by this Agreement.

 

(i)        Proceedings Related to the Loan Parties, the Originator and the
Servicer and the Transaction Documents. The Servicer shall notify the
Administrative Agent and each Lender as soon as possible and in any event within
five (5) Business Days after the Servicer receives notice or obtains knowledge
thereof of any settlement of, judgment (including a judgment with respect to the
liability phase of a bifurcated trial) in or commencement of any labor
controversy, litigation, action, suit or proceeding before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that could reasonably be expected to have a Material
Adverse Effect, the Originator or the Servicer (or any of their Affiliates that
are in the business of originating, acquiring or servicing assets similar to
Loan Assets) or the Transaction Documents. For purposes of this Section 5.03(i),
(i) any settlement, judgment, labor controversy, litigation, action, suit or
proceeding affecting the Transaction Documents in excess of $1,000,000 shall be
deemed to be expected to have such a Material Adverse Effect and (ii) any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting the Servicer or the Originator in excess of $10,000,000 shall be
deemed to be expected to have such a Material Adverse Effect.

 



 115 

 

 

(j)        Deposit of Collections. The Servicer shall promptly (but in no event
later than two (2) Business Days after receipt) deposit or cause to be deposited
into the Collection Account any and all Available Collections received by any
Loan Party, the Servicer or any of their Affiliates.

 

(k)       Special Purpose Entity Requirements. At the Borrowe’s expense, the
Servicer shall take such actions as are necessary to cause each Loan Party to be
in compliance with the special purpose entity requirements set forth in Sections
5.01(a) and 5.01(b) and 5.02(a) and 5.02(b); provided that, for the avoidance of
doubt, the Servicer shall not be required to expend any of its own funds to
cause a Loan Party to be in compliance with subsection 5.02(a)(v) or subsection
5.01(b)(xvi).

 

(l)        [Reserved].

 

(m)      Proceedings Related to the Collateral. The Servicer shall notify the
Administrative Agent and each Lender as soon as possible and in any event within
two (2) Business Days after any Responsible Officer of the Servicer receives
notice or has actual knowledge of any settlement of, judgment (including a
judgment with respect to the liability phase of a bifurcated trial) in or
commencement of any labor controversy, litigation, action, suit or proceeding
before any court or governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign, that the Servicer reasonably believes
would have a Material Adverse Effect on the interests of the Collateral Agent or
the Secured Parties in, to and under the Collateral. For purposes of this
Section 5.03(m), any settlement, judgment, labor controversy, litigation,
action, suit or proceeding affecting the Collateral or the Collateral Agent's or
the Secured Parties' interest in the Collateral in excess of $10,000,000 or more
shall be deemed to be expected to have such a Material Adverse Effect. In
addition, this Section 5.03(m) shall not be construed to require delivery by the
Servicer or any Affiliate thereof of any proceeding, litigation, suit or action
involving an Obligor to the extent that such delivery of notice is required
pursuant to Section 5.01(p).

 

(n)       Compliance with Legal Opinions. The Servicer shall take all other
actions necessary to maintain the accuracy of the factual assumptions in all
material respects set forth in the legal opinions of Dechert LLP, as special
counsel to the Servicer, issued in connection with the Transaction Documents and
relating to the issues of substantive consolidation and true sale of the Loan
Assets.

 

(o)       Instructions to Agents and Obligors. Subject to Section 6.04(d), the
Servicer shall direct, or shall cause the Originator to direct, any agent or
administrative agent for any Loan Asset to remit all payments and collections
with respect to such Loan Asset, and, if applicable, to direct the Obligor with
respect to such Loan Asset to remit all such payments and collections with
respect to such Loan Asset directly to the Collection Account (or, with respect
to assets denominated in an Eligible Currency other than Dollars, the applicable
Eligible Currency Account). The Servicer shall take steps consistent with the
Servicing Standard to ensure, and shall cause the Originator to take
commercially reasonable steps to ensure, that only funds constituting payments
and collections relating to Loan Assets shall be deposited into the Collection
Account.

 



 116 

 

 

(p)       Capacity as Servicer. The Servicer will ensure that, at all times when
it is dealing with or in connection with the Loan Assets in its capacity as
Servicer, it holds itself out as Servicer, and not in any other capacity.

 

(q)       Notice of Breaches of Representations and Warranties under each
Purchase and Sale Agreement. The Servicer confirms and agrees that the Servicer
will, upon receipt of notice or discovery thereof, promptly send to the
Administrative Agent, each Lender and the Collateral Agent a notice of (i) any
breach of any representation, warranty, agreement or covenant under a Purchase
and Sale Agreement or (ii) any event or occurrence that, upon notice, or upon
the passage of time or both, would constitute such a breach, in each case,
promptly upon learning thereof.

 

(r)       Audits. Periodically after the Closing Date, at the discretion of the
Administrative Agent and each Lender, the Servicer shall allow the
Administrative Agent and each Lender (during normal office hours and upon
advance notice) to review the Service’s collection and administration of the
Collateral in order to assess compliance by the Servicer with the Servicing
Standard, as well as with the Transaction Documents, and to conduct an audit of
the Collateral and Required Loan Documents in conjunction with such a review
(provided that the Servicer shall not be liable for the costs and expenses of
more than one such visit in any calendar year unless an Event of Default has
occurred hereunder). Such review shall be reasonable in scope and shall be
completed in a reasonable period of time.

 

(s)       Notice of Breaches of Representations and Warranties under this
Agreement. The Servicer shall promptly notify the Administrative Agent and the
Lenders if any representation or warranty set forth in Section 4.03 was
incorrect at the time it was given or deemed to have been given and at the same
time deliver to the Collateral Agent, the Administrative Agent and the Lenders a
written notice setting forth in reasonable detail the nature of such facts and
circumstances.

 

(t)       Insurance Policies. The Servicer has caused, and will cause, to be
performed any and all acts required to be performed to preserve the rights and
remedies of the Collateral Agent and the Secured Parties in any Insurance
Policies applicable to Loan Assets (to the extent the Servicer is the agent or
servicer under the applicable Underlying Instruments) including, in each case,
any necessary notifications of insurers, assignments of policies or interests
therein, and establishments of co-insured, joint loss payee and mortgagee rights
in favor of the Collateral Agent and the Secured Parties; provided that, unless
a Loan Party is the sole lender under such Underlying Instruments, the Servicer
shall only take such actions that are customarily taken by or on behalf of a
lender in a syndicated loan facility to preserve the rights of such lender.

 

(u)       Disregarded Entity. The Servicer shall not permit or take any action
that would cause a Loan Party to be treated as other than a disregarded entity
or a partnership (other than a publicly traded partnership) all of whose
beneficial owners are United States persons for U.S. federal income tax
purposes.

 



 117 

 

 

(v)       Anti-Terrorism; OFAC; Anti-Corruption. Each of the representations and
warranties set out in sub clauses (i) through (v) (inclusive) of Section 4.03(p)
shall be deemed here restated and, mutatis mutandis, construed as covenants made
and given under this Section 5.03.

 

(w)      Value Adjustment Event. Promptly upon obtaining knowledge thereof, the
Servicer will provide the Administrative Agent and each Lender (with a copy to
the Collateral Agent) with written notice of the occurrence of any event that
the Servicer reasonably believes is a Value Adjustment Event with respect to any
Eligible Loan Asset; provided that, the Servicer will be deemed to not have
knowledge of any Valuation Adjustment Event that requires a determination be
made by the Administrative Agent until such determination has been made. Any
such notice will be considered delivered if notation of such potential Value
Adjustment Event is made in any Borrowing Base Certificate, Servicing Report, or
other report delivered by the Servicer or a Loan Party to the Administrative
Agent within the timeframe contemplated by this Section 5.03(w).

 

Section 5.04       Negative Covenants of the Servicer.

 

From the Closing Date until the Collection Date:

 

(a)       Mergers, Acquisition, Sales, etc. The Servicer will not consolidate
with or merge into any other Person or convey or transfer its properties and
assets substantially as an entirety to any Person, unless the Servicer is the
surviving entity and unless:

 

(i)        the Servicer has delivered to the Administrative Agent and each
Lender (A) an Office’s Certificate stating that any such consolidation, merger,
conveyance or transfer and any supplemental agreement executed in connection
therewith comply with this Section 5.04 and that all conditions precedent herein
provided for relating to such transaction have been complied with and (B) such
other items as the Administrative Agent may reasonably request; provided that in
no event shall the Servicer be required to provide an Opinion of Counsel to the
Administrative Agent or Lenders with respect to a merger effectuated in
accordance with the proviso below;

 

(ii)       the Servicer shall have delivered notice of such consolidation,
merger, conveyance or transfer to the Administrative Agent and each Lender;

 

(iii)      after giving effect thereto, no Event of Default or Servicer Default
or event that with notice or lapse of time would constitute either an Event of
Default or a Servicer Default shall exist; and

 

(iv)      the Administrative Agent shall have consented in writing to such
consolidation, merger, conveyance or transfer.

 



 118 

 

 

provided that the consent of the Administrative Agent and the Required Lenders
shall not be required in the event that the Servicer consolidates or merges into
entity with the same investment adviser as the Servicer (“Permitted Entity”) or
conveys or transfers all or substantially all of its properties and assets to a
Permitted Entity, in each case, so long as (x) the surviving entity has,
together with all other entities and accounts advised by the same investment
adviser, at least $2,000,000,000 of assets under management (measured as of the
last day of the most recent fiscal quarter of such surviving entity and the
other entities and accounts), (y) the surviving entity's regular business
includes the servicing of assets similar to the Collateral Portfolio and (z) the
surviving entity reaffirms its obligations under this Agreement and the other
Transaction Documents.

 

(b)       Change in Payment Instructions to Obligors. The Servicer will not make
any change in its instructions to Obligors (solely with respect to non-agented
Loan Assets), agent banks or administrative agents on the Loan Assets regarding
payments to be made with respect to the Collateral to the Collection Account,
unless the Administrative Agent has consented to such change.

 

(c)       [Reserved].

 

(d)       Allocation of Charges. There will not be any agreement or
understanding between the Servicer and any Loan Party (other than as expressly
set forth herein or as consented to by the Administrative Agent), providing for
the allocation or sharing of obligations to make payments or otherwise in
respect of any Taxes, fees, assessments or other governmental charges.

 

(e)       Taxable Mortgage Pool Matters. The Servicer will manage the portfolio
and advise any Loan Party with respect to the purchases from any third party
seller so as to not at any time cause such Loan Party to be treated as a taxable
mortgage pool for U.S. federal income tax purposes or cause more than 50% of the
of the Loan Assets owned by such Loan Party to consist of real estate mortgages
as defined in Treasury Regulation Section 301.7701(i)-1 of the Code.

 

Section 5.05      Affirmative Covenants of the Collateral Agent.

 

From the Closing Date until the Collection Date:

 

(a)       Compliance with Law. The Collateral Agent will comply in all respects
with all Applicable Law.

 

(b)       Preservation of Existence. The Collateral Agent will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction where failure to preserve and maintain such existence, rights,
franchises, privileges and qualification could reasonably be expected to have a
Material Adverse Effect.

 



 119 

 

 

 

Section 5.06      Negative Covenants of the Collateral Agent.

 

From the Closing Date until the Collection Date, the Collateral Agent will not
make any changes to the Collateral Agent Fees without the prior written approval
of the Administrative Agent.

 

Section 5.07      Affirmative Covenants of the Collateral Custodian.

 

From the Closing Date until the Collection Date:

 

(a)       Compliance with Law. The Collateral Custodian will comply in all
respects with all Applicable Law.

 

(b)       Preservation of Existence. The Collateral Custodian will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction where failure to preserve and maintain such existence, rights,
franchises, privileges and qualification could reasonably be expected to have a
Material Adverse Effect.

 

(c)       Location of Required Loan Documents. Subject to Article XII of this
Agreement, the Required Loan Documents shall remain at all times in the
possession of the Collateral Custodian at its address located at 425 Hennepin
Ave, Minneapolis, MN 55414 unless notice of a different address is given in
accordance with the terms hereof or unless the Administrative Agent agrees to
allow certain Required Loan Documents to be released to the Servicer on a
temporary basis in accordance with the terms hereof, except as such Required
Loan Documents may be released pursuant to the terms of this Agreement.

 

Section 5.08      Negative Covenants of the Collateral Custodian.

 

From the Closing Date until the Collection Date:

 

(a)       Required Loan Documents. The Collateral Custodian will not dispose of
any documents constituting the Required Loan Documents in any manner that is
inconsistent with the performance of its obligations as the Collateral Custodian
pursuant to this Agreement and will not dispose of any Collateral except as
contemplated by this Agreement.

 

(b)       No Changes in Collateral Custodian Fees. The Collateral Custodian will
not make any changes to the Collateral Custodian Fees without the prior written
approval of the Administrative Agent.

 

ARTICLE VI

ADMINISTRATION AND SERVICING OF CONTRACTS

 

Section 6.01      Appointment and Designation of the Servicer.

 

(a)       Initial Servicer. Each Loan Party hereby appoints Golub Capital BDC,
Inc., pursuant to the terms and conditions of this Agreement, as Servicer, with
the authority to service, administer and exercise rights and remedies, on behalf
of each Loan Party, in respect of the Collateral. Until the Administrative Agent
gives Golub Capital BDC, Inc. a Servicer Removal Notice, Golub Capital BDC, Inc.
hereby accepts such appointment and agrees to perform the duties and
responsibilities of the Servicer pursuant to the terms hereof. The Servicer and
the Borrower hereby acknowledge that the Administrative Agent and the Secured
Parties are third party beneficiaries of the obligations undertaken by the
Servicer hereunder.

 



 120 

 

 

(b)       Servicer Removal Notice. The Borrower, the Servicer, each Lender and
the Administrative Agent hereby agree that, upon the occurrence of an Event of
Default (including, as a result of a Servicer Default), the Administrative
Agent, by written notice to the Servicer (with a copy to the Collateral Agent)
(a “Servicer Removal Notice”), may terminate all of the rights, obligations,
power and authority of the Servicer under this Agreement. On and after the
receipt by the Servicer of a Servicer Removal Notice pursuant to this Section
6.01(b), the Servicer shall continue to perform all servicing functions under
this Agreement until the date specified in the Servicer Removal Notice or
otherwise specified by the Administrative Agent in writing or, if no such date
is specified in such Servicer Removal Notice or otherwise specified by the
Administrative Agent, until a date mutually agreed upon by the Servicer and the
Administrative Agent and shall be entitled to receive, to the extent of funds
available therefor pursuant to Section 2.04, the Servicing Fee therefor accrued
until such date. After such date, the Servicer agrees that it will terminate its
activities as Servicer hereunder in a manner that the Administrative Agent
believes will facilitate the transition of the performance of such activities to
a successor Servicer, and the successor Servicer shall assume each and all of
the Service’s obligations to service and administer the Collateral, on the terms
and subject to the conditions herein set forth, and the Servicer shall use its
best efforts to assist the successor Servicer in assuming such obligations.

 

(c)       Appointment of Replacement Servicer. At any time following the
delivery of a Servicer Removal Notice, the Administrative Agent may, in its sole
discretion, appoint a replacement servicer (the “Replacement Servicer”), which
appointment shall take effect upon the Replacement Servicer accepting such
appointment by a written assumption in a form satisfactory to the Administrative
Agent in its sole discretion. Upon the appointment of a Replacement Servicer,
the initial Servicer shall have no liability with respect to any action
performed by the Replacement Servicer on or after the date that the Replacement
Servicer becomes the successor to the Servicer.

 

(d)       Liabilities and Obligations of Replacement Servicer. Upon its
appointment, the Replacement Servicer shall be the successor in all respects to
the Servicer with respect to servicing functions under this Agreement and shall
be subject to all the responsibilities, duties and liabilities relating thereto
placed on the Servicer by the terms and provisions hereof, and all references in
this Agreement to the Servicer shall be deemed to refer to the Replacement
Servicer; provided that the Replacement Servicer shall have (i) no liability
with respect to any action performed by the terminated Servicer prior to the
date that the Replacement Servicer becomes the successor to the Servicer or any
claim of a third party based on any alleged action or inaction of the terminated
Servicer, (ii) no obligation to perform any advancing obligations, if any, of
the Servicer unless it elects to in its sole discretion, (iii) no obligation to
pay any Taxes required to be paid by the Servicer (provided that the Replacement
Servicer shall pay any income Taxes for which it is liable), (iv) no obligation
to pay any of the fees and expenses of any other party to the transactions
contemplated hereby, and (v) no liability or obligation with respect to any
Servicer indemnification obligations of any prior Servicer, including the
original Servicer. The indemnification obligations of the Replacement Servicer
upon becoming a Replacement Servicer, are expressly limited to those arising on
account of its failure to act in good faith and with reasonable care under the
circumstances. In addition, the Replacement Servicer shall have no liability
relating to the representations and warranties of the Servicer contained in
Section 4.03.

 



 121 

 

 

(e)       Authority and Power. All authority and power granted to the Servicer
under this Agreement shall automatically cease and terminate upon termination of
this Agreement as to the Servicer and shall pass to and be vested in the
applicable Loan Party and each Loan Party is hereby authorized and empowered to
execute and deliver, on behalf of the Servicer, as attorney-in-fact or
otherwise, all documents and other instruments, and to do and accomplish all
other acts or things necessary or appropriate to effect the purposes of such
transfer of servicing rights. The Servicer agrees to cooperate with each Loan
Party in effecting the termination of the responsibilities and rights of the
Servicer to conduct servicing of the Collateral.

 

(f)       Subcontracts. The Servicer may, with the prior written consent of the
Administrative Agent (other than in the case of its Affiliates for which such
consent shall not be required), subcontract with any other Person for servicing,
administering or collecting the Collateral; provided that (i) the Servicer shall
select any such Person with reasonable care and shall be solely responsible for
the fees and expenses payable to any such Person, (ii) the Servicer shall not be
relieved of, and shall remain liable for, the performance of the duties and
obligations of the Servicer pursuant to the terms hereof without regard to any
subcontracting arrangement and (iii) any such subcontract (other than a
subcontract between the Servicer and its Affiliate) shall be terminable upon the
occurrence of a Servicer Default.

 

(g)       Waiver. Each Loan Party acknowledges that, after delivery of a
Servicer Removal Notice, the Administrative Agent or any of its Affiliates may
act as the Collateral Agent and/or the Servicer, and the Borrower waives any and
all claims against the Administrative Agent, each Lender or any of their
respective Affiliates, the Collateral Agent and the Servicer (other than claims
relating to such party's gross negligence or willful misconduct) relating in any
way to the custodial or collateral administration functions having been
performed by the Administrative Agent or any of its Affiliates in accordance
with the terms and provisions (including the standard of care) set forth in the
Transaction Documents.

 

Section 6.02      Duties of the Servicer.

 

(a)       Duties. The Servicer shall take or cause to be taken all such actions
as may be necessary or advisable to service, administer and collect on the
Collateral from time to time, all in accordance with Applicable Law and the
Servicing Standard. Prior to the delivery of a Servicer Removal Notice, but
subject to the terms of this Agreement (including, Section 6.04), the Servicer
has the sole and exclusive authority to make any and all decisions with respect
to the Collateral and take or refrain from taking any and all actions with
respect to the Collateral. Without limiting the foregoing, the duties of the
Servicer shall include the following:

 

(i)       supervising the Collateral, including communicating with Obligors,
executing amendments, providing consents and waivers, enforcing and collecting
on the Collateral and otherwise managing the Collateral on behalf of the Loan
Parties;

 



 122 

 

 

(ii)       maintaining all necessary servicing records with respect to the
Collateral and providing such reports to the Administrative Agent and each
Lender (with a copy to the Collateral Agent and the Collateral Custodian) in
respect of the servicing of the Collateral (including information relating to
its performance under this Agreement) as may be required hereunder or as the
Administrative Agent or any Lender may request;

 

(iii)      maintaining and implementing administrative and operating procedures
(including, an ability to recreate servicing records evidencing the Collateral
in the event of the destruction of the originals thereof) and keeping and
maintaining all documents, books, records and other information necessary or
advisable for the collection of the Collateral;

 

(iv)     promptly delivering to the Administrative Agent, each Lender, the
Collateral Agent or the Collateral Custodian, from time to time, such
information and servicing records (including information relating to its
performance under this Agreement) as the Administrative Agent, each Lender,
Collateral Custodian or the Collateral Agent may from time to time request;

 

(v)       identifying each Loan Asset in its internal servicing records to
reflect the ownership of such Loan Asset by the applicable Loan Party;

 

(vi)     using its best efforts to maintain the perfected security interest of
the Collateral Agent, for the benefit of the Secured Parties, in the Collateral;

 

(vii)    maintaining the Loan File with respect to Loan Assets included as part
of the Collateral;

 

(viii)   directing the Collateral Agent to make payments pursuant to the terms
of the Servicing Report in accordance with Section 2.04;

 

(ix)       directing the sale or substitution of Collateral in accordance with
Section 2.07;

 

(x)       providing advice to the Borrower with respect to the purchase and sale
of and payment for the Loan Assets;

 

(xi)       instructing the Obligors and the administrative agents on the Loan
Assets to make payments directly into the Collection Account established and
maintained with the Collateral Agent;

 

(xii)     delivering the Loan Files and a Loan Asset Schedule to the Collateral
Custodian;

 



 123 

 

 

(xiii)    preparing and delivering to the Borrower, the Collateral Agent and the
Administrative Agent on each Reporting Date a Borrowing Base Certificate setting
forth the calculation of the Borrowing Base as of such Reporting Date;

 

(xiv)    directing the Collateral Agent to convert amounts denominated in any
Eligible Currency to any other Eligible Currency for any permitted purpose
hereunder; and

 

(xv)    complying with such other duties and responsibilities as may be required
of the Servicer by this Agreement.

 

It is acknowledged and agreed that the Servicer shall perform its servicing
duties hereunder only to the extent a lender under the related loan syndication
Underlying Instruments has the right to do so unless a Loan Party is the sole
lender thereunder.

 

(b)       Notwithstanding anything to the contrary contained herein, the
exercise by the Administrative Agent, the Collateral Agent, each Lender and the
Secured Parties of their rights hereunder shall not release the Servicer (unless
replaced by a Replacement Servicer), the Originator or any Loan Party from any
of their duties or responsibilities with respect to the Collateral other than
with respect to any mistake, reckless act or any action or inaction undertaken
in a negligent manner on the part of any of the Administrative Agent, the
Collateral Agent, each Lender and the Secured Parties. The Secured Parties, the
Administrative Agent, each Lender and the Collateral Agent shall not have any
obligation or liability with respect to any Collateral, nor shall any of them be
obligated to perform any of the obligations of the Servicer hereunder, unless
one of them becomes a Replacement Servicer hereunder.

 

Section 6.03      Authorization of the Servicer.

 

(a)       Each of each Loan Party, the Administrative Agent and each Lender
hereby authorizes the Servicer (including any successor thereto) to take any and
all steps consistent with the Servicing Standard in its name and on its behalf
necessary or desirable in the determination of the Servicer and not inconsistent
with the sale of the Collateral by the Originator to the Borrower or the
Borrower to a Securitization Subsidiary, as applicable, under the applicable
Purchase and Sale Agreement and, thereafter, the Grant by each Loan Party to the
Collateral Agent on behalf of the Secured Parties hereunder, to collect all
amounts due under any and all Collateral, including, endorsing any of their
names on checks and other instruments representing Interest Collections and
Principal Collections, executing and delivering any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Collateral and, after the
delinquency of any Collateral and to the extent permitted under and in
compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof, to the same extent as the Originator could have done
if it had continued to own such Collateral. Each Loan Party, the Originator and
the Collateral Agent on behalf of the Secured Parties shall furnish the Servicer
(and any successors thereto) with any powers of attorney and other documents
necessary or appropriate to enable the Servicer to carry out its servicing and
administrative duties hereunder, and shall cooperate with the Servicer to the
fullest extent in order to ensure the collectability of the Collateral. In no
event shall the Servicer be entitled to make the Secured Parties, the
Administrative Agent, the Collateral Agent or any Lender a party to any
litigation without such party's express prior written consent, or to make any
Loan Party a party to any litigation (other than any routine foreclosure or
similar collection procedure) without the Administrative Agent's consent.

 



 124 

 

 

(b)      After the declaration of the Facility Maturity Date, at the direction
of the Administrative Agent, the Servicer shall take such action as the
Administrative Agent may deem necessary or advisable to enforce collection of
the Collateral; provided that the Administrative Agent may, at any time that an
Event of Default has occurred and is continuing, notify any Obligor with respect
to any Collateral of the assignment of such Collateral to the Collateral Agent
on behalf of the Secured Parties and direct that payments of all amounts due or
to become due be made directly to the Administrative Agent or any servicer,
collection agent or account designated by the Administrative Agent and, upon
such notification and at the expense of the Borrower, the Administrative Agent
may enforce collection of any such Collateral, and adjust, settle or compromise
the amount or payment thereof.

 

Section 6.04      Collection of Payments; Accounts.

 

(a)       Collection Efforts, Modification of Collateral.

 

(i)       The Servicer will collect, cause to be collected, or make arrangements
for the collection of all payments due and owing to the Borrower pursuant to the
terms and provisions of the Loan Assets included in the Collateral as and when
the same become due, all in accordance with the Servicing Standard.

 

(ii)       In the performance of its obligations hereunder, a Loan Party (or the
Servicer on its behalf) may enter into any amendment or waiver of or supplement
to any Underlying Instrument, all in accordance with the Servicing Standard;
provided that, on and after the occurrence of an Event of Default, the prior
written consent of the Administrative Agent shall be required for any waiver,
modification or variance that would impair the collectability of the Collateral
Portfolio, increase such Loan Party's commitment or outstanding loans thereunder
or extend the maturity of any outstanding or committed loans of such Loan Party
thereunder beyond the Facility Maturity Date.

 

(b)       [Reserved].

 

(c)       Taxes and other Amounts. The Servicer will use efforts consistent with
the Servicing Standard to collect all payments with respect to amounts due for
Taxes, assessments and insurance premiums relating to each Loan Asset to the
extent required to be paid to such Loan Party for such application under the
applicable Underlying Instruments and remit such amounts to the appropriate
Governmental Authority or insurer as required by the Underlying Instruments.

 

(d)       Payments to Collection Account. On or before the applicable Cut-Off
Date, the Servicer shall have instructed all (solely with respect to non-agented
Loan Assets), agent banks or administrative agents on the Loan Assets to make
all payments in respect of the Collateral in the applicable Eligible Currency
directly to the Collection Account; provided that the Servicer is not required
to so instruct any Obligor which is solely a guarantor or other surety (or an
Obligor that is not designated as the "lead borrower" or another such similar
term) unless and until the Servicer calls on the related guaranty or secondary
obligation.

 



 125 

 

 

(e)       Controlled Accounts. Each of the parties hereto hereby agrees that (i)
each Controlled Account is intended to be a "securities account" or "deposit
account" within the meaning of the UCC and (ii) except as otherwise expressly
provided herein and in the Control Agreement, as applicable, prior to the
delivery of a Notice of Exclusive Control, the Borrower, the Servicer and the
Collateral Agent (acting at the direction of the Administrative Agent) shall be
entitled to exercise the rights that comprise each Financial Asset held in each
Controlled Account which is a securities account and have the right to direct
the disposition of funds in any Controlled Account which is a deposit account;
provided that, after the delivery of a Notice of Exclusive Control, such rights
shall be exclusively held by the Collateral Agent (acting at the direction of
the Administrative Agent). Each of the parties hereto hereby agrees to cause the
securities intermediary that holds any money or other property for a Loan Party
in a Controlled Account that is a securities account to agree with the parties
hereto that (A) the cash and other property (subject to Section 6.04(f) below
with respect to any property other than investment property, as defined in
Section 9-102(a)(49) of the UCC) is to be treated as a Financial Asset and (B)
regardless of any provision in any other agreement, for purposes of the UCC,
with respect to the Controlled Accounts, New York shall be deemed to be the
Account Bank's jurisdiction (within the meaning of Section 9-304 of the UCC) and
the securities intermediary's jurisdiction (within the meaning of Section 8-110
of the UCC). All securities or other property underlying any Financial Assets
credited to the Controlled Accounts in the form of securities or instruments
shall be registered in the name of the Account Bank or if in the name of a Loan
Party or the Collateral Agent, Indorsed to the Account Bank, Indorsed in blank,
or credited to another securities account maintained in the name of the Account
Bank, and in no case will any Financial Asset credited to the Controlled
Accounts be registered in the name of such Loan Party, payable to the order of
such Loan Party or specially Indorsed to such Loan Party, except to the extent
the foregoing have been specially Indorsed to the Account Bank or Indorsed in
blank.

 

(f)       Underlying Instruments. Notwithstanding any term hereof (or any term
of the UCC that might otherwise be construed to be applicable to a "securities
intermediary" as defined in the UCC) to the contrary, none of the Collateral
Agent, the Collateral Custodian nor any securities intermediary shall be under
any duty or obligation in connection with the acquisition by a Loan Party, or
the Grant by such Loan Party to the Collateral Agent, of any Loan Asset in the
nature of a loan or a participation in a loan to examine or evaluate the
sufficiency of the documents or instruments delivered to it by or on behalf of
such Loan Party under the related Underlying Instruments, or otherwise to
examine the Underlying Instruments, in order to determine or compel compliance
with any applicable requirements of or restrictions on transfer (including any
necessary consents). The Collateral Custodian shall hold any Instrument
delivered to it evidencing any Loan Asset Granted to the Collateral Agent
hereunder as custodial agent for the Collateral Agent in accordance with the
terms of this Agreement.

 

(g)       Adjustments. If (i) the Servicer makes a deposit into the Collection
Account in respect of an Interest Collection or a Principal Collection of a Loan
Asset and such Interest Collection or Principal Collection was received by the
Servicer in the form of a check that is not honored for any reason or (ii) the
Servicer makes a mistake with respect to the amount of any Interest Collection
or Principal Collection and deposits an amount that is less than or more than
the actual amount of such Interest Collection or Principal Collection, the
Servicer shall appropriately adjust the amount subsequently deposited into the
Collection Account to reflect such dishonored check or mistake. Any scheduled
payment in respect of which a dishonored check is received shall be deemed not
to have been paid.

 



 126 

 

 

Section 6.05      [Reserved].

 

Section 6.06     Servicer Compensation. As compensation for its activities
hereunder and reimbursement for its expenses, the Servicer shall be entitled to
be paid the Servicing Fee and reimbursed its reasonable out-of-pocket expenses
as provided in Section 2.04.

 

Section 6.07     Payment of Certain Expenses by Servicer. The Servicer will be
required to pay all expenses incurred by it in connection with its activities
under this Agreement, including fees and disbursements of its independent
accountants, Taxes imposed on the Servicer and expenses incurred by the Servicer
in connection with payments and reports pursuant to this Agreement. The Servicer
may be reimbursed for any reasonable out-of-pocket expenses incurred hereunder
(including out-of-pocket expenses paid by the Servicer on behalf of the
Borrower), subject to the availability of funds pursuant to Section 2.04.

 

Section 6.08      Reports to the Administrative Agent; Account Statements;
Servicer Information.

 

(a)       Borrowing Base Certificate. On each Measurement Date, the Borrower (or
the Servicer on its behalf) will provide a Borrowing Base Certificate, updated
as of such date, to the Administrative Agent and each Lender (with a copy to the
Collateral Agent).

 

(b)       Servicing Report. On each Reporting Date, the Servicer will provide to
the Borrower, each Lender, the Administrative Agent and the Collateral Agent, a
statement including (i) a Borrowing Base Certificate, (ii) a Loan Asset
Schedule, (iii) a then current calculation of the Weighted Average Life Test,
(iv) a list of Loan Assets acquired, sold, substituted or released since the
last Reporting Date, (v) a then current calculation of the Diversity Score in
respect of the Loan Assets included in the Collateral and (vi) if such Reporting
Date occurs in a calendar month in which a Payment Date occurs, amounts to be
remitted pursuant to Section 2.04 to the applicable parties (which shall include
any applicable wiring instructions of the parties receiving payment) (such
monthly statement, a “Servicing Report”), with respect to the last calendar day
of the previous calendar month in the case of clauses (i) through (iii) and with
respect to the last calendar month in the case of clause (iv), signed by a
Responsible Officer of the Servicer and the Borrower and substantially in the
form of Exhibit H.

 

(c)       Servicer Certificate. Together with each Servicing Report, the
Servicer shall submit to the Administrative Agent, each Lender and the
Collateral Agent a certificate substantially in the form of Exhibit I (a
“Servicer Certificate”), signed by a Responsible Officer of the Servicer, which
shall include a certification by such Responsible Officer that, to his/her
knowledge, no Event of Default, Servicer Default or Unmatured Event of Default
has occurred as of the date of such Servicer Certificate.

 



 127 

 

 

(d)      Financial Statements. The Servicer will submit for reasonably prompt
delivery to the Administrative Agent, each Lender and the Collateral Agent, upon
the written request of any such party (i) the unaudited financial statements of
Golub Capital BDC, Inc. for the most recent fiscal quarter and (ii) audited
financial statements of Golub Capital BDC, Inc. audited by a firm of nationally
recognized independent public accountants, as of the end of the most recent
fiscal year, in each case, only to the extent such financial statements are not
publicly available on EDGAR in accordance with the deadlines required pursuant
to the Exchange Act and the associated rules and regulations.

 

(e)       Obligor Financial Statements; Valuation Reports; Other Reports. The
Servicer will deliver to the Administrative Agent, the Lenders and the
Collateral Agent, with respect to each Obligor, (i) all documents and
information required to be delivered by the Obligor under the Underlying
Instruments with respect to each Loan Asset, and the complete financial
reporting package with respect to such Obligor and with respect to each Loan
Asset for such Obligor (including any financial statements, management
discussion and analysis, executed covenant compliance certificates and related
covenant calculations with respect to such Obligor and with respect to each Loan
Asset for such Obligor) provided to a Loan Party and/or the Servicer quarterly
by such Obligor, which delivery shall be made within sixty (60) days after the
end of such Obligo’s first three (3) fiscal quarters and one hundred twenty
(120) days after the end of such Obligo’s fiscal year-end (which financial
reporting package shall include, at minimum, sufficient details to determine
Cash Interest Coverage Ratio, Senior Leverage Ratio, Total Leverage Ratio and
EBITDA, as applicable, for such Obligor) and (ii) (x) on a quarterly basis, (A)
the status of each Loan Asset, including an assessment of the related Obligor
and information known to the Servicer that may be material to their future
financial performance, (B) the Service’s expectations, projections or plans for
working out, restructuring, managing, selling or otherwise monetizing such Loan
Asset and (C) any other information reasonably requested by the Administrative
Agent (including a report listing, and providing an explanation of, all
amendments, modifications and waivers made with respect to any Underlying
Instrument related to any Loan Asset during the immediately preceding Remittance
Period and all information provided to an Approved Valuation Firm) relating to
any Loan Asset, and (y) promptly upon receipt by a Loan Party or the Servicer,
the valuation report(s) for such fiscal quarter. Upon demand by the
Administrative Agent, the Servicer will provide such other information as the
Administrative Agent may request with respect to any Obligor.

 

(f)       Amendments to Loan Assets. The Servicer will deliver to the
Administrative Agent, the Lenders and the Collateral Custodian a copy of any
material amendment, restatement, supplement, waiver or other modification to the
Underlying Instruments of any Loan Asset (along with any internal documents
prepared by the Servicer and provided to its investment committee in connection
with such amendment, restatement, supplement, waiver or other modification)
within ten (10) Business Days of the effectiveness of such amendment,
restatement, supplement, waiver or other modification.

 

(g)       Electronic Format. Notwithstanding anything to the contrary contained
herein, information required to be delivered or submitted to any Secured Party
pursuant to Section 5.03(h) and this Article VI shall be deemed to have been
delivered on the date on which such information is posted on a website to which
the Administrative Agent has access or upon receipt of such information through
email or another delivery method acceptable to the Administrative Agent.

 



 128 

 

 

(h)       Obligor Reports. The Servicer shall furnish to the Administrative
Agent within a reasonable period updated Obligor Information for each Obligor if
and when such information is available.

 

(i)       Office’s Certificate. On each anniversary of the date of this
Agreement, the Borrower shall deliver an Office’s Certificate, in form and
substance acceptable to the Lenders and the Administrative Agent, providing (i)
a certification, based upon a review and summary of UCC search results, that
there is no other interest in the Collateral perfected by filing of a UCC
financing statement other than in favor of the Collateral Agent and (ii) a
certification, based upon a review and summary of tax and judgment lien searches
satisfactory to the Administrative Agent, that there is no other interest in the
Collateral based on any tax or judgment lien.

 

Section 6.09      Annual Statement as to Compliance. The Servicer will provide
to the Administrative Agent, each Lender and the Collateral Agent within ninety
(90) days following the end of each fiscal year of the Servicer, commencing with
the fiscal year ending on December 31, 2019, a fiscal report signed by a
Responsible Officer of the Servicer certifying that (a) a review of the
activities of the Servicer, and the Service’s performance pursuant to this
Agreement, for the fiscal period ending on the last day of such fiscal year has
been made under such Person's supervision and (b) the Servicer has performed or
has caused to be performed all of its obligations under this Agreement
throughout such year and no Servicer Default has occurred.

 

Section 6.10      Annual Independent Public Accountant's Servicing Reports. The
Servicer will cause a nationally recognized auditing firm (who may also render
other services to the Servicer) to furnish to the Administrative Agent, each
Lender and the Collateral Agent within ninety (90) days following the end of
each fiscal year of the Servicer, commencing with the fiscal year ending on
December 31, 2019, a report covering such fiscal year to the effect that such
auditors have applied certain agreed-upon procedures (a copy of which procedures
are attached hereto as Schedule III, it being understood that the Servicer and
the Administrative Agent will provide an updated Schedule III reflecting any
further amendments to such Schedule III prior to the issuance of the first such
agreed-upon procedures report, a copy of which shall replace the then-existing
Schedule III) to certain documents and records relating to the Collateral under
any Transaction Document, compared the information contained in the Servicing
Reports and the Servicer Certificates delivered during the period covered by
such report with such documents and records and that no matters came to the
attention of such auditors that caused them to believe that such servicing was
not conducted in compliance with this Article VI, except for such exceptions as
such auditors shall believe to be immaterial and such other exceptions as shall
be set forth in such statement.

 



 129 

 

 

Section 6.11      Procedural Review of Loan Assets; Access to Servicer and
Service’s Records.

 

(a)       Each of each Loan Party and the Servicer shall permit both (i) the
Administrative Agent (who may be accompanied by any Lender (at its sole
discretion)) and (ii) the representatives of the Administrative Agent, each at
any time and from time to time as the Administrative Agent shall reasonably
request (A) to inspect and make copies of and abstracts from its records
relating to the Loan Assets and (B) to visit its properties in connection with
the collection, processing or servicing of the Loan Assets for the purpose of
examining such records, and to discuss matters relating to the Loan Assets or
such Person's performance under this Agreement and the other Transaction
Documents with any officer or employee or auditor (if any) of such Person having
knowledge of such matters. Each of the Borrower and the Servicer agrees to
render to the Administrative Agent such clerical and other assistance as may be
reasonably requested with regard to the foregoing; provided, that such
assistance shall not interfere in any material respect with the Service’s
business and operations. So long as no Unmatured Event of Default, Event of
Default or Servicer Default has occurred and is continuing, such visits and
inspections shall occur only (x) upon five (5) Business Days' prior written
notice and (y) during normal business hours. During the existence of an
Unmatured Event of Default, an Event of Default or a Servicer Default, there
shall be no limit on the timing of such inspections provided that the
Administrative Agent shall have provided the Borrower and Servicer with one
Business Day notice before any such inspection. The Administrative Agent agrees
to use good faith efforts to provide the Lenders at least ten (10) Business Days
advance notice of any inspection or visit under this Section 6.11(a) so that the
Lenders may accompany the Administrative Agent at their option.

 

(b)       Each Loan Party and the Servicer, as applicable, shall provide to the
Administrative Agent access to the Loan Assets and all other documents regarding
the Loan Assets included as part of the Collateral in its possession, in such
cases where the Administrative Agent is required in connection with the
enforcement of the rights or interests of the Lenders, or by applicable statutes
or regulations, to review such documentation, such access being afforded without
charge but only (i) upon five (5) Business Days' prior written notice (so long
as no Unmatured Event of Default, Event of Default or Servicer Default has
occurred and is continuing) and (ii) during normal business hours. During the
existence of an Unmatured Event of Default, an Event of Default or a Servicer
Default, there shall be no limit on the timing of such inspections and no prior
notice will be required before any inspection. From and after the Closing Date
and periodically thereafter at the reasonable discretion of the Administrative
Agent, the Administrative Agent may review each Loan Party's and the Service’s
collection and administration of the Loan Assets in order to assess compliance
by the Servicer with the Service’s written policies and procedures, as well as
this Agreement and may conduct an audit of the Loan Assets and Records in
conjunction with such review (subject to and in accordance with Section
6.11(a)).

 

Section 6.12      The Servicer Not to Resign. The Servicer shall not resign from
the obligations and duties hereby imposed on it except upon the Service’s
determination that (a) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (b) there is no reasonable action that
the Servicer could take to make the performance of its duties hereunder
permissible under Applicable Law. No such resignation shall become effective
until a Replacement Servicer shall have assumed the responsibilities and
obligations of the Servicer in accordance with Section 6.02.

 



 130 

 

 

ARTICLE VII

EVENTS OF DEFAULT

 

Section 7.01      Events of Default. If any of the following events (each, an
“Event of Default”) shall occur:

 

(a)       a default in the payment when due of (i) any principal of any Advance
or (ii) any other amount payable by the Borrower, the Servicer or the
Originator, including any Yield, any Unused Fee or any other fee and such
failure to pay is not cured within one (1) Business Day after the same becomes
due; provided, however, that an Event of Default shall not occur under this
clause (a) if such failure to pay is caused by an error or omission of an
administrative or operational nature and such payment is in fact made on or
before the third following Business Day;

 

(b)       any failure to pay, on the Facility Maturity Date, all accrued
Obligations;

 

(c)       (i) any of any Loan Party, the Originator or the Servicer shall, (x)
with respect to a Loan Party, fail to pay any principal of, or premium or
interest on, any Indebtedness (other than the Obligations) and (y) with respect
to the Originator, the Servicer, fail to pay any principal of, or premium or
interest on, any Indebtedness (other than the Obligations), in excess of
$2,500,000 with respect to the Originator and $1,000,000 with respect to a Loan
Party, when the same becomes due and payable; (ii) any other default by any of
any Loan Party, the Originator or the Servicer under any agreement, contract,
document or instrument relating to any such Indebtedness or any other event
shall occur and shall continue after the applicable grace period, if the effect
of such default or event is to accelerate the maturity of such Indebtedness; or
(iii) any such Indebtedness is in fact declared to be due and payable or
required to be prepaid, redeemed, purchased or defeased, or an offer to prepay,
redeem, purchase or defease such Indebtedness shall be required to be made, in
each case, prior to the stated maturity thereof;

 

(d)       except as otherwise provided in this definition of "Event of Default,"
a default in the performance, or breach, of any other covenant or other
agreement of a Loan Party or the Originator in the Transaction Documents to
which it is a party (it being understood, without limiting the generality of the
foregoing, that the failure to satisfy the Weighted Average Life Test is not, in
and of itself, an Event of Default and the existence of a Borrowing Base
Deficiency is not, in and of itself, an Event of Default except to the extent
provided in clause ((j) immediately below) and the same continues unremedied (it
being agreed that the sale of any Loan Asset that is not an Eligible Loan Asset
shall remedy the failure of any representation, warranty or certification
related to such Loan Asset being an Eligible Loan Asset) for a period of 30 days
(if such failure can be remedied) after the date on which written notice of such
failure requiring the same to be remedied shall have been given to such Loan
Party or the Servicer by the Administrative Agent or Collateral Agent; provided
that the delivery of a certificate or other report within 30 days that corrects
any inaccuracy contained in a previous certificate or report shall be deemed to
cure such inaccuracy as of the date of delivery of such updated certificate or
report and any and all inaccuracies arising from the continuation of such
initial inaccurate certificate or report;

 



 131 

 

 

(e)       the occurrence of a Bankruptcy Event relating to any Loan Party, the
Originator or the Servicer;

 

(f)       the occurrence of a Servicer Default;

 

(g)      (i) the rendering of one or more judgments, decrees or orders by a
court or arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of $1,000,000 against a Loan Party and the
Servicer and such Loan Party or the Servicer, as applicable, shall not have
either (A) discharged or provided for the discharge of any such judgment, decree
or order in accordance with its terms or (B) perfected a timely appeal of such
judgment, decree or order and caused the execution of same to be stayed during
the pendency of the appeal; (ii) any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of a Loan Party to enforce any such
judgment; or (iii) (x) any Loan Party and the Servicer shall have each in the
aggregate made payments of amounts in excess of $1,000,000, in the settlement of
any litigation, claim or dispute (excluding payments actually made from
insurance proceeds);

 

(h)      the failure of a Loan Party to qualify as a bankruptcy remote entity
based upon customary criteria or the failure to satisfy Section 5.01(d) and
Dechert LLP is unable to issue a new legal opinion (with updated factual
assumptions) within 30 Business Days after the date a Responsible Officer of
such Loan Party becomes aware of such failure;

 

(i)       (1)       any Transaction Document, or any lien or security interest
granted thereunder, shall (except in accordance with its terms), in whole or in
part, terminate, cease to be effective or cease in all material respects to be
the legally valid, binding and enforceable obligation of any Loan Party, the
Originator or the Servicer,

 

(1)      any Loan Party, the Originator or the Servicer or any other party
shall, directly or indirectly, contest in any manner the effectiveness,
validity, binding nature or enforceability of any Transaction Document or any
lien or security interest thereunder (except as the enforceability hereof and
thereof may be limited by Bankruptcy Laws and by general principles of equity
(whether such enforceability is considered in a proceeding in equity or at
law)), or

 

(2)       any security interest in any Collateral securing any Obligation shall,
in whole or in part, cease to be a first priority perfected security interest
except as otherwise expressly permitted to be released in accordance with the
applicable Transaction Document (provided that this clause (3) shall not apply
to an immaterial portion of the Collateral which (x) does not meet the criteria
solely as set forth in the second sentence of clause (2) of Schedule II, (y)
does not result in a Borrowing Base Deficiency and (z) does not have a Material
Adverse Effect on the Secured Parties); or with respect to any mistake on the
part of the Administrative Agent or Collateral Agent in connection with the
failure to have a first priority perfected security interest in respect of any
portion of the Collateral);

 

(j)       a Borrowing Base Deficiency exists and has not been remedied in
accordance with Section 2.06 within the time period set forth therein; provided
that, in each case, during the period of time that such event remains
unremedied, any payments required to be made by the Servicer on a Payment Date
shall be made under Section 2.04(c);

 



 132 

 

 

(k)       any Loan Party shall become required to register as an "investment
company" in accordance with the 1940 Act or the arrangements contemplated by the
Transaction Documents shall become required to register as an "investment
company" in accordance with the 1940 Act;

 

(l)       the Internal Revenue Service shall file notice of a Lien pursuant to
Section 6323 of the Code with regard to any assets of any Loan Party or the
Originator, or the PBGC shall file notice of a Lien pursuant to Section 4068 of
ERISA with regard to any of the assets of any Loan Party or the Originator;

 

(m)       the occurrence of an ERISA Event or a Servicer ERISA Event;

 

(n)       any Change of Control shall occur;

 

(o)       any representation, warranty or certification made by any Loan Party
or the Servicer in any Transaction Document or in any certificate delivered
pursuant to any Transaction Document shall prove to have been incorrect when
made and continues to be unremedied (it being agreed that the sale of any Loan
Asset that is not an Eligible Loan Asset shall remedy the failure of any
representation, warranty or certification related to such Loan Asset being an
Eligible Loan Asset) for a period of thirty (30) days after the earlier to occur
of (i) the date on which written notice of such incorrectness requiring the same
to be remedied shall have been given to such Loan Party or the Originator by the
Administrative Agent or the Collateral Agent (which shall be given at the
direction of the Administrative Agent) and (ii) the date on which a Responsible
Officer of such Loan Party or the Originator acquires knowledge thereof;
provided that the delivery of a certificate or other report within 30 days which
corrects any inaccuracy contained in a previous certificate or report shall be
deemed to cure such inaccuracy as of the date of delivery of such updated
certificate or report and any and all inaccuracies arising from the continuation
of such initial inaccurate certificate or report; or

 

(p)       (i) failure of a Loan Party to maintain at least one Independent
Manager or (ii) the removal of any Independent Manager without cause or prior
written notice to the Administrative Agent (in each case as required by the
organization documents of such Loan Party);

 

(q)       the failure to satisfy the Financial Covenant Test; or

 

(r)       any Loan Party, the Originator or the Servicer makes or attempts to
make any assignment of its rights or obligations under this Agreement or any
other Transaction Document without first obtaining the specific written consent
of each of the Lenders and the Administrative Agent, which consent may be
withheld by any Lender or the Administrative Agent in its sole and absolute
discretion;

 



 133 

 

 

then the Administrative Agent may or, at the request of the Required Lenders,
shall, by notice to the Borrower, declare the “Facility Maturity Date” to have
occurred; provided that, in the case of any event described in Section 7.01(e)
above, the "Facility Maturity Date" shall be deemed to have occurred
automatically upon the occurrence of such event. Upon any such declaration or
automatic occurrence, (i) the Revolving Period shall end and each Loan Party
shall cease purchasing Loan Assets from the Originator or the Borrower, as
applicable, under any Purchase and Sale Agreement or from any other third party
and shall cease originating Loan Assets, (ii) the Administrative Agent or the
Required Lenders may declare the Advances to be immediately due and payable in
full (without presentment, demand, protest or notice of any kind, all of which
are hereby waived by the each Loan Party) and any other Obligations to be
immediately due and payable, (iii) the Administrative Agent may terminate the
Servicer by providing a Servicer Removal Notice in accordance with Section
6.01(b), and (iv) all proceeds and distributions in respect of the Collateral
shall be distributed by the Collateral Agent (at the direction of the
Administrative Agent) as described in Section 2.04(c) (provided that the Loan
Parties shall in any event remain liable to pay such Advances Outstanding and
all such amounts and Obligations immediately in accordance with Section
2.04(e)). In addition, upon any such declaration or upon any such automatic
occurrence, the Collateral Agent, on behalf of the Secured Parties and at the
direction of the Administrative Agent, shall have, in addition to all other
rights and remedies under this Agreement or otherwise, all other rights and
remedies provided under the UCC of the applicable jurisdiction and other
Applicable Law, which rights shall be cumulative. Without limiting any
obligation of the Servicer hereunder, each Loan Party confirms and agrees that
the Collateral Agent, on behalf of the Secured Parties and at the direction of
the Administrative Agent (or any designee thereof, including, the Servicer),
following an Event of Default, shall, at its option, have the sole right to
enforce such Loan Party's rights and remedies under each Assigned Document, but
without any obligation on the part of the Administrative Agent, the Lenders or
any of their respective Affiliates to perform any of the obligations of such
Loan Party under any such Assigned Document. If any Event of Default shall have
occurred, Applicable Margin shall be increased pursuant to the definition
thereof, effective as of the date of the occurrence of such Event of Default,
and shall apply on each day after the occurrence of such Event of Default.

 

Section 7.02      Additional Remedies of the Administrative Agent.

 

(a)       If, upon the declaration or automatic occurrence of the Facility
Maturity Date (including, the date on which the Facility Maturity Date is
declared (or is deemed to have occurred automatically) pursuant to Section
7.01), the aggregate outstanding principal amount of the Advances Outstanding,
all accrued and unpaid Fees and Yield and any other Obligations are not
immediately paid in full, then the Collateral Agent (acting as directed by the
Administrative Agent) or the Administrative Agent, in addition to all other
rights specified hereunder, shall have the right, in its own name and as agent
for the Lenders, to immediately sell (at the Borrowe’s expense) in a
commercially reasonable manner, in a recognized market (if one exists) at such
price or prices as the Administrative Agent may reasonably deem satisfactory,
any or all of the Collateral Portfolio and apply the proceeds thereof to the
Obligations.

 

(b)       The parties recognize that it may not be possible to sell all of the
Collateral on a particular Business Day, or in a transaction with the same
purchaser, or in the same manner because the market for the assets constituting
the Collateral may not be liquid. Accordingly, the Administrative Agent may
elect, in its sole discretion, the time and manner of liquidating any of the
Collateral, and nothing contained herein shall obligate the Administrative Agent
to liquidate any of the Collateral on the date the Administrative Agent or all
of the Lenders declares the Advances Outstanding hereunder to be immediately due
and payable pursuant to Section 7.01 or to liquidate all of the Collateral in
the same manner or on the same Business Day.

 



 134 

 

 

(c)       If the Collateral Agent (acting as directed by the Administrative
Agent) or the Administrative Agent proposes to sell the Collateral or any part
thereof in one or more parcels at a public or private sale, at the request of
the Collateral Agent or the Administrative Agent, as applicable, each Loan Party
and the Servicer shall make available to (i) the Administrative Agent, on a
timely basis, all information relating to the Collateral subject to sale,
including, copies of any disclosure documents, contracts, financial statements
of the applicable Obligors, covenant certificates and any other materials
requested by the Administrative Agent, and (ii) each prospective bidder, on a
timely basis, all reasonable information relating to the Collateral subject to
sale, including, copies of any disclosure documents, contracts, financial
statements of the applicable Obligors, covenant certificates and any other
materials reasonably requested by each such bidder.

 

(d)       Each of each Loan Party and the Servicer agrees, to the full extent
that it may lawfully so agree, that neither it nor anyone claiming through or
under it will set up, claim or seek to take advantage of any appraisement,
valuation, stay, extension or redemption law now or hereafter in force in any
locality where any Collateral may be situated in order to prevent, hinder or
delay the enforcement or foreclosure of this Agreement, or the absolute sale of
any of the Collateral or any part thereof, or the final and absolute putting
into possession thereof, immediately after such sale, of the purchasers thereof,
and each of each Loan Party and the Servicer, for itself and all who may at any
time claim through or under it, hereby waives, to the full extent that it may be
lawful so to do, the benefit of all such laws, and any and all right to have any
of the properties or assets constituting the Collateral marshaled upon any such
sale, and agrees that the Collateral Agent, or the Administrative Agent on its
behalf, or any court having jurisdiction to foreclose the security interests
granted in this Agreement may sell the Collateral as an entirety or in such
parcels as the Collateral Agent (acting at the direction of the Administrative
Agent) or such court may determine. Pursuant to the UCC, each of each Loan Party
and the Collateral Agent hereby specifically agrees (x) that it shall not raise
any objection to a Secured Party's purchase of the Collateral (through bidding
on the obligations or otherwise) and (y) that a foreclosure sale conducted in
conformity with the principles set forth in various no-action letters
promulgated by the SEC staff (1) shall be considered to be a "public" sale for
purposes of the UCC and (2) shall be considered to be commercially reasonable
notwithstanding that a Secured Party purchases the Collateral at such a sale.

 

(e)       Any amounts received from any sale or liquidation of the Collateral
pursuant to this Section 7.02 in excess of the Obligations will be applied by
the Collateral Agent (as directed by the Administrative Agent) in accordance
with the provisions of Section 2.04(c), or as a court of competent jurisdiction
may otherwise direct.

 

(f)       The Administrative Agent and the Lenders shall have, in addition to
all the rights and remedies provided herein and provided by applicable federal,
state, foreign, and local laws (including, the rights and remedies of a secured
party under the UCC of any applicable state, to the extent that the UCC is
applicable, and the right to offset any mutual debt and claim), all rights and
remedies available to the Lenders at law, in equity or under any other agreement
between any Lender and the Borrower.

 



 135 

 

 

(g)       Except as otherwise expressly provided in this Agreement, no remedy
provided for by this Agreement shall be exclusive of any other remedy, each and
every remedy shall be cumulative and in addition to any other remedy, and no
delay or omission to exercise any right or remedy shall impair any such right or
remedy or shall be deemed to be a waiver of any Event of Default.

 

(h)       Each of each Loan Party and the Servicer hereby irrevocably appoints,
during the continuance of an Event of Default and at all times following the
Facility Maturity Date, each of the Collateral Agent and the Administrative
Agent its true and lawful attorney (with full power of substitution) in its
name, place and stead and at its expense, in connection with the enforcement of
the rights and remedies provided for in this Agreement, including without
limitation the following powers: (i) to give any necessary receipts or
acquittance for amounts collected or received hereunder, (ii) to make all
necessary transfers of the Collateral in connection with any such sale or other
disposition made pursuant hereto, (iii) to execute and deliver for value all
necessary or appropriate bills of sale, assignments and other instruments in
connection with any such sale or other disposition, each Loan Party and the
Servicer hereby ratifying and confirming all that such attorney (or any
substitute) shall lawfully do hereunder and pursuant hereto, and (iv) to sign
any agreements, orders or other documents in connection with or pursuant to any
Transaction Document. Nevertheless, if so requested by the Collateral Agent or
the Administrative Agent, each Loan Party shall ratify and confirm any such sale
or other disposition by executing and delivering to the Collateral Agent or the
Administrative Agent all proper bills of sale, assignments, releases and other
instruments as may be designated in any such request.

 

(i)       The Administrative Agent is hereby authorized and empowered, during
the existence of an Event of Default and at all times following the Facility
Maturity Date, on behalf of each Loan Party, to endorse the name of such Loan
Party or the Originator, as applicable, upon any check, draft, instrument,
receipt, instruction, or other document or agreement or item, coming into the
Administrative Agent's possession, and to receive and apply the proceeds
therefrom in accordance with the terms hereof. The Administrative Agent is
hereby granted an irrevocable power of attorney, which is coupled with an
interest, to execute all checks, drafts, receipts, instruments, instructions, or
other documents, agreements, or items on behalf of such Loan Party, either
before or after demand of payment on the Obligations but only during the
existence of an Event of Default, as shall be deemed by the Administrative Agent
to be necessary or advisable, in the sole discretion of the Administrative
Agent, to preserve the security interests and Liens in the Collateral or to
secure the repayment of the Obligations, and the Administrative Agent shall not
incur any liability, in the absence of gross negligence or willful misconduct,
in connection with or arising from its exercise of such power of attorney. The
application by the Administrative Agent of such funds shall, unless the
Administrative Agent shall agree otherwise in writing, be the same as set forth
in Section 2.04 hereof.

 



 136 

 

 

Section 7.03     Option to Purchase Collateral. Notwithstanding anything to the
contrary herein, in connection with any liquidation in full of the Collateral,
including without limitation, (a) upon the termination of the Commitment
following the occurrence and during the continuation of an Event of Default or
(b) at the Stated Maturity, provided that, in the case of the Servicer, a
Servicer Default described in clause (g) of the definition thereof, the
Servicer, the Equityholder and/or any of their Affiliates shall, subject to the
additional requirements set forth in this Section 7.03, have the right to
purchase all (but not less than all) of the Loan Assets included in the
Collateral at a purchase price at least equal to the sum of the-then accrued and
outstanding Obligations, as reasonably determined by the Administrative Agent.
Any such party may exercise such right by giving written notice to the Borrower
and the Administrative Agent (with a copy to the Collateral Agent) of its
election to exercise such right (the “Exercise Notice”) which shall include a
proposed purchase price and be delivered not later than 5:00 p.m. New York City
time on the Stated Maturity or the date on which each of the Equity Investors
and the Warehouse Collateral Manager receive notice from the Administrative
Agent of the occurrence of such Event of Default and termination of the
Commitments, as applicable; provided that if notice of an Event of Default and
termination of the Commitment is delivered by the Administrative Agent after
2:00 p.m. New York City time, the Exercise Notice shall be delivered not later
than 9:00 a.m. New York City time on the Business Day immediately following the
date of such notice. Once an Exercise Notice is delivered to the Administrative
Agent, the delivering party (or its designated Affiliate or managed fund) shall
be obligated, irrevocably and unconditionally, to purchase the Collateral, at
the price referenced above, for settlement within the normal settlement period
for such Collateral. The cash purchase price must be received no later than 10
Business Days following delivery of the Exercise Notice or, if earlier, upon
settlement of the loan transfers. The Administrative Agent shall not cause
liquidation of the Loan Assets to occur during the time that the Servicer and
Equityholder are entitled to provide an Exercise Notice. The sale of Collateral
by a Loan Party as set forth in this Section 7.03 is not intended to be a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale under the UCC and the Borrower shall be required to
deliver the Collateral to one legal buyer in accordance with market settlement
procedures.

 

ARTICLE VIII

INDEMNIFICATION

 

Section 8.01      Indemnities by the Borrower.

 

(a)       Except for Taxes (other than Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim) and without limiting any other
rights which the Affected Parties, the Secured Parties, the Administrative
Agent, the Lenders, the Collateral Agent, the Account Bank, the Collateral
Custodian or any of their respective Affiliates may have hereunder or under
Applicable Law, the Loan Parties hereby agree to indemnify, jointly and
severally, the Affected Parties, the Secured Parties, the Administrative Agent,
the Lenders, the Collateral Agent, the Account Bank, the Collateral Custodian
and each of their respective Affiliates, assigns, officers, directors, employees
and agents (each, an “Indemnified Party” for purposes of this Article VIII)
against, and to hold each Indemnified Party harmless from, any and all damages,
losses, claims, liabilities and related costs and expenses, including attorneys'
fees and disbursements of (x) one outside counsel to the Administrative Agent
(and any Lender Affiliated with the Administrative Agent) and the Lenders
(subject to clause (z) below), (y) one outside counsel to the Collateral Agent,
the Account Bank and the Collateral Custodian, and (z) one counsel per foreign
or local jurisdiction deemed reasonably necessary by the Administrative Agent or
the Collateral Agent, as applicable (all of the foregoing being collectively
referred to as “Indemnified Amounts”), awarded against or actually incurred by
such Indemnified Party arising out of, in any way connected with, or as a result
of this Agreement, any of the other Transaction Documents or in respect of any
of the Collateral or any claim, litigation, investigation or proceeding relating
to any of the foregoing, including the enforcement of this Agreement or any
Transaction Document against the Borrower, regardless of whether any such
Indemnified Party is a party thereto (and regardless of whether such matter is
initiated by a third party or by the Borrower or any of its Affiliates or
shareholders); provided that Indemnified Amounts shall not be available to an
Indemnified Party to the extent that such damages, losses, claims, liabilities
and related costs and expenses (i) are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted solely from
the gross negligence or willful misconduct on the part of such Indemnified Party
or (ii) result from Loan Assets which are uncollectible due to the Obligo’s
financial inability to pay.

 



 137 

 

 

(b)      Any amounts subject to the indemnification provisions of this Section
8.01 shall be paid by the Borrower to the Administrative Agent on behalf of the
applicable Indemnified Party within two (2) Business Days following the
Administrative Agent's written demand therefor on behalf of the applicable
Indemnified Party (and the Administrative Agent shall pay such amounts to the
applicable Indemnified Party promptly after the receipt by the Administrative
Agent of such amounts). The Administrative Agent, on behalf of any Indemnified
Party making a request for indemnification under this Section 8.01, shall submit
to the Borrower a certificate (solely based on information provided by such
Indemnified Party if not the Administrative Agent) setting forth the basis for
and the computations of the Indemnified Amounts with respect to which such
indemnification is requested, which certificate shall be conclusive absent
demonstrable error.

 

(c)       If for any reason the indemnification provided above in this Section
8.01 is unavailable to the Indemnified Party or is insufficient to hold an
Indemnified Party harmless in respect of any losses, claims, damages or
liabilities, then the Borrower shall contribute to the amount paid or payable by
such Indemnified Party as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
Borrower on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.

 

(d)       If the Borrower has made any payments in respect of Indemnified
Amounts to the Administrative Agent on behalf of an Indemnified Party pursuant
to this Section 8.01 and such Indemnified Party thereafter collects any of such
amounts from others, such Indemnified Party will promptly repay such amounts
collected to the Borrower, without interest.

 

(e)       The obligations of the Borrower under this Section 8.01 shall survive
the resignation or removal of the Administrative Agent, the Lenders, the
Servicer, the Collateral Agent, the Account Bank or the Collateral Custodian,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Transaction Document, any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent, any Lender, the Servicer, the
Account Bank or the Collateral Custodian and the termination of this Agreement.

 



 138 

 

 

Section 8.02      Indemnities by Servicer.

 

(a)       Without limiting any other rights which any Indemnified Party may have
hereunder or under Applicable Law, the Servicer hereby agrees to indemnify each
Indemnified Party from and against any and all Indemnified Amounts, awarded
against or incurred by any Indemnified Party as a consequence of any acts or
omissions of the Servicer constituting bad faith, willful misconduct or gross
negligence in the performance of its duties hereunder and any other Transaction
Document to which it is a party; provided that Indemnified Amounts shall not be
available to an Indemnified Party to the extent that such Indemnified Amounts
are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted solely from the gross negligence or
willful misconduct on the part of such Indemnified Party claiming
indemnification hereunder.

 

(b)       Any Indemnified Amounts shall be paid by the Servicer to the
Administrative Agent, for the benefit of the applicable Indemnified Party,
within fifteen (15) Business Days following receipt by the Servicer of the
Administrative Agent's written demand therefor (and the Administrative Agent
shall pay such amounts to the applicable Indemnified Party promptly after the
receipt by the Administrative Agent of such amounts). The Administrative Agent,
on behalf of any Indemnified Party making a request for indemnification under
this Section 2, shall submit to the Servicer a certificate setting forth the
basis for and the computations of the Indemnified Amounts with respect to which
such indemnification is requested, which certificate shall be conclusive absent
demonstrable error.

 

(c)       If the Servicer has made any indemnity payments to the Administrative
Agent, on behalf of an Indemnified Party pursuant to this Section 8.02 and such
Indemnified Party thereafter collects any of such amounts from others, such
Indemnified Party will promptly repay such amounts collected to the Servicer,
without interest.

 

(d)       The obligations of the Servicer under this Section 8.02 shall survive
the resignation or removal of the Administrative Agent, the Lenders, the
Collateral Agent, the Account Bank or the Collateral Custodian, the invalidity
or unenforceability of any term or provision of this Agreement or any other
Transaction Document, any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent, any Lender, the Borrower, the
Account Bank or the Collateral Custodian and the termination of this Agreement.

 

(e)       The Servicer shall have no liability for making indemnification
hereunder to the extent any such indemnification constitutes recourse for
uncollectible or uncollected Loan Assets.

 

(f)       Any indemnification pursuant to this Section 8.02 shall not be payable
from the Collateral.

 

Section 8.03      Waiver of Certain Claims. To the extent permitted by
Applicable Law, none of the Borrower or the Servicer shall assert, and each
hereby waives, any claim against any Indemnified Person, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any of the Transaction Documents.

 



 139 

 

 

Section 8.04      Legal Proceedings. In the event an Indemnified Party becomes
involved in any action, claim, or legal, governmental or administrative
proceeding (an “Action”) for which it seeks indemnification hereunder, the
Indemnified Party shall promptly notify the other party or parties against whom
it seeks indemnification (the “Indemnifying Party”) in writing of the nature and
particulars of the Action; provided that its failure to do so shall not relieve
the Indemnifying Party of its obligations hereunder except to the extent such
failure has a material adverse effect on the Indemnifying Party. Upon written
notice to the Indemnified Party acknowledging in writing that the
indemnification provided hereunder applies to the Indemnified Party in
connection with the Action (subject to the exclusion in the first sentence of
Section 8.01, the first sentence of Section 8.02, as applicable), the
Indemnifying Party may assume the defense of the Action at its expense with
counsel acceptable to the Indemnified Party. The Indemnified Party shall have
the right to retain separate counsel in connection with the Action, and the
Indemnifying Party shall not be liable for the legal fees and expenses of the
Indemnified Party after the Indemnifying Party has done so; provided that if the
Indemnified Party determines in good faith that there may be a conflict between
the positions of the Indemnified Party and the Indemnifying Party in connection
with the Action, or that the Indemnifying Party is not conducting the defense of
the Action in a manner reasonably protective of the interests of the Indemnified
Party, the legal fees and expenses of the Indemnified Party shall be paid by the
Indemnifying Party; provided further that the Indemnifying Party shall not, in
connection with any one Action or separate but substantially similar or related
Actions in the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the fees or expenses of more than one separate firm
of attorneys (and any required local counsel) for such Indemnified Party, which
firm (and local counsel, if any) shall be designated in writing to the
Indemnifying Party by the Indemnified Party. If the Indemnifying Party elects to
assume the defense of the Action, it shall have full control over the conduct of
such defense; provided that the Indemnifying Party and its counsel shall, as
requested by the Indemnified Party or its counsel, consult with and keep them
informed with respect to the conduct of such defense. The Indemnifying Party
shall not settle an Action without the prior written approval of the Indemnified
Party unless such settlement provides for the full and unconditional release of
the Indemnified Party from all liability in connection with the Action. The
Indemnified Party shall reasonably cooperate with the Indemnifying Party in
connection with the defense of the Action.

 

Section 8.05      After-Tax Basis. Indemnification under Sections 8.01 and
Section 8.02 shall be in an amount necessary to make the Indemnified Party whole
after taking into account any Tax consequences to the Indemnified Party of the
receipt of the indemnity provided hereunder, including the effect of such Tax or
refund on the amount of Tax measured by net income or profits that is or was
payable by the Indemnified Party.

 



 140 

 

 

ARTICLE IX

THE ADMINISTRATIVE AGENT

 

Section 9.01      The Administrative Agent.

 

(a)       Appointment. Each Lender hereby irrevocably appoints and authorizes
the Administrative Agent as its agent hereunder and hereby further authorizes
the Administrative Agent to appoint additional agents to act on its behalf and
for the benefit of each Lender. Each Lender further authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Transaction Documents as are
delegated to the Administrative Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary contained elsewhere in this Agreement or in any other
Transaction Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth in this Agreement, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other
Transaction Document or otherwise exist against the Administrative Agent.
Without limiting the generality of the foregoing sentence, the use of the term
"agent" in this Agreement with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any Applicable Law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

 

(b)       Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Transaction Document by or through
agents, employees or attorneys in fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects with reasonable care.

 

(c)       Administrative Agent's Reliance, Etc. Neither the Administrative Agent
nor any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them as Administrative Agent under
or in connection with this Agreement or any of the other Transaction Documents,
except, subject to Section 9.01(b), for its or their own gross negligence or
willful misconduct (each as determined in a final, non-appealable judgment by a
court of competent jurisdiction). Each Secured Party hereby waives any and all
claims against the Administrative Agent or any of its Affiliates for any action
taken or omitted to be taken by the Administrative Agent or any of its
Affiliates under or in connection with this Agreement or any of the other
Transaction Documents, except, subject to Section 9.01(b), for its or their own
gross negligence or willful misconduct (each as determined in a final,
non-appealable judgment by a court of competent jurisdiction). Without limiting
the foregoing, the Administrative Agent: (i) may consult with legal counsel
(including counsel for the Borrower or the Originator), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (ii) makes no warranty or
representation and shall not be responsible for any statements, warranties or
representations made in or in connection with this Agreement; (iii) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or any of the other
Transaction Documents on the part of any Loan Party, the Originator or the
Servicer or to inspect the property (including the books and records) of any
Loan Party, the Originator or the Servicer; (iv) shall not be responsible for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement, any of the other Transaction Documents or any other
instrument or document furnished pursuant hereto or thereto; (v) shall incur no
liability under or in respect of this Agreement or any of the other Transaction
Documents by acting upon any notice (including notice by telephone), consent,
certificate or other instrument or writing believed by it to be genuine and
signed or sent by the proper party or parties; (vi) shall not be responsible for
or have any duty to ascertain or inquire into the contents of any certificate,
report or other document delivered thereunder or in connection therewith; and
(vii) shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.

 



 141 

 

 

(d)       Actions by Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Transaction Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Transaction Document in accordance with a request or
consent of the Required Lenders; provided that, notwithstanding anything to the
contrary herein, the Administrative Agent shall not be required to take any
action hereunder if the taking of such action, in the reasonable determination
of the Administrative Agent, shall be in violation of any Applicable Law or
contrary to any provision of this Agreement or shall expose the Administrative
Agent to liability hereunder or otherwise. In the event the Administrative Agent
requests the consent of a Lender pursuant to the foregoing provisions and the
Administrative Agent does not receive a consent (either positive or negative)
from such Person within ten (10) Business Days of such Person's receipt of such
request, then such Lender shall be deemed to have consented to the relevant
action.

 

(e)       Notice of Event of Default, Unmatured Event of Default or Servicer
Default. The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of an Event of Default, Unmatured Event of Default or
Servicer Default, unless the Administrative Agent has received written notice
from a Lender, the Borrower or the Servicer referring to this Agreement,
describing such Event of Default, Unmatured Event of Default or Servicer Default
and stating that such notice is a "Notice of Event of Default," "Notice of
Unmatured Event of Default" or "Notice of Servicer Default," as applicable. The
Administrative Agent shall (subject to Section 9.01(c)) take such action with
respect to such Event of Default, Unmatured Event of Default or Servicer Default
as may be requested by the Required Lenders acting jointly or as the
Administrative Agent shall deem advisable or in the best interest of the
Lenders.

 

(f)       Credit Decision with Respect to the Administrative Agent. Each Lender
and each Secured Party acknowledges that none of the Administrative Agent or any
of its Affiliates has made any representation or warranty to it, and that no act
by the Administrative Agent hereinafter taken, including any consent to and
acceptance of any assignment or review of the affairs of any Loan Party, the
Servicer, the Originator or any of their respective Affiliates or review or
approval of any of the Collateral, shall be deemed to constitute any
representation or warranty by any of the Administrative Agent or its Affiliates
to any Lender as to any matter, including whether the Administrative Agent has
disclosed material information in its possession. Each Lender and each Secured
Party acknowledges that it has, independently and without reliance upon the
Administrative Agent, or any of the Administrative Agent's Affiliates, and based
upon such documents and information as it has deemed appropriate, made its own
evaluation and decision to enter into this Agreement and the other Transaction
Documents to which it is a party. Each Lender and each Secured Party also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, or any of the Administrative Agent's Affiliates, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under this
Agreement and the other Transaction Documents to which it is a party. Each
Lender and each Secured Party hereby agrees that the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of the any Loan Party, the
Servicer, the Originator or their respective Affiliates which may come into the
possession of the Administrative Agent or any of its Affiliates.

 



 142 

 

 

(g)       Indemnification of the Administrative Agent. Each Lender agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the Borrower
or the Servicer), ratably in accordance with the Pro Rata Share of its related
Lender, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement or any of the other Transaction Documents, or any action taken or
omitted by the Administrative Agent hereunder or thereunder. Without limitation
of the foregoing, each Lender agrees to reimburse the Administrative Agent,
ratably in accordance with the Pro Rata Share of its related Lender, promptly
upon demand for any out-of-pocket expenses (including counsel fees) incurred by
the Administrative Agent in connection with the administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement and the other Transaction Documents, to the extent that such
expenses are incurred in the interests of or otherwise in respect of the Lenders
hereunder and/or thereunder and to the extent that the Administrative Agent is
not reimbursed for such expenses by the Borrower or the Servicer.

 

(h)       Successor Administrative Agent. The Administrative Agent may resign at
any time, effective upon the appointment and acceptance of a successor
Administrative Agent as provided below, by giving at least five (5) days'
written notice thereof to each Lender and the Borrower and may be removed at any
time with cause by the Lenders acting jointly. Upon any such resignation or
removal, the Required Lenders shall appoint a successor Administrative Agent,
subject to the approval of the Borrower and the Originator (which approval shall
not be (i) unreasonably withheld, conditioned or delayed or (ii) required at any
time during the continuance of an Event of Default or after the declaration or
automatic occurrence of the Facility Maturity Date). Each Lender agrees that it
shall not unreasonably withhold or delay its approval of the appointment of a
successor Administrative Agent. If no such successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment, within thirty
(30) days after the retiring Administrative Agent's giving of notice of
resignation or the removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Secured Parties, appoint a
successor Administrative Agent which successor Administrative Agent shall be
either (x) a commercial bank organized under the laws of the United States or of
any state thereof and have a combined capital and surplus of at least
$50,000,000 or (y) an Affiliate of such a bank. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent's resignation or removal hereunder as Administrative Agent,
the provisions of this Article IX shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.

 



 143 

 

 

(i)       Payments by the Administrative Agent. Unless specifically allocated to
a specific Lender pursuant to the terms of this Agreement, all amounts received
by the Administrative Agent on behalf of the Lenders shall be paid by the
Administrative Agent to the Lenders in accordance with their respective Pro Rata
Shares in the applicable Advances Outstanding, or if there are no Advances
Outstanding in accordance with their related Lende’s most recent Commitments, on
the Business Day received by the Administrative Agent, unless such amounts are
received after 12:00 noon on such Business Day, in which case the Administrative
Agent shall use its reasonable efforts to pay such amounts to each Lender on
such Business Day, but, in any event, shall pay such amounts to such Lender not
later than the following Business Day.

 

(j)       The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce
compliance with the provisions hereof relating to Disqualified Institutions.
Without limiting the generality of the foregoing, the Administrative Agent shall
not ‎(x) be obligated to ascertain, monitor or inquire as to whether any Lender
or prospective Lender is a Disqualified ‎Institution or (y) have any liability
with respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any ‎Disqualified Institution.

 

ARTICLE X

COLLATERAL AGENT

 

Section 10.01    Designation of Collateral Agent.

 

(a)       Initial Collateral Agent. Each of the Borrowers, the Servicer, the
Lenders and the Administrative Agent hereby designate and appoint the Collateral
Agent to act as its agent for the purposes of perfection of a security interest
in the Collateral and hereby authorizes the Collateral Agent to take such
actions on its behalf and on behalf of each of the Secured Parties and to
exercise such powers and perform such duties as are expressly granted to the
Collateral Agent by this Agreement. The Collateral Agent hereby accepts such
agency appointment to act as Collateral Agent pursuant to the terms of this
Agreement, until its resignation or removal as Collateral Agent pursuant to the
terms hereof.

 

(b)       Successor Collateral Agent. Upon the Collateral Agent's receipt of a
Collateral Agent Termination Notice from the Administrative Agent of the
designation of a successor Collateral Agent pursuant to the provisions of
Section 10.05, the Collateral Agent agrees that it will terminate its activities
as Collateral Agent hereunder.

 



 144 

 

 

 

(c)       Secured Party. The Administrative Agent and the Lenders hereby appoint
Wells Fargo Bank, National Association, in its capacity as Collateral Agent
hereunder, as their agent for the purposes of perfection of a security interest
in the Collateral. Wells Fargo Bank, National Association, in its capacity as
Collateral Agent hereunder, hereby accepts such appointment and agrees to
perform the duties set forth in Section 10.02(b).

 

Section 10.02    Duties of Collateral Agent.

 

(a)       Appointment. The Borrowers, the Servicer, the Lenders and the
Administrative Agent each hereby appoints Wells Fargo Bank, National Association
to act as Collateral Agent, for the benefit of the Secured Parties. The
Collateral Agent hereby accepts such appointment and agrees to perform the
duties and obligations with respect thereto set forth herein.

 

(b)       Duties. On or before the initial Advance Date, and until its removal
pursuant to Section 10.05, the Collateral Agent shall perform, on behalf of the
Secured Parties, the following duties and obligations:

 

(i)         The Collateral Agent shall calculate amounts to be remitted pursuant
to Section 2.04 to the applicable parties and notify the Servicer and the
Administrative Agent in the event of any discrepancy between the Collateral
Agent's calculations and the Servicing Report (such dispute to be resolved in
accordance with Section 2.05);

 

(ii)       The Collateral Agent shall make payments pursuant to the terms of the
Servicing Report or as otherwise directed in accordance with Sections 2.04 or
2.05.

 

(iii)       The Collateral Agent shall provide to the Servicer a copy of all
written notices and communications identified as being sent to it in connection
with the Loan Assets and the other Collateral held hereunder which it receives
from the related Obligor, participating bank and/or agent bank. In no instance
shall the Collateral Agent be under any duty or obligation to take any action on
behalf of the Servicer in respect of the exercise of any voting or consent
rights, or similar actions, unless it receives specific written instructions
from the Servicer, prior to the occurrence of an Event of Default, or the
Administrative Agent, after the occurrence of Event of Default, in which event
the Collateral Agent shall vote, consent or take such other action in accordance
with such instructions.

 

(iv)       The Collateral Agent shall create a database (the “Collateral
Database”) with respect to the Loan Assets held by the Borrower on the Closing
Date, which Collateral Database shall include all information reasonably
requested by the Administrative Agent with respect to the Loan Assets and the
Collateral, on an individual Loan Asset basis and on a portfolio basis. The
Collateral Agent shall permit access to the information in the Collateral
Database by the Servicer, the Borrower and the Administrative Agent no later
than the Closing Date. The Collateral Agent shall provide a daily report to the
Servicer, the Borrower and the Administrative Agent, in an electronic format and
in scope mutually acceptable to the Collateral Agent, the Servicer, the Borrower
and the Administrative Agent, that summarizes the material information contained
in the Collateral Database, including, without limitation, the Excess
Concentration Amount (and details thereof), the Outstanding Balance of the
Collateral and balances of the Controlled Accounts. The Collateral Agent shall
update the Collateral Database promptly for Loan Assets and Permitted
Investments acquired or sold or otherwise disposed of and for any amendments or
changes to Loan Asset amounts or interest rates.

 



 145 

 

 

(v)        The Collateral Agent shall establish each Collection Account, each
Eligible Currency Account and each Unfunded Exposure Account in the name of the
Borrower or the applicable Securitization Subsidiary, as applicable, subject to
the lien and control of the Collateral Agent for the benefit of the Secured
Parties.

 

(vi)       The Collateral Agent shall track the receipt and daily allocation of
cash to the Interest Collection Subaccount and Principal Collection Subaccount
and any withdrawals therefrom and, on each Business Day, provide to the Servicer
daily reports reflecting such actions to the Interest Collection Subaccount and
Principal Collection Subaccount as of the close of business on the preceding
Business Day.

 

(vii)      The Collateral Agent shall assist and reasonably cooperate with the
independent certified public accountants in the preparation of those reports
required under Section 6.10.

 

(viii)     The Collateral Agent shall provide the Servicer with such other
information as may be reasonably requested in writing by the Servicer and as is
within the possession of the Collateral Agent.

 

(c)       (i) The Administrative Agent, each Lender and each Secured Party
further authorizes the Collateral Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other
Transaction Documents as are expressly delegated to the Collateral Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto. In furtherance, and without limiting the generality of the foregoing,
each Secured Party hereby appoints the Collateral Agent (acting at the direction
of the Administrative Agent) as its agent to execute and deliver all further
instruments and documents, and take all further action that the Administrative
Agent deems necessary or desirable in order to perfect, protect or more fully
evidence the security interests granted by the Loan Parties hereunder, or to
enable any of them to exercise or enforce any of their respective rights
hereunder, including, the execution by the Collateral Agent as secured
party/assignee of such financing or continuation statements, or amendments
thereto or assignments thereof, relative to all or any of the Loan Assets now
existing or hereafter arising, and such other instruments or notices, as may be
necessary or appropriate for the purposes stated hereinabove. Nothing in this
Section 10.02(c) shall be deemed to relieve any Loan Party or the Servicer of
their respective obligations to protect the interest of the Collateral Agent
(for the benefit of the Secured Parties) in the Collateral, including to file
financing and continuation statements in respect of the Collateral in accordance
with Section 5.01(u).

 



 146 

 

 

(ii)       The Administrative Agent may direct the Collateral Agent to take any
such incidental action hereunder. With respect to other actions which are
incidental to the actions specifically delegated to the Collateral Agent
hereunder, the Collateral Agent shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent; provided that the Collateral Agent
shall not be required to take any action hereunder at the request of the
Administrative Agent, any Secured Party or otherwise if the taking of such
action, in the reasonable determination of the Collateral Agent, (x) shall be in
violation of any Applicable Law or contrary to any provisions of this Agreement
or (y) shall expose the Collateral Agent to liability hereunder or otherwise
(unless it has received indemnity which it reasonably deems to be satisfactory
with respect thereto). In the event the Collateral Agent requests the consent of
the Administrative Agent and the Collateral Agent does not receive a consent
(either positive or negative) from the Administrative Agent within ten (10)
Business Days of its receipt of such request, then the Administrative Agent
shall be deemed to have declined to consent to the relevant action.

 

(iii)       Except as expressly provided herein, the Collateral Agent shall not
be under any duty or obligation to take any affirmative action to exercise or
enforce any power, right or remedy available to it under this Agreement unless
and until (and to the extent) expressly so directed by the Administrative Agent.
The Collateral Agent shall not be liable for any action taken, suffered or
omitted by it in accordance with the request or direction of any Secured Party,
to the extent that this Agreement provides such Secured Party the right to so
direct the Collateral Agent, or the Administrative Agent. The Collateral Agent
shall not be deemed to have notice or knowledge of any matter hereunder,
including an Event of Default, unless a Responsible Officer of the Collateral
Agent has actual knowledge of such matter or written notice thereof is received
by the Collateral Agent.

 

(d)       If, in performing its duties under this Agreement, the Collateral
Agent is required to decide between alternative courses of action, the
Collateral Agent may request written instructions from the Administrative Agent
as to the course of action desired by it. If the Collateral Agent does not
receive such instructions within two (2) Business Days after it has requested
them, the Collateral Agent may, but shall be under no duty to, take or refrain
from taking any such courses of action. The Collateral Agent shall act in
accordance with instructions received after such two (2) Business Day period
except to the extent it has already, in good faith, taken or committed itself to
take, action inconsistent with such instructions. The Collateral Agent shall be
entitled to rely on the advice of legal counsel and independent accountants in
performing its duties hereunder and shall be deemed to have acted in good faith
if it acts in accordance with such advice.

 

(e)       Concurrently herewith, the Administrative Agent directs the Collateral
Agent and the Collateral Agent is authorized to enter into the Control Agreement
and the Pledge Agreement. For the avoidance of doubt, all of the Collateral
Agent's rights, protections and immunities provided herein shall apply to the
Collateral Agent for any actions taken or omitted to be taken under the Control
Agreement in such capacity.

 



 147 

 

 

Section 10.03   Merger or Consolidation. Any Person (a) into which the
Collateral Agent may be merged or consolidated, (b) that may result from any
merger or consolidation to which the Collateral Agent shall be a party, or (c)
that may succeed to the properties and assets of the Collateral Agent
substantially as a whole or that may succeed to all or substantially all of the
corporate trust business of the Collateral Agent, shall be the successor to the
Collateral Agent under this Agreement (and shall be deemed to have expressly
assumed all obligations of the Collateral Agent under this Agreement) without
further act of any of the parties to this Agreement.

 

Section 10.04   Collateral Agent Compensation. As compensation for its
Collateral Agent activities hereunder, the Collateral Agent shall be entitled to
the Collateral Agent Fees and Collateral Agent Expenses from the Borrower as set
forth in the Wells Fargo Fee Letter, payable to the extent of funds available
therefor pursuant to the provisions of Section 2.04. The Collateral Agent's
entitlement to receive the Collateral Agent Fees shall cease on the earlier to
occur of: (a) its removal as Collateral Agent pursuant to Section 10.05 or (b)
the termination of this Agreement.

 

Section 10.05   Collateral Agent Removal. The Collateral Agent may be removed,
with or without cause, by the Administrative Agent by notice given in writing to
the Collateral Agent (the “Collateral Agent Termination Notice”); provided that,
notwithstanding its receipt of a Collateral Agent Termination Notice, the
Collateral Agent shall continue to act in such capacity until a successor
Collateral Agent has been appointed by the Administrative Agent (and consented
to by each of the Borrower, the Originator and the Servicer) and has agreed to
act as Collateral Agent hereunder; provided that the Collateral Agent shall
continue to receive compensation of its fees and expenses in accordance with
Section 10.04 above while so serving as the Collateral Agent prior to a
successor Collateral Agent being appointed. In the case of a resignation or
removal of the Collateral Agent, if no successor shall have been appointed and
an instrument of acceptance by a successor shall not have been delivered to the
Collateral Agent within ninety (90) days after the giving of such notice of
resignation or removal, the Collateral Agent may petition any court of competent
jurisdiction for the appointment of a successor Collateral Agent.

 

Section 10.06    Limitation on Liability.

 

(a)       The Collateral Agent may conclusively rely on and shall be fully
protected in acting upon any certificate, instrument, opinion, notice, letter or
other document delivered to it and that in good faith it reasonably believes to
be genuine and that has been signed by the proper party or parties. The
Collateral Agent may rely conclusively on and shall be fully protected in acting
upon the written instructions of any designated officer of the Administrative
Agent.

 

(b)       The Collateral Agent may consult counsel satisfactory to it and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.

 

(c)       The Collateral Agent shall not be liable for any error of judgment, or
for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct or grossly
negligent performance or omission of its duties.

 



 148 

 

 

(d)       The Collateral Agent makes no warranty or representation and shall
have no responsibility (except as expressly set forth in this Agreement) as to
the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral. The
Collateral Agent shall not be obligated to take any legal action hereunder that
might in its judgment be contrary to Applicable Law or involve any expense or
liability unless it has been furnished with an indemnity reasonably satisfactory
to it.

 

(e)       The Collateral Agent shall have no duties or responsibilities except
such duties and responsibilities as are specifically set forth in this Agreement
and no covenants or obligations shall be implied in this Agreement against the
Collateral Agent. Notwithstanding any provision to the contrary elsewhere in the
Transaction Documents, the Collateral Agent shall not have any fiduciary
relationship with any party hereto or any Secured Party in its capacity as such,
and no implied covenants, functions, obligations or responsibilities shall be
read into this Agreement, the other Transaction Documents or otherwise exist
against the Collateral Agent. Without limiting the generality of the foregoing,
it is hereby expressly agreed and stipulated by the other parties hereto that
the Collateral Agent shall not be required to exercise any discretion hereunder
and shall have no investment or management responsibility.

 

(f)        The Collateral Agent shall not be required to expend or risk its own
funds in the performance of its duties hereunder.

 

(g)       It is expressly agreed and acknowledged that the Collateral Agent is
not overseeing or guaranteeing performance of or assuming any liability for the
obligations of the other parties hereto or any parties to the Collateral.

 

(h)       Subject in all cases to the last sentence of Section 2.05, in case any
reasonable question arises as to its duties hereunder, the Collateral Agent may,
prior to the occurrence of an Event of Default or the Facility Maturity Date,
request instructions from the Servicer and may, after the occurrence of an Event
of Default or the Facility Maturity Date, request instructions from the
Administrative Agent, and shall be entitled at all times to refrain from taking
any action unless it has received instructions from the Servicer or the
Administrative Agent, as applicable. The Collateral Agent shall in all events
have no liability, risk or cost for any action taken pursuant to and in
compliance with the instruction of the Administrative Agent. In no event shall
the Collateral Agent be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Collateral Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action.

 

(i)        The Collateral Agent shall not be liable for the acts or omissions of
the Collateral Custodian under this Agreement and shall not be required to
monitor the performance of the Collateral Custodian. Notwithstanding anything
herein to the contrary, the Collateral Agent shall have no duty to perform any
of the duties of the Collateral Custodian under this Agreement.

 



 149 

 

 

(j)        It is expressly acknowledged by the parties hereto that application
and performance by the Collateral Agent of its various duties hereunder
(including, without limitation, recalculations to be performed in respect of the
matters contemplated hereby) shall be based upon, and in reliance upon, data,
information and notice provided to it by the Servicer, the Administrative Agent,
the Borrowers and/or any related bank agent, obligor or similar party, and the
Collateral Agent shall have no responsibility for the accuracy of any such
information or data provided to it by such persons and shall be entitled to
update its records (as it may deem necessary or appropriate).

 

(k)       The Collateral Agent shall not be responsible for delays or failures
in performance resulting from circumstances beyond its control (such
circumstances include but are not limited to acts of God, strikes, lockouts,
riots, acts of war, loss or malfunctions of utilities, computer (hardware or
software) or communications services).

 

(l)        The parties acknowledge that in accordance with the Customer
Identification Program (CIP) requirements under the Patriot Act and its
implementing regulations, the Collateral Agent in order to help fight the
funding of terrorism and money laundering, is required to obtain, verify, and
record information that identifies each person or legal entity that establishes
a relationship or opens an account with the Collateral Agent. The Borrower
hereby agrees that it shall provide the Collateral Agent with such information
as it may reasonably request including, but not limited to, such Borrowe’s name,
physical address, tax identification number and other information that will help
the Collateral Agent to identify and verify the identities of such Borrower such
as organizational documents, certificate of good standing, license to do
business, or other pertinent identifying information.

 

Section 10.07    Collateral Agent Resignation. The Collateral Agent may resign
at any time by giving not less than ninety (90) days' written notice thereof to
the Administrative Agent and with the consent of the Administrative Agent, which
consent shall not be unreasonably withheld. Upon receiving such notice of
resignation, the Administrative Agent shall promptly appoint a successor
collateral agent or collateral agents by written instrument, in duplicate,
executed by the Administrative Agent, one copy of which shall be delivered to
the Collateral Agent so resigning and one copy to the successor collateral agent
or collateral agents, together with a copy to the Borrower, Servicer and
Collateral Custodian. If no successor collateral agent shall have been appointed
and an instrument of acceptance by a successor Collateral Agent shall not have
been delivered to the Collateral Agent within forty-five (45) days after the
giving of such notice of resignation, the resigning Collateral Agent may
petition any court of competent jurisdiction for the appointment of a successor
Collateral Agent. Notwithstanding anything herein to the contrary, the
Collateral Agent may not resign prior to a successor Collateral Agent being
appointed.

 



 150 

 

 

ARTICLE XI

COLLATERAL CUSTODIAN

 

Section 11.01    Designation of Collateral Custodian.

 

(a)       Initial Collateral Custodian. The role of Collateral Custodian with
respect to the Required Loan Documents shall be conducted by the Person
designated as Collateral Custodian hereunder from time to time in accordance
with this Section 11.01. The Administrative Agent, the Borrowers, the Lenders
and the Servicer hereby designates and appoints the Collateral Custodian to act
as its agent and hereby authorizes the Collateral Custodian to take such actions
on its behalf and to exercise such powers and perform such duties as are
expressly granted to the Collateral Custodian by this Agreement. The Collateral
Custodian hereby accepts such agency appointment to act as Collateral Custodian
pursuant to the terms of this Agreement, until its resignation or removal as
Collateral Custodian pursuant to the terms hereof.

 

(b)       Successor Collateral Custodian. Upon the Collateral Custodian's
receipt of a Collateral Custodian Termination Notice from the Administrative
Agent of the designation of a successor Collateral Custodian pursuant to the
provisions of Section 11.05, the Collateral Custodian agrees that it will
terminate its activities as Collateral Custodian hereunder.

 

Section 11.02     Duties of Collateral Custodian.

 

(a)       Appointment. The Administrative Agent, the Borrowers, the Lenders and
the Servicer each hereby appoints Wells Fargo Bank, National Association to act
as Collateral Custodian, for the benefit of the Secured Parties. The Collateral
Custodian hereby accepts such appointment and agrees to perform the duties and
obligations with respect thereto set forth herein.

 



 151 

 

 

(b)       Duties. From the Closing Date until its removal pursuant to
Section 11.05, the Collateral Custodian shall perform, on behalf of the Secured
Parties, the following duties and obligations:

 

(i)         The Collateral Custodian shall take and retain custody of the
Required Loan Documents delivered by the Borrower pursuant to Section 3.02(a)
and Section 3.04(b) hereof in accordance with the terms and conditions of this
Agreement, all for the benefit of the Secured Parties. Within five (5) Business
Days of its receipt of any Required Loan Documents, the related Loan Asset
Schedule and a hard copy of the Loan Asset Checklist, the Collateral Custodian
shall review the Required Loan Documents to confirm that (A) such Required Loan
Documents have been executed (either an original or a copy, as indicated on the
Loan Asset Checklist) and have no mutilated pages, (B) filed stamped copies of
the UCC and other filings (required by the Required Loan Documents) are
included, (C) if listed on the Loan Asset Checklist, a copy of an Insurance
Policy (or evidence thereof) with respect to any real or personal property
constituting the Related Collateral is included, and (D) the related original
balance (based on a comparison to the note or assignment agreement, as
applicable), Loan Asset number and Obligor name, as applicable, with respect to
such Loan Asset is referenced on the related Loan Asset Schedule (such items (A)
through (D) collectively, the “Review Criteria”). In order to facilitate the
foregoing review by the Collateral Custodian, in connection with each delivery
of Required Loan Documents hereunder to the Collateral Custodian, the Servicer
shall provide to the Collateral Custodian a hard copy (which may be preceded by
an electronic copy, as applicable) of the related Loan Asset Checklist which
contains the Loan Asset information with respect to the Required Loan Documents
being delivered, identification number and the name of the Obligor with respect
to such Loan Asset. Notwithstanding anything herein to the contrary, the
Collateral Custodian's obligation to review the Required Loan Documents shall be
limited to reviewing such Required Loan Documents based on the information
provided on the Loan Asset Checklist. If, at the conclusion of such review, the
Collateral Custodian shall determine that (I) the original balance of the Loan
Asset with respect to which it has received Required Loan Documents is less than
as set forth on the Loan Asset Schedule, the Collateral Custodian shall notify
the Administrative Agent and the Servicer of such discrepancy within one (1)
Business Day, or (II) any Review Criteria is not satisfied, the Collateral
Custodian shall within one (1) Business Day notify the Servicer of such
determination and provide the Servicer with a list of the non-complying Loan
Assets and the applicable Review Criteria that they fail to satisfy. The
Servicer shall have five (5) Business Days after notice or knowledge thereof to
correct any non-compliance with any Review Criteria. In addition, if requested
in writing (in the form of Exhibit J) by the Servicer and approved by the
Administrative Agent within ten (10) Business Days of the Collateral Custodian's
delivery of such report, the Collateral Custodian shall return any Loan Asset
which fails to satisfy a Review Criteria to the Borrower. Other than the
foregoing, the Collateral Custodian shall not have any responsibility for
reviewing any Required Loan Documents. Notwithstanding anything to the contrary
contained herein, the Collateral Custodian shall have no duty or obligation with
respect to any Loan Asset Checklist delivered to it in electronic form.

 

(ii)       In taking and retaining custody of the Required Loan Documents, the
Collateral Custodian shall be deemed to be acting as the agent of the Secured
Parties; provided that the Collateral Custodian makes no representations as to
the existence, perfection or priority of any Lien on the Required Loan Documents
or the instruments therein; and provided further that the Collateral Custodian's
duties shall be limited to those expressly contemplated herein.

 

(iii)      All Required Loan Documents shall be kept in fire resistant vaults,
rooms or cabinets at the address of the Collateral Custodian located at 425
Hennepin Ave., Minneapolis, MN 55414, or at such other office as shall be
specified to the Administrative Agent and the Servicer by the Collateral
Custodian in a written notice delivered at least thirty (30) days prior to such
change. All Required Loan Documents shall be placed together with an appropriate
identifying label and maintained in such a manner so as to permit retrieval and
access. The Collateral Custodian shall segregate the Required Loan Documents on
its inventory system and will not commingle the physical Required Loan Documents
with any other files of the Collateral Custodian other than those, if any,
relating to the Originator and its Affiliates and subsidiaries.

 



 152 

 

 

(iv)      On the Reporting Date of each month, the Collateral Custodian shall
provide a written report to the Administrative Agent and the Servicer (in a form
mutually agreeable to the Administrative Agent and the Collateral Custodian)
identifying each Loan Asset for which it holds Required Loan Documents and the
applicable Review Criteria that any Loan Asset fails to satisfy.

 

(v)       Notwithstanding any provision to the contrary elsewhere in the
Transaction Documents, the Collateral Custodian shall not have any fiduciary
relationship with any party hereto or any Secured Party in its capacity as such,
and no implied covenants, functions, obligations or responsibilities shall be
read into this Agreement, the other Transaction Documents or otherwise exist
against the Collateral Custodian. Without limiting the generality of the
foregoing, it is hereby expressly agreed and stipulated by the other parties
hereto that the Collateral Custodian shall not be required to exercise any
discretion hereunder and shall have no investment or management responsibility.

 

(vi)      If, in performing its duties under this Agreement, the Collateral
Custodian is required to decide between alternative courses of action, the
Collateral Custodian may request written instructions from the Administrative
Agent as to the course of action desired by the Administrative Agent. If the
Collateral Custodian does not receive such instructions within two (2) Business
Days after it has requested them, the Collateral Custodian may, but shall be
under no duty to, take or refrain from taking any such courses of action. The
Collateral Custodian shall act in accordance with instructions received after
such two (2) Business Day period except to the extent it has already, in good
faith, taken or committed itself to take, action inconsistent with such
instructions. The Collateral Custodian shall be entitled to rely on the advice
of legal counsel and independent accountants in performing its duties hereunder
and shall be deemed to have acted in good faith if it acts in accordance with
such advice.

 

(c)       (i) The Collateral Custodian agrees to cooperate with the
Administrative Agent and the Collateral Agent and deliver any Required Loan
Documents to the Collateral Agent or Administrative Agent (pursuant to a written
request in the form of Exhibit J), as applicable, as requested in order to take
any action that the Administrative Agent deems necessary or desirable in order
to perfect, protect or more fully evidence the security interests granted by the
Borrower hereunder, or to enable any of them to exercise or enforce any of their
respective rights hereunder, including any rights arising with respect to
Article VII. In the event the Collateral Custodian receives instructions from
the Collateral Agent, the Servicer or the Borrower which conflict with any
instructions received by the Administrative Agent, the Collateral Custodian
shall rely on and follow the instructions given by the Administrative Agent.

 



 153 

 

 

(ii)       The Administrative Agent may direct the Collateral Custodian to take
any such incidental action hereunder. With respect to other actions which are
incidental to the actions specifically delegated to the Collateral Custodian
hereunder, the Collateral Custodian shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent; provided that the Collateral
Custodian shall not be required to take any action hereunder at the request of
the Administrative Agent, any Secured Party or otherwise if the taking of such
action, in the reasonable determination of the Collateral Custodian, (x) shall
be in violation of any Applicable Law or contrary to any provisions of this
Agreement or (y) shall expose the Collateral Custodian to liability hereunder or
otherwise (unless it has received indemnity which it reasonably deems to be
satisfactory with respect thereto). In the event the Collateral Custodian
requests the consent of the Administrative Agent and the Collateral Custodian
does not receive a consent (either positive or negative) from the Administrative
Agent within ten (10) Business Days of its receipt of such request, then the
Administrative Agent shall be deemed to have declined to consent to the relevant
action.

 

(iii)       The Collateral Custodian shall not be liable for any action taken,
suffered or omitted by it in accordance with the request or direction of any
Secured Party, to the extent that this Agreement provides such Secured Party the
right to so direct the Collateral Custodian, or the Administrative Agent. The
Collateral Custodian shall not be deemed to have notice or knowledge of any
matter hereunder, including an Event of Default, unless a Responsible Officer of
the Collateral Custodian has actual knowledge of such matter or written notice
thereof is received by the Collateral Custodian.

 

Section 11.03    Merger or Consolidation. Any Person (a) into which the
Collateral Custodian may be merged or consolidated, (b) that may result from any
merger or consolidation to which the Collateral Custodian shall be a party, or
(c) that may succeed to the properties and assets of the Collateral Custodian
substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Collateral Custodian
hereunder, shall be the successor to the Collateral Custodian under this
Agreement without further act of any of the parties to this Agreement.

 

Section 11.04     Collateral Custodian Compensation. As compensation for its
Collateral Custodian activities hereunder, the Collateral Custodian shall be
entitled to the Collateral Custodian Fees from the Borrower as set forth in the
Wells Fargo Fee Letter, payable pursuant to the extent of funds available
therefor pursuant to the provisions of Section 2.04. The Collateral Custodian's
entitlement to receive the Collateral Custodian Fees shall cease on the earlier
to occur of: (a) its removal as Collateral Custodian pursuant to Section 11.05,
(b) its resignation as Collateral Custodian pursuant to Section 11.07 of this
Agreement or (c) the termination of this Agreement.

 

Section 11.05     Collateral Custodian Removal. The Collateral Custodian may be
removed, with or without cause, by the Administrative Agent by notice given in
writing to the Collateral Custodian (the “Collateral Custodian Termination
Notice”); provided that, notwithstanding its receipt of a Collateral Custodian
Termination Notice, the Collateral Custodian shall continue to act in such
capacity until a successor Collateral Custodian has been appointed and has
agreed to act as Collateral Custodian hereunder. In the case of a resignation or
removal of the Collateral Custodian, if no successor shall have been appointed
and an instrument of acceptance by a successor shall not have been delivered to
the Collateral Custodian within ninety (90) days after the giving of such notice
of resignation or removal, the Collateral Custodian may petition any court of
competent jurisdiction for the appointment of a successor Collateral Custodian.

 



 154 

 

 

Section 11.06     Limitation on Liability.

 

(a)       The Collateral Custodian may conclusively rely on and shall be fully
protected in acting upon any certificate, instrument, opinion, notice, letter or
other document delivered to it and that in good faith it reasonably believes to
be genuine and that has been signed by the proper party or parties. The
Collateral Custodian may rely conclusively on and shall be fully protected in
acting upon the written instructions of any designated officer of the
Administrative Agent.

 

(b)       The Collateral Custodian may consult counsel satisfactory to it and
the advice or opinion of such counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in accordance with the advice or opinion of such
counsel.

 

(c)       The Collateral Custodian shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith except in the case of its willful misconduct or
grossly negligent performance or omission of its duties.

 

(d)       The Collateral Custodian makes no warranty or representation and shall
have no responsibility (except as expressly set forth in this Agreement) as to
the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral. The
Collateral Custodian shall not be obligated to take any legal action hereunder
that might in its judgment be contrary to Applicable Law or involve any expense
or liability unless it has been furnished with an indemnity reasonably
satisfactory to it.

 

(e)       The Collateral Custodian shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and no covenants or obligations shall be implied in this Agreement
against the Collateral Custodian.

 

(f)       The Collateral Custodian shall not be required to expend or risk its
own funds in the performance of its duties hereunder.

 

(g)       It is expressly agreed and acknowledged that the Collateral Custodian
is not overseeing or guaranteeing performance of or assuming any liability for
the obligations of the other parties hereto or any parties to the Collateral.

 



 155 

 

 

(h)       Subject in all cases to the last sentence of Section 11.02(c)(i), in
case any reasonable question arises as to its duties hereunder, the Collateral
Custodian may, prior to the occurrence of an Event of Default or the Facility
Maturity Date, request instructions from the Servicer and may, after the
occurrence of an Event of Default or the Facility Maturity Date, request
instructions from the Administrative Agent, and shall be entitled at all times
to refrain from taking any action unless it has received instructions from the
Servicer or the Administrative Agent, as applicable. The Collateral Custodian
shall in all events have no liability, risk or cost for any action taken
pursuant to and in compliance with the instruction of the Administrative Agent.
In no event shall the Collateral Custodian be liable for special, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Collateral Custodian has been advised of the
likelihood of such loss or damage and regardless of the form of action.

 

(i)        It is expressly acknowledged by the parties hereto that application
and performance by the Collateral Custodian of its various duties hereunder
(including, without limitation, recalculations to be performed in respect of the
matters contemplated hereby) shall be based upon, and in reliance upon, data,
information and notice provided to it by the Servicer, the Administrative Agent,
the Borrowers and/or any related bank agent, obligor or similar party, and the
Collateral Custodian shall have no responsibility for the accuracy of any such
information or data provided to it by such persons and shall be entitled to
update its records (as it may deem necessary or appropriate).

 

(j)        The Collateral Custodian shall not be responsible for delays or
failures in performance resulting from circumstances beyond its control (such
circumstances include but are not limited to acts of God, strikes, lockouts,
riots, acts of war, loss or malfunctions of utilities, computer (hardware or
software) or communications services).

 

(k)       The parties acknowledge that in accordance with the Customer
Identification Program (CIP) requirements under the Patriot Act and its
implementing regulations, the Collateral Custodian in order to help fight the
funding of terrorism and money laundering, is required to obtain, verify, and
record information that identifies each person or legal entity that establishes
a relationship or opens an account with the Collateral Custodian. The Borrower
hereby agrees that it shall provide the Collateral Custodian with such
information as it may request including, but not limited to, such Borrowe’s
name, physical address, tax identification number and other information that
will help the Collateral Custodian to identify and verify such Borrowe’s
identity such as organizational documents, certificate of good standing, license
to do business, or other pertinent identifying information.

 

Section 11.07     Collateral Custodian Resignation. Collateral Custodian may
resign and be discharged from its duties or obligations hereunder, not earlier
than ninety (90) days after delivery to the Administrative Agent of written
notice of such resignation specifying a date when such resignation shall take
effect. Upon the effective date of such resignation, or if the Administrative
Agent gives Collateral Custodian written notice of an earlier termination
hereof, Collateral Custodian shall (i) be reimbursed for any costs and expenses
Collateral Custodian shall incur in connection with the termination of its
duties under this Agreement and (ii) deliver all of the Required Loan Documents
in the possession of Collateral Custodian to the Administrative Agent or to such
Person as the Administrative Agent may designate to Collateral Custodian in
writing upon the receipt of a request in the form of Exhibit J. Notwithstanding
anything herein to the contrary, the Collateral Custodian may not resign prior
to a successor Collateral Custodian being appointed.

 



 156 

 

 

Section 11.08     Release of Documents.

 

(a)       Release for Servicer. From time to time and as appropriate for the
enforcement or servicing of any of the Collateral, the Collateral Custodian is
hereby authorized (unless and until such authorization is revoked by the
Administrative Agent), upon written receipt from the Servicer of a request for
release of documents and receipt in the form annexed hereto as Exhibit J, to
release to the Servicer within two (2) Business Days of receipt of such request,
the related Required Loan Documents or the documents set forth in such request
and receipt to the Servicer. All documents so released to the Servicer shall be
held by the Servicer in trust for the benefit of the Collateral Agent, on behalf
of the Secured Parties in accordance with the terms of this Agreement. The
Servicer shall return to the Collateral Custodian the Required Loan Documents or
other such documents (i) promptly upon the request of the Administrative Agent,
or (ii) when the Service’s need therefor in connection with such foreclosure or
servicing no longer exists, unless the Loan Asset shall be liquidated, in which
case, the Servicer shall deliver an additional request for release of documents
to the Collateral Custodian and receipt certifying such liquidation from the
Servicer to the Collateral Agent, all in the form annexed hereto as Exhibit J.

 

(b)       Limitation on Release. The foregoing provision with respect to the
release to the Servicer of the Required Loan Documents and documents by the
Collateral Custodian upon request by the Servicer shall be operative only to the
extent that the Administrative Agent has consented to such release. Promptly
after delivery to the Collateral Custodian of any request for release of
documents, the Servicer shall provide notice of the same to the Administrative
Agent. Any additional Required Loan Documents or documents requested to be
released by the Servicer may be released only upon written authorization of the
Administrative Agent. The limitations of this paragraph shall not apply to the
release of Required Loan Documents to the Servicer pursuant to the immediately
succeeding subsection.

 

(c)       Release for Payment. Upon receipt by the Collateral Custodian of the
Service’s request for release of documents and receipt in the form annexed
hereto as Exhibit J (which certification shall include a statement to the effect
that all amounts received) in connection with such payment or repurchase have
been credited to the Collection Account, the Collateral Custodian shall promptly
release the related Required Loan Documents to the Servicer.

 

Section 11.09     Return of Required Loan Documents. The Borrower may, with the
prior written consent of the Administrative Agent (such consent not to be
unreasonably withheld), require that the Collateral Custodian return each
Required Loan Document (a) delivered to the Collateral Custodian in error or (b)
released from the Lien of the Collateral Agent hereunder pursuant to Section
2.14, in each case by submitting to the Collateral Custodian and the
Administrative Agent a written request in the form of Exhibit J hereto (signed
by both the Borrower and the Administrative Agent) specifying the Collateral to
be so returned and reciting that the conditions to such release have been met
(and specifying the Section or Sections of this Agreement being relied upon for
such release). The Collateral Custodian shall upon its receipt of each such
request for return executed by the Borrower and the Administrative Agent
promptly, but in any event within five (5) Business Days, return the Required
Loan Documents so requested to the Borrower.

 



 157 

 

 

Section 11.10     Access to Certain Documentation and Information Regarding the
Collateral. The Collateral Custodian shall provide to the Administrative Agent
and each Lender access to the Required Loan Documents and all other
documentation regarding the Collateral including in such cases where the
Administrative Agent and each Lender is required in connection with the
enforcement of the rights or interests of the Secured Parties, or by applicable
statutes or regulations, to review such documentation, such access being
afforded without charge but only (a) upon two (2) Business Days prior written
request, (b) during normal business hours and (c) subject to the Service’s and
the Collateral Custodian's normal security and confidentiality procedures.
Without limiting the foregoing provisions of this Section 11.10, from time to
time on request of the Administrative Agent, the Collateral Custodian shall
permit certified public accountants or other auditors acceptable to the
Administrative Agent to conduct, at the expense of the Servicer (on behalf of
the Borrower), a review of the Required Loan Documents and all other
documentation regarding the Collateral; provided that, prior to the occurrence
of an Event of Default, such review shall be conducted no more than two times in
any calendar year.

 

Section 11.11     Bailment. The Collateral Custodian agrees that, with respect
to any Required Loan Documents at any time or times in its possession or held in
its name, the Collateral Custodian shall be the agent and bailee of the
Collateral Agent, for the benefit of the Secured Parties, for purposes of
perfecting (to the extent not otherwise perfected) the Collateral Agent's
security interest in the Collateral and for the purpose of ensuring that such
security interest is entitled to first priority status under the UCC.

 

ARTICLE XII

MISCELLANEOUS

 

Section 12.01     Amendments and Waivers.

 

(a)       (i) No amendment or modification of any provision of this Agreement or
any other Transaction Document, or consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Borrower, the Servicer, the Required Lenders (or the
Administrative Agent on their behalf), the Administrative Agent and, solely if
such amendment or modification would adversely affect the rights and obligations
of the Originator, the Collateral Agent, the Account Bank or the Collateral
Custodian, the written agreement of the Originator, the Collateral Agent, the
Account Bank or the Collateral Custodian, as applicable; and (ii) no termination
or waiver of any provision of this Agreement or consent to any departure
therefrom by the Borrower or the Servicer shall be effective without the written
consent of the Administrative Agent and the Required Lenders. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

(b)       Notwithstanding the provisions of Section 12.01(a) but subject to the
other provisions hereof, the written consent of all of the Lenders (unless
otherwise noted) shall be required for any amendment, modification or waiver:

 



 158 

 

 

(i)         reducing the principal amount of the Advances Outstanding or the
Yield (or the rate of the Yield) thereon;

 

(ii)       solely with the consent of each Lender affected thereby, increasing
the aggregate Commitments or the Facility Amount;

 

(iii)       solely with the consent of each Lender affected thereby, extending,
waiving or postponing any date for any payment of any Advance, all or any
portion of the Yield thereon or any fees or other amounts due to the Lenders (or
any of them);

 

(iv)       modifying, amending or waiving the provisions of this Section 12.01
or the definition of "Amortization Period", "Required Lenders", "Collateral",
"Concentration Limitations", "Advance Rate", or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder;

 

(v)       solely to the extent any such modification would reasonably be
expected to adversely affect the Lenders, modifying the provisions of
Section 2.04 or any related definitions or provisions that would alter the order
of application of proceeds or would alter the pro rata sharing of payments
required thereby;

 

(vi)      extending the Stated Maturity or clause (a) of the definition of
"Commitment Termination Date";

 

(vii)     making any modification to the defined term of "Eligible Currency"
that would add a currency;

 

(viii)    except as permitted by the Transaction Documents, releasing all or
substantially all of the Collateral; or

 

(ix)       waive the occurrence of an Event of Default set forth under Sections
7.01(a), 7.01(b) and 7.01(r).

 

Section 12.02    Notices, Etc.  Except as otherwise provided herein, all notices
and other communications hereunder to any party shall be in writing and sent by
certified or registered mail, return receipt requested, by overnight delivery
service, with all charges paid, by electronic mail (“email”) or by hand
delivery, to such party's address set forth below:

 



BORROWER: Golub Capital BDC Funding II LLC   c/o Golub Capital BDC, Inc.   666
Fifth Avenue, 18th Floor   New York, New York 10103   Attention: Structured
Products   Email: structuredproducts@golubcapital.com

 



 159 

 

 

ServicER and Originator: c/o Golub Capital BDC, Inc.   666 Fifth Avenue, 18th
Floor   New York, New York 10103   Attention: Structured Products   Email:
structuredproducts@golubcapital.com     SECURITIZATION SUBSIDIARIES: NONE    
Administrative Agent: Morgan Stanley Senior Funding, Inc.   1585 Broadway, 24th
Floor   New York, New York 10036   Attention: FID Secured Lending Group   Email:
(for borrowing requests) mmborrowingrequests@morganstanley.com   (for all other
purposes) mmloanapprovals@morganstanley.com       With a copy to:       Morgan
Stanley Bank, N.A.   1300 Thames Street Wharf   Baltimore, MD 21231   Attention:
CLO Team   Email: (for borrowing requests) mmborrowingrequests@morganstanley.com
  (for all other purposes) mmloanapprovals@morganstanley.com     Collateral
Agent: Wells Fargo Bank, National Association   Corporate Trust Services
Division   9062 Old Annapolis Rd.   Columbia, MD 21045   Attn: CDO Trust
Services – Golub Capital   Financing Funding III LLC   Email:
golubcapital@wellsfargo.com   Phone: 410-884-2000     Account Bank: Wells Fargo
Bank, National Association   Corporate Trust Services Division   9062 Old
Annapolis Rd.   Columbia, MD 21045   Attn: CDO Trust Services – Golub Capital
BDC   Funding LLC   Email: golubcapital@wellsfargo.com   Phone: 410-884-2000

 



 160 

 

 

LENDER: Morgan Stanley Bank, N.A.   201 South Main Street   Salt Lake City, Utah
84111-2215   Email: (for borrowing requests)
mmborrowingrequests@morganstanley.com   (for all other purposes)
mmloanapprovals@morganstanley.com       With copies to:       Morgan Stanley
Bank, N.A.   1585 Broadway, 24th Floor   New York, New York 10036  
Attention:       FID Secured Lending Group   Email: (for borrowing requests)
mmborrowingrequests@morganstanley.com   (for all other purposes)
mmloanapprovals@morganstanley.com  



 

Morgan Stanley Bank, N.A.

  1300 Thames Street, Thames Street Wharf   Baltimore, Maryland 21231   Email:
(for borrowing requests) mmborrowingrequests@morganstanley.com   (for all other
purposes) mmloanapprovals@morganstanley.com



 

or at such other address as such party may hereafter specify in a notice given
in the manner required under this Section 12.02. All such notices and
correspondence shall be deemed given (a) if sent by certified or registered
mail, three (3) Business Days after being postmarked, (b) if sent by overnight
delivery service or by hand delivery, when received at the above stated
addresses or when delivery is refused and (c) if sent by email, when received.

 

Section 12.03     No Waiver; Remedies. No failure on the part of the
Administrative Agent, the Collateral Agent or any Lender to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

 



 161 

 

 

Section 12.04     Binding Effect; Assignability; Multiple Lenders.

 

(a)       This Agreement shall be binding upon and inure to the benefit of each
Loan Party, the Servicer, the Administrative Agent, each Lender, the Collateral
Agent, the Account Bank, the Collateral Custodian and their respective
successors and permitted assigns. With the prior written consent of the
Administrative Agent (unless such assignment is to an Affiliate of a Lender or
is otherwise required by Applicable Law), each Lender and their respective
successors and assigns may assign, grant a security interest or sell a
participation interest in, (i) this Agreement and such Lende’s rights and
obligations hereunder and interest herein in whole or in part (including by way
of the sale of participation interests therein) and/or (ii) any Advance (or
portion thereof) to any Person; provided that, so long as no Default or Event of
Default has occurred, the Borrower has provided its written consent (such
consent not to be unreasonably withheld, conditioned or delayed) to such
assignment to any Person that is a Disqualified Institution, or is not a Lender
or an Affiliate of a Lender (but, for the avoidance of doubt, no such consent of
the Borrower shall be required for any grant of a security interest or sale of a
participation interest to any Person, an assignment to a Lender or an Affiliate
of a Lender, an assignment to a Person that is not a Disqualified Institution or
an assignment that is required by Applicable Law). Any such assignee shall
execute and deliver to the Servicer, the Borrower and the Administrative Agent a
fully-executed assignment and acceptance agreement in the form of Exhibit K
hereto (a “Assignment and Acceptance”). The parties to any such assignment,
grant or sale of a participation interest shall execute and deliver to the
related Lender for its acceptance and recording in its books and records, such
agreement or document as may be satisfactory to such parties and the applicable
Lender. None of any Loan Party, the Originator or the Servicer may assign, or
permit any Lien to exist upon, any of its rights or obligations hereunder or
under any Transaction Document or any interest herein or in any Transaction
Document without the prior written consent of each Lender and the Administrative
Agent. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant's interest in the Advances or other
obligations under the Transaction Documents (the "Participant Register");
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant's interest in any commitments, loans,
letters of credit or its other obligations under any Transaction Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(b)       Notwithstanding any other provision of this Section 12.04, any Lender
may at any time pledge or grant a security interest in all or any portion of its
rights (including, rights to payment of principal and interest) under this
Agreement to secure obligations of such Lender to a Federal Reserve Bank,
without notice to or consent of the Borrower or the Administrative Agent;
provided that no such pledge or grant of a security interest shall release such
Lender from any of its obligations hereunder, or substitute any such pledgee or
grantee for such Lender as a party hereto.

 

(c)       Each Affected Party and each Indemnified Party shall be an express
third party beneficiary of this Agreement.

 



 162 

 

 

(d)       Upon the effectiveness of any assignment by any Lender of all or any
of its rights and obligations under the Transaction Documents pursuant to
Section 12.04(a) and the delivery to the Administrative Agent of all assignment
documentation and the Assignment and Acceptance, the Administrative Agent shall
revise Annex A to reflect such assignment.

 

Section 12.05     Term of This Agreement. This Agreement, including, each Loan
Party's representations and covenants set forth in Articles IV and V and the
Service’s representations, covenants and duties set forth in Articles IV, V and
VI, shall remain in full force and effect until the Collection Date; provided
that the rights and remedies with respect to any breach of any representation
and warranty made or deemed made by any Loan Party or the Servicer pursuant to
Articles III and IV and the indemnification and payment provisions of Article
VIII, IX and Article XII and the provisions of Section 2.10, Section 2.11,
Section 12.07 and Section 12.09 shall be continuing and shall survive any
termination of this Agreement.

 

Section 12.06     GOVERNING LAW; JURY WAIVER.

 

(a)       THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).

 

(b)       BY EXECUTION AND DELIVERY OF EACH Transaction DOCUMENT TO WHICH IT IS
A PARTY, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)       EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (A) OF THIS Section 12.06. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 



 163 

 

 

(d)       EACH OF THE PARTIES (OTHER THAN THE COLLATERAL AGENT, COLLATERAL
CUSTODIAN, AND ACCOUNT BANK) HERETO WAIVES PERSONAL SERVICE OF PROCESS AND
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
Section 12.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO
THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

(e)       JURY WAIVER. EACH OF THE PARTIES HERETO HEREBY (i) WAIVES TO THE
FULLEST EXTENT PERMITTED BY LAW ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO (1) THIS
AGREEMENT; (2) ANY OTHER TRANSACTION DOCUMENT; OR (3) ANY CONDUCT, ACTS OR
OMISSIONS UNDER THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OF ANY LOAN
PARTY, THE ADMINISTRATIVE AGENT, A LENDER OR ANY OF THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, ADMINISTRATIVE AGENTS, ATTORNEYS OR OTHER AFFILIATES, IN
EACH CASE WHETHER SOUNDING IN CONTRACT, TORT, EQUITY OR OTHERWISE, AND (ii)
AGREES AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF ACTION UNDER THIS AGREEMENT
OR ANY OTHER TRANSACTION DOCUMENT SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE
WAIVER OF THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY

 

Section 12.07     Costs, Expenses and Taxes.

 

(a)       In addition to the rights of indemnification granted to the
Indemnified Parties under Section 8.01 and Section 8.02 hereof, each of the
Borrower, the Servicer and the Originator agrees to pay (i) with respect to the
Borrower, on the Payment Date pertaining to the Remittance Period in which such
cost is incurred and (ii) with respect to the Servicer and the Originator, on
demand to the extent not paid by the Borrower on the Payment Date pertaining to
the Remittance Period in which such cost is incurred, in each case, all costs
and expenses of the Administrative Agent, the Lenders, the Collateral Agent, the
Account Bank and the Collateral Custodian incurred in connection with (x) the
preparation, execution, delivery, administration, amendment or modification of,
any waiver or consent issued in connection with, this Agreement, the Transaction
Documents and the other documents to be delivered hereunder or in connection
herewith, including, the fees and expenses of counsel for the Administrative
Agent, the Lenders, the Collateral Agent, the Account Bank and the Collateral
Custodian with respect thereto and with respect to advising the Administrative
Agent, the Lenders, the Collateral Agent, the Account Bank and the Collateral
Custodian as to their respective rights and remedies under this Agreement and
the other documents to be delivered hereunder or in connection herewith, and (y)
the enforcement or potential enforcement of this Agreement or any Transaction
Document by such Person and the other documents to be delivered hereunder or in
connection herewith.

 



 164 

 

 

(b)       The Borrower shall pay, on the Payment Date pertaining to a Remittance
Period, all other costs and expenses described in clause (a) above incurred by
the Administrative Agent, the Lenders, the Collateral Agent, the Collateral
Custodian and the Account Bank during such Remittance Period or any prior
Remittance Period to the extent not previously paid.

 

(c)       Nothing contained in this Section 12.07 shall relate to the payment of
Taxes under the Transaction Documents.

 

Section 12.08     Further Assurances. Each Loan Party shall promptly upon
request by the Administrative Agent, or any Lender through the Administrative
Agent, do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, financing statements,
deeds, certificates, assurances and other instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably require
from time to time in order to (i) to the fullest extent permitted by applicable
law, subject any of any Loan Party's properties, assets, rights or interests to
the Liens now or hereafter intended to be covered by any of the security
documents, (ii) perfect and maintain the validity, effectiveness and priority of
any of the security documents and any of the Liens intended to be created
thereunder and (iii) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Transaction
Document or under any other instrument executed in connection with any
Transaction Document to which a Loan Party is or is to be a party.

 

Section 12.09     Recourse Against Certain Parties.

 

(a)       Notwithstanding any contrary provision set forth herein, no claim may
be made by any Loan Party, the Originator or the Servicer or any other Person
against the Administrative Agent or any Secured Party or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect to any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and each Loan Party, the Originator and the
Servicer each hereby waives, releases, and agrees not to sue upon any claim for
any such damages, whether or not accrued and whether or not known or suspected.

 

(b)       No obligation or liability to any Obligor under any of the Loan Assets
is intended to be assumed by the Administrative Agent, the Lenders or any
Secured Party under or as a result of this Agreement and the transactions
contemplated hereby.

 

(c)       The provisions of this Section 12.09 shall survive the termination of
this Agreement.

 



 165 

 

 

Section 12.10     Execution in Counterparts; Severability; Integration. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Agreement by email in portable document format (.pdf) shall be effective as
delivery of a manually executed counterpart of this Agreement. In the event that
any provision in or obligation under this Agreement shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
This Agreement and any agreements or letters (including fee letters) executed in
connection herewith contains the final and complete integration of all prior and
contemporaneous expressions by the parties hereto with respect to the subject
matter hereof and shall constitute the entire agreement among the parties hereto
with respect to the subject matter hereof, superseding all prior and
contemporaneous oral or written understandings other than any fee letter
delivered by the Servicer to the Administrative Agent and the Lenders. The
express terms hereof control and supersede any course of performance and/or
usage of the trade inconsistent with any of the terms hereof. Moreover, the
parties to this Agreement waive reliance on any representation made by any other
party, whether orally or in writing, prior to the execution of this Agreement.

 

Section 12.11     Characterization of Conveyances Pursuant to each Purchase and
Sale Agreement.

 

(a)       It is the express intent of the parties hereto that the conveyance of
the Eligible Loan Assets by the Originator to the Borrower and the Borrower to a
Securitization Subsidiary, as applicable, as contemplated by the applicable
Purchase and Sale Agreement be, and be treated for all purposes as, a sale by
the Originator or the Borrower, as applicable, of such Eligible Loan Assets. It
is, further, not the intention of the parties that such conveyance be deemed a
pledge of the Eligible Loan Assets by the Originator or Borrower, as applicable,
to the Borrower or a Securitization Subsidiary, as applicable, to secure a debt
or other obligation of the Originator or the Borrower, as applicable. However,
in the event that, notwithstanding the intent of the parties, the Eligible Loan
Assets are held to continue to be property of the Originator or the Borrower, as
applicable, then the parties hereto agree that: (i) the applicable Purchase and
Sale Agreement shall also be deemed to be a security agreement under Applicable
Law; (ii) as set forth in such Purchase and Sale Agreement, the transfer of the
Eligible Loan Assets provided for in such Purchase and Sale Agreement shall be
deemed to be a grant by the Originator or the Borrower, as applicable, to the
Borrower or the applicable Securitization Subsidiary of a first priority
security interest (subject only to Permitted Liens) in all of the Originato’s or
Borrowe’s, as applicable, right, title and interest in and to the Eligible Loan
Assets and all amounts payable to the holders of the Eligible Loan Assets in
accordance with the terms thereof and all proceeds of the conversion, voluntary
or involuntary, of the foregoing into cash, instruments, securities or other
property, including, all amounts from time to time held or invested in the
Controlled Accounts, whether in the form of cash, instruments, securities or
other property; (iii) the possession by a Loan Party (or the Collateral
Custodian on its behalf) of Loan Assets and such other items of property as
constitute instruments, money, negotiable documents or chattel paper shall be,
subject to clause (iv) below, for purposes of perfecting the security interest
pursuant to the UCC; and (iv) acknowledgements from Persons holding such
property shall be deemed acknowledgements from custodians, bailees or agents (as
applicable) of the applicable Loan Party for the purpose of perfecting such
security interest under Applicable Law. The parties further agree that any
assignment of the interest of a Loan Party pursuant to any provision hereof
shall also be deemed to be an assignment of any security interest created
pursuant to the terms of the applicable Purchase and Sale Agreement. Each Loan
Party shall, to the extent consistent with this Agreement and the other
Transaction Documents, take such actions as may be necessary to ensure that, if
a Purchase and Sale Agreement was deemed to create a security interest in the
Eligible Loan Assets, such security interest would be deemed to be a perfected
security interest of first priority (subject only to Permitted Liens) under
Applicable Law and will be maintained as such throughout the term of this
Agreement.

 



 166 

 

 

(b)       It is the intention of each of the parties hereto that the Eligible
Loan Assets conveyed by the Originator to the Borrower or the Borrower to a
Securitization Subsidiary, as applicable, pursuant to a Purchase and Sale
Agreement shall constitute assets owned by the Borrower or such Securitization
Subsidiary, as applicable, and shall not be part of the Originato’s or
Borrowe’s, as applicable, estate in the event of the filing of a bankruptcy
petition by or against the Originator or Borrower, as applicable, under any
bankruptcy or similar law.

 

(c)       Each Loan Party agrees to treat, and shall cause the Originator and
the Borrower, as applicable, to treat, for all purposes, the transactions
effected by the Purchase and Sale Agreements as sales of assets to the Borrower
or a Securitization Subsidiary, as applicable. Each Loan Party and the Servicer
each hereby agree to cause the Originator to reflect in the Originato’s
financial records and to include a note in the publicly filed annual and
quarterly financial statements of the Originator indicating that assets sold to
a Loan Party under a Purchase and Sale Agreement are owned by such Loan Party
that is consolidated in the Originato’s financial statements, the creditors of
such Loan Party have received security interests in such assets and such assets
are not intended to be available to the creditors of the Originator (or any
other affiliate of the Originator).

 

Section 12.12     Confidentiality.

 

(a)       Each of the Administrative Agent, the Lenders, the Servicer, the
Collateral Agent, each Loan Party, the Account Bank, the Originator and the
Collateral Custodian shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of the Agreement (and the terms
thereof) and all information with respect to the other parties, including all
information regarding the Loan Assets, the related Obligors, each Loan Party and
the Originator (including any Affiliated thereof) and their respective
businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
each such party and its officers and employees may (i) disclose such information
to its external accountants, investigators, auditors, attorneys or other agents,
including any valuation firm engaged by such party in connection with any due
diligence or comparable activities with respect to the transactions and Loan
Assets contemplated herein and the agents of such Persons (“Excepted Persons”);
provided that each Excepted Person shall, as a condition to any such disclosure,
agree for the benefit of the Administrative Agent, the Lenders, the Servicer,
the Collateral Agent, each Loan Party, the Account Bank, the Originator and the
Collateral Custodian (A) to maintain the confidentiality of the Agreement (and
the terms thereof) and all information with respect to the other parties,
including all information regarding the Loan Assets and each Loan Party and the
Servicer hereto and their respective businesses obtained by it or them in
connection with the structuring, negotiating and execution of the transactions
contemplated herein, and (B) that such information shall be used solely in
connection with such Excepted Person's evaluation of, or relationship with, each
Loan Party and its affiliates, (ii) disclose the existence of the Agreement, but
not the terms thereof, (iii) disclose such information as is required by
Applicable Law (including disclosures which such party determines are required
or advisable under applicable federal securities or banking laws, rules or
regulations) and (iv) disclose the Agreement and such information in any suit,
action, proceeding or investigation (whether in law or in equity or pursuant to
arbitration) involving any of the Transaction Documents for the purpose of
defending itself, reducing its liability, or protecting or exercising any of its
claims, rights, remedies, or interests under or in connection with any of the
Transaction Documents. It is understood that the financial terms that may not be
disclosed except in compliance with this Section 12.12(a) include, all fees and
other pricing terms, and all Events of Default, Servicer Defaults, and priority
of payment provisions.

 



 167 

 

 

(b)       Anything herein to the contrary notwithstanding, each Loan Party and
the Servicer each hereby consents to the disclosure of any nonpublic information
with respect to it (i) to the Administrative Agent, the Lenders, the Account
Bank, the Collateral Agent or the Collateral Custodian by each other, or (ii) by
the Administrative Agent, the Lenders, the Account Bank, the Collateral Agent
and the Collateral Custodian to any prospective or actual assignee or
participant of any of them provided such Person agrees to hold such information
confidential, and to any officers, directors, employees, outside accountants and
attorneys of any of the foregoing, provided each such Person is informed of the
confidential nature of such information. In addition, the Lenders, the
Administrative Agent, the Collateral Agent, the Account Bank and the Collateral
Custodian may disclose any such nonpublic information as required pursuant to
any law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings (whether or not having the
force or effect of law).

 

(c)       Notwithstanding anything herein to the contrary, the foregoing shall
not be construed to prohibit (i) disclosure of any and all information that is
or becomes publicly known (after such information becomes publicly known); (ii)
disclosure of any and all information (A) if required to do so by any applicable
statute, law, rule or regulation, (B) following a request from any government
agency or regulatory body having or claiming authority to regulate or oversee
any aspects of the Lenders', the Administrative Agent's, the Collateral Agent's,
the Account Bank's or the Collateral Custodian's business or that of their
affiliates; provided that to the extent reasonably practicable and permitted by
Applicable Law, such Person shall use reasonable efforts to inform the Borrower
and Golub Capital BDC, Inc. of such request, (C) pursuant to any subpoena, civil
investigative demand or similar demand or request of any court, regulatory
authority, arbitrator or arbitration to which the Administrative Agent, any
Lender, the Collateral Agent, the Collateral Custodian or the Account Bank or an
officer, director, employer, shareholder or affiliate of any of the foregoing is
a party; provided that to the extent reasonably practicable and permitted by
Applicable Law, such Person shall use reasonable efforts to inform the Borrower
and Golub Capital BDC, Inc. of such request, (D) in any preliminary or final
offering circular, registration statement or contract or other document approved
in advance by the Borrower, the Servicer or the Originator or (E) to any
affiliate, independent or internal auditor, agent, employee or attorney of the
Administrative Agent, the Lenders, the Collateral Agent or the Collateral
Custodian having a need to know the same, provided that the disclosing party
advises such recipient of the confidential nature of the information being
disclosed; or (iii) any other disclosure authorized by the Borrower, Servicer
(so long as the Servicer is Golub Capital BDC, Inc. or an Affiliate thereof) or
the Originator.

 



 168 

 

 

Section 12.13     Waiver of Set Off. Each of the parties hereto hereby waives
any right of setoff it may have or to which it may be entitled under this
Agreement from time to time against the Administrative Agent, the Lenders or
their respective assets.

 

Section 12.14     Headings and Exhibits. The headings herein are for purposes of
references only and shall not otherwise affect the meaning or interpretation of
any provision hereof. The schedules and exhibits attached hereto and referred to
herein shall constitute a part of this Agreement and are incorporated into this
Agreement for all purposes.

 

Section 12.15     Ratable Payments. If any Lender, whether by setoff or
otherwise, shall obtain any payment (whether voluntary, involuntary, through the
exercise of any right of setoff, or otherwise) on account of Advances owing to
it (other than pursuant to Breakage Fees, Section 2.10 or Section 2.11) in
excess of its ratable share of payments on account of the Advances obtained by
all the Lenders, such Lender shall forthwith purchase from the other Lenders
such participations in the Advances owing to them as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of them;
provided that, if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender, such purchase from each Lender shall be
rescinded and such Lender shall repay to the purchasing Lender the purchase
price to the extent of such recovery together with an amount equal to such
Lende’s ratable share (according to the proportion of (a) the amount of such
Lende’s required repayment to (b) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.

 

Section 12.16    Failure of any Loan Party or Servicer to Perform Certain
Obligations. If any Loan Party or the Servicer, as applicable, fails to perform
any of its agreements or obligations under Section 5.01(u), Section 5.02(p) or
Section 5.03(e), the Administrative Agent may (but shall not be required to)
itself perform, or cause performance of, such agreement or obligation, and the
expenses of the Administrative Agent incurred in connection therewith shall be
payable by the Borrower upon the Administrative Agent's demand therefor.

 

Section 12.17    Power of Attorney. Each Loan Party irrevocably authorizes the
Administrative Agent and appoints the Administrative Agent as its
attorney-in-fact to act on behalf of such Loan Party (a) to file financing
statements necessary or desirable in the Administrative Agent's sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Secured Parties in the Collateral and (b) to file a carbon, photographic or
other reproduction of this Agreement or any financing statement with respect to
the Collateral as a financing statement in such offices as the Administrative
Agent in its sole discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the interests of the Secured Parties in
the Collateral. This appointment is coupled with an interest and is irrevocable.

 

Section 12.18     Delivery of Termination Statements, Releases, etc.  Upon
payment in full of all of the Obligations (other than unmatured contingent
obligations for which no claim has been made) and the termination of this
Agreement, the Collateral Agent shall deliver to the Borrower termination
statements, reconveyances, releases and other documents the Borrower deems
reasonably necessary or appropriate to evidence the termination of the Grant and
other Liens securing the Obligations, all at the expense of the Borrower.

 



 169 

 

 

Section 12.19     Non-Petition.

 

(a)       Each of the parties hereto (other than the Administrative Agent and
the Lenders) hereby agrees for the benefit of the Borrower, the Administrative
Agent and the Lenders that it will not institute against, or join any other
Person in instituting against, any Loan Party any Bankruptcy Proceeding so long
as there shall not have elapsed one (1) year, or if longer, the applicable
preference period then in effect, and one (1) day since the Collection Date. The
applicable Loan Party shall file a timely objection to, and promptly and timely
move to dismiss and diligently prosecute such objection and/or motion to
dismiss, any Bankruptcy Proceeding commenced by any Person in violation of this
Section 12.19(a). Each Loan Party hereby expressly consents to, and agrees not
to raise any objection in respect of, each of the Administrative Agent and the
Lenders having creditor derivative standing in any Bankruptcy Proceeding to
enforce each and every covenant contained in this Section 12.19(a).

 

(b)       Each Loan Party, the Servicer and the Originator further agrees that
(i) a breach of any of their respective covenants contained in Section 12.19(a)
will cause irreparable injury to the Administrative Agent and the Lenders, (ii)
the Administrative Agent and the Lenders have no adequate remedy at law in
respect of such breach, and (iii) each and every covenant contained in Section
12.19(a) shall be specifically enforceable against each Loan Party, the Servicer
and the Originator, and each Loan Party, the Servicer and the Originator hereby
waives and agrees not to object, or assert any defenses to an action for
specific performance, or injunction in respect of any breach of such covenants.

 

(c)       Each Loan Party hereby irrevocably appoints the Administrative Agent
its true and lawful attorney (with full power of substitution) in its name,
place and stead and at its expense, in connection with the enforcement of the
covenants provided for in this Section 12.19, including without limitation the
following powers: (i) to object to and seek to dismiss any Bankruptcy Proceeding
relating to a Bankruptcy Event described in clause (i) of the definition
thereof, and (ii) all powers and rights incidental thereto. This appointment is
coupled with an interest and is irrevocable.

 

(d)       The provisions of this Section 12.19 shall survive the termination of
this Agreement.

 

[Signature pages to follow.]

 



 170 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

  BORROWER:       GOLUB CAPITAL BDC FUNDING II LLC       By: Golub Capital BDC,
Inc.,   its Designated Manager         By: /s/ Ross A. Teune   Name: Ross A.
Teune   Title: Chief Financial Officer

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

[Signature Page to Loan and Servicing Agreement]

 

 

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

[Signature Page to Loan and Servicing Agreement]

 

 

 

 

  ORIGINATOR AND SERVICER:       GOLUB CAPITAL BDC, inc.         By: /s/ Ross A.
Teune   Name: Ross A. Teune   Title: Chief Financial Officer

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

[Signature Page to Loan and Servicing Agreement]

 



 

 

 

  ADMINISTRATIVE AGENT:       MORGAN STANLEY SENIOR FUNDING, INC.         By:
/s/ Matthieu Milgrom   Name: Matthieu Milgrom   Title: Authorized Signatory

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

[Signature Page to Loan and Servicing Agreement]

 

 

 

 



  LENDER:       MORGAN STANLEY BANK, N.A.         By:  /s/ Brian Zakutansky  
Name: Brian Zakutansky   Title: Authorized Signatory

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

[Signature Page to Loan and Servicing Agreement]

 

 

 

 



  COLLATERAL AGENT:       WELLS FARGO BANK, NATIONAL ASSOCIATION         By: /s/
José M. Rodriguez   Name: José M. Rodriguez   Title: Vice President

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

[Signature Page to Loan and Servicing Agreement]

 

 

 

 

  ACCOUNT BANK:       WELLS FARGO BANK, NATIONAL ASSOCIATION         By: /s/
José M. Rodriguez   Name: José M. Rodriguez   Title: Vice President

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

[Signature Page to Loan and Servicing Agreement]

 

 

 

 

  COLLATERAL CUSTODIAN:       WELLS FARGO BANK, NATIONAL ASSOCIATION         By:
 /s/ José M. Rodriguez   Name: José M. Rodriguez   Title: Vice President

 

[Signature Page to Loan and Servicing Agreement]

 



 

 

 

SCHEDULE I

 

CONDITIONS PRECEDENT DOCUMENTS

 

As required by Section 3.01 of this Agreement, each of the following items must
be delivered to the Administrative Agent and the Lenders prior to the
effectiveness of the Agreement:

 

(a)       A copy of this Agreement duly executed by each of the parties hereto;

 

(b)       A certificate of the Secretary or Assistant Secretary of each of the
Borrower, each then-existing Securitization Subsidiary, the Servicer and the
Originator, dated as of the Closing Date, certifying (i) the names and true
signatures of the incumbent officers of such Person authorized to sign on behalf
of such Person the Transaction Documents to which it is a party (on which
certificate the Administrative Agent, the Lenders and the Lenders may
conclusively rely until such time as the Administrative Agent and the Lenders
shall receive from the Borrower, and the Servicer or the Originator, as
applicable, a revised certificate meeting the requirements of this paragraph
(b)(i)), (ii) that the copy of the certificate of formation, certificate of
incorporation, articles of incorporation or articles of organization, as
applicable, of such Person attached to such certificate is a complete and
correct copy and that such certificate of formation has not been amended,
modified or supplemented and is in full force and effect, (iii) that the copy of
the bylaws, limited liability company agreement or limited partnership
agreement, as applicable, of such Person attached to such certificate is a
complete and correct copy, and that such bylaws, limited liability company
agreement or limited partnership agreement, as applicable, has not been amended,
modified or supplemented and are in full force and effect, and (iv) that the
copy of the resolutions of the board of directors or managers of such Person
attached to such certificate, approving and authorizing the execution, delivery
and performance by such Person of the Transaction Documents to which it is a
party, is a complete and correct copy and such resolutions have not been
amended, modified or supplemented and are in full force and effect;

 

(c)       A good standing certificate, dated as of a recent date for each of the
Borrower, each then-existing Securitization Subsidiary, the Servicer and the
Originator, issued by the Secretary of State of such Person's State of
formation, incorporation or organization, as applicable;

 

(d)       Financing statements (the “Facility Financing Statements”) describing
the Collateral, and (i) naming the Borrower or each then-exiting Securitization
Subsidiary, as applicable, as debtor and the Collateral Agent, on behalf of the
Secured Parties, as secured party, (ii) naming the Originator as debtor, the
Borrower as assignor and the Collateral Agent, on behalf of the Secured Parties,
as secured party/total assignee and (iii) other, similar instruments or
documents, as may be necessary or, in the opinion of the Administrative Agent,
desirable under the UCC of all appropriate jurisdictions or any comparable law
to perfect each Loan Party's interest and the Collateral Agent's, on behalf of
the Secured Parties, interests, respectively, in all Collateral;

 



 

Sch. I-1

 

 

 

(e)       Financing statements, if any, necessary to release all security
interests and other rights of any Person in the Collateral previously granted by
the Originator;

 

(f)       Copies of tax and judgment lien searches in all jurisdictions
reasonably requested by the Administrative Agent and requests for information
(or a similar UCC search report certified by a party acceptable to the
Administrative Agent), dated a date reasonably near to the Closing Date, and
with respect to such requests for information or UCC searches, listing all
effective financing statements which name the Borrower and any then-existing
Securitization Subsidiary (under its present name and any previous name) and the
Originator (under its present name and any previous name) as debtor(s) and which
are filed in the jurisdiction of Delaware, as applicable, together with copies
of such financing statements (none of which shall cover any Collateral);

 

(g)       One or more favorable Opinions of Counsel of counsel to the Borrower,
each then-exiting Securitization Subsidiary, the Servicer and the Originator
acceptable to the Administrative Agent and addressed to the Administrative
Agent, the Lenders and the Collateral Agent, with respect to such matters as the
Administrative Agent may request (including an opinion, with respect to the
first priority perfected security interest of the Collateral Agent, for the
benefit of the Secured Parties, in the Collateral and the membership interests
of each then-exiting Securitization Subsidiary under the UCC laws of the State
of New York, the due authorization, execution and delivery of, and
enforceability of, the Agreement and the other Transaction Documents, true sale
and non-consolidation matters, and other matters);

 

(h)       Duly completed copies of IRS Form W-9 (or any successor forms or other
certificates or statements that may be required from time to time by the
relevant United States taxing authorities or Applicable Law) for the Borrower
and each then-existing Subsidiary; and

 

(i)       A copy of each of the other Transaction Documents duly executed by the
parties thereto.

 



 

Sch. I-2

 

 

 

SCHEDULE II

 

ELIGIBILITY CRITERIA

 

The representations and warranties set forth in this Schedule II are made by
each Loan Party and the Servicer under this Agreement and the Originator under
the Originator Purchase and Sale Agreement, with respect to all Loan Assets
which are designated as being Eligible Loan Assets on any Borrowing Base
Certificate or are otherwise represented to the Administrative Agent or the
Lenders as being Eligible Loan Assets, or are included as Eligible Loan Assets
in any calculation set forth in this Agreement to which this Schedule II is
attached; provided that, if any asset does not satisfy any criterion below, the
Administrative Agent may expressly consent in its sole discretion to the
treatment of such asset as an Eligible Loan Asset; provided, further, that the
Administrative Agent will only be considered to have consented to such inclusion
if the applicable Loan Party and the Servicer have expressly acknowledged that
the applicable criterion is not satisfied with respect to such Loan and each
such applicable criterion is accurately identified on Schedule 1 of the related
Approval Notice; provided, further, that, if an asset does not satisfy the
representations and warranties below and the applicable Loan Party or the
Servicer requests in writing that the Administrative Agent consent to the
acquisition of such asset, such Loan Party may acquire such asset (a
“Non-Levered Loan Asset”) on the conditions that: (a) such asset will be
acquired by the applicable Loan Party by contribution from the Originator or its
Affiliates or by using the proceeds of equity contributions made by the
Originator or amounts available for distribution pursuant to Section
2.04(a)(ix), Section 2.04(b)(vi) or Section 2.04(c)(ix), (b) the applicable Loan
Party (or the Servicer on its behalf) shall have provided such information to
the Administrative Agent regarding such asset as may be requested by the
Administrative Agent and (c) the Administrative Agent has approved such
acquisition in writing or not objected in writing within seven (7) Business Days
of receipt of the Administrative Agent of such information described in clause
(b) above.

 

1.         As of the related Cut-Off Date, each such Loan Asset has been
approved in writing by the Administrative Agent in its sole discretion.

 

2.         As of the related Cut-Off Date, each such Loan Asset is a First Lien
Loan, Second Lien Loan, Unitranche Loan or FLLO Loan, evidenced by a note or a
credit document and an assignment document, as applicable, in the form specified
in the applicable credit agreement or, if no such specification, on a form
acceptable to the agent in respect of such Loan Asset. Each such Loan Asset and
the Related Asset is subject to a valid, subsisting and enforceable first
priority perfected security interest (subject only to Permitted Liens) in favor
of the Collateral Agent, on behalf of the Secured Parties, and the applicable
Loan Party has good and marketable title to, and is the sole owner of, such Loan
Asset and the Related Asset, free and clear of all Liens other than any
Permitted Liens.

 

3.         The Obligor with respect to each such Loan Asset is organized under
the laws of (i) the United States or any state thereof, (ii) Canada or any
territory thereof or (iii) any of Antilles, Belgium, Bermuda, the British Virgin
Islands, the Cayman Islands, Cyprus, Denmark, Estonia, Finland, Guernsey,
Ireland, Jersey, the Isle of Man, Luxembourg, Malta, Netherlands, Antilles,
Russia, Serbia, Spain, Sweden, Switzerland and the United Kingdom or any other
country that has a Moody's foreign currency rating of at least "Aa3" and an S&P
foreign issuer credit rating of at least "AA-" (or, in each case, any territory
thereof) or (iv), another jurisdiction consented to by the Administrative Agent
(any such country, an “Eligible Country”).

 



 

Sch. II-1

 

 

 

4.         Each such Loan Asset is denominated and payable only in an Eligible
Currency and does not permit the currency (unless such permitted currency is
another Eligible Currency) or country in which such Loan Asset is payable to be
changed.

 

5.         As of the Cut-Off Date, no such Loan Asset is Margin Stock.

 

6.         The acquisition of such Loan Asset does not cause the applicable Loan
Party or the assets constituting the Collateral to be required to be registered
as an investment company under the 1940 Act.

 

7.         As of the Cut-Off Date, each such Loan Asset is not a DIP Loan.

 

8.         No such Loan Asset is principally secured by interests in real
property.

 

9.         Each such Loan Asset constitutes a legal, valid, binding and
enforceable obligation of the Obligor thereunder and each guarantor thereof,
enforceable against each such Person in accordance with its terms, subject to
usual and customary bankruptcy, insolvency and equity limitations, and there are
no conditions precedent to the enforceability or validity of the Loan Asset that
have not been satisfied or validly waived.

 

10.       [Reserved].

 

11.       As of the related Cut-Off Date, such Loan Asset is not a Defaulted
Loan.

 

12.       Neither the Originator nor the Servicer are Affiliates of the Obligor
with respect to such Loan Asset.

 

13.       The acquisition of any such Loan Asset by the applicable Loan Party
and the Grant thereof would not (a) violate any Applicable Law or (b) as of the
Cut-Off Date, cause the Administrative Agent or the Lenders to fail to comply
with any request or directive (whether or not having the force of law) from any
banking or other Governmental Authority having jurisdiction over the
Administrative Agent or the Lenders.

 

14.       Pursuant to the Underlying Instruments with respect to such Loan
Asset, (a) either (i) such Loan Asset is freely assignable to the applicable
Loan Party and able to be Granted to the Collateral Agent, on behalf of the
Secured Parties, without the consent of the Obligor or (ii) all consents
necessary for assignment of such Loan Asset to the applicable Loan Party and
Grant to the Collateral Agent for the benefit of the Secured Parties have been
obtained and (b) the Underlying Instruments requires only usually and customary
consents and provides that any consents necessary for future assignments (other
than customary restrictions against assignments to persons that are disqualified
lenders) shall not be unreasonably withheld by the applicable Obligor and/or
agent, and the rights to enforce rights and remedies in respect of the same
under the applicable Underlying Instruments inure to the benefit of the holder
of such Loan Asset (subject to the rights of any applicable agent or other
lenders).

 



 

Sch. II-2

 

 

 

15.       The funding obligations for each such Loan Asset and the Underlying
Instruments under which such Loan Asset was created have been fully satisfied
and all sums available thereunder (other than customary protective advances
permitted to be made thereunder which represent a de-minimus amount relative to
the outstanding balance of such Loan as determined by the Servicer in its
commercially reasonable judgment) have been fully advanced, or if such Loan
Asset is a Delayed Draw Loan Asset, either (i) the applicable Loan Party shall
have or have caused to be, at the time of the sale of such Loan Asset to such
Loan Party, deposited into the Unfunded Exposure Account an amount in Dollars
equal to the Unfunded Exposure Equity Amount or (ii) the Unfunded Exposure
Equity Amount with respect to such Loan Asset shall not create a Borrowing Base
Deficiency.

 

16.       As of the related Cut-Off Date, no such Loan Asset is the subject of
any assertions in respect of, any litigation, right of rescission, set-off,
counterclaim or defense, including the defense of usury, by the related Obligor,
nor will the operation of any of the terms of the Underlying Instruments, or the
exercise of any right thereunder, render the Underlying Instruments
unenforceable in whole or in part, or subject to any right of rescission,
set-off, counterclaim or defense, including the defense of usury, and no such
right of rescission, set-off, counterclaim or defense has been asserted with
respect thereto, and the Underlying Instruments with respect to the Loan Asset
provide for an affirmative waiver by the related Obligor of all rights of
rescission, set-off and counterclaim against the Originator and its assignees.

 

17.       With respect to each such Loan Asset acquired by the Borrower from the
Originator under the Originator Purchase and Sale Agreement, by the Cut-Off Date
on which such Loan Asset is Granted under this Agreement and on each day
thereafter, the Originator will have caused its master computer records relating
to such Loan Asset to be clearly and unambiguously marked to show that such Loan
Asset has been sold or contributed to the Borrower.

 

18.       No such Loan Asset has been repaid, prepaid, satisfied or rescinded,
in each case, in full.

 

19.       No such Loan Asset has been sold, transferred, assigned or pledged by
a Loan Party to any Person other than the Collateral Agent for the benefit of
the Secured Parties.

 

20.       Such Loan Asset is not subject to United States or foreign withholding
tax unless the Obligor thereon is required under the terms of the related
Underlying Instruments to make "gross-up" payments that cover the full amount of
such withholding tax on an after-tax basis in the event of a Change in Law. The
transfer, assignment and conveyance of such Loan Asset (and the Related Asset)
from the Originator to the Borrower or the Borrower to a Securitization
Subsidiary pursuant to a Purchase and Sale Agreement, is not subject to and will
not result in any fee or governmental charge (other than income taxes) payable
by a Loan Party or any other Person to any federal, state or local government.

 

21.       To the knowledge of the applicable Loan Party and the Servicer, as of
the Cut-Off Date, the Obligor with respect to such Loan Asset (and any guarantor
of such Obligo’s obligations thereunder), had full legal capacity to execute and
deliver the Underlying Instruments which creates such Loan Asset and any other
documents related thereto.

 



 

Sch. II-3

 

 

 

22.       As of the Cut-Off Date, the Obligor of each such Loan Asset is not a
Governmental Authority.

 

23.       Each such Loan Asset (a) was originated and/or funded by the
Originator or its Affiliates (including the Borrower) or acquired by the
applicable Loan Party, the Originator or their respective Affiliates in the
ordinary course of such Person's business and, to the extent required by
Applicable Law, the Originator has all necessary consents, licenses, approvals,
authorizations and permits to originate or acquire such Loan Asset in the State
where the Obligor was located (to the extent required by Applicable Law), and
(b) other than with respect to a Loan Asset originated and / or funded or
acquired directly by a Loan Party, was sold or contributed to the Borrower or
was sold or contributed by the Borrower to a Securitization Subsidiary, as
applicable, under the applicable Purchase and Sale Agreement and the assignment
and acceptance agreement under such Loan Asset, acquired from another special
purpose vehicle Affiliate of the Originator or acquired directly by the
applicable Loan Party from a third party in a transaction underwritten by the
Originator or any transaction in which such Loan Party is the designee of the
Originator under the instruments of conveyance relating to the applicable Loan
Asset and, to the extent required by Applicable Law, such Loan Party has all
necessary consents, licenses, approvals, authorizations and permits to purchase
and own such Loan Assets and enter into Underlying Instruments pursuant to which
such Loan Asset was created, in the State where the Obligor is located (to the
extent required by Applicable Law).

 

24.       There are no proceedings pending or, to the applicable Loan Party's
knowledge, threatened (a) asserting insolvency of the Obligor of such Loan
Asset, or (b) wherein the Obligor of such Loan Asset, any other obligated party
or any Governmental Authority has alleged that such Loan Asset or the Underlying
Instruments which creates such Loan Asset is illegal or unenforceable.

 

25.       Each such Loan Asset requires the related Obligor to pay all material
maintenance, repair, insurance and taxes, together with all other material
ancillary costs and expenses, with respect to the Related Collateral.

 

26.       To the knowledge of the applicable Loan Party and the Servicer, the
Related Collateral to each such Loan Asset has not, and will not, be used by the
related Obligor in any manner or for any purpose which would result in any
material risk of liability being imposed upon the Originator, any Loan Party,
the Administrative Agent or the Lenders under any federal, state, local or
foreign laws, common laws, statutes, codes, ordinances, rules, regulations,
permits, judgments, agreements or order related to or addressing the
environment, health or safety.

 

27.       With respect to First Lien Loans and Unitranche Loans, such Loan Asset
has an original term to maturity of not greater than seven (7) years. With
respect to Second Lien Loans, such Loan Asset has an original term to maturity
of not greater than eight (8) years.

 

28.       Each such Loan Asset does not contain confidentiality restrictions
that would prohibit the Administrative Agent or the Lenders from accessing all
necessary information (as required to be provided pursuant to the Transaction
Documents) with regards to such Loan Asset.

 



 

Sch. II-4

 

 

 

29.       Each such Loan Asset (a) was originated and underwritten, or purchased
and re-underwritten, by the Originator or the Servicer, or an Affiliate of the
foregoing (including the Borrower), as applicable, including, without
limitation, the completion of a due diligence and, if applicable, a collateral
assessment and (b) is being serviced by the Servicer in accordance with the
Servicing Standard.

 

30.       Each such Loan Asset is not an extension of credit by the Originator
to the Obligor for the purpose of (a) making any past due principal, interest or
other payments due on such Loan Asset, (b) preventing such Loan Asset or any
other loan to the related Obligor from becoming past due or (c) preventing such
Loan Asset from becoming defaulted.

 

31.       To the knowledge of the applicable Loan Party and the Servicer, the
Obligor with respect to such Loan Asset, on the applicable date of
determination, (a) is a business organization (and not a natural person) duly
organized and validly existing under the laws of its jurisdiction of
organization; (b) is a legal operating entity or holding company; (c) has not
entered into the Loan Asset primarily for personal, family or household
purposes; and (d) as of the related Cut-Off Date, is not the subject of a
Bankruptcy Event, and, as of the related Cut-Off Date, such Obligor is not in
financial distress and has not experienced a material adverse change in its
condition, financial or otherwise, in each case, as determined by the Servicer
in accordance with the Servicing Standard unless approved in writing by the
Administrative Agent.

 

32.       Each such Loan Asset is not an Equity Security and does not provide
for the conversion into an Equity Security.

 

33.       As of the Cut-Off Date, no selection procedure adverse to the
interests of the Secured Parties was utilized by a Loan Party or the Servicer in
the selection of such Loan Asset for inclusion in the Collateral.

 

34.       Each such Loan Asset is not a participation interest.

 

35.       No such Loan Asset is a high-yield bond, a Bridge Loan, a Zero-Coupon
Obligation, a Revolving Loan, an unsecured loan, a commercial real estate loan,
a letter of credit or in support of a letter of credit, a lease, a Synthetic
Security, an interest in a grantor trust, a step-down obligation or a Structured
Finance Obligation.

 

36.       As of the related Cut-Off Date, no such Loan Asset is subject to
substantial non-credit related risk, as reasonably determined by the Servicer in
accordance with the Servicing Standard.

 

37.       Each such Loan Asset is Registered.

 

38.       As of the related Cut-Off Date, no such Loan Asset is the subject of
an offer, exchange or tender by the related Obligor.

 



 

Sch. II-5

 

 

 

SCHEDULE III

 

AGREED-UPON PROCEDURES FOR
INDEPENDENT PUBLIC ACCOUNTANTS

 

[to be provided]

 



 

Sch. III-1

 

 

 

SCHEDULE IV

 

LOAN ASSET SCHEDULE

 

For each Loan Asset, the applicable Loan Party shall provide, as applicable, the
following information:

 

(a)Loan Asset Number

 

(b)Obligor Information

 

(c)The currency denomination of such Loan Asset

 

(d)Loan Asset Type (Broadly Syndicated Loan, First Lien Loan, Second Lien Loan,
FLLO Loan, Unitranche Loan, Recurring Revenue Loan)

 

(e)Whether such Loan Asset is a term loan, a Revolving Loan Asset, or a Delayed
Draw Loan Asset

 

(f)Whether such Loan Asset is a Cov-Lite Loan Asset

 

(g)Whether the rate of interest is floating or fixed

 

(h)Rate of interest (and reference rate)

 

(i)LIBOR floor (if applicable)

 

(j)PIK Percentage

 

(k)Industry Classification

 

(l)S&P's Facility Rating and Corporate Family Rating of such Loan Asset

 

(m)The Service’s internal rating (1-5 or whichever is the Service’s current
rating system) of the Loan Asset as of the applicable Cut-Off Date and as of the
date of such Loan Asset Schedule

 

(n)Outstanding Balance

 

(o)Any Unfunded Exposure Amount (if applicable)

 

(p)Par Amount

 

(q)Tranche size

 

(r)Scheduled maturity date

 

(s)The Cut-Off Date for such Loan Asset

 



 

Sch. IV-1

 

 

 

(t)Date of the last delivered Obligor financials

 

(u)Total first lien senior secured Indebtedness and total Indebtedness as of the
applicable Cut-Off Date and the most recent period for such Loan Asset

 

(v)Calculation of the Senior Leverage Ratio as of the applicable Cut-Off Date
and the most recent period

 

(w)Calculation of the Total Leverage Ratio as of the applicable Cut-Off Date and
the most recent period

 

(x)Calculation of the Cash Interest Coverage Ratio as of the applicable Cut-Off
Date and the most recent period

 

(y)Trailing twelve month EBITDA and Adjusted EBITDA as of the applicable Cut-Off
Date and the most recent period

 

(z)Whether such Loan Asset has been subject to a Value Adjustment Event (and of
what type)

 

(aa)Whether such Loan Asset has been subject to a Material Modification

 

(bb)Purchase Price

 

(cc)Assigned Value as of the applicable Cut-Off Date for such Loan Asset and as
of the date of such Loan Asset Schedule

 

(dd)Advance Rate

 

(ee)Adjusted Borrowing Value

 

(ff)Debt-to-Recurring-Revenue Ratio for Recurring Revenue Loans

 

(gg)Recurring Revenue for Recurring Revenue Loans

 



 

Sch. IV-2

 

 

 

SCHEDULE V

 

INDUSTRY CLASSIFICATION 

 

1020000 Energy Equipment & Services 1030000 Oil, Gas & Consumable Fuels 1033403
Mortgage Real Estate Investment Trusts (REITs) 2020000 Chemicals 2030000
Construction Materials 2040000 Containers & Packaging 2050000 Metals & Mining
2060000 Paper & Forest Products 3020000 Aerospace & Defense 3030000 Building
Products 3040000 Construction & Engineering 3050000 Electrical Equipment 3060000
Industrial Conglomerates 3070000 Machinery 3080000 Trading Companies &
Distributors 3110000 Commercial Services & Supplies 3210000 Air Freight &
Logistics 3220000 Airlines 3230000 Marine 3240000 Road & Rail 3250000
Transportation Infrastructure 4011000 Auto Components 4020000 Automobiles
4110000 Household Durables 4120000 Leisure Products 4130000 Textiles, Apparel &
Luxury Goods 4210000 Hotels, Restaurants & Leisure 4310000 Media 43100001
Entertainment 43100002 Interactive Media and Services 4410000 Distributors
4420000 Internet and Catalog Retail 4430000 Multiline Retail 4440000 Specialty
Retail 5020000 Food & Staples Retailing 5110000 Beverages 5120000 Food Products
5130000 Tobacco

 



 

Sch. V-1

 

 

 

5210000 Household Products 5220000 Personal Products 6020000 Healthcare
Equipment & Supplies 6030000 Healthcare Providers & Services 6110000
Biotechnology 6120000 Pharmaceuticals 7011000 Banks 7020000 Thrifts & Mortgage
Finance 7110000 Diversified Financial Services 7120000 Consumer Finance 7130000
Capital Markets 7210000 Insurance 7310000 Real Estate Management & Development
7311000 Real Estate Investment Trusts (REITs) 8020000 IT Services 8040000
Software 8110000 Communications Equipment 8120000 Technology Hardware, Storage &
Peripherals 8130000 Electronic Equipment, Instruments & Components 8210000
Semiconductors & Semiconductor Equipment 9020000 Diversified Telecommunication
Services 9030000 Wireless Telecommunication Services 9520000 Electric Utilities
9530000 Gas Utilities 9540000 Multi-Utilities 9550000 Water Utilities 9551701
Diversified Consumer Services 9551702 Independent Power and Renewable
Electricity Producers 9551727 Life Sciences Tools & Services 9551729 Healthcare
Technology 9612010 Professional Services

 



 

Sch. V-2

 

 

 

SCHEDULE VI

 

Diversity Score

 

Diversity Score Calculations

 

Diversity Score

 

Calculated as follows:

 

(a) An “Obligor Par Amount” is calculated for each Obligor of a Loan Asset, and
is equal to the outstanding principal amount of Loan Assets issued by such
Obligor and its Affiliates.

 

(b) An “Average Par Amount” is calculated by summing the Obligor Par Amounts for
all Obligors, and dividing by the aggregate number of Obligors.

 

(c) An “Equivalent Unit Score” is calculated for each Obligor, and is equal to
the lesser of (a) one and (b) the Obligor Par Amount for such Obligor divided by
the Average Par Amount.

 

(d) An “Aggregate Industry Equivalent Unit Score” is then calculated for each
Industry Classification and is equal to the sum of the Equivalent Unit Scores
for each Obligor in such Industry Classification.

 

(e) An “Industry Diversity Score” is then established for each Industry
Classification by reference to the following table for the related Aggregate
Industry Equivalent Unit Score; provided, that if any Aggregate Industry
Equivalent Unit Score falls between any two such scores, the applicable Industry
Diversity Score will be the lower of the two Industry Diversity Scores:

 

Aggregate
Industry
Equivalent
Unit Score  Industry
Diversity
Score Aggregate
Industry
Equivalent
Unit Score Industry
Diversity Score Aggregate
Industry
Equivalent
Unit Score Industry
Diversity Score Aggregate
Industry
Equivalent Unit
Score Industry
Diversity
Score  0.0000   0.0000    5.0500    2.7000    10.1500    4.0200    15.2500  
 4.5300  0.0500   0.1000    5.1500    2.7333    10.2500    4.0300    15.3500  
 4.5400  0.1500   0.2000    5.2500    2.7667    10.3500    4.0400    15.4500  
 4.5500  0.2500   0.3000    5.3500    2.8000    10.4500    4.0500    15.5500  
 4.5600  0.3500   0.4000    5.4500    2.8333    10.5500    4.0600    15.6500  
 4.5700  0.4500   0.5000    5.5500    2.8667    10.6500    4.0700    15.7500  
 4.5800  0.5500   0.6000    5.6500    2.9000    10.7500    4.0800    15.8500  
 4.5900  0.6500   0.7000    5.7500    2.9333    10.8500    4.0900    15.9500  
 4.6000  0.7500   0.8000    5.8500    2.9667    10.9500    4.1000    16.0500  
 4.6100  0.8500   0.9000    5.9500    3.0000    11.0500    4.1100    16.1500  
 4.6200  0.9500   1.0000    6.0500    3.0250    11.1500    4.1200    16.2500  
 4.6300  1.0500   1.0500    6.1500    3.0500    11.2500    4.1300    16.3500  
 4.6400  1.1500   1.1000    6.2500    3.0750    11.3500    4.1400    16.4500  
 4.6500  1.2500   1.1500    6.3500    3.1000    11.4500    4.1500    16.5500  
 4.6600  1.3500   1.2000    6.4500    3.1250    11.5500    4.1600    16.6500  
 4.6700  1.4500   1.2500    6.5500    3.1500    11.6500    4.1700    16.7500  
 4.6800  1.5500   1.3000    6.6500    3.1750    11.7500    4.1800    16.8500  
 4.6900  1.6500   1.3500    6.7500    3.2000    11.8500    4.1900    16.9500  
 4.7000  1.7500   1.4000    6.8500    3.2250    11.9500    4.2000    17.0500  
 4.7100 

 



 

Sch. VI-1

 

 

 



Aggregate
Industry
Equivalent
Unit Score  Industry
Diversity
Score Aggregate
Industry
Equivalent
Unit Score Industry
Diversity Score Aggregate
Industry
Equivalent
Unit Score Industry
Diversity Score Aggregate
Industry
Equivalent Unit
Score Industry
Diversity
Score  1.8500   1.4500    6.9500    3.2500    12.0500    4.2100    17.1500  
 4.7200  1.9500   1.5000    7.0500    3.2750    12.1500    4.2200    17.2500  
 4.7300  2.0500   1.5500    7.1500    3.3000    12.2500    4.2300    17.3500  
 4.7400  2.1500   1.6000    7.2500    3.3250    12.3500    4.2400    17.4500  
 4.7500  2.2500   1.6500    7.3500    3.3500    12.4500    4.2500    17.5500  
 4.7600  2.3500   1.7000    7.4500    3.3750    12.5500    4.2600    17.6500  
 4.7700  2.4500   1.7500    7.5500    3.4000    12.6500    4.2700    17.7500  
 4.7800  2.5500   1.8000    7.6500    3.4250    12.7500    4.2800    17.8500  
 4.7900  2.6500   1.8500    7.7500    3.4500    12.8500    4.2900    17.9500  
 4.8000  2.7500   1.9000    7.8500    3.4750    12.9500    4.3000    18.0500  
 4.8100  2.8500   1.9500    7.9500    3.5000    13.0500    4.3100    18.1500  
 4.8200  2.9500   2.0000    8.0500    3.5250    13.1500    4.3200    18.2500  
 4.8300  3.0500   2.0333    8.1500    3.5500    13.2500    4.3300    18.3500  
 4.8400  3.1500   2.0667    8.2500    3.5750    13.3500    4.3400    18.4500  
 4.8500  3.2500   2.1000    8.3500    3.6000    13.4500    4.3500    18.5500  
 4.8600  3.3500   2.1333    8.4500    3.6250    13.5500    4.3600    18.6500  
 4.8700  3.4500   2.1667    8.5500    3.6500    13.6500    4.3700    18.7500  
 4.8800  3.5500   2.2000    8.6500    3.6750    13.7500    4.3800    18.8500  
 4.8900  3.6500   2.2333    8.7500    3.7000    13.8500    4.3900    18.9500  
 4.9000  3.7500   2.2667    8.8500    3.7250    13.9500    4.4000    19.0500  
 4.9100  3.8500   2.3000    8.9500    3.7500    14.0500    4.4100    19.1500  
 4.9200  3.9500   2.3333    9.0500    3.7750    14.1500    4.4200    19.2500  
 4.9300  4.0500   2.3667    9.1500    3.8000    14.2500    4.4300    19.3500  
 4.9400  4.1500   2.4000    9.2500    3.8250    14.3500    4.4400    19.4500  
 4.9500  4.2500   2.4333    9.3500    3.8500    14.4500    4.4500    19.5500  
 4.9600  4.3500   2.4667    9.4500    3.8750    14.5500    4.4600    19.6500  
 4.9700  4.4500   2.5000    9.5500    3.9000    14.6500    4.4700    19.7500  
 4.9800  4.5500   2.5333    9.6500    3.9250    14.7500    4.4800    19.8500  
 4.9900  4.6500   2.5667    9.7500    3.9500    14.8500    4.4900    19.9500  
 5.0000  4.7500   2.6000    9.8500    3.9750    14.9500    4.5000           
4.8500   2.6333    9.9500    4.0000    15.0500    4.5100            4.9500 
 2.6667    10.0500    4.0100    15.1500    4.5200           

 

(f) The Diversity Score is then calculated by summing each of the Industry
Diversity Scores for each Industry Classification.

 

For purposes of calculating the Diversity Score, Affiliates of an Obligor in the
same industry are deemed to be a single Obligor, except as otherwise agreed to
in writing by the Administrative Agent.

 



 

Sch. VI-2

 

 

 

SCHEDULE VII

 

EXISTING GOLUB BDC CLOs

 

Golub Capital BDC CLO III LLC

 



 

Sch. VII-1

 

 

 

ANNEX A

 



Lender   Commitment Morgan Stanley Bank, N.A.   $200,000,000

 



 

Annex A-1

 

 

 

Exhibits

 

[attached]

 



 

  

 



 

 

Exhibit A

 

Form of Approval Notice

 

[Date]

 

(Morgan Stanley Senior Funding, Inc.)

 

Golub Capital BDC Funding II LLC

c/o Golub Capital BDC, Inc.

666 Fifth Avenue, 18th Floor

New York, New York 10103

Attention: Structured Products

Email: structuredproducts@golubcapital.com

 

Re:       Loan and Servicing Agreement, dated as of February 1, 2019

 

Ladies and Gentlemen:

 

This Approval Notice is delivered to you pursuant to that certain Loan and
Servicing Agreement, dated as of February 1, 2019 (as the same may be amended,
modified, supplemented, restated or replaced from time to time in accordance
with the terms thereof, the “Loan and Servicing Agreement”), by and among Golub
Capital BDC Funding II LLC, as the borrower, Golub Capital BDC, Inc., as the
originator and servicer, Morgan Stanley Senior Funding, Inc., in its capacity as
administrative agent for the Lenders, each of the lenders from time to time
party thereto (the “Lenders”), each of the securitization subsidiaries from time
to time party thereto, and Wells Fargo Bank, National Association, as the
collateral agent, the account bank and the collateral custodian. Capitalized
terms used but not defined herein shall have the meanings provided in the Loan
and Servicing Agreement.

 

Loan Asset

Approval Notice

 

Date       Eligible Loan Asset Information See Attached Schedule I     Approved
Exceptions to Eligibility Criteria for Loan Asset See Attached Schedule II    
Morgan stanley Approval       Approval Good Until       Approval Conditioned
Upon  

 

In Witness Whereof, the undersigned has executed this Approval Notice as of the
date first written above.

 

Exhibit A-1

 

 

  Morgan Stanley Senior Funding, Inc.,   as the Administrative Agent       By:  
      Name:   Title:

 

Exhibit A-2

 

 

Schedule I

To

Exhibit A

 

ELIGIBLE LOAN ASSET INFORMATION

 

Obligor
Name Seasoning
Period
Start Date Tranche
Description Par
Amount Purchase
Price
(specify
any
discount) Eligible
Currency Unfunded
Exposure
Amount BSL
(Y/N) Recurring
Revenue
Loan
(Y/N) Maturity
Date Industry [Reset
Cut-
Off
Date] Cut-Off
Financial
Statement
Date Cut-Off
Interest
Coverage Ratio Cut-Off
EBITDA Cut-Off Total
Leverage Assigned
Value Advance
Rate                                                                            
                                                                               
                                                                               
                                                                               
                                                                               
                                   

 

Exhibit A-3

 

 

Schedule II

To

Exhibit A

 

Approved Exceptions to Eligibility Criteria for Loan Asset

 

Exhibit A-1

 

 

Exhibit B

 

Form of Borrowing Base Certificate

 

[_____] [__], 20[__]

 

Reference is made to that certain Loan and Servicing Agreement, dated as of
February 1, 2019 (as the same may be amended, modified, supplemented, restated
or replaced from time to time in accordance with the terms thereof, the “Loan
and Servicing Agreement”), by and among Golub Capital BDC Funding II LLC, as the
borrower, Golub Capital BDC, Inc., as the originator and servicer, Morgan
Stanley Senior Funding, Inc., in its capacity as administrative agent for the
Lenders, each of the lenders from time to time party thereto (the “Lenders”),
each of the securitization subsidiaries from time to time party thereto, and
Wells Fargo Bank, National Association, as the collateral agent, the account
bank and the collateral custodian. Capitalized terms used but not defined herein
shall have the meanings provided in the Loan and Servicing Agreement.

 

As of the date hereof, the undersigned each certify that (i) all of the
information set forth in Annex I attached hereto is true, correct and complete,
(ii) no Event of Default or Servicer Default has occurred and no Unmatured Event
of Default or Borrowing Base Deficiency exists under the Loan and Servicing
Agreement; and (iii) solely with respect to itself, each of the representations
and warranties contained in the Loan and Servicing Agreement is true, correct
and complete.

 

[Remainder of Page Intentionally Left Blank]

 

Exhibit B-1

 

 

Certified as of the date first written above.

 

  Golub Capital BDC FUNDINg II LLC,   as the Borrower       By:       Name:  
Title:       GOLUB CAPITAL BDC, INC.,   as the Servicer       By:       Name:  
Title:

 

Exhibit B-2

 

 

Annex I

To

Exhibit B

 

Borrowing Base Report

 

(see attached)

 

Exhibit B-3

 

 

Exhibit C

 

Form of Disbursement request

 

(Disbursements from Unfunded Exposure Account and Reinvestments of Principal
Collections)

 

[Date]

 

(Golub Capital BDC Funding II LLC)

 

Morgan Stanley Senior Funding, Inc.,

as the Administrative Agent

1585 Broadway, 24th Floor

New York, NY 10036

Attention: FID Secured Lending Group

Email: mmloanapprovals@morganstanley.com

 

With a copy to:

 

Morgan Stanley Bank, N.A.

1300 Thames Street Wharf

Baltimore, MD 21231

Attention: CLO Team

Email: mmloanapprovals@morganstanley.com

 

Wells Fargo Bank, National Association,

as the Collateral Agent

Corporate Trust Services Division

9062 Old Annapolis Rd.

Columbia, MD 21045

Attn: CDO Trust Services – Golub Capital BDC Funding II LLC

Phone: 410-884-2000

 

Re:      Loan and Servicing Agreement, dated as of February 1, 2019

 

Ladies and Gentlemen:

 

This Disbursement Request is delivered to you pursuant to Section
[2.04(d)][2.18] of that certain Loan and Servicing Agreement, dated as of
February 1, 2019 (as the same may be amended, modified, supplemented, restated
or replaced from time to time in accordance with the terms thereof, the “Loan
and Servicing Agreement”), by and among Golub Capital BDC Funding II LLC, as the
borrower (together with its successors and assigns in such capacity, the
“Borrower”), Golub Capital BDC, Inc., as the originator and servicer (together
with its successors and assigns in such capacity, the “Servicer”), Morgan
Stanley Senior Funding, Inc., in its capacity as administrative agent for the
Lenders, each of the lenders from time to time party thereto (the “Lenders”),
each of the securitization subsidiaries from time to time party thereto, and
Wells Fargo Bank, National Association, as the collateral agent, the account
bank and the collateral custodian. Capitalized terms used but not defined herein
shall have the meanings provided in the Loan and Servicing Agreement.

 

Exhibit C-1

 

 

The undersigned, being a duly elected Responsible Officer of the Servicer and
holding the office set forth below such office’s name, hereby certifies as
follows:

 

[1.Pursuant to Section 2.04(d) of the Loan and Servicing Agreement, the Servicer
on behalf of the Borrower hereby requests a disbursement (a “Disbursement”) from
the Unfunded Exposure Account in the amount of $______________ to fund [  ]1,
such Disbursement to be paid to the account of the Borrower as set forth in the
Loan and Servicing Agreement.]

 

[1.Pursuant to Section 2.18 of the Loan and Servicing Agreement, the Servicer on
behalf of the Borrower hereby requests a disbursement of Principal Collections
from the Principal Collection Subaccount in the amount of $_____________ to
[reinvest in additional Eligible Loan Assets to be Granted under the Loan and
Servicing Agreement: [  ]2][pay Advances Outstanding].

 

2.The Servicer on behalf of the Borrower hereby requests that such Disbursement
be made on the following date: _____________.

 

[3.In connection with a disbursement pursuant to Section 2.18(a) of the Loan and
Servicing Agreement, attached to this Disbursement Request is a true, correct
and complete calculation of the Borrowing Base and all components thereof.]

 

4.All of the conditions applicable to the disbursement as set forth in the Loan
and Servicing Agreement have been satisfied as of the date hereof and will
remain satisfied to the date of such disbursement including the following:

 

(i)          The representations and warranties of each of the Servicer and the
Borrower, respectively, set forth in the Loan and Servicing Agreement are true,
correct and complete on and as of such date, before and after giving effect to
such Disbursement and to the application of the proceeds therefrom, as though
made on and as of such date, except to the extent relating to an earlier date;

 

(ii)         Other than any disbursement from the Unfunded Exposure Account
after the occurrence of an Event of Default, no Event of Default has occurred,
or would result from such disbursement or from the application of the proceeds
therefrom, and no Unmatured Event of Default or Borrowing Base Deficiency exists
or would result from such Disbursement or from the application of the proceeds
therefrom; and

 

(iii)        Each of the Servicer and the Borrower is in compliance with each of
its covenants set forth in the Transaction Documents

 

 

 

1 Specific asset to be funded from the Disbursement.

2 Specific asset to be funded from the Disbursement.

 

Exhibit C-2

 

 

5.[The Servicer on behalf of the Borrower hereby represents that in connection
with a disbursement pursuant to Section 2.04(d) of the Loan and Servicing
Agreement only, such disbursement shall be used solely for the purpose of
funding the Exposure Amount(s) of one or more Delayed Draw Loan Asset(s)
included in the Collateral.]

 

The undersigned certifies that all information contained herein [and in the
attached Borrowing Base Certificate], as applicable, is true, correct and
complete as of the date hereof.

 

[ATTACH BORROWING BASE CERTIFICATE AND LOAN ASSET SCHEDULE FOR DISBURSEMENTS
PURSUANT TO SECTION 2.18(a) OF THE LOAN AND SERVICING AGREEMENT]

 

[Remainder of Page Intentionally Left Blank]

 

Exhibit C-3

 

 

In Witness Whereof, the undersigned has executed this Disbursement Request as of
the date first written above.

 

  Golub Capital bdc, inc.,   as the Servicer       By:         Name:   Title:

 

Exhibit C-4

 

 

Exhibit D

 

Form of Notice of Borrowing

 

Notice of Borrowing

 

[Date]

 

(Golub Capital BDC Funding II LLC)

 

To: Morgan Stanley Senior Funding, Inc.,   as the Administrative Agent   1585
Broadway, 24th Floor   New York, NY 10036   Attention: FID Secured Lending Group
  Email: mmloanapprovals@morganstanley.com       With a copy to:       Morgan
Stanley Bank, N.A.   1300 Thames Street Wharf   Baltimore, MD 21231   Attention:
CLO Team   Email: mmloanapprovals@morganstanley.com    

 

Re:      Loan and Servicing Agreement, dated as of February 1, 2019

 

Ladies and Gentlemen:

 

This Notice of Borrowing is delivered to you pursuant to Sections 2.02 and 3.02
of that certain Loan and Servicing Agreement, dated as of February 1, 2019 (as
the same may be amended, modified, supplemented, restated or replaced from time
to time in accordance with the terms thereof, the “Loan and Servicing
Agreement”), by and among Golub Capital BDC Funding II LLC, as the borrower
(together with its successors and assigns in such capacity, the “Borrower”),
Golub Capital BDC, Inc., as the originator and servicer (together with its
successors and assigns in such capacity, the “Servicer”), Morgan Stanley Senior
Funding, Inc., in its capacity as administrative agent for the Lenders, each of
the lenders from time to time party thereto (the “Lenders”), each of the
securitization subsidiaries from time to time party thereto, and Wells Fargo
Bank, National Association, as the collateral agent, the account bank and the
collateral custodian. Capitalized terms used but not defined herein shall have
the meanings provided in the Loan and Servicing Agreement.

 

The undersigned, being a duly elected Responsible Officer of the Borrower, and
holding the office set forth below such office’s name, hereby certifies as
follows:

 

Exhibit D-1

 

 

[1.             The Borrower hereby requests an Advance in the principal amount
of [$][Euro][GBP][CAD]__________.3 Such Advance shall be deposited to the
account identified in the Loan and Servicing Agreement.]

 

[1.             Pursuant to Section 2.04(d), the Borrower hereby requests an
Advance in the principal amount of [$][Euro][GBP][CAD]_______________.4 Such
Advance shall be deposited in the Unfunded Exposure Account.]

 

2.              The Borrower hereby requests that such Advance be made on the
following date: ____________.

 

3.             Attached to this Notice of Borrowing is a true, correct and
complete calculation of the Borrowing Base and all components thereof.

 

4.             Attached to this Notice of Borrowing is a true, correct and
complete list of all Loan Assets, if any, which will become part of the
Collateral on the date hereof, each Loan Asset reflected thereon being an
Eligible Loan Asset, which list shall include the purchase price of each such
Loan Asset, if purchased or acquired by the Originator, and the fair market
value of each such Loan Asset.

 

[5.            In connection with such Advance, the Originator shall deposit
[$][Euro][GBP][CAD]____________ into the Unfunded Exposure Account in connection
with any Delayed Draw Loan Asset funded by such Advance.]

 

6.             All of the conditions applicable to the Advance requested herein
as set forth in the Loan and Servicing Agreement have been satisfied as of the
date hereof and will remain satisfied to the date of such Advance, including
those set forth in Article III of the Loan and Servicing Agreement, and the
following:

 

(i)          The representations and warranties of each of the Servicer and the
Borrower, respectively, set forth in the Loan and Servicing Agreement are true,
correct and complete in all respects on and as of such date, before and after
giving effect to such Advance and to the application of the proceeds therefrom,
as though made on and as of such date (other than any representation or warranty
that is made as of a specific date);

 

(ii)         No Event of Default has occurred, or would result from such
Advance, no Unmatured Event of Default or Borrowing Base Deficiency exists or
would result from such Advance, and, with respect to an Advance in an Eligible
Currency other than Dollars, the Foreign Currency Advance Amount will not exceed
the Foreign Currency Sublimit as a result of such Advance;

 



 

 

3 The amount of such Advance shall not cause Advances Outstanding to exceed the
Borrowing Base; provided that the amount of such Advance must be at least equal
to the Dollar Equivalent of $500,000 in such Eligible Currency.

 

4 The amount of such Advance shall not exceed the Unfunded Exposure Amount of
the applicable Delayed Draw Loan Asset.

 

Exhibit D-2

 

 

(iii)        No event has occurred and is continuing, or would result from such
Advance, which constitutes a Servicer Default or any event which, if it
continues uncured, will, with notice or lapse of time, constitute a Servicer
Default; and

 

(iv)        Each of the Servicer and the Borrower, respectively, is in
compliance with each of its covenants set forth in the Transaction Documents.

 

7.              The undersigned certifies that all information contained herein
and in the attached Borrowing Base Certificate is true, correct and complete as
of the date hereof.

 

[Attach Borrowing Base Certificate and Loan Asset Schedule]

 

[Remainder of Page Intentionally Left Blank]

 

Exhibit D-3

 

 

In Witness Whereof, the undersigned has executed this Notice of Borrowing as of
the date first written above.

 

  Golub Capital BDC Funding II LLC,   as the Borrower       By:         Name:  
Title:

 

Exhibit D-4

 

 

Exhibit E

 

Form of Notice of Reduction

 

(Reduction of Advances Outstanding)

 

[Date]

 

(Golub Capital BDC Funding II LLC)

 

Morgan Stanley Senior Funding, Inc.,

as the Administrative Agent

1585 Broadway, 24th Floor

New York, NY 10036

Attention: FID Secured Lending Group

Email: mmloanapprovals@morganstanley.com

 

With a copy to:

 

Morgan Stanley Bank, N.A.

1300 Thames Street Wharf

Baltimore, MD 21231

Attention: CLO Team

Email: mmloanapprovals@morganstanley.com

 

Wells Fargo Bank, National Association,

as the Collateral Agent

Corporate Trust Services Division

9062 Old Annapolis Rd.

Columbia, MD 21045

Attn: CDO Trust Services – Golub Capital BDC Funding II LLC

Phone: 410-884-2000

 

Re:      Loan and Servicing Agreement, dated as of February 1, 2019

 

Ladies and Gentlemen:

 

This Notice of Reduction is delivered to you pursuant to Section 2.16(a) of that
certain Loan and Servicing Agreement, dated as of February 1, 2019 (as the same
may be amended, modified, supplemented, restated or replaced from time to time
in accordance with the terms thereof, the “Loan and Servicing Agreement”), by
and among Golub Capital BDC Funding II LLC, as the borrower (together with its
successors and assigns in such capacity, the “Borrower”), Golub Capital BDC,
Inc., as the originator and servicer (together with its successors and assigns
in such capacity, the “Servicer”), Morgan Stanley Senior Funding, Inc., in its
capacity as administrative agent for the Lenders, each of the lenders from time
to time party thereto (the “Lenders”), each of the securitization subsidiaries
from time to time party thereto, and Wells Fargo Bank, National Association, as
the collateral agent, the account bank and the collateral custodian. Capitalized
terms used but not defined herein shall have the meanings provided in the Loan
and Servicing Agreement.

 

Exhibit E-1

 

 

The undersigned, being a duly elected Responsible Officer of the Borrower, and
holding the office set forth below such office’s name, hereby certifies as
follows:

 

1.          Pursuant to Section 2.16(a) of the Loan and Servicing Agreement, the
Borrower desires to reduce the Advances Outstanding by the amount of
$_____________ (the “Advance Reduction”).

 

2.          The Borrower hereby requests that such Advance Reduction be made on
the following date: __________.

 

3.          Attached to this Notice of Reduction is a true, correct and complete
calculation of the Borrowing Base and all components thereof.

 

4.          The Borrower hereby represents that no event has occurred or would
result from such Advance Reduction, which constitutes an Event of Default or
Unmatured Event of Default.

 

The undersigned certifies that all information contained herein and in the
attached Borrowing Base Certificate is true, correct and complete as of the date
hereof.

 

Exhibit E-2

 

 

In Witness Whereof, the undersigned has executed this Notice of Reduction as of
the date first written above.

 

  Golub Capital BDC Funding II LLC,   as the Borrower       By:         Name:  
Title:

 

Exhibit E-3

 

 

Exhibit F

 

Form of Notice of Termination/Permanent Reduction

 

[Date]

 

(Golub Capital BDC Funding II LLC)

 

Morgan Stanley Senior Funding, Inc.,

as the Administrative Agent

1585 Broadway, 24th Floor

New York, NY 10036

Attention: FID Secured Lending Group

Email: mmloanapprovals@morganstanley.com

 

With a copy to:

 

Morgan Stanley Bank, N.A.

1300 Thames Street Wharf

Baltimore, MD 21231

Attention: CLO Team

Email: mmloanapprovals@morganstanley.com

 

Wells Fargo Bank, National Association,

as the Collateral Agent

Corporate Trust Services Division

9062 Old Annapolis Rd.

Columbia, MD 21045

Attn: CDO Trust Services – Golub Capital BDC Funding II LLC

Phone: 410-884-2000

 

Re:      Loan and Servicing Agreement, dated as of February 1, 2019

 

Ladies and Gentlemen:

 

This Notice of Reduction is delivered to you pursuant to Section 2.16(b) of that
certain Loan and Servicing Agreement, dated as of February 1, 2019 (as the same
may be amended, modified, supplemented, restated or replaced from time to time
in accordance with the terms thereof, the “Loan and Servicing Agreement”), by
and among Golub Capital BDC Funding II LLC, as the borrower (together with its
successors and assigns in such capacity, the “Borrower”), Golub Capital BDC,
Inc., as the originator and servicer (together with its successors and assigns
in such capacity, the “Servicer”), Morgan Stanley Senior Funding, Inc., in its
capacity as administrative agent for the Lenders (together with its successors
and assigns in such capacity, the “Administrative Agent”), each of the lenders
from time to time party thereto (the “Lenders”), each of the securitization
subsidiaries from time to time party thereto, and Wells Fargo Bank, National
Association, as the collateral agent, the account bank and the collateral
custodian. Capitalized terms used but not defined herein shall have the meanings
provided in the Loan and Servicing Agreement.

 

Exhibit F-1

 

 

The undersigned, being a duly elected Responsible Officer of the Borrower, and
holding the office set forth below such office’s name, hereby certifies as
follows:

 

[1.          Pursuant to Section 2.16(b) of the Loan and Servicing Agreement,
the Borrower desires to terminate the Loan and Servicing Agreement and the other
Transaction Documents (the “Termination”) by making a payment in full of all of
the Advances Outstanding, all accrued and unpaid Yield and Fees, any Breakage
Fees, Increased Costs, all accrued and unpaid costs and expenses of the
Administrative Agent and Lenders, payment of the Prepayment Premium pro rata to
each Lender and payment of all other Obligations (other than unmatured
contingent indemnification obligations).]

 

[1.          Pursuant to Section 2.16(b) of the Loan and Servicing Agreement,
the Borrower desires to permanently reduce in part the Facility Amount by the
amount of $_____________ (the “Permanent Reduction”).]

 

2.           The Borrower hereby requests that such [Termination][Permanent
Reduction] be made on the following date: __________.

 

[3.          Attached to this Notice of Permanent Reduction is a true, correct
and complete calculation of the Borrowing Base and all components thereof.

 

4.           All of the conditions applicable to the Permanent Reduction as set
forth in the Loan and Servicing Agreement have been satisfied as of the date
hereof and will remain satisfied to the date of such Permanent Reduction and the
following:

 

(i)          The representations and warranties of each of the Servicer and the
Borrower respectively, set forth in the Loan and Servicing Agreement are true,
correct and complete and as of such date, before and after giving effect to the
Permanent Reduction, as though made on and as of such date (other than any
representation or warranty that is made as of a specific date);

 

(ii)         The Borrower hereby represents that no event would result from such
Permanent Reduction, which constitutes an Event of Default or Unmatured Event of
Default; and

 

(iii)        Each of the Servicer and the Borrower is in compliance with each of
its covenants set forth in the Transaction Documents.]

 

The undersigned certifies that all information contained herein and in the
attached Borrowing Base Certificate is true, correct and complete as of the date
hereof.

 

Exhibit F-2

 

 

In Witness Whereof, the undersigned has executed this Notice of
[Termination][Permanent Reduction] as of the date first written above.

 

  Golub Capital BDC FUNDING II LLC,   as the Borrower       By:         Name:  
Title:

 

Exhibit F-3

 

 

Exhibit G

 

[Reserved]

 

Exhibit G-1

 

 

Exhibit H

 

Form of Servicing Report

 

(see attached)

 

Exhibit H-1

 

 

Exhibit I

 

Form of Servicer Certificate (Servicing Report)

 

[Date]

 

(Golub Capital BDC Funding II LLC)

 

Morgan Stanley Senior Funding, Inc.,

as the Administrative Agent

1585 Broadway, 24th Floor

New York, NY 10036

Attention: FID Secured Lending Group

Email: mmloanapprovals@morganstanley.com

 

With a copy to:

 

Morgan Stanley Bank, N.A.

1300 Thames Street Wharf

Baltimore, MD 21231

Attention: CLO Team

Email: mmloanapprovals@morganstanley.com

 

Wells Fargo Bank, National Association,

as the Collateral Agent

Corporate Trust Services Division

9062 Old Annapolis Rd.

Columbia, MD 21045

Attn: CDO Trust Services – Golub Capital BDC Funding II LLC

Phone: 410-884-2000

 

Morgan Stanley Bank, N.A.

201 South Main Street

Salt Lake City, Utah 84111-2215

Email: mmloanapprovals@morganstanley.com

 

With a copy to:

 

Morgan Stanley Senior Funding, Inc.,

as the Administrative Agent

1585 Broadway, 24th Floor

New York, NY 10036

Attention: FID Secured Lending Group

Email: mmloanapprovals@morganstanley.com

 

Re:      Loan and Servicing Agreement, dated as of February 1, 2019

 

Ladies and Gentlemen:

 

Exhibit I-1

 

 

This Servicer Certificate is delivered to you pursuant to Section 6.08(c) of
that certain Loan and Servicing Agreement, dated as of February 1, 2019 (as the
same may be amended, modified, supplemented, restated or replaced from time to
time in accordance with the terms thereof, the “Loan and Servicing Agreement”),
by and among Golub Capital BDC Funding II LLC, as the borrower (together with
its successors and assigns in such capacity, the “Borrower”), Golub Capital BDC,
Inc., as the originator and servicer (together with its successors and assigns
in such capacity, the “Servicer”), Morgan Stanley Senior Funding, Inc., in its
capacity as administrative agent for the Lenders (together with its successors
and assigns in such capacity, the “Administrative Agent”), each of the lenders
from time to time party thereto (the “Lenders”), each of the securitization
subsidiaries from time to time party thereto, and Wells Fargo Bank, National
Association, as the collateral agent (together with its successors and assigns
in such capacity, the “Collateral Agent”), the account bank and the collateral
custodian. Capitalized terms used but not defined herein shall have the meanings
provided in the Loan and Servicing Agreement. This Servicer Certificate relates
to the Servicing Report set forth on the attached Schedule A.

 

1.Golub Capital BDC, Inc. is the Servicer under the Loan and Servicing
Agreement.

 

2.The undersigned hereby certifies to the Administrative Agent, the Collateral
Agent and each Lender that, as of the date hereof, no Event of Default, Servicer
Default or Unmatured Event of Default has occurred [(other than any such Event
of Default, Servicer Default or Unmatured Event of Default which has previously
been disclosed to the Administrative Agent in writing)].

 

3.The undersigned hereby certifies to the Administrative Agent, the Collateral
Agent, the Lender and the other Secured Parties that all of the foregoing
information and all of the information set forth on the attached Schedule A is
true, complete and accurate as of the date hereof.

 

[Remainder of Page Left Intentionally Blank]

 

Exhibit I-2

 

 

In Witness Whereof, the undersigned has caused this Servicer Certificate to be
duly executed as of the date first written above.

 

  Golub Capital BDC, Inc.,   as the Servicer       By:         Name:   Title:

 

Exhibit I-3

 

 

Schedule A

 

Servicing Report

 

(see attached)

 

Exhibit I-4

 

 

Exhibit J

 

Form of Release of Required Loan Documents

 

[Date]

 

(Golub Capital BDC Funding II LLC)

 

Morgan Stanley Senior Funding, Inc.,

as the Administrative Agent

1585 Broadway, 24th Floor

New York, NY 10036

Attention: FID Secured Lending Group

Email: mmloanapprovals@morganstanley.com

 

With a copy to:

 

Morgan Stanley Bank, N.A.

1300 Thames Street Wharf

Baltimore, MD 21231

Attention: CLO Team

Email: mmloanapprovals@morganstanley.com

 

Wells Fargo Bank, National Association,

as the Collateral Agent

Corporate Trust Services Division

9062 Old Annapolis Rd.

Columbia, MD 21045

Attn: CDO Trust Services – Golub Capital BDC Funding II LLC

Phone: 410-884-2000

 

Re:Loan and Servicing Agreement, dated as of February 1, 2019 (as the same may
be amended, modified, supplemented, restated or replaced from time to time in
accordance with the terms thereof, the “Loan and Servicing Agreement”), by and
among Golub Capital BDC Funding II LLC, as the borrower, Golub Capital BDC,
Inc., as the originator and servicer (together with its successors and assigns
in such capacity, the “Servicer”), Morgan Stanley Senior Funding, Inc., in its
capacity as administrative agent for the Lenders, each of the lenders from time
to time party thereto (the “Lenders”), each of the securitization subsidiaries
from time to time party thereto, and Wells Fargo Bank, National Association, as
the collateral agent, the account bank and the collateral custodian (together
with its successors and assigns in such capacity, the “Collateral Custodian”).
Capitalized terms used but not defined herein shall have the meanings provided
in the Loan and Servicing Agreement.

  

Exhibit J-1

 

 

Ladies and Gentlemen:

 

In connection with the administration of the Required Loan Documents held by the
Collateral Custodian, for the benefit of the Secured Parties, under the Loan and
Servicing Agreement, we request the release of the Required Loan Documents (or
such documents as specified below) for the Loan Assets described below, for the
reason indicated. All capitalized terms used but not defined herein shall have
the meaning provided in the Loan and Servicing Agreement.

 

Obligo’s Name, Address & Zip Code:

 

Loan Asset Number:

 

Loan Asset File:

 

Reason for Requesting Documents (check one)

 

_____1. Loan Asset paid in full. (The Servicer hereby certifies that all amounts
received in connection with such Loan Asset have been credited to the Collection
Account.)

 

_____2. Loan Asset liquidated by ____________________________. (The Servicer
hereby certifies that all proceeds of foreclosure, insurance, condemnation or
other liquidation have been finally received and credited to the Collection
Account.)

 

_____3. Loan Asset in foreclosure.

 

_____4. Loan Asset returned due to a failure to satisfy the Review Criteria
pursuant to Section 11.02(b)(i) of the Loan and Servicing Agreement.

 

_____5. Other (explain).

 

If box 1 or 2 above is checked, and if all or part of the Required Loan
Documents were previously released to us, please release to us the Required Loan
Documents requested in our previous request and receipt on file with you, as
well as any additional documents in your possession relating to the specified
Loan Asset.

 

If box 3, 4 or 5 above is checked, upon our return of all of the above Required
Loan Documents to you as the Collateral Custodian please acknowledge your
receipt by signing in the space indicated below, and returning this form.

 

[Remainder of Page Left Intentionally Blank]

 

Exhibit J-2

 

 

  Golub Capital BDC, Inc.,   as the Servicer       By:         Name:   Title:

 

Acknowledgement of the Required Loan Documents returned to the Collateral
Custodian.

 

  WELLS FARGO BANK, NATIONAL   ASSOCIATION,   as the Collateral Custodian      
By:         Name:   Title:

 

[Signatures Continue]

 

Exhibit J-3

 

 

Consent of the Administrative Agent:

 

  MORGAN STANLEY SENIOR FUNDING, INC.,   as the Administrative Agent       By:  
    Name:   Title:

 

Exhibit J-4

 

 

Exhibit K

 

Form of Assignment and Acceptance

 

ASSIGNMENT AND Acceptance

 

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [ · ] (the
“Assignor”) and [ · ] (the “Assignee”). Capitalized terms used but not defined
herein shall have the meanings given to them in the Loan and Servicing Agreement
identified below (the “Loan and Servicing Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Acceptance as if set
forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan and Servicing Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below (i) all of the
Assignor’s rights and obligations as a Lender under the Loan and Servicing
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Loan and Servicing Agreement,
any other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Acceptance, without representation or
warranty by the Assignor.

 

1.Assignor:[ · ]

 

2.Assignee: [ · ]

 

3.Borrower:     Golub Capital BDC Funding II LLC

 

4.Administrative Agent: Morgan Stanley Senior Funding, Inc., as the
administrative agent under the Loan and Servicing Agreement

 

5.Loan and Servicing Agreement:     The Loan and Servicing Agreement, dated as
of February 1, 2019, among Golub Capital BDC Funding II LLC, as the borrower,
Golub Capital BDC, Inc., as the originator and servicer, Morgan Stanley Senior
Funding, Inc., in its capacity as administrative agent for the Lenders, each of
the lenders from time to time party thereto, each of the securitization
subsidiaries from time to time party thereto, and Wells Fargo Bank, National
Association, as the collateral agent, the account bank and the collateral
custodian.

 

Exhibit K-1

 

 

6.Assigned Interest:

 

Facility
Assigned   Aggregate
Amount of
Commitment
for all Lenders   Amount of
Commitment
Assigned   Percentage
Assigned of
Commitment5   Advances   $_______________   $________________  
 ________________       __   __   %  

 

Effective Date: __________________, 20__

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

  ASSIGNOR       [ · ]       By:       Name:   Title:       ASSIGNEE       [ · ]
      By:       Name:   Title:

 

  Accepted:       MORGAN STANLEY SENIOR FUNDING, INC.,   as Administrative Agent

 



 

 

5Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

 



Exhibit K-2

 

 

  By:         Name:       Title:             [Consented to:             Golub
Capital BDC Funding II LLC,     as the Borrower             By:         Name:  
    Title:]6  

 



 

 

6 Insert Borrower consent only to the extent required under Section 12.04(a) of
the Loan and Servicing Agreement.

 



Exhibit K-3

 

 

ANNEX 1 TO ASSIGNMENT AND Acceptance

 

Loan and Servicing Agreement

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND Acceptance

 

1.          Representations and Warranties.

 

1.1.       Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
and Servicing Agreement or any other Transaction Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Transaction Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its subsidiaries or Affiliates or any other
Person obligated in respect of any Transaction Document or (iv) the performance
or observance by the Borrower, any of its subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Transaction
Document.

 

1.2.       Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Loan and Servicing
Agreement, (ii) it meets all requirements of an eligible assignee under the Loan
and Servicing Agreement (subject to receipt of such consents as may be required
under the Loan and Servicing Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Loan and Servicing Agreement as
a Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, and (iv) it has received a copy of the Loan
and Servicing Agreement, the other Transaction Documents and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Transaction Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Transaction
Documents are required to be performed by it as a Lender.

 

2.          Payments. From and after the Effective Date, the Borrower shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Administrative Agent for the
benefit of (x) the Assignor for amounts which have accrued to but excluding the
Effective Date and to (y) the Assignee for amounts which have accrued from and
after the Effective Date.

 

Exhibit K-4

 

 

3.          General Provisions. This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Acceptance may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Acceptance
by electronic mail shall be effective as delivery of a manually executed
counterpart of this Assignment and Acceptance. This Assignment and Acceptance
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

Exhibit K-5

 

 

Exhibit L-1

 

Form of U.S. Tax Compliance Certificate

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan and Servicing Agreement, dated as of
February 1, 2019, (as the same may be amended, modified, supplemented, restated
or replaced from time to time in accordance with the terms thereof, the “Loan
and Servicing Agreement”), by and among Golub Capital BDC Funding II LLC, as the
borrower (together with its successors and assigns in such capacity, the
“Borrower”), Golub Capital BDC, Inc., as the originator and servicer, Morgan
Stanley Senior Funding, Inc., in its capacity as administrative agent for the
Lenders (together with its successors and assigns in such capacity, the
“Administrative Agent”), each of the lenders from time to time party thereto
(the “Lenders”), each of the securitization subsidiaries from time to time party
thereto, and Wells Fargo Bank, National Association, as the collateral agent,
the account bank and the collateral custodian. Capitalized terms used but not
defined herein shall have the meanings provided in the Loan and Servicing
Agreement.

 

Pursuant to the provisions of Section 2.11 of the Loan and Servicing Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

  [NAME OF LENDER]       By:         Name:   Title: Date: [  ]  

 

Exhibit L-1-1

 

 

Exhibit L-2

 

Form of U.S. Tax Compliance Certificate

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan and Servicing Agreement, dated as of
February 1, 2019 (as the same may be amended, modified, supplemented, restated
or replaced from time to time in accordance with the terms thereof, the “Loan
and Servicing Agreement”), by and among Golub Capital BDC Funding II LLC, as the
borrower (together with its successors and assigns in such capacity, the
“Borrower”), Golub Capital BDC, Inc., as the originator and servicer, Morgan
Stanley Senior Funding, Inc., in its capacity as administrative agent for the
Lenders, each of the lenders from time to time party thereto (the “Lenders”),
each of the securitization subsidiaries from time to time party thereto, and
Wells Fargo Bank, National Association, as the collateral agent, the account
bank and the collateral custodian. Capitalized terms used but not defined herein
shall have the meanings provided in the Loan and Servicing Agreement.

 

Pursuant to the provisions of Section 2.11 of the Loan and Servicing Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

  [NAME OF LENDER]       By:         Name:   Title: Date: [  ]  

 

Exhibit L-2-1

 

 

Exhibit L-3

 

Form of U.S. Tax Compliance Certificate

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan and Servicing Agreement, dated as of
February 1, 2019 (as the same may be amended, modified, supplemented, restated
or replaced from time to time in accordance with the terms thereof, the “Loan
and Servicing Agreement”), by and among Golub Capital BDC Funding II LLC, as the
borrower (together with its successors and assigns in such capacity, the
“Borrower”), Golub Capital BDC, Inc., as the originator and servicer, Morgan
Stanley Senior Funding, Inc., in its capacity as administrative agent for the
Lenders, each of the lenders from time to time party thereto (the “Lenders”),
each of the securitization subsidiaries from time to time party thereto, and
Wells Fargo Bank, National Association, as the collateral agent, the account
bank and the collateral custodian. Capitalized terms used but not defined herein
shall have the meanings provided in the Loan and Servicing Agreement.

 

Pursuant to the provisions of Section 2.11 of the Loan and Servicing Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partne’s/membe’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

  [NAME OF LENDER]       By:         Name:   Title: Date: [  ]  

 

Exhibit L-3-1

 

 

Exhibit L-4

 

Form of U.S. Tax Compliance Certificate

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Loan and Servicing Agreement, dated as of
February 1, 2019 (as the same may be amended, modified, supplemented, restated
or replaced from time to time in accordance with the terms thereof, the “Loan
and Servicing Agreement”), by and among Golub Capital BDC Funding II LLC, as the
borrower (together with its successors and assigns in such capacity, the
“Borrower”), Golub Capital BDC, Inc., as the originator and servicer, Morgan
Stanley Senior Funding, Inc., in its capacity as administrative agent for the
Lenders (together with its successors and assigns in such capacity, the
“Administrative Agent”), each of the lenders from time to time party thereto
(the “Lenders”), each of the securitization subsidiaries from time to time party
thereto, and Wells Fargo Bank, National Association, as the collateral agent,
the account bank and the collateral custodian. Capitalized terms used but not
defined herein shall have the meanings provided in the Loan and Servicing
Agreement.

 

Pursuant to the provisions of Section 2.11 of the Loan and Servicing Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Loan and Servicing Agreement or any other Loan Document, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partne’s/membe’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

  [NAME OF LENDER]       By:       Name:   Title:     Date: [  ]  

 

Exhibit L-4-1

 

 

Exhibit M

 

FORM OF JOINDER SUPPLEMENT

 

JOINDER SUPPLEMENT, dated as of the date set forth in Item 1 of Schedule I
hereto, among the financial institution identified in Item 2 of Schedule I
hereto, GOLUB CAPITAL BDC FUNDING II LLC, as the borrower (the “Borrower”) and
MORGAN STANLEY SENIOR FUNDING, INC., as the administrative agent (the
“Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, this Joinder Supplement is being executed and delivered under Section
2.21 of the Loan and Servicing Agreement, dated as of February 1, 2019 (as the
same may be amended, modified, supplemented, restated or replaced from time to
time in accordance with the terms thereof, the “Loan and Servicing Agreement”),
by and among Golub Capital BDC Funding II LLC, as the borrower (together with
its successors and assigns in such capacity, the “Borrower”), Golub Capital BDC,
Inc., as the servicer (together with its successors and assigns in such
capacity, the “Servicer”) and as the originator, each of the lenders from time
to time party thereto (the “Lenders”), Morgan Stanley Senior Funding, Inc., in
its capacity as administrative agent for the Lenders (together with its
successors and assigns in such capacity, the “Administrative Agent”), each of
the securitization subsidiaries party thereto and Wells Fargo Bank, National
Association, as the collateral agent, the account bank and the collateral
custodian. Capitalized terms used but not defined herein shall have the meanings
provided in the Loan and Servicing Agreement; and

 

WHEREAS, the party set forth in Item 2 of Schedule I hereto (the “Proposed
Lender”) wishes to become a Lender designated as a Lender party to the Loan and
Servicing Agreement;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

(a)         Upon receipt by the Administrative Agent of an executed counterpart
of this Joinder Supplement, to which is attached a fully completed Schedule I
and Schedule II, each of which has been executed by the Proposed Lender, the
Borrower and the Administrative Agent, the Administrative Agent will transmit to
the Proposed Lender, the Borrower and the Collateral Agent a Joinder Effective
Notice, substantially in the form of Schedule III to this Joinder Supplement (a
“Joinder Effective Notice”). Such Joinder Effective Notice shall be executed by
the Administrative Agent and shall set forth, inter alia, the date on which the
joinder effected by this Joinder Supplement shall become effective (the “Joinder
Effective Date”). From and after the Joinder Effective Date, the Proposed Lender
shall be designated as a Lender party to the Loan and Servicing Agreement for
all purposes thereof.

 

(b)        Each of the parties to this Joinder Supplement agrees and
acknowledges that at any time and from time to time upon the written request of
any other party, it will execute and deliver such further documents and do such
further acts and things as such other party may reasonably request in order to
effect the purposes of this Joinder Supplement.

 

Exhibit M-1

 

 

(c)         By executing and delivering this Joinder Supplement, the Proposed
Lender confirms to and agrees with the Administrative Agent, the Collateral
Agent and the other Lender(s) as follows: (i) none of the Administrative Agent,
the Collateral Agent and the other Lender(s) makes any representation or
warranty or assumes any responsibility with respect to any statements,
warranties or representations made in or in connection with the Loan and
Servicing Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan and Servicing Agreement or any
other instrument or document furnished pursuant thereto, or with respect to any
Promissory Notes issued under the Loan and Servicing Agreement, or the
Collateral Portfolio or the financial condition of the Servicer or the Borrower,
or the performance or observance by the Servicer or the Borrower of any of their
respective obligations under the Loan and Servicing Agreement, any other
Transaction Document or any other instrument or document furnished pursuant
thereto; (ii) the Proposed Lender confirms that it has received a copy of such
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Joinder Supplement; (iii) the Proposed
Lender will, independently and without reliance upon the Administrative Agent,
the Collateral Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan and Servicing
Agreement; (iv) the Proposed Lender appoints and authorizes the Administrative
Agent, the Collateral Custodian and the Collateral Agent, as applicable, to take
such action as agent on its behalf and to exercise such powers under the Loan
and Servicing Agreement as are delegated to the Administrative Agent, the
Collateral Custodian and Collateral Agent, as applicable, by the terms thereof,
together with such powers as are reasonably incidental thereto, all in
accordance with the Loan and Servicing Agreement; and (v) the Proposed Lender
agrees (for the benefit of the parties hereto and the other Lender(s)) that it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan and Servicing Agreement are required to be performed by it as
a Lender.

 

(d)        Schedule II hereto sets forth administrative information with respect
to the Proposed Lender.

 

(e)        This Joinder Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Supplement to be
executed by their respective duly authorized officers on Schedule I hereto as of
the date set forth in Item 1 of Schedule I hereto.

 

Exhibit M-2

 

 

 

SCHEDULE I TO

JOINDER SUPPLEMENT

 

COMPLETION OF INFORMATION AND
SIGNATURES FOR JOINDER SUPPLEMENT

 

Re:Loan and Servicing Agreement, dated as of February 1, 2019, among Golub
Capital BDC Funding II LLC, as the borrower, Golub Capital BDC, Inc., as the
originator and servicer, Morgan Stanley Senior Funding, Inc., in its capacity as
administrative agent for the Lenders, each of the lenders from time to time
party thereto, each of the securitization subsidiaries from time to time party
thereto, and Wells Fargo Bank, National Association, as the collateral agent,
the account bank and the collateral custodian.

 

Item 1:  Date of Joinder Supplement:       Item 2:  Proposed Lender:       Item
3:  Commitment:       Item 5:  Signatures of Parties to Agreement:  

 



  __________________________________,   as Proposed Lender       By:
                                      Name:   Title:

 

Exhibit M-3

 

 



  GOLUB CAPITAL BDC FUNDING II LLC,      as Borrower         By:             
Name:       Title:           MORGAN STANLEY SENIOR FUNDING, INC.,   as
Administrative Agent         By:       Name:       Title:    

 

Exhibit M-4

 

 

SCHEDULE II TO
JOINDER SUPPLEMENT

 

ADDRESS FOR NOTICES

AND

WIRE INSTRUCTIONS

 

  n Address for Notices:          n         n         n         n   Telephone:  
    n   Facsimile:       n   email:       n       n With a copy to:     n      
  n         n         n   Telephone:       n   Facsimile:       n   email:      
            n Wire Instructions:       n Name of Bank:       n   A/C No.:      
n   ABA No.       n   Reference:                  

 

Exhibit M-5

 

 

SCHEDULE III TO

JOINDER SUPPLEMENT

 

FORM OF

JOINDER EFFECTIVE NOTICE

 

To:[Name and address of the Borrower, Collateral Agent and Proposed Lender]

 

The undersigned, as Administrative Agent under the Loan and Servicing Agreement,
dated as of February 1, 2019 (as the same may be amended, modified,
supplemented, restated or replaced from time to time in accordance with the
terms thereof, the “Loan and Servicing Agreement”), by and among Golub Capital
BDC Funding II LLC, as the borrower, Golub Capital BDC, Inc., as the servicer
and as the originator, Morgan Stanley Senior Funding, Inc., in its capacity as
administrative agent for the Lenders (together with its successors and assigns
in such capacity, the “Administrative Agent”), each of the lenders from time to
time party thereto (the “Lenders”), each of the securitization subsidiaries from
time to time party thereto and Wells Fargo Bank, National Association, as the
collateral agent, the account bank and the collateral custodian. [Note: attach
copies of Schedules I and II from such Joinder Supplement.] Terms defined in
such Joinder Supplement are used herein as therein defined.

 

Pursuant to such Joinder Supplement, you are advised that the Joinder Effective
Date for [Name of Proposed Lender] will be _____________ and such Proposed
Lender will be a Lender designated as a Lender with a Commitment of __________.

 

  Very truly yours,       MORGAN STANLEY SENIOR FUNDING,     INC.,     as
Administrative Agent         By:     Name:     Title:

 

Exhibit M-6

 

 

Exhibit N

 

FORM OF SECURITIZATION SUBSIDIARY JOINDER

 

THIS SECURITIZATION SUBSIDIARY JOINDER, dated as of ____________ ___, 20___
(this “Joinder”), is to that certain Loan and Servicing Agreement, dated as of
February 1, 2019 (as the same may be amended, modified, supplemented, restated
or replaced from time to time in accordance with the terms thereof, the “Loan
and Servicing Agreement”), by and among Golub Capital BDC Funding II LLC, as the
borrower, Golub Capital BDC, Inc., as the servicer and as the originator, Morgan
Stanley Senior Funding, Inc., in its capacity as administrative agent for the
Lenders (together with its successors and assigns in such capacity, the
“Administrative Agent”), each of the lenders from time to time party thereto,
each of the securitization subsidiaries from time to time party thereto, and
Wells Fargo Bank, National Association, as the collateral agent, the account
bank and the collateral custodian. Capitalized terms used but not defined herein
shall have the meanings provided in the Loan and Servicing Agreement.

 

WITNESSETH:

 

WHEREAS, pursuant to the provisions of the Loan and Servicing Agreement, the
undersigned is becoming a Loan Party and Securitization Subsidiary under the
Loan and Servicing Agreement; and

 

WHEREAS, the undersigned desires to become a "Loan Party" and "Securitization
Subsidiary" under the Loan and Servicing Agreement in order to induce the
Secured Parties to continue to extend Advances under the Loan and Servicing
Agreement;

 

NOW, THEREFORE, in consideration of the premises, and for other consideration
(the receipt and sufficiency of which is hereby acknowledged), the undersigned
agrees, for the benefit of the Collateral Agent and each Secured Party, as
follows:

 

SECTION 1. Party to Loan and Servicing Agreement, etc. In accordance with the
terms of the Loan and Servicing Agreement, by its signature below, the
undersigned hereby irrevocably agrees to become a Loan Party and Securitization
Subsidiary under the Loan and Servicing Agreement with the same force and effect
as if it were an original signatory thereto and the undersigned hereby
(a) agrees to be bound by and comply with all of the terms and provisions of the
Loan and Servicing Agreement applicable to it as a Loan Party and Securitization
Subsidiary and (b) represents and warrants that the representations and
warranties made by it as a Loan Party and Securitization Subsidiary thereunder
are true and correct as of the date hereof. In furtherance of the foregoing,
each reference to a "Loan Party" and "Securitization Subsidiary" in the Loan and
Servicing Agreement shall be deemed to include the undersigned.

 

SECTION 2. Waiver, Agreements, etc. The undersigned hereby waives promptness,
diligence, notice of acceptance, marshalling of assets and any other notice with
respect to any of the Obligations, this Joinder and the Loan and Servicing
Agreement. The undersigned further waives any rights of set-off or counterclaim
which it may have with respect to its obligations under the Loan and Servicing
Agreement.

 

Exhibit N-1

 

 

SECTION 3. Representations. The undersigned hereby represents and warrants that
this Joinder has been duly authorized, executed and delivered by it and that
this Joinder and the Loan and Servicing Agreement constitute the legal, valid
and binding obligation of the undersigned, enforceable against it in accordance
with its terms.

 

SECTION 4. Full Force of Loan and Servicing Agreement. Except as expressly
supplemented hereby, the Loan and Servicing Agreement shall remain in full force
and effect in accordance with its terms.

 

SECTION 5. Severability. If any provision of this Joinder or the other
Transaction Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Joinder and the other Transaction Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

SECTION 6. Indemnity; Fees and Expenses, etc. Without limiting the provisions of
any other Transaction Document, the undersigned agrees to reimburse each of the
Administrative Agent and the Collateral Agent under the Loan and Servicing
Agreement for its reasonable out-of-pocket expenses incurred in connection with
this Joinder, including reasonable attorney's fees and expenses of each of the
Administrative Agent's and the Collateral Agent's counsel.

 

SECTION 7. Governing Law. This Joinder Supplement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

SECTION 8. Counterparts. This Joinder may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Joinder by facsimile or via
other electronic means shall be effective as delivery of a manually executed
counterpart of this Joinder.

 

Exhibit N-2

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

 

  [NAME OF ADDITIONAL SECURITIZATION    SUBSIDIARY]       By:       Title:      
GOLUB CAPITAL BDC FUNDING II LLC       By:       Title:

 

ACCEPTED AND AGREED FOR ITSELF   AND ON BEHALF OF THE SECURED PARTIES:      
MORGAN STANLEY SENIOR FUNDING, INC.,     as Administrative Agent       By:      
Title:  

 

Exhibit N-3

 

